EXHIBIT 10.3
EXECUTION
CREDIT AND GUARANTY AGREEMENT
dated as of May 16, 2005
among
VICAR OPERATING, INC.,
VCA ANTECH, INC.
(formerly known as Veterinary Centers of America, Inc.),
CERTAIN SUBSIDIARIES OF COMPANY,
as Guarantors,
VARIOUS LENDERS,
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Joint Lead Arranger, Joint Bookrunner and Sole Syndication Agent,
WELLS FARGO BANK, N.A.,
as Joint Lead Arranger, Joint Bookrunner and Administrative Agent
and
UNION BANK OF CALIFORNIA, N.A.,
as Documentation Agent
 

$550,000,000 Senior Secured Credit Facilities

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page        
 
        SECTION 1.  
DEFINITIONS AND INTERPRETATION
    7          
 
          1.1    
Definitions
    7     1.2    
Accounting Terms
    35     1.3    
Interpretation, etc.
    35          
 
        SECTION 2.  
LOANS
    35          
 
          2.1    
Term Loans
    35     2.2    
Revolving Loans
    37     2.3    
Swing Line Loans
    38     2.4    
Pro Rata Shares; Availability of Funds
    40     2.5    
Use of Proceeds
    41     2.6    
Evidence of Debt; Register; Lenders’ Books and Records; Notes
    41     2.7    
Interest on Loans
    42     2.8    
Conversion/Continuation
    44     2.9    
Default Interest
    44     2.10    
Fees
    45     2.11    
Scheduled Payments
    45     2.12    
Voluntary Prepayments/Commitment Reductions
    46     2.13    
Mandatory Prepayments/Commitment Reductions
    48     2.14    
Application of Prepayments/Reductions
    49     2.15    
General Provisions Regarding Payments
    50     2.16    
Ratable Sharing
    52     2.17    
Making or Maintaining Eurodollar Rate Loans
    52     2.18    
Increased Costs; Capital Adequacy
    54     2.19    
Taxes; Withholding, etc.
    55     2.20    
Obligation to Mitigate
    57     2.21    
Defaulting Lenders
    58     2.22    
Removal or Replacement of a Lender
    58     2.23    
Issuance of Letters of Credit and Purchase of Participations Therein
    59     2.24    
Incremental Facilities
    63          
 
        SECTION 3.  
CONDITIONS PRECEDENT
    64          
 
          3.1    
Closing Date
    64     3.2    
Conditions to Each Credit Extension
    68          
 
        SECTION 4.  
REPRESENTATIONS AND WARRANTIES
    69          
 
          4.1    
Organization; Requisite Power and Authority; Qualification
    69     4.2    
Capital Stock and Ownership
    69     4.3    
Due Authorization
    69     4.4    
No Conflict
    69  

i



--------------------------------------------------------------------------------



 



                              Page        
 
          4.5    
Governmental Consents
    70     4.6    
Binding Obligation
    70     4.7    
Historical Financial Statements
    70     4.8    
[Reserved]
    70     4.9    
No Material Adverse Change
    70     4.10    
No Restricted Junior Payments
    70     4.11    
Adverse Proceedings, etc.
    71     4.12    
Payment of Taxes
    71     4.13    
Properties
    71     4.14    
Environmental Matters
    72     4.15    
No Defaults
    72     4.16    
Governmental Regulation
    72     4.17    
Margin Stock
    72     4.18    
Employee Matters
    73     4.19    
Employee Benefit Plans
    73     4.20    
Certain Fees
    74     4.21    
Solvency
    74     4.22    
[Reserved]
    74     4.23    
Subordination of Permitted Seller Notes
    74     4.24    
Compliance with Statutes, etc.
    74     4.25    
Disclosure
    74          
 
        SECTION 5.  
AFFIRMATIVE COVENANTS
    75          
 
          5.1    
Financial Statements and Other Reports
    75     5.2    
Existence
    78     5.3    
Payment of Taxes and Claims
    78     5.4    
Maintenance of Properties
    79     5.5    
Insurance
    79     5.6    
Inspections
    79     5.7    
Lenders Meetings
    80     5.8    
Compliance with Laws
    80     5.9    
Environmental
    80     5.10    
Subsidiaries
    81     5.11    
Additional Material Real Estate Assets
    82     5.12    
Interest Rate Protection
    82     5.13    
Further Assurances
    82     5.14    
Post-Closing Covenant
    82          
 
        SECTION 6.  
NEGATIVE COVENANTS
    83          
 
          6.1    
Indebtedness
    83     6.2    
Liens
    85     6.3    
Equitable Lien
    87     6.4    
No Further Negative Pledges
    87     6.5    
Restricted Junior Payments
    87     6.6    
Restrictions on Subsidiary Distributions
    89  

ii



--------------------------------------------------------------------------------



 



                              Page        
 
          6.7    
Investments
    89     6.8    
Financial Covenants
    90     6.9    
Fundamental Changes; Disposition of Assets; Acquisitions
    92     6.10    
Disposal of Subsidiary Interests
    93     6.11    
Sales and Lease-Backs
    93     6.12    
Transactions with Shareholders and Affiliates
    94     6.13    
Conduct of Business
    94     6.14    
Permitted Activities of Holdings
    94     6.15    
[Reserved]
    95     6.16    
Amendments or Waivers with respect to Subordinated Indebtedness
    95     6.17    
Designation of “Senior Indebtedness”
    95     6.18    
Fiscal Year
    95          
 
        SECTION 7.  
GUARANTY
    95          
 
          7.1    
Guaranty of the Obligations
    95     7.2    
Contribution by Guarantors
    96     7.3    
Payment by Guarantors
    96     7.4    
Liability of Guarantors Absolute
    97     7.5    
Waivers by Guarantors
    99     7.6    
Guarantors’ Rights of Subrogation, Contribution, etc.
    99     7.7    
Subordination of Other Obligations
    100     7.8    
Continuing Guaranty
    100     7.9    
Authority of Guarantors or Company
    100     7.10    
Financial Condition of Company
    100     7.11    
Bankruptcy, etc.
    101     7.12    
Discharge of Guaranty Upon Sale of Guarantor
    101          
 
        SECTION 8.  
EVENTS OF DEFAULT
    102          
 
          8.1    
Events of Default
    102          
 
        SECTION 9.  
AGENTS
    105          
 
          9.1    
Appointment of Agents
    105     9.2    
Powers and Duties
    105     9.3    
General Immunity
    106     9.4    
Agents Entitled to Act as Lender
    107     9.5    
Lenders’ Representations, Warranties and Acknowledgment
    107     9.6    
Right to Indemnity
    108     9.7    
Successor Administrative Agent and Swing Line Lender
    108     9.8    
Collateral Documents and Guaranty
    109          
 
        SECTION 10.  
MISCELLANEOUS
    109          
 
          10.1    
Notices
    109     10.2    
Expenses
    110     10.3    
Indemnity
    110  

iii



--------------------------------------------------------------------------------



 



                              Page        
 
          10.4    
Set-Off
    111     10.5    
Amendments and Waivers
    111     10.6    
Successors and Assigns; Participations
    113     10.7    
Independence of Covenants
    117     10.8    
Survival of Representations, Warranties and Agreements
    117     10.9    
No Waiver; Remedies Cumulative
    117     10.10    
Marshalling; Payments Set Aside
    117     10.11    
Severability
    118     10.12    
Obligations Several; Independent Nature of Lenders’ Rights
    118     10.13    
Entire Agreement
    118     10.14    
Headings
    118     10.15    
APPLICABLE LAW
    118     10.16    
CONSENT TO JURISDICTION
    118     10.17    
WAIVER OF JURY TRIAL
    119     10.18    
Confidentiality
    120     10.19    
Usury Savings Clause
    120     10.20    
Counterparts
    120     10.21    
Electronic Execution of Assignments
    121     10.22    
USA PATRIOT Act
    121  

iv



--------------------------------------------------------------------------------



 



          APPENDICES:  
A-1
  Term Loan Commitments    
A-2
  Revolving Loan Commitments    
B
  Notice Addresses    
 
    SCHEDULES:  
1.1
  Permitted Leaseholds    
1.2
  Existing Permitted Partially-Owned Subsidiaries    
3.1(g)
  Closing Date Mortgaged Property    
4.1
  Jurisdictions of Organization    
4.2
  Capital Stock and Ownership    
4.10
  Restricted Junior Payments    
4.13
  Real Estate Assets    
5.14
  Post-Closing Items    
6.1
  Certain Indebtedness    
6.2
  Certain Liens    
6.7
  Certain Investments    
 
    EXHIBITS:  
A-1
  Funding Notice    
A-2
  Conversion/Continuation Notice    
A-3
  Issuance Notice    
B-1
  Term Loan Note    
B-2
  Revolving Loan Note    
B-3
  Swing Line Note    
C
  Compliance Certificate    
D
  Opinions of Counsel    
E
  Assignment Agreement    
F
  Certificate Re Non-bank Status    
G
  Closing Date Certificate    
H
  Counterpart Agreement    
I
  Pledge and Security Agreement    
J
  Mortgage    
K
  Form of Permitted Seller Note    
L
  Joinder Agreement

v



--------------------------------------------------------------------------------



 



CREDIT AND GUARANTY AGREEMENT
     This CREDIT AND GUARANTY AGREEMENT, dated as of May 16, 2005, is entered
into by and among VICAR OPERATING, INC., a Delaware corporation (“Company”), VCA
ANTECH, INC. (formerly known as Veterinary Centers of America, Inc.), a Delaware
corporation (“Holdings”), CERTAIN SUBSIDIARIES OF COMPANY, as Guarantors, the
Lenders party hereto from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P.
(“GSCP”), as Joint Lead Arranger, Joint Bookrunner and as Sole Syndication Agent
(in such capacity, “Syndication Agent”), WELLS FARGO BANK, N.A. (“Wells Fargo”),
as Joint Lead Arranger (in such capacity, together with GSCP, the “Lead
Arrangers”), Joint Bookrunner and Administrative Agent (together with its
permitted successors in such capacity, “Administrative Agent”) and as Collateral
Agent (together with its permitted successor in such capacity, “Collateral
Agent”), and UNION BANK OF CALIFORNIA, N.A. (“UBOC”), as Documentation Agent
(“Documentation Agent”).
RECITALS:
     WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
     WHEREAS, Company, Holdings, the Guarantors, certain financial institutions
and other persons (the “Existing Lenders”), GSCP, as joint lead arranger and
sole syndication agent, and Wells Fargo, as joint lead arranger, administrative
agent and collateral agent, are parties to that certain Second Amended and
Restated Credit and Guaranty Agreement dated as of December 1, 2004 (as
heretofore amended, supplemented or otherwise modified, the “Existing Credit
Agreement”), pursuant to which the Existing Lenders have extended certain credit
facilities to Company;
     WHEREAS, Company, Holdings, the Guarantors, GSCP, Wells Fargo and the
Lenders party hereto agree to enter into this Credit and Guaranty Agreement
(this “Agreement”) to extend certain credit facilities to Company in an
aggregate amount not to exceed $550,000,000, consisting of a $475,000,000
aggregate principal amount of Term Loans, up to $75,000,000 of Revolving
Commitments, and up to $25,000,000 of New Term Loans, the proceeds of which
shall be used (i) to refinance outstanding amounts under the Existing Credit
Agreement; (ii) to consummate the offer by Company to purchase up to 100% of the
outstanding Existing Subordinated Notes pursuant to a tender offer (the “Tender
Offer”) and in addition, to the Tender Offer, to redeem the Existing
Subordinated Notes pursuant to the terms of the Existing Subordinated Note
Indenture (the “Redemption”); and (iii) for working capital and other general
corporate purposes, including Permitted Acquisitions;
     WHEREAS, Company has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
certain of its assets, including a pledge of all of the Capital Stock of each of
its Domestic Subsidiaries and 65% of all the Capital Stock of each of its
Foreign Subsidiaries; and

6



--------------------------------------------------------------------------------



 



     WHEREAS, Guarantors have agreed to guarantee the obligations of Company
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on certain of
their respective assets, including a pledge of all of the Capital Stock of each
of their respective Domestic Subsidiaries (including Company) and 65% of all the
Capital Stock of each of their respective Foreign Subsidiaries;
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained the parties hereto agree as follows:
SECTION 1. DEFINITIONS AND INTERPRETATION
     1.1 Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
     “Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date
with respect to an Interest Period for a Eurodollar Rate Loan, the rate per
annum obtained by dividing (and rounding upward to the next whole multiple of
1/16 of 1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%)
equal to the rate determined by Administrative Agent to be the offered rate
which appears on the page of the Telerate Screen which displays an average
British Bankers Association Interest Settlement Rate (such page currently being
page number 3740 or 3750, as applicable) for deposits (for delivery on the first
day of such period) with a term equivalent to such period in Dollars, determined
as of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (b) in the event the rate referenced in the preceding
clause (a) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum (rounded to the nearest 1/100 of
1%) equal to the rate determined by Administrative Agent to be the offered rate
on such other page or other service which displays an average British Bankers
Association Interest Settlement Rate for deposits (for delivery on the first day
of such period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum (rounded to the
nearest 1/100 of 1%) equal to the offered quotation rate to first class banks in
the London interbank market by Wells Fargo for deposits (for delivery on the
first day of the relevant period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan of Administrative
Agent, in its capacity as a Lender, for which the Adjusted Eurodollar Rate is
then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) an amount equal to (a) one minus (b) the Applicable
Reserve Requirement.
     “Administrative Agent” as defined in the preamble hereto.
     “Adverse Proceeding” means any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Holdings or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Holdings or any of its Subsidiaries, threatened against or

7



--------------------------------------------------------------------------------



 



affecting Holdings or any of its Subsidiaries or any property of Holdings or any
of its Subsidiaries.
     “Affected Lender” as defined in Section 2.17(b).
     “Affected Loans” as defined in Section 2.17(b).
     “Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
     “Agent” means each of Lead Arrangers, Syndication Agent, Administrative
Agent and Collateral Agent.
     “Aggregate Amounts Due” as defined in Section 2.16.
     “Aggregate Payments” as defined in Section 7.2.
     “Agreement” as defined in the Preamble hereto.
     “Applicable Margin” means (i) (a) with respect to Term Loans that are
Eurodollar Rate Loans, 1.50% per annum and (b) with respect to Revolving Loans
that are Eurodollar Rate Loans, 1.50% per annum, (ii) with respect to Term Loans
and Revolving Loans that are Base Rate Loans, the Applicable Margin for
Eurodollar Rate Loans as set forth in clause (i)(a) or (i)(b) above, as
applicable, minus (b) 1.00% per annum and (iii) with respect to Swing Line
Loans, (a) the Applicable Margin for Eurodollar Rate Loans as set forth in
clause (i)(b) above, minus (b) 1.00% per annum.
     “Applicable Reserve Requirement” means, at any time, for any Eurodollar
Rate Loan, the maximum rate, expressed as a decimal, at which reserves
(including, without limitation, any basic marginal, special, supplemental,
emergency or other reserves) are required to be maintained with respect thereto
against “Eurocurrency liabilities” (as such term is defined in Regulation D)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System or other applicable banking regulator. Without limiting
the effect of the foregoing, the Applicable Reserve Requirement shall reflect
any other reserves required to be maintained by such member banks with respect
to (i) any category of liabilities which includes deposits by reference to which
the applicable Adjusted Eurodollar Rate or any other interest rate of a Loan is
to be determined, or (ii) any category of extensions of credit or other assets
which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on Eurodollar Rate Loans shall be adjusted

8



--------------------------------------------------------------------------------



 



automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.
     “Applicable Revolving Commitment Fee Percentage” means a percentage, per
annum, equal to (i) 0.50% with respect to any period during which the Total
Utilization of Revolving Commitments is less than or equal to 50% of the total
Revolving Commitments and (ii) 0.375% at all other times.
     “Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor),
sale and leaseback, assignment, conveyance, transfer or other disposition to, or
any exchange of property with, any Person (other than Company or a Guarantor
Subsidiary), in one transaction or a series of transactions, of all or any part
of Holdings’ or any of its Subsidiaries’ businesses, assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, including, without limitation, the
Capital Stock of any of Holdings’ Subsidiaries (provided, however, that solely
for purposes of Section 2.13(a), such sale of Capital Stock shall not be
considered an Asset Sale), other than (i) inventory, equipment or other assets
sold or leased in the ordinary course of business, and (ii) sales of other
assets for aggregate consideration of less than $750,000 with respect to any
transaction or series of related transactions.
     “Assignment Agreement” means an Assignment Agreement substantially in the
form of Exhibit E, with such amendments or modifications as may be approved by
Administrative Agent.
     “Assignment Effective Date” as defined in Section 10.6(b).
     “Associated Fees, Costs and Expenses” means all fees, costs and expenses
associated with (i) the Tender Offer, (ii) the transactions contemplated by the
Offer to Purchase and Consent Solicitation Statement, and (iii) the Redemption.
     “Authorized Officer” means, as applied to any Person, any individual
holding the position of chairman of the board (if an officer), chief executive
officer, president or one of its vice presidents (or the equivalent thereof),
and such Person’s chief financial officer or treasurer.
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
     “Base Rate” means, for any day, a rate per annum equal to the greater of
(i) the Prime Rate in effect on such day and (ii) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.
     “Base Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Base Rate.
     “Beneficiary” means each Agent, Issuing Bank, Lender and Lender
Counterparty.

9



--------------------------------------------------------------------------------



 



     “Business Day” means (i) any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York and/or
California or is a day on which banking institutions located in such state are
authorized or required by law or other governmental action to close and
(ii) with respect to all notices, determinations, fundings and payments in
connection with the Adjusted Eurodollar Rate or any Eurodollar Rate Loans, the
term “Business Day” shall mean any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in Dollar
deposits in the London interbank market.
     “Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
     “Cash” means money, currency or a credit balance in any demand or Deposit
Account.
     “Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) through (iv) above, (b) has net assets of
not less than $500,000,000, and (c) has the highest rating obtainable from
either S&P or Moody’s; and (vi) guaranteed investment contracts (a) that are
provided by a provider that maintains a short-term certificate of deposit rating
of at least A-1 from S&P or the equivalent from Moody’s and, if the term of such
investment contract is one year or more, a long-term certificate of deposit
rating of at least A from S&P or the equivalent from Moody’s and (b) that are
redeemable at no less than par on not more than seven days’ notice to the
provider.
     “Certificate re Non-Bank Status” means a certificate substantially in the
form of Exhibit F.

10



--------------------------------------------------------------------------------



 



     “Change of Control” means the occurrence of any of the following: (i) the
sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or more related transactions, of all or
substantially all of the properties or assets of Holdings and its Subsidiaries
taken as a whole, or of Company and it Subsidiaries taken as a whole, to any
Person or “person” (as such term is used in Section 13(d)(3) of the Exchange
Act); (ii) the adoption of a plan relating to the liquidation or dissolution of
Holdings or Company; or (iii) the consummation of any transaction (including
without limitation, any merger or consolidation), as a result of which
(y) Holdings ceases to own directly 100% of the Capital Stock of Company or
(z) any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act), shall have acquired, directly or indirectly, beneficial ownership
of 35% or more on a fully diluted basis of the aggregate voting interest
attributable to all outstanding Capital Stock of Holdings.
     “Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Term Loan Exposure; (b) Lenders having Revolving
Exposure (including Swing Line Lender), and (c) Lenders having New Term Loan
Exposure of a particular Series and (ii) with respect to Loans, each of the
following classes of Loans: (a) Term Loans; (b) Revolving Loans (including Swing
Line Loans); and (c) each Series of New Term Loans.
     “Closing Date” means the date upon which the conditions set forth in
Section 3.1 are satisfied.
     “Closing Date Certificate” means the Closing Date Certificate substantially
in the form of Exhibit G.
     “Closing Date Mortgaged Property” as defined in Section 3.1(g)(i).
     “Closing Date Term Loan” means a Term Loan made by a Lender to Company
pursuant to Section 2.1(a)(i).
     “Closing Date Term Loan Commitment” means the commitment of a Lender to
make or otherwise fund a Closing Date Term Loan and “Closing Date Term Loan
Commitments” means such commitments of all Lenders in the aggregate. The amount
of each Lender’s Closing Date Term Loan Commitment, if any, is set forth on
Appendix A-l or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Closing Date Term Loan Commitments as of the Closing
Date is $285,000,000.
     “Collateral” means, collectively, all of the real, personal and mixed
property (including Capital Stock) in which Liens are purported to be granted
pursuant to the Collateral Documents as security for the Obligations.
     “Collateral Agent” means the institution serving as such under the
Collateral Documents.
     “Collateral Documents” means the Pledge and Security Agreement, the
Mortgages and all other instruments, documents and agreements delivered by any
Credit Party pursuant to this Agreement or any of the other Credit Documents in
order to grant to Collateral Agent, for the

11



--------------------------------------------------------------------------------



 



benefit of Secured Parties, a Lien on any real, personal or mixed property of
that Credit Party as security for the Obligations.
     “Commitment” means any Revolving Commitment, Term Loan Commitment or New
Term Loan Commitment.
     “Company” as defined in the preamble hereto.
     “Compliance Certificate” means a Compliance Certificate substantially in
the form of Exhibit C.
     “Consolidated Adjusted EBITDA” means, for any period, an amount determined
for Company and its Subsidiaries on a consolidated basis equal to (i) the sum,
without duplication, of the amounts for such period of (a) Consolidated Net
Income, (b) Consolidated Interest Expense, (c) provisions for taxes based on
income, (d) total depreciation expense, (e) total amortization expense, (f)
other non-Cash items reducing Consolidated Net Income (excluding any such
non-Cash item to the extent that it represents an accrual or reserve for
potential Cash items in any future period or amortization of a prepaid Cash item
that was paid in a prior period but, notwithstanding anything to the contrary
herein, including without limitation, reserves for lease expense and other
charges and expenses related to the closure of hospitals to the extent not paid
in cash), and (g) to the extent deducted in calculating Consolidated Net Income,
Transaction Costs, minus (ii) non-Cash items increasing Consolidated Net Income
for such period (excluding any such non-Cash item to the extent it represents
the reversal of an accrual or reserve for potential Cash item in any prior
period).
     “Consolidated Capital Expenditures” means, for any period, the aggregate of
the expenditures of Company and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Company and its Subsidiaries excluding,
(i) any acquisition of assets that constitutes a Permitted Acquisition and
(ii) any expenditures made by Company pursuant to Sections 2.13(a) and 2.13(b)
hereof; provided, however, that notwithstanding any of the foregoing to the
contrary, Consolidated Capital Expenditures shall include expenditures of
Company and its Subsidiaries with respect to assets constituting a fee interest
in real property acquired by Company or its Subsidiaries in connection with a
Permitted Acquisition.
     “Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amounts not payable in Cash.
     “Consolidated Current Assets” means, as at any date of determination, the
total assets of Company and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.
     “Consolidated Current Liabilities” means, as at any date of determination,
the total liabilities of Company and its Subsidiaries on a consolidated basis
that may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

12



--------------------------------------------------------------------------------



 



     “Consolidated Excess Cash Flow” means, for any period, an amount (if
positive) equal to: (i) the sum, without duplication, of the amounts for such
period of (a) Consolidated Adjusted EBITDA, and (b) the Consolidated Working
Capital Adjustment, minus (ii) the sum, without duplication, of the amounts for
such period of (a) voluntary and scheduled repayments of Consolidated Total Debt
(excluding repayments of Revolving Loans or Swing Line Loans except to the
extent the Revolving Commitments are permanently reduced in connection with such
repayments), (b) Consolidated Capital Expenditures (net of any proceeds of any
related financings with respect to such expenditures), (c) Consolidated Cash
Interest Expense, (d) the provision for current taxes based on income of
Holdings and its Subsidiaries and payable in cash with respect to such period,
(e) to the extent not otherwise deducted in determining Consolidated Excess Cash
Flow, cash payments made in connection with Permitted Acquisitions (net of any
proceeds of related financing), (f) all amounts that were made as Investments in
Persons, other than Holdings, Company or a Guarantor Subsidiary in conformity
with the provisions of Section 6.7 hereof, (g) Transaction Costs to the extent
paid in cash during such period, and (h) all amounts that were distributed pro
rata to the holders of Capital Stock of Subsidiaries of Company (other than
Company and Subsidiaries of Company) or that were paid in cash to repurchase the
Capital Stock of Holdings or any Subsidiary of Company from a Person who is not
an Affiliate of Company in conformity with the provisions of Sections 6.5 and
6.7, and minus (or plus) (iii) the amount by which outstanding loans permitted
pursuant to Section 6.7(g) hereof increased or decreased during such period when
compared to such amount as of the end of the immediately preceding Fiscal Year.
     “Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for Company and its Subsidiaries on a
consolidated basis equal to (i) Consolidated Cash Interest Expense,
(ii) scheduled payments of principal on Consolidated Total Debt,
(iii) Consolidated Capital Expenditures and (iv) provisions for current cash
taxes based on income with respect to such period.
     “Consolidated Interest Expense” means, for any period, total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) of Company and its Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of Company and
its Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and net costs under Interest Rate
Agreements, but excluding, however, any amounts referred to in Section 2.10(e)
payable on or before the Closing Date.
     “Consolidated Net Income” means, for any period, (i) the net income (or
loss) of Company and its Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP, minus
(ii) (a) the income of any Person (other than a Subsidiary of Company) in which
any other Person (other than Company or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Company or any of its Subsidiaries by such Person during such
period, (b) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of Company or is merged into or consolidated with Company
or any of its Subsidiaries or that Person’s assets are acquired by Company or
any of its Subsidiaries, (c) the income of any Subsidiary of Company to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the

13



--------------------------------------------------------------------------------



 



terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, (d) any
after-tax gains or losses attributable to Asset Sales or returned surplus assets
of any Pension Plan, and (e) (to the extent not included in clauses (a) through
(d) above) any net extraordinary gains or net extraordinary losses.
     “Consolidated Total Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness of Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.
     “Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.
     “Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.
     “Contractual Obligation” means, as applied to any Person, any provision of
any Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
     “Conversion/Continuation Date” means the effective date of a continuation
or conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
     “Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.
     “Counterpart Agreement” means a Counterpart Agreement substantially in the
form of Exhibit H delivered by a Credit Party pursuant to Section 5.10.
     “Contributing Guarantors” as defined in Section 7.2.
     “Credit Date” means the date of a Credit Extension.
     “Credit Document” means any of this Agreement, the Notes, if any, the
Collateral Documents, any documents or certificates executed by Company in favor
of Issuing Bank relating to Letters of Credit, and all other documents,
instruments or agreements executed and delivered by a Credit Party for the
benefit of any Agent, Issuing Bank or any Lender in connection herewith,
including, without limitation, any Hedge Agreement entered into in connection
herewith.
     “Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.
     “Credit Party” means each Person (other than any Agent, Issuing Bank or any
Lender or any other representative thereof) from time to time party to a Credit
Document.

14



--------------------------------------------------------------------------------



 



     “Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
projected foreign currency risk associated with Holdings’ and its Subsidiaries’
operations and not for speculative purposes.
     “DDTL Commitment” means the commitment of a Lender to make or otherwise
fund a Delayed Draw Term Loan and “DDTL Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s DDTL Commitment, if
any, is set forth on Appendix A-l or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the DDTL Commitments as of the Closing Date is
$190,000,000.
     “DDTL Funding Date” means the date on or before the date which is thirty
(30) days after the Closing Date.
     “Delayed Draw Term Loan” means a Term Loan made by a Lender to Company
pursuant to Section 2.1(a)(ii).
     “Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
     “Default Excess” means, with respect to any Defaulting Lender, the excess,
if any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.
     “Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.13 or
Section 2.14 or by a combination thereof) and (b) such Defaulting Lender shall
have delivered to Company and Administrative Agent a written reaffirmation of
its intention to honor its obligations hereunder with respect to its
Commitments, and (iii) the date on which Company, Administrative Agent and
Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.
     “Defaulting Lender” as defined in Section 2.21.
     “Defaulted Loan” as defined in Section 2.21.
     “Deposit Account” means a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization,
other than an account evidenced by a negotiable certificate of deposit.

15



--------------------------------------------------------------------------------



 



     “Documentation Agent” as defined in the preamble hereto.
     “Dollars” and the sign “$” mean the lawful money of the United States of
America.
     “Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
     “Earn-Out Obligations” means any unsecured contingent liability of Holdings
or any of its Subsidiaries owed to any seller in connection with a Permitted
Acquisition that (a) constitutes a portion of the purchase price for such
Permitted Acquisition but is not an amount certain on the date of incurrence
thereof and is not subject to any right of acceleration by such seller and (b)
is only payable upon the achievement of performance standards by the Person or
other property acquired in such Permitted Acquisition and in an amount based
upon such achievement provided that the formula for determining the aggregate
amount of such liability shall be fixed at the date of such Permitted
Acquisition.
     “Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and
any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof), and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans as one of its businesses; provided, no
Affiliate of Holdings shall be an Eligible Assignee.
     “Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Holdings or any of its Subsidiaries or, to
the extent that Holdings or any of its Subsidiaries would be liable under ERISA
in respect thereof, any of their respective ERISA Affiliates.
     “Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any governmental authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.
     “Environmental Laws” means any and all current or future foreign or
domestic, federal or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, guidance documents, judgments,
Governmental Authorizations, or any other requirements of Governmental
Authorities relating to (i) environmental matters, including those relating to
any Hazardous Materials Activity; (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials; or (iii) occupational safety
and health, industrial hygiene, land use or the protection of human, plant or
animal health or welfare, in any manner applicable to Holdings or any of its
Subsidiaries or any Facility.

16



--------------------------------------------------------------------------------



 



     “Environmental Reports” means any reports and other information, in form
scope and substance satisfactory to Syndication Agent and Collateral Agent
regarding environmental matters relating to the Facilities.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.
     “ERISA Affiliate” means, as applied to any Person, (i) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and
(iii) any member of an affiliated service group within the meaning of Section
414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause
(ii) above is a member. Any former ERISA Affiliate of Holdings or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of Holdings or
any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Holdings or such Subsidiary and
with respect to liabilities arising after such period for which Holdings or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.
     “ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(d) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 412(m) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
withdrawal by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability pursuant to Section
4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under

17



--------------------------------------------------------------------------------



 



Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
(i) or (1), or Section 4071 of ERISA in respect of any Employee Benefit Plan;
(ix) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code; or (x) the imposition of a Lien pursuant to Section
401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA with
respect to any Pension Plan.
     “Eurodollar Rate Loan” means a Loan bearing interest at a rate determined
by reference to the Adjusted Eurodollar Rate.
     “Event of Default” means each of the conditions or events set forth in
Section 8.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute.
     “Existing Credit Agreement” as defined in the recitals hereto.
     “Existing Lenders” as defined in the recitals hereto.
     “Existing Subordinated Note Indenture” means the Indenture entered into
between Company and JP Morgan Chase dated November 27, 2001, pursuant to which
the Existing Subordinated Notes were issued, as such Indenture may hereafter be
amended, restated, supplemented or otherwise modified from time to time to the
extent permitted under Section 6.16.
     “Existing Subordinated Notes” means the subordinated notes due December 1,
2009 in an aggregate principal amount of $170,000,000, as such notes may
hereafter be amended, restated, supplemented or otherwise modified from time to
time to the extent permitted under Section 6.16.
     “Facility” means any real property (including all buildings, fixtures or
other improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.
     “Fair Share Contribution Amount” as defined in Section 7.2.
     “Fair Share” as defined in Section 7.2.
     “Fair Share Shortfall” as defined in Section 7.2.
     “Federal Funds Effective Rate” means for any day, the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher
1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, (i) if such day
is not a Business Day, the Federal Funds Effective Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding

18



--------------------------------------------------------------------------------



 



Business Day, and (ii) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Effective Rate for such day shall be the average
rate charged to Administrative Agent, in its capacity as a Lender, on such day
on such transactions as determined by Administrative Agent.
     “Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Holdings that such financial statements fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.
     “Financial Plan” as defined in Section 5.1(i).
     “First Priority” means, with respect to any Lien purported to be created in
any Collateral pursuant to any Collateral Document, that such Lien is the only
Lien to which such Collateral is subject, other than Permitted Liens.
     “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
     “Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending
on December 31 of each calendar year.
     “Fixed Charge Coverage Ratio” means the ratio as of the last day of any
Fiscal Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter
period then ending, to (ii) Consolidated Fixed Charges for such four-Fiscal
Quarter period.
     “Flood Hazard Property” means any Real Estate Asset subject to a Mortgage
and located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “Funding Default” as defined in Section 2.21.
     “Funding Guarantors” as defined in Section 7.2.
     “Funding Notice” means a notice substantially in the form of Exhibit A-l.
     “GAAP” means, subject to the limitations on the application thereof set
forth in Section 1.2, United States generally accepted accounting principles in
effect as of the date of determination thereof.
     “Governmental Acts” means any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority.
     “Governmental Authority” means any federal, state, municipal, national or
other government, governmental department, commission, board, bureau, court,
agency or

19



--------------------------------------------------------------------------------



 



instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.
     “Governmental Authorization” means any permit, license, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.
     “Grantor” as defined in the Pledge and Security Agreement.
     “Guaranteed Obligations” as defined in Section 7.1.
     “Guarantor” means each of Holdings and each Domestic Subsidiary of Holdings
(other than Company and certain Permitted Partially-Owned Subsidiaries that do
not provide a Guaranty).
     “Guarantor Subsidiary” means each Guarantor other than Holdings.
     “Guaranty” means the guaranty of each Guarantor set forth in Section 7.
     “Hazardous Materials” means any chemical, material or substance, exposure
to which is prohibited, limited or regulated by any Governmental Authority or
which may or could pose a hazard to the health and safety of the owners,
occupants or any Persons in the vicinity of any Facility or to the indoor or
outdoor environment.
     “Hazardous Materials Activity” means any past, current, proposed or
threatened activity, event or occurrence involving any Hazardous Materials,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of
the foregoing.
     “Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty in order to satisfy the requirements of
this Agreement.
     “Highest Lawful Rate” means the maximum lawful interest rate, if any, that
at any time or from time to time may be contracted for, charged, or received
under the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
     “Historical Financial Statements” means as of the Closing Date, (i) the
audited financial statements of Holdings and its Subsidiaries, for the
immediately preceding three Fiscal Years, consisting of balance sheets and the
related consolidated statements of income, stockholders’ equity and cash flows
for such Fiscal Years, and (ii) the unaudited financial statements of Holdings
and its Subsidiaries as at the most recently ended Fiscal Quarter, consisting of
a balance sheet and the related consolidated statements of income, stockholders’
equity and cash flows for the three-, six- or nine-month period, as applicable,
ending on such

20



--------------------------------------------------------------------------------



 



date, and, in the case of clauses (i) and (ii), certified by the chief financial
officer of Company that they fairly present, in all material respects, the
financial condition of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject to changes resulting from audit and normal year-end
adjustments.
     “Holdings” as defined in the preamble hereto.
     “Immaterial Subsidiary” for purposes of Section 8.1(f) and Section 8.1(g),
shall mean one or more Subsidiaries of Holdings that, on a consolidated basis
did not (i) for the most recently concluded Fiscal Year account for more than
3.0% of consolidated revenues of Holdings and its Subsidiaries and (ii) as of
the last day of such Fiscal Year own more than 3.0% of the consolidated assets
of Holdings and its Subsidiaries.
     “Increased Amount Date” as defined in Section 2.24.
     “Increased-Cost Lenders” as defined in Section 2.22.
     “Indebtedness”, as applied to any Person, means, without duplication,
(i) all indebtedness for borrowed money; (ii) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with GAAP; (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any such obligations incurred
under ERISA and ordinary course trade payables), which purchase price is (a) due
more than six months from the date of incurrence of the obligation in respect
thereof or (b) evidenced by a note or similar written instrument; (v) all
indebtedness secured by any Lien on any properly or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is nonrecourse to the credit of that Person; (vi) the
face amount of any letter of credit issued for the account of that Person or as
to which that Person is otherwise liable for reimbursement of drawings;
(vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (viii) any obligation of such Person the primary purpose or intent
of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof; (ix) any liability of such Person for the
obligation of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefore, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (ix), the primary purpose
or intent thereof is as described in clause (viii) above; and (x) obligations of
such Person in respect of any exchange traded or over the counter derivative
transaction, including, without limitation, any Interest Rate Agreement and
Currency Agreement, whether entered into for hedging or speculative purposes;
provided, in no event shall obligations under any Interest Rate Agreement and
any Currency Agreements be deemed “Indebtedness” for any purpose under
Section 6.8.

21



--------------------------------------------------------------------------------



 



     “Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties and
claims (including Environmental Claims), and any and all reasonable and
documented costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any Hazardous Materials
Activity), expenses and disbursements of any kind or nature whatsoever
(including the reasonable and documented fees and disbursements of counsel for
Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (ii) the statements contained in the commitment
letter delivered by any Lender to Company with respect to the transactions
contemplated by this Agreement; or (iii) any Environmental Claim or any
Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Holdings or any of its Subsidiaries.
     “Indemnitee” as defined in Section 10.3.
     “Installment” as defined in Section 2.11.
     “Installment Date” as defined in Section 2.11.
     “Interest Payment Date” means with respect to (i) any Loan that is a Base
Rate Loan, the last Business Day of each March, June, September and December of
each year, commencing on the first such date to occur after the Closing Date and
the final maturity date of such Loan; and (ii) any Loan that is a Eurodollar
Rate Loan, the last day of each Interest Period applicable to such Loan;
provided, in the case of each Interest Period of longer than three months
“Interest Payment Date” shall also include each date that is three months, or an
integral multiple thereof, after the commencement of such Interest Period.
     “Interest Period” means, in connection with a Eurodollar Rate Loan, an
interest period of one-, two-, three- or six-months, as selected by Company in
the applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a

22



--------------------------------------------------------------------------------



 



day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period) shall, subject to clauses (c) through (d), of
this definition, end on the last Business Day of a calendar month; (c) no
Interest Period with respect to any portion of any Class of Term Loans shall
extend beyond such Class’s Term Loan Maturity Date; and (d) no Interest Period
with respect to any portion of the Revolving Loans shall extend beyond the
Revolving Commitment Termination Date.
     “Interest Rate Agreement” means any interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement, interest rate hedging
agreement or other similar agreement or arrangement, each of which is for the
purpose of hedging the interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations and not for speculative purposes.
     “Interest Rate Determination Date” means, with respect to any Interest
Period, the date that is two Business Days prior to the first day of such
Interest Period.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
to the date hereof and from time to time hereafter, and any successor statute.
     “Investment” means (i) any direct or indirect purchase or other acquisition
by Holdings or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person (other than Company or a Guarantor
Subsidiary); (ii) any direct or indirect redemption, retirement, purchase or
other acquisition for value, by any Subsidiary of Holdings from any Person
(other than Holdings, Company or any Guarantor Subsidiary), of any Capital Stock
of such Person; and (iii) any direct or indirect loan, advance (other than
advances to employees for moving, entertainment and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business) or capital
contribution by Holdings or any of its Subsidiaries to any other Person (other
than Holdings, Company or any Guarantor Subsidiary), including all indebtedness
and accounts receivable from that other Person that are not current assets or
did not arise from sales to that other Person in the ordinary course of
business. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or writeoffs with
respect to such Investment.
     “Investment Related Property” as defined in the Pledge and Security
Agreement.
     “Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.
     “Issuing Bank” means Wells Fargo as Issuing Bank hereunder, together with
its permitted successors and assigns in such capacity.
     “Joinder Agreement” means an agreement substantially in the form of
Exhibit L.
     “Joint Venture” means a joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form; provided, in
no event shall any corporate Subsidiary of any Person be considered to be a
Joint Venture to which such Person is a party.
     “Landlord Consent and Estoppel” means, with respect to any Leasehold
Property, a letter, certificate or other instrument in writing from the lessor
under the related lease, pursuant

23



--------------------------------------------------------------------------------



 



to which, among other things, the landlord consents to the granting of a
Mortgage on such Leasehold Property by the Credit Party tenant, such Landlord
Consent and Estoppel to be in form and substance acceptable to the Collateral
Agent in its reasonable discretion, but in any event sufficient for the
Collateral Agent to obtain a Title Policy with respect to such Mortgage.
     “Lead Arrangers” as defined in the preamble hereto.
     “Leasehold Property” means any leasehold interest of any Credit Party as
lessee under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its sole discretion as not
being required to be included in the Collateral.
     “Lender” means each financial institution listed on the signature pages
hereto as a Lender and any other Person that becomes a party hereto pursuant to
an Assignment Agreement or a Joinder Agreement.
     “Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement (including any Person who is a Lender (and any
Affiliate thereof) as of the Closing Date but subsequently, whether before or
after entering into a Hedge Agreement, ceases to be a Lender), including,
without limitation, each such Affiliate that enters into a joinder agreement
with the Collateral Agent.
     “Letter of Credit” means a commercial or standby letter of credit issued or
to be issued by Issuing Bank pursuant to this Agreement.
     “Letter of Credit Sublimit” means the lesser of (i) $10,000,000 and
(ii) the aggregate unused amount of the Revolving Commitments then in effect.
     “Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing Bank
and not theretofore reimbursed by or on behalf of Company.
     “Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter
of (i) Consolidated Total Debt as of such day to (ii) Consolidated Adjusted
EBITDA for the four-Fiscal Quarter period ending on such date (as determined in
accordance with Section 6.8(f)).
     “Lien” means (i) any lien, claim, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.
     “Loan” means a Term Loan, a Revolving Loan, a Swing Line Loan or a New Term
Loan.

24



--------------------------------------------------------------------------------



 



     “Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
     “Maryland Mortgage” as defined in Section 7.12.
     “Material Adverse Effect” means a material adverse effect on (i) the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Holdings and its Subsidiaries, taken as a whole; (ii) the ability
of the Credit Parties to fully and timely perform the Obligations, taking into
consideration the Guaranty and the joint and several obligations of the
Guarantors in respect of the Guaranty; (iii) the legality, validity, binding
effect or enforceability against the Credit Parties of the Credit Documents,
taking into consideration the Guaranty and the joint and several obligations of
the Guarantors in respect of the Guaranty; (iv) the rights, remedies and
benefits available to, or conferred upon, any Agent and any Lender or any
Secured Party under the Credit Documents, taking into consideration the Guaranty
and the joint and several obligations of the Guarantors in respect of the
Guaranty; or (v) the Collateral or the Collateral Agent’s Liens, on behalf of
Secured Parties on the Collateral or the First Priority of such Liens.
     “Material Contract” means any contract or other arrangement to which
Holdings or any of its Subsidiaries is a party (other than the Credit Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect.
     “Material Real Estate Asset” means (i) (a) any fee-owned Real Estate Asset
having a fair market value in excess of $1,000,000 as of the date of the
acquisition thereof and (b) all Leasehold Properties other than those with
respect to which the aggregate payments under the term of the lease are less
than $500,000 per annum or (ii) any Real Estate Asset that the Requisite Lenders
have reasonably determined is material to the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Holdings or any
Subsidiary thereof, including Company and with respect to which the
Administrative Agent has provided written notice to Company of such
determination; provided that notwithstanding the foregoing, the leases set forth
on Schedule 1.1 shall not be deemed Material Real Estate Assets as of the
Closing Date.
     “Moody’s” means Moody’s Investor Services, Inc.
     “Mortgage” means a Mortgage substantially in the form of Exhibit J, as it
may be amended, supplemented or otherwise modified from time to time.
     “Multiemployer Plan” means any Employee Benefit Plan which is a
“multiemployer plan” as defined in Section 3(37) of ERISA.
     “NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
     “Narrative Report” means, with respect to the financial statements for
which such narrative report is required, a narrative report describing the
operations of Holdings and its Subsidiaries in the form and to the extent
prepared for presentation to senior management thereof

25



--------------------------------------------------------------------------------



 



for the applicable month, Fiscal Quarter or Fiscal Year and for the period from
the beginning of the then current Fiscal Year to the end of such period to which
such financial statements relate.
     “Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount
equal to: (i) Cash payments (including any Cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) received by Holdings or any of its Subsidiaries
from such Asset Sale, minus (ii) any bona fide direct costs incurred in
connection with such Asset Sale, including (a) income or gains taxes payable by
the seller as a result of any gain recognized in connection with such Asset
Sale, (b) payment of the outstanding principal amount of, premium or penalty, if
any, and interest on any Indebtedness (other than the Loans) that is secured by
a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale and (c) a reasonable
reserve for any indemnification payments (fixed or contingent) attributable to
seller’s indemnities and representations and warranties to purchaser in respect
of such Asset Sale undertaken by Holdings or any of its Subsidiaries in
connection with such Asset Sale.
     “Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any
Cash payments or proceeds received by Holdings or any of its Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
or (b) as a result of the taking of any assets of Holdings or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (a) any actual and reasonable
costs incurred by Holdings or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of Holdings or such Subsidiary in respect
thereof, and (b) any bona fide direct costs incurred in connection with any sale
of such assets as referred to in clause (i)(b) of this definition, including
income taxes payable as a result of any gain recognized in connection therewith.
     “New Term Loan Commitments” as defined in Section 2.24.
     “New Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the New Term Loans of such
Lender.
     “New Term Loan Lender” as defined in Section 2.24.
     “New Term Loan Maturity Date” means the date that New Term Loans of a
Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.
     “New Term Loans” as defined in Section 2.24.
     “Non-US Lender” as defined in Section 2.19(c).
     “Note” means a Term Loan Note, a Revolving Loan Note or a Swing Line Note.
     “Notice” means a Funding Notice or a Conversion/Continuation Notice.

26



--------------------------------------------------------------------------------



 



     “Obligations” means all obligations of every nature of each Credit Party
from time to time owed to the Agents (including former Agents), the Lenders or
any of them or their respective Affiliates and Lender Counterparties, under any
Credit Document or Hedge Agreement (including, without limitation, with respect
to a Hedge Agreement, obligations owed thereunder to any person who was a Lender
or an Affiliate of a Lender at the time such Hedge Agreement was entered into),
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Credit Party, would have accrued
on any Obligation, whether or not a claim is allowed against such Credit Party
for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under Letters of Credit, payments for early termination of Hedge
Agreements, fees, expenses, indemnification or otherwise.
     “Obligee Guarantor” as defined in Section 7.7.
     “Offer to Purchase and Consent Solicitation Statement” means that certain
Offer to Purchase and Consent Solicitation Statement dated as of April 19, 2005
of Vicar Operating, Inc. relating to the offer to purchase the entire
$170,000,000 aggregate principal amount of the Existing Subordinated Notes and
consent to amend the Existing Subordinated Note Indenture.
     “Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation, as amended, and its by-laws, as
amended, (ii) with respect to any limited partnership, its certificate of
limited partnership, as amended, and its partnership agreement, as amended,
(iii) with respect to any general partnership, its partnership agreement, as
amended, and (iv) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended. In the event
any term or condition of this Agreement or any other Credit Document requires
any Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
     “Pension Plan” means any Employee Benefit Plan, other than a Multiemployer
Plan, that is subject to Section 412 of the Internal Revenue Code or Section 302
of ERISA.
     “Permitted Acquisition” means any acquisition by Company or any of its
Subsidiaries, whether by purchase, merger or otherwise, of (y) all or
substantially all of the assets of, or 51% or more of the Capital Stock of, or a
business line or unit or a division of, any Person or (z) any additional
portion, or all, of the Capital Stock of any Permitted Partially-Owned
Subsidiary; provided,
               (i) immediately prior to, and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;
               (ii) all transactions in connection therewith shall be
consummated, in all material respects, in accordance with all applicable laws
and in conformity with all applicable Governmental Authorizations;

27



--------------------------------------------------------------------------------



 



               (iii) in the case of the acquisition of Capital Stock, (i) at
least 51% of the Capital Stock (except for any such Securities in the nature of
directors’ qualifying shares required pursuant to applicable law) acquired or
otherwise issued by such Person or any newly formed Subsidiary of Company in
connection with such acquisition shall be owned by Company or a Guarantor
Subsidiary thereof, (ii) in the case of acquisitions where Company owns more
than 51% but less than 100% of such Subsidiary, Company shall designate such
Subsidiary as a Permitted Partially-Owned Subsidiary, and (iii) except in the
case of a Permitted Partially-Owned Subsidiary, Company shall have taken, or
caused to be taken, as of the date such Person becomes a Subsidiary of Company,
each of the actions set forth in Sections 5.10 and/or 5.11, as applicable;
               (iv) Any Person or assets so acquired shall be located
exclusively in the United States or Canada;
               (v) Holdings and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.8 on a pro forma basis after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended (as determined in accordance with Section 6.8(f));
               (vi) Company shall have delivered to Administrative Agent (A) at
least five Business Days prior to such proposed acquisition, a Compliance
Certificate evidencing compliance with Section 6.8 as required under clause
(v) above, together with all relevant financial information with respect to such
acquired assets, including, without limitation, the aggregate consideration for
such acquisition and any other information required to demonstrate compliance
with Section 6.8; provided, however, that Company shall not be required to
comply with the provisions of this clause (vi) with respect to acquisitions
unless the consideration of such acquisition is greater than $7,500,000;
               (vii) any Person or assets or division as acquired in accordance
herewith shall be in a business or lines of business the same as, related,
complementary or ancillary to, the business or lines of business in which
Company and/or its Subsidiaries are engaged as of the Closing Date; and
               (viii) notwithstanding any of the foregoing to the contrary,
“Permitted Acquisition” shall not include any acquisition of any assets
constituting a fee interest in real property to the extent such acquisition of
assets is included in the calculation of Consolidated Capital Expenditures.
     “Permitted Liens” means each of the Liens permitted pursuant to
Section 6.2.
     “Permitted Partially-Owned Subsidiary” means (a) those Subsidiaries of
Company listed on Schedule 1.2 existing on the Closing Date, and (b) those
Subsidiaries of Company acquired or created after the Closing Date and
designated by Company as a Permitted Partially-Owned Subsidiary by written
notice to the Administrative Agent, provided, that, with respect to Permitted
Partially-Owned Subsidiaries acquired or created after the Closing Date,
(i) Company owns at least 51% of the outstanding Capital Stock of such
Subsidiary, (ii) the remaining Capital Stock of such Subsidiary is owned
directly or indirectly, by one or more licensed veterinarians

28



--------------------------------------------------------------------------------



 



who are actively involved in the business of such Subsidiary, (iii) Company
shall use its commercially reasonable efforts to cause such Subsidiary to become
a Guarantor Subsidiary, (iv) if Company fails to obtain a Guaranty from such
Subsidiary, then such Subsidiary shall not own and lease any Material Real
Estate Assets, and (v) Company shall use commercially reasonable efforts to
cause such veterinarian to pledge his or her Capital Stock in such Permitted
Partially-Owned Subsidiary in favor of the Collateral Agent for the benefit of
the Secured Parties; provided, further, that at no time shall the total portion
of Consolidated Adjusted EBITDA contributed by all Subsidiaries constituting
Permitted Partially-Owned Subsidiaries exceed 15% of Consolidated Adjusted
EBITDA.
     “Permitted Seller Notes” means promissory notes containing subordination
provisions in substantially the form of, or no less favorable to Lenders (in the
reasonable judgment of Administrative Agent) than the subordination provisions
contained in, Exhibit K annexed hereto, representing any Indebtedness of
Holdings or Company incurred in connection with any Permitted Acquisition
payable to the seller in connection therewith, as such note may be amended,
supplemented or otherwise modified from time to time to the extent permitted
under Section 6.16; provided that, no Permitted Seller Note shall (i) be
guarantied by any Subsidiary of Holdings or secured by any property of Holdings,
Company or any of its Subsidiaries, (ii) bear cash interest at a rate greater
than 8.5% per annum; or, (iii) except in accordance with Section 6.5, provide
for any prepayment or repayment of all or any portion of the principal thereof
prior to the date of the final scheduled installment of principal of the Loans;
provided, further, that in no event shall the aggregate scheduled cash payments
of principal and interest on all outstanding Permitted Seller Notes exceed
$4,000,000 in any Fiscal Year.
     “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
     “Pledge and Security Agreement” means the Pledge and Security Agreement to
be executed by Company and each Guarantor, substantially in the form of
Exhibit I, as it may be amended, supplemented or otherwise modified from time to
time.
     “Prime Rate” means the rate of interest per annum that Wells Fargo
announces from time to time as its prime lending rate, as in effect from time to
time. The Prime Rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer. Wells Fargo or any other
Lender may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate.
     “Principal Office” means, for each of Administrative Agent, Swing Line
Lender and Issuing Bank, such Person’s “Principal Office” as set forth on
Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to
Company, Administrative Agent and each Lender.
     “Projections” as defined in Section 3.1(i).

29



--------------------------------------------------------------------------------



 



     “Pro Rata Share” means (i) with respect to all payments, computations and
other matters relating to the Term Loan of any Lender, the percentage obtained
by dividing (a) the Term Loan Exposure of that Lender by (b) the aggregate Term
Loan Exposure of all Lenders; (ii) with respect to all payments, computations
and other matters relating to the Revolving Commitment or Revolving Loans of any
Lender or participations purchased therein by any Lender or any participations
in any Swing Line Loans purchased by any Lender, the percentage obtained by
dividing (a) the Revolving Exposure of that Lender by (b) the aggregate
Revolving Exposure of all Lenders; and (iii) with respect to all payments,
computations, and other matters relating to New Term Loan Commitments or New
Term Loans of a particular Series, the percentage obtained by dividing (a) the
New Term Loan Exposure of that Lender with respect to that Series by (b) the
aggregate New Term Loan Exposure of all Lenders with respect to that Series. For
all other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (A) an amount equal to the sum of the Term Loan
Exposure, the Revolving Exposure and the New Term Loan Exposure of that Lender,
by (B) an amount equal to the sum of the aggregate Term Loan Exposure, the
aggregate Revolving Exposure and the aggregate New Term Loan Exposure of all
Lenders.
     “Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.
     “Record Document” means, with respect to any Leasehold Property, (i) the
lease evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.
     “Recorded Leasehold Interest” means a Leasehold Property with respect to
which a Record Document has been recorded in all places necessary or desirable,
in Administrative Agent’s reasonable judgment, to give constructive notice of
such Leasehold Property to third-party purchasers and encumbrancers of the
affected real property.
     “Redemption” as defined in the preamble hereto.
     “Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).
     “Register” as defined in Section 2.6(b).
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
     “Reimbursement Date” as defined in Section 2.23(d).
     “Related Fund” means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

30



--------------------------------------------------------------------------------



 



     “Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
     “Replacement Lender” as defined in Section 2.22.
     “Replacement Term Loans” as defined in Section 10.5(e).
     “Requisite Class Lenders” means, as at any date of determination, (i) for
the Class of Lenders having Term Loan Exposure, Lenders holding more than 50% of
the aggregate Term Loan Exposure of all Lenders; (ii) for the Class of Lenders
having Revolving Exposure, Lenders having or holding more than 50% of the
aggregate Revolving Exposure of all Lenders; and (iii) for each Class of Lenders
having New Term Loan Exposure, Lenders holding more than 50% of the aggregate
New Term Loan Exposure of that Class.
     “Requisite Lenders” means three or more Lenders having or holding Term Loan
Exposure, New Term Loan Exposure and/or Revolving Exposure and representing more
than 50% of the sum of (i) the aggregate Term Loan Exposure of all Lenders;
(ii) the aggregate Revolving Exposure of all Lenders; and (iii) the aggregate
New Term Loan Exposure of all Lenders.
     “Restricted Junior Payment” means (i) any dividend or other distribution,
direct or indirect, on account of any shares of any class of stock of Holdings
or Company or any of its Subsidiaries now or hereafter outstanding, except a
dividend payable solely in shares of that class of stock to the holders of that
class; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock of Holdings or Company or any of its Subsidiaries now or
hereafter outstanding; (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of Holdings or Company or any of its Subsidiaries
now or hereafter outstanding and (iv) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness.
     “Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any Revolving Loan and to acquire participations in Letters of
Credit and Swing Line Loans hereunder and “Revolving Commitments” means such
commitments of all Lenders in the aggregate. The amount of each Lender’s
Revolving Commitment, if any, is set forth in the applicable Assignment
Agreement, subject to any adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Revolving Commitments as of the
Closing Date is $75,000,000.
     “Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

31



--------------------------------------------------------------------------------



 



     “Revolving Commitment Termination Date” means the earliest to occur of
(i) May 16, 2010, (ii) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.12(b) or 2.13, and (iii) the date of the
termination of the Revolving Commitments pursuant to Section 8.1.
     “Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit), (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit, (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.
     “Revolving Loan” means a Loan made by a Lender to Company pursuant to
Section 2.2(a).
     “Revolving Loan Note” means a promissory note in the form of Exhibit B-3,
as it may be amended, supplemented or otherwise modified from time to time.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.
     “Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.
     “Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and any successor statute.
     “Series” as defined in Section 2.24.
     “Settlement Confirmation” as defined in Section 10.6(b).
     “Settlement Service” as defined in Section 10.6(d).
     “Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit G-2.

32



--------------------------------------------------------------------------------



 



     “Solvent” means, with respect to any Person, that as of the date of
determination both (i) (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed all of its property, at a fair valuation; (b) the
present fair saleable value of the property of such Person is not less than the
amount that will be required to pay the probable liabilities on such Person’s
then existing debts as they become absolute and matured; (c) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (d) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
     “Subject Transaction” as defined in Section 6.8(f).
     “Subordinated Indebtedness” means (i) Indebtedness of Company and its
Subsidiaries under the Existing Subordinated Note Indenture and
(ii) Indebtedness outstanding under Permitted Seller Notes.
     “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
     “Swing Line Lender” means Wells Fargo in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.
     “Swing Line Loan” means a Loan made by Swing Line Lender to Company
pursuant to Section 2.3.
     “Swing Line Note” means a promissory note in the form of Exhibit B-4, as it
may be amended, supplemented or otherwise modified from time to time.
     “Swing Line Sublimit” means the lesser of (i) $5,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.
     “Syndication Agent” as defined in the preamble hereto.
     “Take Out Securities” means Capital Stock or other securities convertible
into or otherwise linked to Capital Stock, the net proceeds of which are used to
pay, acquire, or redeem

33



--------------------------------------------------------------------------------



 



(i) Existing Subordinated Notes pursuant to the Tender Offer and/or Redemption,
or (ii) to repay the Loans and/or the Revolving Commitments; provided, however,
that to the extent the issuance of such Capital Stock or other securities
constitute Indebtedness, such Indebtedness shall be unsecured and subordinated
in a manner satisfactory to the Agents.
     “Tax” means any present or future tax, levy, impost, duty, assessment,
charge, fee, deduction or withholding of any nature now or hereafter imposed,
levied, collected, withheld or assessed by any taxing authority; provided, “Tax
on the overall net income” of a Person shall be construed as a reference to a
tax imposed by the jurisdiction in which that Person is organized or in which
that Person’s applicable principal office (and/or, in the case of a Lender, its
lending office) is located or in which that Person (and/or, in the case of a
Lender, its lending office) is deemed to be doing business on or measured by all
or part of the net income, profits or gains (whether worldwide, or only insofar
as such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its applicable lending office).
     “Tender Offer” as defined in the preamble hereto.
     “Term Loan” means a Closing Date Term Loan, a Delayed Draw Term Loan or a
New Term Loan.
     “Term Loan Commitment” means the Closing Date Term Loan Commitments and the
Delayed Draw Term Loan Commitments.
     “Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans (other than
New Term Loans) of such Lender; provided, at any time prior to the making of the
Term Loans, the Term Loan Exposure of any Lender shall be equal to such Lender’s
Term Loan Commitment.
     “Term Loan Maturity Date” means the earlier of (i) May 16, 2011, and
(ii) the date that all Term Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.
     “Term Loan Note” means a promissory note in the form of Exhibit B-1, as it
may be amended, supplemented or otherwise modified from time to time.
     “Terminated Lender” as defined in Section 2.22.
     “Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so applied), (ii) the aggregate principal
amount of all outstanding Swing Line Loans, and (iii) the Letter of Credit
Usage.
     “Transaction Costs” means the fees, costs and expenses payable by Holdings,
Company or any of Company’s Subsidiaries in connection with the closing of the
transactions

34



--------------------------------------------------------------------------------



 



contemplated by the Credit Documents, on the Closing Date and Associated Fees,
Costs and Expenses.
     “Type of Loan” means (i) with respect to either Term Loans or Revolving
Loans, a Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to
Swing Line Loans, a Base Rate Loan.
     “UBOC” as defined in the preamble hereto.
     “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
     “UCC Questionnaire” means a certificate in form satisfactory to the
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.
     “Unadjusted Eurodollar Rate Component” means that component of the interest
costs to Company in respect of a Eurodollar Rate Loan that is based upon the
rate obtained pursuant to clause (i) of the definition of Adjusted Eurodollar
Rate.
     “VCA Guarantor” as defined in Section 7.12.
     1.2 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Holdings to Lenders pursuant to Sections 5.1(b) and
5.1(c) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for in Section 5.1(e), if applicable). Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the Historical Financial statements.
     1.3 Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
SECTION 2. LOANS
     2.1 Term Loans.

35



--------------------------------------------------------------------------------



 



          (a) Term Loan Commitments.
               (i) Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the Closing Date, a Closing Date Term Loan to
Company in an amount equal to such Lender’s Closing Date Term Loan Commitment.
Company may make only one borrowing under the Closing Date Term Loan Commitment
which shall be on the Closing Date. Any amount borrowed under this
Section 2.1(a)(i) and subsequently repaid or prepaid may not be reborrowed.
Subject to Sections 2.12(a) and 2.13, all amounts owed hereunder with respect to
the Closing Date Term Loans shall be paid in full no later than the Term Loan
Maturity Date. Each Lender’s Closing Date Term Loan Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the funding of such Lender’s Closing Date Term Loan Commitment on such date.
               (ii) Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the DDTL Funding Date, a Delayed Draw Term Loan to
the Company in an amount equal to such Lender’s DDTL Commitment. Company may
make only one borrowing under the DDTL Commitment which shall be on the DDTL
Funding Date. Any amount borrowed under this Section 2.1(a)(ii) and subsequently
repaid or prepaid may not be reborrowed. Subject to Sections 2.13(a) and 2.14,
all amounts owed hereunder with respect to the Delayed Draw Term Loans shall be
paid in full no later than the Term Loan Maturity Date. Each Lender’s DDTL
Commitment shall terminate immediately and without further action on the DDTL
Funding Date after giving effect to the funding of such Lender’s DDTL Commitment
on such date.
          (b) Borrowing Mechanics for Closing Date Term Loans.
               (i) Company shall deliver to Administrative Agent a fully
executed and delivered Closing Date Certificate (which shall be deemed to be a
Funding Notice with respect to the Closing Date Term Loans for all purposes
hereof) no later than three Business Days prior to the Closing Date. Promptly
upon receipt by Administrative Agent of such certificate, Administrative Agent
shall notify each Lender of the proposed borrowing.
               (ii) Each Lender shall make its Closing Date Term Loan available
to Administrative Agent not later than 12:00 p.m. (New York City time) on the
Closing Date, by wire transfer of same day funds in Dollars, at the Principal
Office designated by Administrative Agent. Upon satisfaction or waiver of the
conditions precedent specified herein, Administrative Agent shall make the
proceeds of the Closing Date Term Loans available to Company on the Closing Date
by causing an amount of same day funds in Dollars equal to the proceeds of all
such Loans received by Administrative Agent from Lenders to be credited to the
account of Company at the Principal Office designated by Administrative Agent or
to such other account as may be designated in writing to Administrative Agent by
Company.
          (c) Borrowing Mechanics for Delayed Draw Term Loans.
               (i) Company shall deliver to Administrative Agent a fully
executed Funding Notice no later than (y) three Business Days prior to the DDTL
Funding Date in the case of Delayed Draw Term Loans which are Eurodollar Rate
Loans and (z) one Business Day

36



--------------------------------------------------------------------------------



 



prior to the DDTL Funding Date in the case of Delayed Draw Term Loans which are
Base Rate Loans. Promptly upon receipt by Administrative Agent of such notice,
Administrative Agent shall notify each Lender of the proposed borrowing.
               (ii) Each Lender shall make its Delayed Draw Term Loan available
to Administrative Agent not later than 12:00 p.m. (New York City time) on the
DDTL Funding Date, by wire transfer of same day funds in Dollars, at the
Principal office designated by Administrative Agent. Upon satisfaction or waiver
of the conditions precedent specified herein, Administrative Agent shall make
the proceeds of the Delayed Draw Term Loans available to the Company on the DDTL
Funding Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Loans received by Administrative Agent from Lenders to be
credited to the account of the Company at the Principal Office designated by
Administrative Agent or to such other account as may be designated in writing to
Administrative Agent by the Company.
     2.2 Revolving Loans.
          (a) Revolving Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
Revolving Loans to Company in the aggregate amount up to but not exceeding such
Lender’s Revolving Commitment; provided, after giving effect to the making of
any Revolving Loans in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect. Amounts borrowed
pursuant to this Section 2.2(a) may be repaid and reborrowed during the
Revolving Commitment Period. Each Lender’s Revolving Commitment shall expire on
the Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.
          (b) Borrowing Mechanics for Revolving Loans.
               (i) Revolving Loans that are Base Rate Loans shall be made in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of that amount, and Revolving Loans that are Eurodollar Rate Loans shall
be in an aggregate minimum amount of $2,000,000 and integral multiples of
$1,000,000 in excess of that amount.
               (ii) Whenever Company desires that Lenders make Revolving Loans,
Company shall deliver to Administrative Agent a fully executed and delivered
Funding Notice no later than 1:00 p.m. (New York City time) at least three
Business Days in advance of the proposed Credit Date in the case of a Eurodollar
Rate Loan, and at least one Business Day in advance of the proposed Credit Date
in the case of a Revolving Loan that is a Base Rate Loan. Except as otherwise
provided herein, a Funding Notice for a Revolving Loan that is a Eurodollar Rate
Loan shall be irrevocable on and after the related Interest Rate Determination
Date, and Company shall be bound to make a borrowing in accordance therewith.
               (iii) Notice of receipt of each Funding Notice in respect of
Revolving Loans, together with the amount of each Lender’s Pro Rata Share
thereof, if any, together with the applicable interest rate, shall be provided
by Administrative Agent to each applicable Lender by telefacsimile with
reasonable promptness, but (provided Administrative Agent shall have

37



--------------------------------------------------------------------------------



 



received such notice by 1:00 p.m. (New York City time)) not later than 3:00 p.m.
(New York City time) on the same day as Administrative Agent’s receipt of such
Notice from Company.
               (iv) Each Lender shall make the amount of its Revolving Loan
available to Administrative Agent not later than 12:00 p.m. (New York City time)
on the applicable Credit Date by wire transfer of same day funds in Dollars, at
the Principal Office designated by the Administrative Agent. Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, Administrative Agent shall make the proceeds of such Revolving Loans
available to Company on the applicable Credit Date by causing an amount of same
day funds in Dollars equal to the proceeds of all such Revolving Loans received
by Administrative Agent from Lenders to be credited to the account of Company at
the Principal Office designated by the Administrative Agent or such other
account as may be designated in writing to Administrative Agent by Company.
     2.3 Swing Line Loans.
          (a) Swing Line Loans Commitments. During the Revolving Commitment
Period, subject to the terms and conditions hereof, Swing Line Lender hereby
agrees to make Swing Line Loans to Company in the aggregate amount up to but not
exceeding the Swing Line Sublimit; provided, after giving effect to the making
of any Swing Line Loan, in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect. Amounts borrowed
pursuant to this Section 2.3 may be repaid and reborrowed during the Revolving
Commitment Period. Swing Line Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Swing Line Loans and all other
amounts owed hereunder with respect to the Swing Line Loans and the Revolving
Commitments shall be paid in full no later than such date.
          (b) Borrowing Mechanics for Swing Line Loans.
               (i) Swing Line Loans shall be made in an aggregate minimum amount
of $100,000 and integral multiples of $100,000 in excess of that amount.
               (ii) Whenever Company desires that Swing Line Lender make a Swing
Line Loan, Company shall deliver to Administrative Agent a Funding Notice no
later than 1:00 p.m. (New York City time) on the proposed Credit Date.
               (iii) Swing Line Lender shall make the amount of its Swing Line
Loan available to Administrative Agent not later than 3:00 p.m. (New York City
time) on the applicable Credit Date by wire transfer of same day funds in
Dollars, at the Administrative Agent’s Principal Office. Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, Administrative Agent shall make the proceeds of such Swing Line Loans
available to Company on the applicable Credit Date by causing an amount of same
day funds in Dollars equal to the proceeds of all such Swing Line Loans received
by Administrative Agent from Swing Line Lender to be credited to the account of
Company at the Administrative Agent’s Principal Office, or to such other account
as may be designated in writing to Administrative Agent by Company.

38



--------------------------------------------------------------------------------



 



               (iv) With respect to any Swing Line Loans which have not been
voluntarily prepaid by Company pursuant to Section 2.12, Swing Line Lender may
at any time in its sole and absolute discretion, deliver to Administrative Agent
(with a copy to Company), no later than 11:00 a.m. (New York City time) at least
one (1) Business Day in advance of the proposed Credit Date, a notice (which
shall be deemed to be a Funding Notice given by Company) requesting that each
Lender holding a Revolving Commitment make Revolving Loans that are Base Rate
Loans to Company on such Credit Date in an amount equal to the amount of such
Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the date such
notice is given which the Swing Line Lender requests Lenders to prepay.
Notwithstanding anything contained in this Agreement to the contrary, (1) the
proceeds of such Revolving Loans made by the Lenders other than Swing Line
Lender shall be immediately delivered by the Administrative Agent to Swing Line
Lender (and not to Company) and applied to repay a corresponding portion of the
Refunded Swing Line Loans and (2) on the day such Revolving Loans are made,
Swing Line Lender’s Pro Rata Share of the Refunded Swing Line Loans shall be
deemed to be paid with the proceeds of a Revolving Loan made by Swing Line
Lender to Company, and such portion of the Swing Line Loans deemed to be so paid
shall no longer be outstanding as Swing Line Loans and shall no longer be due
under the Swing Line Note of Swing Line Lender but shall instead constitute part
of Swing Line Lender’s outstanding Revolving Loans to Company and shall be due
under the Revolving Loan Note issued by Company to Swing Line Lender. Company
hereby authorizes Administrative Agent and Swing Line Lender to charge Company’s
accounts with Administrative Agent and Swing Line Lender (up to the amount
available in each such account) in order to immediately pay Swing Line Lender
the amount of the Refunded Swing Line Loans to the extent the proceeds of such
Revolving Loans made by Lenders, including the Revolving Loan deemed to be made
by the Swing Line Lender, are not sufficient to repay in full the Refunded Swing
Line Loans. If any portion of any such amount paid (or deemed to be paid) to
Swing Line Lender should be recovered by or on behalf of Company from Swing Line
Lender in bankruptcy, by assignment for the benefit of creditors or otherwise,
the loss of the amount so recovered shall be ratably shared among all Lenders in
the manner contemplated by Section 2.16.
               (v) If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans, and in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon. Upon one (1) Business Day’s notice from Swing Line
Lender, each Lender holding a Revolving Commitment shall deliver to Swing Line
Lender an amount equal to its respective participation in the applicable unpaid
amount in same day funds at the Principal Office of Swing Line Lender. In order
to evidence such participation each Lender holding a Revolving Commitment agrees
to enter into a participation agreement at the request of Swing Line Lender in
form and substance reasonably satisfactory to Swing Line Lender. In the event
any Lender holding a Revolving Commitment fails to make available to Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon for three Business Days at the rate
customarily used by Swing Line Lender for the correction of errors among banks
and thereafter at the Base Rate, as applicable.

39



--------------------------------------------------------------------------------



 



               (vi) Notwithstanding anything contained herein to the contrary,
(1) each Lender’s obligation to make Revolving Loans for the purpose of repaying
any Refunded Swing Line Loans pursuant to the second preceding paragraph and
each Lender’s obligation to purchase a participation in any unpaid Swing Line
Loans pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Swing Line Lender, any Credit Party or any
other Person for any reason whatsoever; (B) the occurrence or continuation of a
Default or Event of Default; (C) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any
Credit Party; (D) any breach of this Agreement or any other Credit Document by
any party thereto; or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Lender are subject to the condition that Swing Line Lender believed in
good faith that all conditions under Section 3.2 to the making of the applicable
Refunded Swing Line Loans or other unpaid Swing Line Loans, were satisfied at
the time such Refunded Swing Line Loans or unpaid Swing Line Loans were made, or
the satisfaction of any such condition not satisfied had been waived by
Requisite Lenders prior to or at the time such Refunded Swing Line Loans or
other unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not be
obligated to make any Swing Line Loans (A) if it has elected not to do so after
the occurrence and during the continuation of a Default or Event of Default or
(B) at a time when a Funding Default exists unless Swing Line Lender has entered
into arrangements satisfactory to it and Company to eliminate Swing Line
Lender’s risk with respect to the Defaulting Lender’s participation in such
Swing Line Loan, including by cash collateralizing such Defaulting Lender’s Pro
Rata Share of the outstanding Swing Line Loans.
     2.4 Pro Rata Shares; Availability of Funds.
          (a) Pro Rata Shares. All Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Term Loan Commitment or any Revolving Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby.
          (b) Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Company a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and

40



--------------------------------------------------------------------------------



 



thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefore, Administrative
Agent shall promptly notify Company and Company shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Class of Loans. Nothing in this Section 2.4(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Term Loan Commitments and Revolving
Commitments hereunder or to prejudice any rights that Company may have against
any Lender as a result of any default by such Lender hereunder.
     2.5 Use of Proceeds. All proceeds of the Closing Date Term Loans shall be
applied by Company to repay and refinance all amounts outstanding under the
Existing Credit Agreement and to pay fees, costs and expenses in connection
therewith and, to the extent of any funds remaining thereafter, for general
corporate purposes. The proceeds of the Delayed Draw Term Loan shall be applied
by Company to tender, call or redeem the Existing Subordinated Notes pursuant to
the Tender Offer. The proceeds of the Revolving Loans, Letters of Credit, Swing
Line Loans and any New Term Loans shall be applied by Company for working
capital and general corporate purposes of Company and its Subsidiaries,
including Permitted Acquisitions (including, without limitation, the
Redemption). No portion of the proceeds of any Credit Extension shall be used in
any manner that causes or might cause such Credit Extension or the application
of such proceeds to violate Regulation T, Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System or any other regulation thereof
or to violate the Exchange Act.
     2.6 Evidence of Debt; Register; Lenders’ Books and Records; Notes.
          (a) Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Indebtedness of Company
to such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be prima facie
evidence thereof; provided, failure to make any such recordation, or any error
in such recordation, shall not affect any Lender’s Revolving Commitments or
Company’s Obligations in respect of any applicable Loans; and provided further,
in the event of any inconsistency between the Register and any Lender’s records,
the recordations in the Register shall govern.
          (b) Register. Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at the Principal Office a register for the
recordation of the names and addresses of Lenders and the Revolving Commitments
and Loans of each Lender from time to time (the “Register”). The Register, as in
effect at the close of business on the preceding Business Day, shall be
available for inspection by Company or any Lender at any reasonable time and
from time to time upon reasonable prior notice. Administrative Agent shall
record, or shall cause to be recorded, in the Register the Revolving Commitments
and the Loans in accordance with the provisions of Section 10.6, and each
repayment or prepayment in respect of the principal amount of the Loans, and any
such recordation shall be conclusive and binding on Company and each Lender,
absent manifest error; provided, failure to make any such recordation, or any
error in such recordation, shall not affect any Lender’s Revolving Commitments
or Company’s Obligations in respect of any Loan. Company hereby designates Wells
Fargo to serve as

41



--------------------------------------------------------------------------------



 



Company’s agent solely for purposes of maintaining the Register as provided in
this Section 2.6, and Company hereby agrees that, to the extent Wells Fargo
serves in such capacity, Wells Fargo and its officers, directors, employees,
agents, sub-agents and affiliates shall constitute “Indemnitees.”
          (c) Notes. If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at least two Business Days prior to the
Closing Date, or at any time thereafter, Company shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after Company’s receipt of such notice) a Note or Notes to evidence such
Lender’s Term Loan, New Term Loan, Revolving Loan or Swing Line Loan, as the
case may be.
     2.7 Interest on Loans.
          (a) Except as otherwise set forth herein, each Class of Loan shall
bear interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:
               (i) in the case of Term Loans and Revolving Loans:

  (1)   if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or    
(2)   if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin; and

               (ii) in the case of Swing Line Loans, at the Base Rate plus the
Applicable Margin.
          (b) The basis for determining the rate of interest with respect to any
Loan (except a Swing Line Loan which can be made and maintained as Base Rate
Loans only), and the Interest Period with respect to any Eurodollar Rate Loan,
shall be selected by Company and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be. If on any day a Loan is outstanding with respect to which a
Funding Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.
          (c) In connection with Eurodollar Rate Loans there shall be no more
than twelve (12) Interest Periods outstanding at any time. In the event Company
fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) shall be automatically converted into a
Base Rate Loan on the last day of the then-current Interest Period for such Loan
(or if outstanding as a Base Rate Loan will remain as, or (if not then
outstanding) shall be made as, a Base Rate Loan). In the event Company fails to
specify an Interest Period for any Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, Company shall be deemed to
have selected an Interest Period of one month. As soon as

42



--------------------------------------------------------------------------------



 



practicable after 10:00 a.m. (New York City time) on each Interest Rate
Determination Date, Administrative Agent shall determine (which determination
shall be prima facie evidence thereof) the interest rate that shall apply to the
Eurodollar Rate Loans for which an interest rate is then being determined for
the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Company and each Lender.
          (d) Interest payable pursuant to Section 2.7(a) shall be computed
(i) in the case of Base Rate Loans on the basis of a 365-day or 366-day year, as
the case may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of
a 360-day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Term Loan, the last Interest Payment Date with
respect to such Term Loan or, with respect to a Base Rate Loan being converted
from a Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan
to such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided, if a Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on that Loan.
          (e) Interest on each Loan shall accrue and shall be payable in arrears
on each Interest Payment Date and at maturity, including final maturity;
provided, that interest accruing in accordance with Section 2.7(f)(ii) or
Section 2.9 shall be payable on demand.
          (f) Company agrees to pay to Issuing Bank, with respect to drawings
honored under any Letter of Credit, interest on the amount paid by Issuing Bank
in respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Company at a
rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(ii) from and after the applicable Reimbursement Date (if not paid by the
applicable Reimbursement Date), a rate which is 2% per annum in excess of the
rate of interest otherwise payable hereunder with respect to Revolving Loans
that are Base Rate Loans.
          (g) Interest payable pursuant to Section 2.7(f) shall be computed on
the basis of a 365/366-day year for the actual number of days elapsed in the
period during which it accrues, and shall be payable on demand or, if no demand
is made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full. Promptly upon receipt by Issuing Bank of any payment of
interest pursuant to Section 2.7(f), Issuing Bank shall distribute to each
Lender, out of the interest received by Issuing Bank in respect of the period
from the date such drawing is honored to but excluding the date on which Issuing
Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period if no drawing had been honored under such Letter of Credit. In the event
Issuing Bank shall have been reimbursed by Lenders for all or any portion of
such honored drawing, Issuing Bank shall distribute to each Lender which has
paid all amounts payable by it under Section

43



--------------------------------------------------------------------------------



 



2.23(e) with respect to such honored drawing such Lender’s Pro Rata Share of any
interest received by Issuing Bank in respect of that portion of such honored
drawing so reimbursed by Lenders for the period from the date on which Issuing
Bank was so reimbursed by Lenders to but excluding the date on which such
portion of such honored drawing is reimbursed by Company.
     2.8 Conversion/Continuation.
          (a) Subject to Section 2.17 and so long as no Default or Event of
Default shall have occurred and then be continuing, Company shall have the
option:
               (i) to convert at any time all or any part of any Term Loan or
Revolving Loan equal to $1,000,000 and integral multiples of $500,000 in excess
of that amount from one Type of Loan to another Type of Loan; provided, a
Eurodollar Rate Loan may only be converted on the expiration of the Interest
Period applicable to such Eurodollar Rate Loan unless Company shall pay all
amounts due under Section 2.17 in connection with any such conversion; or
               (ii) upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$2,000,000 and integral multiples of $1,000,000 in excess of that amount as a
Eurodollar Rate Loan.
          (b) The Company shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 1:00 p.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
Company shall be bound to effect a conversion or continuation in accordance
therewith.
     2.9 Default Interest. Upon the occurrence and during the continuance of an
Event of Default described in Section 8.1(a), the principal amount of all Loans
and any interest payments on the Loans or any fees or other amounts owed
hereunder not paid when due, in each case whether at stated maturity, by notice
of prepayment, by acceleration or otherwise, shall, to the extent permitted by
applicable law, thereafter bear interest (including post-petition interest in
any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 2% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans);
provided, in the case of Eurodollar Rate Loans, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.9 is not a permitted alternative to timely payment and shall not
constitute a waiver of

44



--------------------------------------------------------------------------------



 



any Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender.
     2.10 Fees.
          (a) Company agrees to pay to Lenders having Revolving Exposure:
               (i) commitment fees equal to (1) the average of the daily
difference between (a) the Revolving Commitments, and (b) the sum of (x) the
aggregate principal amount of outstanding Revolving Loans (but not any
outstanding Swing Line Loans) plus (y) the Letter of Credit Usage, times (2) the
Applicable Revolving Commitment Fee Percentage; and
               (ii) letter of credit fees equal to (1) the Applicable Margin for
Revolving Loans that are Eurodollar Rate Loans, times (2) the average aggregate
daily maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).
          (b) [Reserved].
          (c) Company agrees to pay directly to Issuing Bank, for its own
account, the following fees:
               (i) a fronting fee equal to 0.250%, per annum, times the average
aggregate daily maximum amount available to be drawn under all Letters of Credit
(determined as of the close of business on any date of determination); and
               (ii) such documentary and processing charges for any issuance,
amendment, transfer or payment of a Letter of Credit as are in accordance with
Issuing Bank’s standard schedule for such charges and as in effect at the time
of such issuance, amendment, transfer or payment, as the case may be.
          (d) All fees referred to in Section 2.10(a) shall be calculated on the
basis of a 360-day year, and the actual number of days elapsed and shall be
payable quarterly in arrears on April 1, July 1, October 1 and January 1 of each
year during the Revolving Commitment Period, commencing on the first such date
to occur after the Closing Date, and on the Revolving Commitment Termination
Date.
          (e) In addition to any of the foregoing fees, Company agrees to pay to
Agents such other fees in the amounts and at the times separately agreed upon.
     2.11 Scheduled Payments. The principal amount of the Term Loans shall be
repaid in consecutive quarterly installments (each, an “Installment”) in the
aggregate amounts set forth below on the last day of each Fiscal Quarter (each,
an “Installment Date”) commencing June 30, 2005:

45



--------------------------------------------------------------------------------



 



          Fiscal Quarter Ending   Installments
June 30, 2005
  $ 1,187,500  
September 30, 2005
  $ 1,187,500  
December 31, 2005
  $ 1,187,500  
March 31, 2006
  $ 1,187,500  
June 30, 2006
  $ 1,187,500  
September 30, 2006
  $ 1,187,500  
December 31, 2006
  $ 1,187,500  
March 31, 2007
  $ 1,187,500  
June 30, 2007
  $ 1,187,500  
September 30, 2007
  $ 1,187,500  
December 31, 2007
  $ 1,187,500  
March 31, 2008
  $ 1,187,500  
June 30, 2008
  $ 1,187,500  
September 30, 2008
  $ 1,187,500  
December 31, 2008
  $ 1,187,500  
March 31, 2009
  $ 1,187,500  
June 30, 2009
  $ 1,187,500  
September 30, 2009
  $ 1,187,500  
December 31, 2009
  $ 1,187,500  
March 31, 2010
  $ 1,187,500  
June 30, 2010
  $ 1,187,500  
September 30, 2010
  $ 1,187,500  
December 31, 2010
  $ 1,187,500  
March 31, 2011
  $ 1,187,500  
Term Loan Maturity Date
  $ 446,500,000  

     ; provided, in the event any New Term Loans are made, the amount of any
Installment shall be applied on the relevant Installment Date, pro-rata in
accordance with the outstanding principal balances, to the Term Loans and the
New Term Loans then outstanding on such Installment Date.
     Notwithstanding the foregoing, (y) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Sections 2.12, 2.13 and 2.14 as applicable; and (z) the Term
Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full no later than the Term Loan Maturity Date.
     2.12 Voluntary Prepayments/Commitment Reductions.
          (a) Voluntary Prepayments.
               (i) Any time and from time to time:
     (1) with respect to Base Rate Loans, Company may prepay, any such Loans on
any Business Day in whole or in part, in an aggregate

46



--------------------------------------------------------------------------------



 



minimum amount of $1,000,000 and integral multiples of $500,000 in excess of
that amount;
     (2) with respect to Eurodollar Rate Loans, Company may prepay, any such
Loans on any Business Day in whole or in part in an aggregate minimum amount of
$2,000,000 and integral multiples of $1,000,000 in excess of that amount; and
     (3) with respect to Swing Line Loans, Company may prepay, any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of $100,000,
and in integral multiples of $100,000 in excess of that amount.
               (ii) All such prepayments shall be made:
     (1) upon not less than one Business Day’s prior written or telephonic
notice in the case of Base Rate Loans;
     (2) upon not less than three Business Day’s prior written or telephonic
notice in the case of Eurodollar Rate Loans; and
     (3) upon written or telephonic notice on the date of prepayment, in the
case of Swing Line Loans;
in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 1:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (and
Administrative Agent will promptly transmit such telephonic or original notice
for Term Loans or Revolving Loans, as the case may be, by telefacsimile or
telephone to each Lender) or Swing Line Lender, as the case may be. Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
          (b) Voluntary Commitment Reductions.
               (i) Company may, upon not less than three Business Days’ prior
written or telephonic notice confirmed in writing to Administrative Agent (which
original written or telephonic notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Commitments in an amount up to the amount by
which the Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction; provided, any
such partial reduction of the Revolving Commitments shall be in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount.
               (ii) Company’s notice to Administrative Agent shall designate the
date (which shall be a Business Day) of such termination or reduction and the
amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on

47



--------------------------------------------------------------------------------



 



the date specified in Company’s notice and shall reduce the Revolving Commitment
of each Lender proportionately to its Pro Rata Share thereof.
     2.13 Mandatory Prepayments/Commitment Reductions.
          (a) Asset Sales. No later than the first Business Day following the
date of receipt by Holdings or any of its Subsidiaries of any Net Asset Sale
Proceeds, Company shall prepay the Loans and/or the Revolving Commitments shall
be permanently reduced as set forth in Section 2.14(b) in an aggregate amount
equal to such Net Asset Sale Proceeds; provided, (i) so long as no Default or
Event of Default shall have occurred and be continuing, and (ii) to the extent
that aggregate Net Asset Sale Proceeds from the Closing Date through the
applicable date of determination do not exceed $10,000,000, Company shall have
the option, directly or through one or more of its Subsidiaries, to invest Net
Asset Sale Proceeds within two hundred seventy (270) days of receipt thereof in
long term productive assets of the general type used in the business of Company
and its Subsidiaries; provided further, pending any such investment all such Net
Asset Sale Proceeds shall be applied to prepay Revolving Loans to the extent
outstanding (without a reduction in Revolving Commitments). Notwithstanding any
of the foregoing to the contrary, upon receipt by Company of Net Asset Sale
Proceeds pursuant to the sale of assets permitted under Section 6.9(d), Company
may invest the first $1,000,000 of such proceeds directly or through one or more
of its Subsidiaries in long-term productive assets of the general type used in
the business of Company and its Subsidiaries, and the remainder of such Net
Asset Sale Proceeds shall be applied in accordance with the provisions set forth
above.
          (b) Insurance/Condemnation Proceeds. No later than the first Business
Day following the date of receipt by Holdings or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Company shall prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.14(b) in an aggregate amount equal
to such Net Insurance/Condemnation Proceeds; provided, (i) so long as no Default
or Event of Default shall have occurred and be continuing, and (ii) to the
extent that aggregate Net Insurance/Condemnation Proceeds from the Closing Date
through the applicable date of determination do not exceed $10,000,000, Company
shall have the option, directly or through one or more of its Subsidiaries to
invest such Net Insurance/Condemnation Proceeds within two hundred seventy (270)
days of receipt thereof in long term productive assets of the general type used
in the business of Holdings and its Subsidiaries, which investment may include
the repair, restoration or replacement of the applicable assets thereof;
provided further, pending any such investment all such Net
Insurance/Condemnation Proceeds, as the case may be, shall be applied to prepay
Revolving Loans to the extent outstanding (without a reduction in Revolving
Commitments).
          (c) Issuance of Equity Securities. On the date of receipt by Holdings
or Company of any Cash proceeds from a capital contribution to, or the issuance
of any Capital Stock of, or the sale of any Capital Stock of, Holdings or any of
its Subsidiaries (other than (i) pursuant to any employee stock or stock option
compensation plan; (ii) equity issued in consideration of a Permitted
Acquisition; or (iii) issuances pursuant to any Take Out Securities), Company
shall prepay the Loans and/or the Revolving Commitments shall be permanently
reduced as set forth in Section 2.14(b) in an aggregate amount equal to 75% of
such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses

48



--------------------------------------------------------------------------------



 



associated therewith, including reasonable legal fees and expenses; provided,
however, that notwithstanding any of the foregoing to the contrary set forth in
this Section 2.13(c), to the extent Holdings, Company and/or any of their
Subsidiaries receives any Cash proceeds from the issuance of Capital Stock or
the sale of Capital Stock of any of Holdings’ Subsidiaries in connection with
the creation of a Permitted Partially-Owned Subsidiary, Holdings or Company
shall on an annual basis commencing December 31, 2005, apply the aggregate
amount of such Cash proceeds received, to the extent such aggregate amount
exceeds $250,000 per annum to prepay the Loans and/or reduce the Revolving
Commitments in accordance with Section 2.14(b).
          (d) Issuance of Debt. On the date of receipt by Holdings or any of its
Subsidiaries of any Cash proceeds from incurrence of any Indebtedness of
Holdings or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1), Company shall prepay the
Loans and/or the Revolving Commitments shall be permanently reduced as set forth
in Section 2.14(b) in an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses.
          (e) Consolidated Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending December 31, 2005), Company shall, no later than one hundred
(100) days after the end of such Fiscal Year, prepay the Loans and/or the
Revolving Commitments shall be permanently reduced as set forth in Section
2.14(b) in an aggregate amount equal to 75% of such Consolidated Excess Cash
Flow.
          (f) Revolving Loans and Swing Loans. Company shall from time to time
prepay first, the Swing Line Loans, and second, the Revolving Loans to the
extent necessary so that the Total Utilization of Revolving Commitments shall
not at any time exceed the Revolving Commitments then in effect.
          (g) Prepayment Certificate. Concurrently with any prepayment of the
Loans and/or reduction of the Revolving Commitments pursuant to Sections 2.13(a)
through 2.13(e), Company shall deliver to Administrative Agent a certificate of
an Authorized Officer demonstrating the calculation of the amount of the
applicable net proceeds or Consolidated Excess Cash Flow, as the case may be. In
the event that Company shall subsequently determine that the actual amount
received exceeded the amount set forth in such certificate, Company shall
promptly make an additional prepayment of the Loans and/or the Revolving
Commitments shall be permanently reduced in an amount equal to such excess, and
Company shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.
     2.14 Application of Prepayments/Reductions.
          (a) Application of Voluntary Prepayments by Type of Loans. Any
prepayment of any Loan pursuant to Section 2.12(a) shall be applied as specified
by Company in the applicable notice of prepayment; provided, in the event
Company fails to specify the Loans to which any such prepayment shall be
applied, such prepayment shall be applied as follows:

49



--------------------------------------------------------------------------------



 



     first, to repay outstanding Swing Line Loans to the full extent thereof;
     second, to repay outstanding Revolving Loans to the full extent thereof;
and
     third, to repay the Term Loans on a pro rata basis (in accordance with the
outstanding principal amounts) and shall be further applied on a pro rata basis
to each scheduled Installment of principal of the Term Loans.
Any prepayment of Term Loan pursuant to Section 2.12(a) shall be further applied
on a pro rata basis to reduce the scheduled remaining installments of principal
on Term Loans.
          (b) Application of Mandatory Prepayments by Type of Loans. Any amount
required to be paid pursuant to Sections 2.13(a) through 2.13(e) shall be
applied as follows:
     first, to prepay Term Loans on a pro rata basis (in accordance with the
outstanding principal amounts) and shall be further applied on a pro rata basis
to each scheduled Installment of principal of the Term Loans;
     second, to prepay the Swing Line Loans to the full extent thereof and to
permanently reduce the Revolving Commitments by the amount of such prepayment;
     third, to prepay the Revolving Loans to the full extent thereof and to
further permanently reduce the Revolving Commitments by the amount of such
prepayment;
     fourth, to prepay outstanding reimbursement obligations with respect to
Letters of Credit and to further permanently reduce the Revolving Commitments by
the amount of such prepayment;
     fifth, to cash collateralize Letters of Credit and to further permanently
reduce the Revolving Commitments by the amount of such cash collateralization;
and
     sixth, to further permanently reduce the Revolving Commitments to the full
extent thereof.
     2.15 General Provisions Regarding Payments.
          (a) All payments by Company of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 1:00 p.m. (New York City time) on the date
due at the Principal Office designated by the Administrative Agent for the
account of Lenders; for purposes of computing interest and fees, funds received
by Administrative Agent after that time on such due date shall be deemed to have
been paid by Company on the next succeeding Business Day.

50



--------------------------------------------------------------------------------



 



          (b) All payments in respect of the principal amount of any Loan (other
than voluntary prepayments of Revolving Loans) shall include payment of accrued
interest on the principal amount being repaid or prepaid, and all such payments
(and, in any event, any payments in respect of any Loan on a date when interest
is due and payable with respect to such Loan) shall be applied to the payment of
interest before application to principal.
          (c) Administrative Agent (or its agent or sub-agent appointed by it)
shall promptly distribute to each Lender at such address as such Lender shall
indicate in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including, without limitation, all fees payable with
respect thereto, to the extent received by Administrative Agent.
          (d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
          (e) Subject to the provisos set forth in the definition of “Interest
Period” as they may apply to Eurodollar Rate Loans, whenever any payment to be
made hereunder with respect to any Loan shall be stated to be due on a day that
is not a Business Day, such payment shall be made on the next succeeding
Business Day and, with respect to Revolving Loans only, such extension of time
shall be included in the computation of the payment of interest hereunder or of
the Revolving Commitment fees hereunder.
          (f) Company hereby authorizes Administrative Agent to charge Company’s
accounts with Administrative Agent in order to cause timely payment to be made
to Administrative Agent of all principal, interest, fees and expenses due
hereunder (subject to sufficient funds being available in its accounts for that
purpose).
          (g) Administrative Agent shall deem any payment by or on behalf of
Company hereunder that is not made in same day funds prior to 1:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day. Administrative Agent shall give prompt telephonic notice to Company and
each applicable Lender (confirmed in writing) if any payment is nonconforming.
Any non-conforming payment may constitute or become a Default or Event of
Default in accordance with the terms of Section 8.1(a). Interest shall continue
to accrue on any principal as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.9 from the date such amount was due and payable
until the date such amount is paid in full.
          (h) If an Event of Default shall have occurred and be continuing and
not otherwise been waived, and the maturity of the Obligations shall have been
accelerated pursuant to Section 8.1, notwithstanding Section 2.14, all payments
or proceeds received by Agents hereunder in respect of any of the Obligations,
shall be applied in accordance with the application arrangements described in
Section 6.5 of the Pledge and Security Agreement.

51



--------------------------------------------------------------------------------



 



     2.16 Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Company expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by Company to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.
     2.17 Making or Maintaining Eurodollar Rate Loans.
          (a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be prima
facie evidence thereof), on any Interest Rate Determination Date with respect to
any Eurodollar Rate Loans, that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of Adjusted Eurodollar Rate, Administrative Agent shall on such date
give notice (by telefacsimile or by telephone confirmed in writing) to Company
and each Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Eurodollar Rate Loans until such time as Administrative Agent
notifies Company and Lenders that the circumstances giving rise to such notice
no longer exist, and (ii) any Funding Notice or Conversion/Continuation Notice
given by Company with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by Company.
          (b) Illegality or Impracticability of Eurodollar Rate Loans. In the
event that on any date any Lender shall have determined (which determination
shall be prima facie evidence thereof, but shall be made only after consultation
with Company and Administrative Agent) that the making, maintaining or
continuation of its Eurodollar Rate Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty,

52



--------------------------------------------------------------------------------



 



governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to Company and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, Eurodollar Rate
Loans shall be suspended until such notice shall be withdrawn by the Affected
Lender, (2) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by Company pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Affected Lender shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by Company pursuant to a Funding Notice or a Conversion/Continuation Notice,
Company shall have the option, subject to the provisions of Section 2.17(c), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by telefacsimile or by telephone confirmed in writing) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this Section 2.17(b)
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms hereof.
          (c) Compensation for Breakage or Non-Commencement of Interest Periods.
Company shall compensate each Lender, upon written request by such Lender (which
request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by such
Lender to lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefore in a Funding Notice or a telephonic request
for borrowing, or a conversion to or continuation of any Eurodollar Rate Loan
does not occur on a date specified therefore in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment or any conversion of any of its Eurodollar Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not made
on any date specified in a notice of prepayment given by Company.

53



--------------------------------------------------------------------------------



 



          (d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
          (e) Assumptions Concerning Funding of Eurodollar Rate Loans.
Calculation of all amounts payable to a Lender under this Section 2.17 and under
Section 2.18 shall be made as though such Lender had actually funded each of its
relevant Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.17 and under
Section 2.18.
     2.18 Increased Costs; Capital Adequacy.
          (a) Compensation For Increased Costs and Taxes. Subject to the
provisions of Section 2.19 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender (which term shall include
Issuing Bank for purposes of this Section 2.18(a)) shall determine (which
determination shall be prima facie evidence thereof) that any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or governmental authority, in each case that
becomes effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law): (i) subjects such Lender (or its applicable
lending office) to any additional Tax (other than any franchise Tax or a Tax on
the overall net income of such Lender) with respect to this Agreement or any of
the other Credit Documents or any of its obligations hereunder or thereunder or
any payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to Eurodollar Rate Loans that
are reflected in the definition of Adjusted Eurodollar Rate); or (iii) imposes
any other condition (other than with respect to a Tax matter) on or affecting
such Lender (or its applicable lending office) or its obligations hereunder or
the London interbank market; and the result of any of the foregoing is to
increase the cost to such Lender of agreeing to make, making or maintaining
Loans hereunder or to reduce any amount received or receivable by such Lender
(or its applicable lending office) with respect thereto; then, in any such case,
Company shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such

54



--------------------------------------------------------------------------------



 



Lender for any such increased cost or reduction in amounts received or
receivable hereunder. Such Lender shall deliver to Company (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.18(a), which statement shall be prima facie evidence thereof.
          (b) Capital Adequacy Adjustment. In the event that any Lender (which
term shall include Issuing Bank for purposes of this Section 2.18(b)) shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Revolving Commitments, or participations therein or
other obligations hereunder with respect to the Loans to a level below that
which such Lender or such controlling corporation could have achieved but for
such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital adequacy), then from time to time, within
five Business Days after receipt by Company from such Lender of the statement
referred to in the next sentence, Company shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after-tax basis for such reduction. Such Lender shall deliver
to Company (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.18(b), which statement shall be prima facie
evidence thereof.
     2.19 Taxes; Withholding, etc.
          (a) Payments to Be Free and Clear. All sums payable by any Credit
Party hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a franchise Tax or a Tax on the
overall net income of any Lender) imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of any Credit Party.
          (b) Withholding of Taxes. If any Credit Party or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by any Credit Party to Administrative Agent or any
Lender (which term shall include Issuing Bank for purposes of this
Section 2.19(b)) under any of the Credit Documents: (i) Company shall notify
Administrative Agent of any such requirement or any change in any such
requirement as soon as Company becomes aware of it; (ii) Company shall pay any
such Tax before the date on which penalties attach thereto, such payment to be
made (if the liability to pay is imposed on any Credit Party) for its own
account or (if that liability is imposed on Administrative Agent or such Lender,
as the case may be) on behalf of and in the name of Administrative Agent or such
Lender; (iii) the sum payable by such Credit Party in respect of

55



--------------------------------------------------------------------------------



 



which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment, Administrative Agent or such Lender, as the
case may be, receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and (iv) within thirty (30) days after paying any sum from which it is required
by law to make any deduction or withholding, and within thirty (30) days after
the due date of payment of any Tax which it is required by clause (ii) above to
pay, Company shall deliver to Administrative Agent evidence satisfactory to the
other affected parties of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority; provided, no such
additional amount shall be required to be paid to any Lender or Administrative
Agent under clause (iii) above except to the extent that any change after the
date hereof (in the case of each Lender listed on the signature pages hereof on
the Closing Date) or after the effective date of the Assignment Agreement
pursuant to which such Lender became a Lender (in the case of each other Lender)
in any requirement mentioned therein for a deduction, withholding or payment
shall result in an increase in the rate of such deduction, withholding or
payment from that in effect at the date hereof or at the date of such Assignment
Agreement, as the case may be, in respect of payments to such Lender or
Administrative Agent.
          (c) Evidence of Exemption From U.S. Withholding Tax. (i) Each Lender
that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for U.S. federal income tax
purposes (a “Non-US Lender”) shall deliver to Administrative Agent for
transmission to Company, on or prior to the Closing Date (in the case of each
Lender listed on the signature pages hereof on the Closing Date) or on or prior
to the date of the Assignment Agreement pursuant to which it becomes a Lender
(in the case of each other Lender), and at such other times as may be necessary
in the determination of Company or Administrative Agent (each in the reasonable
exercise of its discretion), (A) two original copies of Internal Revenue Service
Form W-8BEN or W-8ECI (or any successor forms), properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by Company to establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of principal, interest,
fees or other amounts payable under any of the Credit Documents, or (B) if such
Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code and cannot deliver either Internal Revenue Service Form
W-8BEN or W-8ECI pursuant to clause (A) above, a Certificate re Non-Bank Status
together with two original copies of Internal Revenue Service Form W-8 (or any
successor form), properly completed and duly executed by such Lender, and such
other documentation required under the Internal Revenue Code and reasonably
requested by Company to establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to any payments
to such Lender of interest payable under any of the Credit Documents. Each
Lender required to deliver any forms, certificates or other evidence with
respect to United States federal income tax withholding matters pursuant to this
Section 2.19(c) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to Administrative Agent for transmission to Company two new
original copies of Internal Revenue Service Form W-8BEN or W-8ECI, or a
Certificate re Non-Bank Status and two original copies of Internal Revenue
Service Form W-8, as the case may be, properly completed

56



--------------------------------------------------------------------------------



 



and duly executed by such Lender, and such other documentation required under
the Internal Revenue Code and reasonably requested by Company to confirm or
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to payments to such Lender under the
Credit Documents, or notify Administrative Agent and Company of its inability to
deliver any such forms, certificates or other evidence. Company shall not be
required to pay any additional amount to any Non-US Lender under
Section 2.19(b)(iii) if such Lender shall have failed to deliver the forms,
certificates or other evidence referred to in the second sentence of this
Section 2.19(c), or (2) to notify Administrative Agent and Company of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, if such Lender shall have satisfied the requirements of the
first sentence of this Section 2.19(c) on the Closing Date or on the date of the
Assignment Agreement pursuant to which it became a Lender, as applicable,
nothing in this last sentence of Section 2.19(c) shall relieve Company of its
obligation to pay any additional amounts pursuant to Section 2.18(a) in the
event that, as a result of any change in any applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender is not subject to withholding as
described herein.
               (ii) If any non-corporate Lender is a United States Person as
such term is defined in the Internal Revenue Code, such Lender shall deliver to
Administrative Agent on or prior to the Closing Date or on or prior to the date
of the Assignment Agreement, pursuant to which it becomes a Lender (in the case
of each other Lender) two original copies of Internal Revenue Service Form W-9
(or any successor forms), properly completed and duly executed by such Lender
and such other documentation required under the Internal Revenue Code to
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to such principal, interest, fees or
other amounts payable under the any of the Credit Documents.
     2.20 Obligation to Mitigate. Each Lender (which term shall include Issuing
Bank for purposes of this Section 2.20) agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans becomes
aware of the occurrence of an event or the existence of a condition that would
cause such Lender to become an Affected Lender or that would entitle such Lender
to receive payments under Section 2.17, 2.18 or 2.19, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts to (a) make, issue, fund or
maintain its Credit Extensions, including any Affected Loans, through another
office of such Lender, or (b) take such other measures as such Lender may deem
reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to
Section 2.17, 2.18 or 2.19 would be materially reduced and if, as determined by
such Lender in its sole but reasonable discretion, the making, issuing, funding
or maintaining of such Revolving Commitments or Loans through such other office
or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Revolving Commitments or Loans or the interests
of such Lender; provided, such Lender will not be obligated to utilize such
other office pursuant to this Section 2.20 unless Company agrees to pay all
incremental expenses incurred by such Lender as a result of utilizing such other
office as described above. A

57



--------------------------------------------------------------------------------



 



certificate as to the amount of any such expenses payable by Company pursuant to
this Section 2.20 (setting forth in reasonable detail the basis for requesting
such amount) submitted by such Lender to Company (with a copy to Administrative
Agent) shall be prima facie evidence thereof.
     2.21 Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender, at the direction or request of
any regulatory agency or authority, defaults (a “Defaulting Lender”) in its
obligation to fund (a “Funding Default”) any Revolving Loan or its portion of
any unreimbursed payment under Section 2.3(b)(iv) (in each case, a “Defaulted
Loan”), then (a) during any Default Period with respect to such Defaulting
Lender, such Defaulting Lender shall be deemed not to be a “Lender” for purposes
of voting on any matters (including the granting of any consents or waivers)
with respect to any of the Credit Documents; (b) to the extent permitted by
applicable law, until such time as the Default Excess with respect to such
Defaulting Lender shall have been reduced to zero, (i) any voluntary prepayment
of the Revolving Loans shall, if Company so directs at the time of making such
voluntary prepayment, be applied to the Revolving Loans of other Lenders as if
such Defaulting Lender had no Revolving Loans outstanding and the Revolving
Exposure of such Defaulting Lender were zero, and (ii) any mandatory prepayment
of the Revolving Loans shall, if Company so directs at the time of making such
mandatory prepayment, be applied to the Revolving Loans of other Lenders (but
not to the Revolving Loans of such Defaulting Lender) as if such Defaulting
Lender had funded all Defaulted Loans of such Defaulting Lender, it being
understood and agreed that Company shall be entitled to retain any portion of
any mandatory prepayment of the Revolving Loans that is not paid to such
Defaulting Lender solely as a result of the operation of the provisions of this
clause (b); (c) such Defaulting Lender’s Revolving Commitment and outstanding
Revolving Loans and such Defaulting Lender’s Pro Rata Share of the Letter of
Credit Usage shall be excluded for purposes of calculating the Revolving
Commitment fee payable to Lenders in respect of any day during any Default
Period with respect to such Defaulting Lender, and such Defaulting Lender shall
not be entitled to receive any Revolving Commitment fee pursuant to Section 2.10
with respect to such Defaulting Lender’s Revolving Commitment in respect of any
Default Period with respect to such Defaulting Lender; and (d) the Total
Utilization of Revolving Commitments as at any date of determination shall be
calculated as if such Defaulting Lender had funded all Defaulted Loans of such
Defaulting Lender. No Revolving Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this
Section 2.21, performance by Company of its obligations hereunder and the other
Credit Documents shall not be excused or otherwise modified as a result of any
Funding Default or the operation of this Section 2.21. The rights and remedies
against a Defaulting Lender under this Section 2.21 are in addition to other
rights and remedies which Company may have against such Defaulting Lender with
respect to any Funding Default and which Administrative Agent or any Lender may
have against such Defaulting Lender with respect to any Funding Default.
     2.22 Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) any Lender (an “Increased-Cost
Lender”) shall give notice to Company that such Lender is an Affected Lender or
that such Lender is entitled to receive payments under Section 2.17, 2.18 or
2.19, the circumstances which have caused such Lender to be an Affected Lender
or which entitle such Lender to receive such payments shall remain in effect,
and such Lender shall fail to withdraw such notice within five Business Days
after Company’s request for such withdrawal; or (b) any Lender shall become a
Defaulting

58



--------------------------------------------------------------------------------



 



Lender, the Default Period for such Defaulting Lender shall remain in effect,
and such Defaulting Lender shall fail to cure the default as a result of which
it has become a Defaulting Lender within five Business Days after Company’s
request that it cure such default; or (c) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions hereof as contemplated by Section 10.5(b), the consent of
Requisite Lenders shall have been obtained but the consent of one or more of
such other Lenders (each a “Non-Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased-Cost
Lender, Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”),
Company may, by giving written notice to Administrative Agent and any Terminated
Lender of its election to do so, elect to cause such Terminated Lender (and such
Terminated Lender hereby irrevocably agrees) to assign its outstanding Loans and
its Revolving Commitments, if any, in full to one or more Eligible Assignees
(each a “Replacement Lender”) in accordance with the provisions of Section 10.6
and Terminated Lender shall pay any fees payable thereunder in connection with
such assignment; provided, (1) on the date of such assignment, the Replacement
Lender shall pay to Terminated Lender an amount equal to the sum of (A) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Terminated Lender, (B) an amount equal to all unreimbursed drawing
that have been funded by such Terminated Lender, together with all then unpaid
interest with respect thereto at such time and (C) an amount equal to all
accrued, but theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.10; (2) on the date of such assignment, Company shall pay any amounts
payable to such Terminated Lender pursuant to Section 2.17(c), 2.18 or 2.19 or
otherwise as if it were a prepayment; and (3) in the event such Terminated
Lender is a Non-Consenting Lender, each Replacement Lender shall consent, at the
time of such assignment, to each matter in respect of which such Terminated
Lender was a Non-Consenting Lender; provided, Company may not make such election
with respect to any Terminated Lender that is also an Issuing Bank unless, prior
to the effectiveness of such election, Company shall have caused each
outstanding Letter of Credit issued thereby to be cancelled. Upon the prepayment
of all amounts owing to any Terminated Lender and the termination of such
Terminated Lender’s Revolving Commitments, if any, such Terminated Lender shall
no longer constitute a “Lender” for purposes hereof; provided, any rights of
such Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.
     2.23 Issuance of Letters of Credit and Purchase of Participations Therein.
          (a) Letters of Credit. During the Revolving Commitment Period, subject
to the terms and conditions hereof, Issuing Bank agrees to issue Letters of
Credit for the account of Company in the aggregate amount up to but not
exceeding the Letter of Credit Sublimit; provided, (i) each Letter of Credit
shall be denominated in Dollars; (ii) the stated amount of each Letter of Credit
shall not be less than $10,000 or such lesser amount as is acceptable to Issuing
Bank; (iii) after giving effect to such issuance, in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect; (iv) after giving effect to such issuance, in no event shall the Letter
of Credit Usage exceed the Letter of Credit Sublimit then in effect; (v) in no
event shall any standby Letter of Credit have an expiration date later than the
earlier of (1) the Revolving Commitment Termination Date and (2) the date which
is one year from the date of issuance of such standby Letter of Credit; and
(vi) in no event shall any commercial Letter of Credit (x) have an expiration
date later than the earlier of (1) the Revolving Loan Commitment Termination
Date and (2) the date which is 180 days from the date

59



--------------------------------------------------------------------------------



 



of issuance of such commercial Letter of Credit or (b) be issued if such
commercial Letter of Credit is otherwise unacceptable to Issuing Bank in its
reasonable discretion. Subject to the foregoing, Issuing Bank may agree that a
standby Letter of Credit will automatically be extended for one or more
successive periods not to exceed one year each, unless Issuing Bank elects not
to extend for any such additional period; provided, Issuing Bank shall not
extend any such Letter of Credit if it has received written notice that an Event
of Default has occurred and is continuing at the time Issuing Bank must elect to
allow such extension; provided, further, in the event a Funding Default exists,
Issuing Bank shall not be required to issue any Letter of Credit unless Issuing
Bank has entered into arrangements satisfactory to it and Company to eliminate
Issuing Bank’s risk with respect to the participation in Letters of Credit of
the Defaulting Lender, including by cash collateralizing such Defaulting
Lender’s Pro Rata Share of the Letter of Credit Usage.
          (b) Notice of Issuance. Whenever Company desires the issuance of a
Letter of Credit, it shall deliver to Administrative Agent an Issuance Notice no
later than 12:00 p.m. (New York City time) at least three Business Days (in the
case of standby letters of credit) or five Business Days (in the case of
commercial letters of credit), or in each case such shorter period as may be
agreed to by Issuing Bank in any particular instance, in advance of the proposed
date of issuance. Upon satisfaction or waiver of the conditions set forth in
Section 3.2, Issuing Bank shall issue the requested Letter of Credit only in
accordance with Issuing Bank’s standard operating procedures. Upon the issuance
of any Letter of Credit or amendment or modification to a Letter of Credit,
Issuing Bank shall promptly notify each Lender of such issuance, which notice
shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit and the amount of such Lender’s respective
participation in such Letter of Credit pursuant to Section 2.23(e).
          (c) Responsibility of Issuing Bank With Respect to Requests for
Drawings and Payments. In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, Issuing Bank shall be responsible
only to examine the documents delivered under such Letter of Credit with
reasonable care so as to ascertain whether they appear on their face to be in
accordance with the terms and conditions of such Letter of Credit. As between
Company and Issuing Bank, Company assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit issued by Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing

60



--------------------------------------------------------------------------------



 



under such Letter of Credit; or (viii) any consequences arising from causes
beyond the control of Issuing Bank, including any Governmental Acts; none of the
above shall affect or impair, or prevent the vesting of, any of Issuing Bank’s
rights or powers hereunder. Without limiting the foregoing and in furtherance
thereof, any action taken or omitted by Issuing Bank under or in connection with
the Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of Issuing Bank to Company. Notwithstanding anything to the contrary contained
in this Section 2.23(c), Company shall retain any and all rights it may have
against Issuing Bank for any liability arising solely out of the gross
negligence or willful misconduct of Issuing Bank.
          (d) Reimbursement by Company of Amounts Drawn or Paid Under Letters of
Credit. In the event Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify Company and Administrative Agent,
and Company shall reimburse Issuing Bank on or before the Business Day
immediately following the date on which such drawing is honored (the
“Reimbursement Date”) in an amount in Dollars and in same day funds equal to the
amount of such honored drawing; provided, anything contained herein to the
contrary notwithstanding, (i) unless Company shall have notified Administrative
Agent and Issuing Bank prior to 10:00 a.m. (New York City time) on the date such
drawing is honored that Company intends to reimburse Issuing Bank for the amount
of such honored drawing with funds other than the proceeds of Revolving Loans,
Company shall be deemed to have given a timely Funding Notice to Administrative
Agent requesting Lenders to make Revolving Loans that are Base Rate Loans on the
Reimbursement Date in an amount in Dollars equal to the amount of such honored
drawing, and (ii) subject to satisfaction or waiver of the conditions specified
in Section 3.2, Lenders shall, on the Reimbursement Date, make Revolving Loans
that are Base Rate Loans in the amount of such honored drawing, the proceeds of
which shall be applied directly by Administrative Agent to reimburse Issuing
Bank for the amount of such honored drawing; and provided further, if for any
reason proceeds of Revolving Loans are not received by Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing,
Company shall reimburse Issuing Bank, on demand, in an amount in same day funds
equal to the excess of the amount of such honored drawing over the aggregate
amount of such Revolving Loans, if any, which are so received. Nothing in this
Section 2.23(d) shall be deemed to relieve any Lender from its obligation to
make Revolving Loans on the terms and conditions set forth herein, and Company
shall retain any and all rights it may have against any Lender resulting from
the failure of such Lender to make such Revolving Loans under this
Section 2.23(d).
          (e) Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Lender having a
Revolving Commitment shall be deemed to have purchased, and hereby agrees to
irrevocably purchase, from Issuing Bank a participation in such Letter of Credit
and any drawings honored thereunder in an amount equal to such Lender’s Pro Rata
Share (with respect to the Revolving Commitments) of the maximum amount which is
or at any time may become available to be drawn thereunder. In the event that
Company shall fail for any reason to reimburse Issuing Bank as provided in
Section 2.23(d), Issuing Bank shall promptly notify each Lender of the
unreimbursed amount of such honored drawing and of such Lender’s respective
participation therein based on such Lender’s Pro Rata Share of the Revolving
Commitments. Each Lender shall make available to Issuing Bank an amount equal to
its respective participation, in Dollars and in same day funds, at the office of

61



--------------------------------------------------------------------------------



 



Issuing Bank specified in such notice, not later than 12:00 p.m. (New York City
time) on the first business day (under the laws of the jurisdiction in which
such office of Issuing Bank is located) after the date notified by Issuing Bank.
In the event that any Lender fails to make available to Issuing Bank on such
business day the amount of such Lender’s participation in such Letter of Credit
as provided in this Section 2.23(e), Issuing Bank shall be entitled to recover
such amount on demand from such Lender together with interest thereon for three
Business Days at the rate customarily used by Issuing Bank for the correction of
errors among banks and thereafter at the Base Rate. Nothing in this
Section 2.23(e) shall be deemed to prejudice the right of any Lender to recover
from Issuing Bank any amounts made available by such Lender to Issuing Bank
pursuant to this Section in the event that it is determined that the payment
with respect to a Letter of Credit in respect of which payment was made by such
Lender constituted gross negligence or willful misconduct on the part of Issuing
Bank. In the event Issuing Bank shall have been reimbursed by other Lenders
pursuant to this Section 2.23(e) for all or any portion of any drawing honored
by Issuing Bank under a Letter of Credit, such Issuing Bank shall distribute to
each Lender which has paid all amounts payable by it under this Section 2.23(e)
with respect to such honored drawing such Lender’s Pro Rata Share of all
payments subsequently received by Issuing Bank from Company in reimbursement of
such honored drawing when such payments are received. Any such distribution
shall be made to a Lender at its primary address set forth below its name on
Appendix B or at such other address as such Lender may request.
          (f) Obligations Absolute. The obligation of Company to reimburse
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by Lenders pursuant to Section 2.23(d) and the
obligations of Lenders under Section 2.23(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which Company or any Lender may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), Issuing Bank, Lender or any
other Person or, in the case of a Lender, against Company, whether in connection
herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Company or one of its Subsidiaries
and the beneficiary for which any Letter of Credit was procured); (iii) any
draft or other document presented under any Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; (iv) payment by Issuing Bank
under any Letter of Credit against presentation of a draft or other document
which does not substantially comply with the terms of such Letter of Credit;
(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Holdings or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, that
payment by Issuing Bank under the applicable Letter of Credit shall not have
constituted gross negligence or willful misconduct of Issuing Bank under the
circumstances in question.
          (g) Indemnification. Without duplication of any obligation of Company
under Section 10.2 or 10.3, in addition to amounts payable as provided herein,
Company hereby agrees to protect, indemnify, pay and save harmless Issuing Bank
from and against any and all claims,
          

62



--------------------------------------------------------------------------------



 



demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable fees, expenses and disbursements of counsel and allocated costs of
internal counsel) which Issuing Bank may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit by
Issuing Bank, other than as a result of (1) the gross negligence or willful
misconduct of Issuing Bank or (2) the wrongful dishonor by Issuing Bank of a
proper demand for payment made under any Letter of Credit issued by it, or
(ii) the failure of Issuing Bank to honor a drawing under any such Letter of
Credit as a result of any Governmental Act.
     2.24 Incremental Facilities. Company may by written notice to Syndication
Agent elect to request the establishment of one or more new term loan
commitments (the “New Term Loan Commitments”), by an amount not in excess of
$25,000,000 in the aggregate and not less than $10,000,000 individually (or such
lesser amount which shall be approved by Administrative Agent and Syndication
Agent), and integral multiples of $1,000,000 in excess of that amount. Each such
notice shall specify (A) the date (each, an “Increased Amount Date”) on which
Company proposes that the New Term Loan Commitments shall be effective, which
shall be a date not less than 10 Business Days after the date on which such
notice is delivered to Syndication Agent (or such later date as may be agreed to
by the Syndication Agent), and (B) the identity of each Lender or other Person
that is an Eligible Assignee (each, a “New Term Loan Lender”) to whom Company
proposes any portion of such New Term Loan Commitments be allocated and the
amounts of such allocations; provided that any Lender approached to provide all
or a portion of the New Term Loan Commitments may elect or decline, in its sole
discretion, to provide a New Term Loan Commitment. Such New Term Loan
Commitments shall become effective, as of such Increased Amount Date; provided
that (1) no Default or Event of Default shall exist on such Increased Amount
Date before or after giving effect to such New Term Loan Commitments, as
applicable; (2) both before and after giving effect to the making of any Series
of New Term Loans, each of the conditions set forth in Section 3.2 shall be
satisfied; (3) Company and its Subsidiaries shall be in pro forma compliance
with each of the covenants set forth in Section 6.8 as of the last day of the
most recently ended Fiscal Quarter after giving effect to such New Term Loan
Commitments; (4) the New Term Loan Commitments shall be effected pursuant to one
or more Joinder Agreements executed and delivered by Company, Syndication Agent
and Administrative Agent, each of which Joinder Agreements shall be recorded in
the Register and shall be subject to the requirements set forth in Section
2.19(c); (5) Company shall make any payments required pursuant to such Joinder
Agreements in connection with the New Term Loan Commitments; and (6) Company
shall deliver or cause to be delivered any legal opinions or other documents
reasonably requested by Administrative Agent in connection with any such
transaction. Any New Term Loans made on an Increased Amount Date shall be
designated a separate series (a “Series”) of New Term Loans for all purposes of
this Agreement.
     On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Company (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.

63



--------------------------------------------------------------------------------



 



     Administrative Agent shall notify Lenders promptly upon receipt of
Company’s notice of each Increased Amount Date and in respect thereof the Series
of New Term Loan Commitments and the New Term Loan Lenders of such Series.
     The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be, except as otherwise set forth herein or in
the Joinder Agreement, identical to the Term Loans. In any event (i) the
weighted average life to maturity of all New Term Loans of any Series shall be
no shorter than the remaining weighted average life to maturity of the Terms
Loans, (ii) the applicable New Term Loan Maturity Date of each Series shall be
no shorter than the final maturity of the Term Loans, and (iii) the rate of
interest and any non-usage fee applicable to the New Term Loans of each Series
shall be as determined by Company and the applicable new Lenders and shall be
set forth in each applicable Joinder Agreement; provided however that the
interest rate applicable to the New Term Loans shall not be greater than the
highest interest rate that may, under any circumstances, be payable with respect
to Term Loans plus 0.50% per annum unless the interest rate with respect to the
Term Loan is increased so as to equal the interest rate applicable to the New
Term Loans. Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the opinion of the Syndication Agent and
Administrative Agent, to effect the provisions of this Section 2.24.
SECTION 3. CONDITIONS PRECEDENT

3.1 Closing Date. The obligation of any Lender to make a Credit Extension on the
Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:

          (a) Credit Documents. Administrative Agent shall have received
sufficient copies of each Credit Document originally executed and delivered by
each applicable Credit Party for each Lender.
          (b) Organizational Documents; Incumbency. Administrative Agent shall
have received (i) sufficient copies of each Organizational Document originally
executed and delivered by each Credit Party, as applicable, and accompanied by a
certificate by an Authorized Officer certifying that there have been no material
amendments to those Organizational Documents previously delivered to the
Administrative Agent in connection with the Existing Credit Agreement;
(ii) signature and incumbency certificates of the officers of such Person
executing the Credit Documents to which it is a party; (iii) resolutions of the
Board of Directors or similar governing body of each Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents or by which it or its assets may be bound as of the
Closing Date, certified as of the Closing Date by its secretary or an assistant
secretary as being in full force and effect without modification or amendment;
(iv) a good standing certificate from the applicable Governmental Authority of
each Credit Party’s jurisdiction of incorporation, organization or formation,
each dated a recent date prior to the Closing Date; and (v) such other documents
as Administrative Agent may reasonably request.
          (c) Organizational and Capital Structure. The organizational structure
and capital structure of Holdings and its Subsidiaries, shall be as set forth on
Schedule 4.1.

64



--------------------------------------------------------------------------------



 



          (d) Existing Credit Agreement. On the Closing Date, Holdings and its
Subsidiaries shall have (i) repaid in full the Existing Credit Agreement,
(ii) terminated any commitments to lend or make other extensions of credit
thereunder, and (iii) delivered to Syndication Agent and Administrative Agent
all documents or instruments necessary to release all Liens securing the
Existing Credit Agreement or other obligations of Holdings and its Subsidiaries
thereunder being repaid on the Closing Date.
          (e) Transaction Costs. On or prior to the Closing Date, Company shall
have delivered to Administrative Agent Company’s reasonable best estimate of the
Transactions Costs (other than fees payable to any Agent).
          (f) Governmental Authorizations and Consents. Each Credit Party shall
have obtained all Governmental Authorizations and all consents of other Persons,
in each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to
Syndication Agent and Administrative Agent. All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Credit Documents or the financing
thereof and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.
          (g) Real Estate Assets. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority security interest
in the Material Real Estate Assets, Collateral Agent shall have received from
Company and each applicable Guarantor:
               (i) fully executed and notarized Mortgages, in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
each Real Estate Asset listed in Schedule 3.1(g) (each, a “Closing Date
Mortgaged Property”);
               (ii) an opinion of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) in (i) Alaska, (ii) California,
(iii) Louisiana, (iv) Maryland, (v) New Mexico and (vi) Nevada, in each case
with respect to the enforceability of the form(s) of Mortgages to be recorded in
such state and such other matters as Collateral Agent may reasonably request, in
each case in form and substance reasonably satisfactory to Collateral Agent;
               (iii) [Reserved];
               (iv) (A) ALTA mortgagee title insurance policies or unconditional
commitments therefor issued by one or more title companies reasonably
satisfactory to Collateral Agent with respect to each Closing Date Mortgaged
Property (each, a “Title Policy”), in amounts not less than the fair market
value of each Closing Date Mortgaged Property, together with a title report
issued by a title company with respect thereto, dated not more than thirty days
prior to the Closing Date and copies of all recorded documents listed as
exceptions to title or



65



--------------------------------------------------------------------------------



 



otherwise referred to therein, each in form and substance reasonably
satisfactory to Collateral Agent and (B) evidence satisfactory to Collateral
Agent that such Credit Party has paid to the title company or to the appropriate
governmental authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording the Mortgages for each Closing Date
Mortgaged Property in the appropriate real estate records; and
               (v) evidence of flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, in form and substance
reasonably satisfactory to Collateral Agent.
          (h) Personal Property Collateral. In order to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid and perfected
First Priority security interest in the personal property Collateral, Collateral
Agent shall have received:
               (i) evidence satisfactory to the Collateral Agent of the
compliance by each Credit Party of their obligations under the Pledge and
Security Agreement and the other Collateral Documents (including, without
limitation, their obligations to execute and deliver UCC financing statements,
originals of securities, instruments and chattel paper and any agreements
governing deposit and/or securities accounts as provided therein);
               (ii) a certificate of an Authorized Officer listing each Credit
Party, together with each Credit Party’s jurisdiction of incorporation,
organization or formation and organizational identification number (if any); and
               (iii) evidence that each Credit Party shall have taken or caused
to be taken any other action, executed and delivered or caused to be executed
and delivered any other agreement, document and instrument and made or caused to
be made any other filing and recording (other than as set forth herein)
reasonably required by Collateral Agent.
          (i) Financial Statements; Projections. Lenders shall have received
from Holdings (i) the Historical Financial Statements, (ii) pro forma
consolidated and consolidating balance sheets of Holdings and its Subsidiaries
as at the most recent calendar quarter end prior to the Closing Date, the
related financings and the other transactions contemplated by the Credit
Documents to occur on or prior to the Closing Date, which pro forma financial
statements shall be in form and substance satisfactory to Administrative Agent
and Syndication Agent, and (iii) projected consolidated financial statements of
Holdings and its Subsidiaries for the five year period commencing with Fiscal
Year 2005 (the “Projections”).
          (j) Evidence of Insurance. Syndication Agent and Administrative Agent
shall have received a certificate from Holding’s insurance broker or other
evidence satisfactory to it that all insurance required to be maintained
pursuant to Section 5.5 is in full force and effect and that Administrative
Agent, for the benefit of Lenders has been named as additional insured and loss
payee thereunder to the extent required under Section 5.5.



66



--------------------------------------------------------------------------------



 



          (k) Opinion of Counsel to Credit Parties. Lenders and their respective
counsel shall have received originally executed copies of the favorable written
opinion of Akin Gump Strauss Hauer & Feld LLP, counsel for Credit Parties, in
the form of Exhibit D and as to such other matters as Administrative Agent or
Syndication Agent may reasonably request, dated as of the Closing Date and
otherwise in form and substance reasonably satisfactory to Administrative Agent
and Syndication Agent.
          (l) Fees. Company shall have paid to Syndication Agent and
Administrative Agent, the fees payable on the Closing Date referred to in
Section 2.10(e).
          (m) Closing Date Certificate. Holdings and Company shall have
delivered to Syndication Agent and Administrative Agent an originally executed
Closing Date Certificate, together with all attachments thereto.
          (n) No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of Administrative Agent
and Syndication Agent, singly or in the aggregate, materially impairs the
transactions contemplated by the Credit Documents, or that could have a Material
Adverse Effect.
          (o) Completion of Proceedings. All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent or Syndication Agent and its counsel shall be
satisfactory in form and substance to Administrative Agent and Syndication Agent
and such counsel, and Administrative Agent, Syndication Agent and such counsel
shall have received all such counterpart originals or certified copies of such
documents as Administrative Agent or Syndication Agent may reasonably request.
          (p) Funding Notice. Company shall have delivered to Administrative
Agent a fully executed Funding Notice with respect to the Closing Date Term
Loans to be made on the Closing Date.
          (q) Designated Senior Debt. Company shall take all actions reasonably
requested by Administrative Agent or Syndication Agent to designate the
Obligations hereunder as “Designated Senior Debt” under the Existing
Subordinated Note Indenture (such actions to include, without limitation, (i) a
board resolution or action by unanimous consent designating the Obligations
hereunder as “Designated Senior Debt”; and (ii) a notice to the Trustee under
the Existing Subordinated Note Indenture designating the Obligations hereunder
as “Designated Senior Debt”).
          (r) Maximum Leverage Ratio. The ratio of (i) total indebtedness for
the Company and its Subsidiaries as of the Closing Date to (ii) pro forma
Consolidated Adjusted EBITDA for the twelve-month period ending March 31, 2005
shall not be greater than 3.25:1.00.
          (s) Minimum EBITDA. Administrative Agent and Syndication Agent shall
have received evidence that pro forma Consolidated Adjusted EBITDA after giving
effect to the

67



--------------------------------------------------------------------------------



 



Credit Documents for the twelve-month period ending March 31, 2005 shall not be
less than $145,000,000.
     Each Lender, by delivering its signature page to this Agreement and funding
a Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date.
     3.2 Conditions to Each Credit Extension.
          (a) Conditions Precedent. The obligation of each Lender to make any
Loan, or Issuing Bank to issue any Letter of Credit, on any Credit Date,
including the Closing Date, are subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions precedent:
               (i) Administrative Agent shall have received a fully executed and
delivered Funding Notice;
               (ii) after making the Credit Extensions requested on such Credit
Date, (y) the Total Utilization of Revolving Commitments shall not exceed the
Revolving Commitments then in effect and (z) with respect to Revolving Loans
used to finance Permitted Acquisitions, after making the Credit Extensions on
such Credit Date, Company shall have $10,000,000 of unutilized Revolving
Commitments available and the Leverage Ratio determined on a pro forma basis as
of the last day of the Fiscal Quarter most recently ended and giving effect to
the Permitted Acquisition as of such date shall be not greater than the ratio
specified in Section 6.8 with respect to such date less 0.125.
               (iii) as of such Credit Date, the representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date;
               (iv) as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default; and
               (v) on or before the date of issuance of any Letter of Credit,
Administrative Agent shall have received (i) a fully executed and delivered
Issuance Notice, (ii) all other information required by the applicable Issuance
Notice and (iii) such other documents or information as Issuing Bank may
reasonably require in connection with the issuance of such Letter of Credit.
          (b) Notices. Any Notice shall be executed by an Authorized Officer in
a writing delivered to Administrative Agent. In lieu of delivering a Notice,
Company may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided each such

68



--------------------------------------------------------------------------------



 



notice shall be promptly confirmed in writing by delivery of the applicable
Notice to Administrative Agent on or before the applicable date of borrowing or
continuation/conversion. Neither Administrative Agent nor any Lender shall incur
any liability to Company in acting upon any telephonic notice referred to above
that Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Company or for
otherwise acting in good faith.
SECTION 4. REPRESENTATIONS AND WARRANTIES
     In order to induce Lenders and Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, each Credit Party
represents and warrants to each Lender and Issuing Bank, on the Closing Date and
on each Credit Date, that the following statements are true and correct:
     4.1 Organization; Requisite Power and Authority; Qualification. Each of
Holdings and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.
     4.2 Capital Stock and Ownership. The Capital Stock of each of Holdings and
its Subsidiaries has been duly authorized and validly issued and is fully paid
and non-assessable. Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which Holdings or any of its Subsidiaries is a party requiring, and there is
no membership interest or other Capital Stock of Holdings or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Holdings or any of its Subsidiaries of any additional membership
interests or other Capital Stock of Holdings or any of its Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Holdings or any of its Subsidiaries. Schedule 4.2 correctly sets forth the
ownership interest of Holdings and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date.
     4.3 Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.
     4.4 No Conflict. The execution, delivery and performance by Credit Parties
of the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, any of the Organizational
Documents of Holdings or any of its Subsidiaries, or any order, judgment or
decree of any court or other agency of government binding on Holdings or any of
its Subsidiaries except to the extent such violation could not be reasonably
expected to have a Material Adverse

69



--------------------------------------------------------------------------------



 



Effect; (b) conflict with, result in a breach of or constitute (with due notice
or lapse of time or both) a default under any Contractual Obligation of Holdings
or any of its Subsidiaries except to the extent such conflict, breach or default
could not reasonably be expected to have a Material Adverse Effect; (c) result
in or require the creation or imposition of any Lien upon any of the properties
or assets of Holdings or any of its Subsidiaries (other than any Liens created
under any of the Credit Documents in favor of Collateral Agent, on behalf of
Secured Parties); or (d) require any approval of stockholders, members or
partners or any approval or consent of any Person under any Contractual
Obligation of Holdings or any of its Subsidiaries, except for such approvals or
consents which will be obtained on or before the Closing Date and disclosed in
writing to Lenders and except for any such approvals or consents the failure of
which to obtain will not have a Material Adverse Effect.
     4.5 Governmental Consents. The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Closing Date.
     4.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
     4.7 Historical Financial Statements. The Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments. As of the Closing Date, neither Holdings nor
any of its Subsidiaries has any contingent liability or liability for taxes,
long-term lease or unusual forward or long-term commitment that is not reflected
in the most recent financial statements delivered pursuant to Section 5 of this
Agreement or the notes thereto and which in any such case is material in
relation to the business, operations, properties, assets, condition (financial
or otherwise) or prospects of Holdings and any of its Subsidiaries taken as a
whole.
     4.8 [Reserved].
     4.9 No Material Adverse Change. Since December 31, 2004, no event or change
has occurred that has caused or evidences, either in any case or in the
aggregate, a Material Adverse Effect.
     4.10 No Restricted Junior Payments. Since December 31, 2004, neither
Holdings nor any of its Subsidiaries has directly or indirectly declared,
ordered, paid or made, or set apart

70



--------------------------------------------------------------------------------



 



any sum or property for, any Restricted Junior Payment or agreed to do so except
as permitted pursuant to Section 6.5.
     4.11 Adverse Proceedings, etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     4.12 Payment of Taxes. Except as otherwise permitted under Section 5.3, all
federal and state income tax returns and all other material tax returns and
reports of Holdings and its Subsidiaries required to be filed by any of them
have been timely filed, and all taxes shown on such tax returns to be due and
payable and all material assessments, fees and other governmental charges upon
Holdings and its Subsidiaries and upon their respective properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable. Holdings knows of no proposed tax assessment against Holdings
or any of its Subsidiaries which is not being actively contested by Holdings or
such Subsidiary in good faith and by appropriate proceedings; provided, such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefore.
     4.13 Properties.
          (a) Title. Each of Holdings and its Subsidiaries has (i) good,
sufficient and marketable legal title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), and (iii) good title to (in the case of all other
personal property), all of their respective properties and assets reflected in
their respective Historical Financial Statements referred to in Section 4.7 and
in the most recent financial statements delivered pursuant to Section 5.1, in
each case except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section 6.9. Except as permitted by this Agreement, all such properties and
assets are free and clear of Liens.
          (b) Real Estate. As of the Closing Date, Schedule 4.13 contains a
true, accurate and complete list of (i) all Real Estate Assets, and (ii) all
leases, subleases or assignments of leases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) affecting
each Real Estate Asset of any Credit Party, regardless of whether such Credit
Party is the landlord or tenant (whether directly or as an assignee or successor
in interest) under such lease, sublease or assignment. Each agreement listed in
clause (ii) of the immediately preceding sentence is in full force and effect
and Holdings does not have knowledge of any default that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and
binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may

71



--------------------------------------------------------------------------------



 



be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles.
     4.14 Environmental Matters. Neither Holdings nor any of its Subsidiaries
nor any of their respective Facilities or operations are subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, to the
knowledge of Holdings or any of its Subsidiaries, or any Hazardous Materials
Activity that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Neither Holdings nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law. There are and, to each of Holdings’ and its
Subsidiaries’ knowledge, have been, no conditions, occurrences, or Hazardous
Materials Activities which could reasonably be expected to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries nor, to
any Credit Party’s knowledge, any predecessor of Holdings or any of its
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of Holdings’
or any of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state equivalent except for such filings, generation,
transportation, treatment, storage or disposal that could not reasonably be
expected to have a Material Adverse Effect. Compliance with all current or
reasonably foreseeable future requirements pursuant to or under Environmental
Laws could not be reasonably expected to have, individually or in the aggregate,
a Material Adverse Effect. No event or condition has occurred or is occurring
with respect to Holdings or any of its Subsidiaries relating to any
Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which individually or in the aggregate has had, or could
reasonably be expected to have, a Material Adverse Effect.
     4.15 No Defaults. Neither Holdings nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.
     4.16 Governmental Regulation. Neither Holdings nor any of its Subsidiaries
is subject to regulation under the Public Utility Holding Company Act of 1935,
the Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. Neither Holdings nor any of its Subsidiaries is a “registered
investment company” or is “controlled” by a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.
     4.17 Margin Stock. Neither Holdings nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the

72



--------------------------------------------------------------------------------



 



purpose of purchasing or carrying any Margin Stock. No part of the proceeds of
the Loans made to such Credit Party will be used to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
     4.18 Employee Matters. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Holdings or any of its Subsidiaries, or to the best knowledge of
Holdings and Company, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against Holdings or
any of its Subsidiaries or to the best knowledge of Holdings and Company,
threatened against any of them, (b) no strike or work stoppage in existence or
threatened involving Holdings or any of its Subsidiaries that could reasonably
be expected to have a Material Adverse Effect, and (c) to the best knowledge of
Holdings and Company, no union representation question existing with respect to
the employees of Holdings or any of its Subsidiaries and, to the best knowledge
of Holdings and Company, no union organization activity that is taking place,
except (with respect to any matter specified in clause (a), (b) or (c) above,
either individually or in the aggregate) such as is not reasonably likely to
have a Material Adverse Effect.
     4.19 Employee Benefit Plans. Holdings, each of its Subsidiaries and each of
their respective ERISA Affiliates are in material compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have substantially performed all their obligations
under each Employee Benefit Plan. Each Employee Benefit Plan which is intended
to qualify under Section 401(a) of the Internal Revenue Code has substantially
met requirements for qualification. No material liability to the PBGC (other
than required premium payments), the Internal Revenue Service, any Employee
Benefit Plan or any Trust established under Title IV of ERISA has been or is
expected to be incurred by Holdings, any of its Subsidiaries or any of their
ERISA Affiliates. No ERISA Event has occurred or is reasonably expected to
occur. Except to the extent required under Section 4980B of the Internal Revenue
Code or similar state laws, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of Holdings, any of its Subsidiaries or any of their respective
ERISA Affiliates. As of the most recent valuation date for any Pension Plan, the
amount of benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $3,500,000. As of the most recent
valuation date for each Multiemployer Plan for which the actuarial report is
available, the potential liability of Holdings, its Subsidiaries and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
based on information available pursuant to Section 4221(e) of ERISA, does not
exceed $3,500,000. Holdings, each of its Subsidiaries and each of their ERISA
Affiliates have complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan.

73



--------------------------------------------------------------------------------



 



     4.20 Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated hereby,
except those broker’s and finder’s fees otherwise disclosed to the Agents prior
to the Closing Date.
     4.21 Solvency. Each Credit Party is and, upon the incurrence of any
Obligation by such Credit Party on any date on which this representation and
warranty is made, will be, Solvent.
     4.22 [Reserved].
     4.23 Subordination of Permitted Seller Notes. The subordination provisions
of any Permitted Seller Notes or other Subordinated Indebtedness are enforceable
against the holders thereof, and the Loans and other Obligations thereunder are
and will be within the definition of “Subordinated Indebtedness” or
“Subordinated Debt”, or similar term, as applicable, included in such
provisions.
     4.24 Compliance with Statutes, etc. Each of Holdings and its Subsidiaries
is in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, in respect
of the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the operations of Holdings or any of its Subsidiaries), except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     4.25 Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements (excluding any projections, pro-forma financial information
or estimates) furnished to Lenders by or on behalf of Holdings or any of its
Subsidiaries for use in connection with the transactions contemplated hereby
taken as a whole contains any untrue statement of a material fact or omits to
state a material fact (known to Holdings or Company, in the case of any document
not furnished by either of them) necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made. Any projections and pro forma financial information
contained in such materials are based upon good faith estimates and assumptions
believed by Holdings or Company to be reasonable at the time made, it being
recognized by Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results by a material amount.
There are no facts known (or which should upon the reasonable exercise of
diligence be known) to Holdings or Company (other than matters of a general
economic nature) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein or in such other documents, certificates and statements furnished to
Lenders for use in connection with the transactions contemplated hereby.

74



--------------------------------------------------------------------------------



 



SECTION 5. AFFIRMATIVE COVENANTS
     Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 5.
     5.1 Financial Statements and Other Reports. Holdings will deliver to
Administrative Agent and Lenders:
          (a) [Reserved];
          (b) Quarterly Financial Statements. As soon as available, and in any
event within forty-five (45) days after the end of each of the first three
Fiscal Quarters of each Fiscal Year, the consolidated balance sheet of Holdings
and its Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated statements of income, stockholders’ equity and cash flows of
Holdings and its Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto;
          (c) Annual Financial Statements. As soon as available, and in any
event within ninety (90) days after the end of each Fiscal Year, (i) the
consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of Holdings and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the corresponding
figures for the previous Fiscal Year and the corresponding figures from the
Financial Plan for the Fiscal Year covered by such financial statements, in
reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto; and (ii) with respect such consolidated
financial statements a report thereon of independent certified public
accountants of recognized national standing selected by Holdings, and reasonably
satisfactory to Administrative Agent (which report shall be unqualified as to
going concern and scope of audit, and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except as otherwise disclosed in such financial statements) and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards) together with a written statement by such independent certified
public accountants stating whether, in connection with their audit examination,
any condition or event that constitutes a Default or an Event of Default under
Section 8 hereof has come to their attention and, if such a condition or event
has come to their attention, specifying the nature and period of existence
thereof; provided that such accountants shall not be liable by reason of any
failure to obtain knowledge of any such Default or Event of Default that would
not be disclosed in the course of their audit examination;

75



--------------------------------------------------------------------------------



 



          (d) Compliance Certificate. Together with each delivery of financial
statements of Holdings and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c), a duly executed and completed Compliance Certificate;
          (e) Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of Holdings and its Subsidiaries delivered
pursuant to Section 5.1(b) or 5.1(c) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;
          (f) Notice of Default. Promptly upon any officer of Holdings or
Company obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to Holdings or
Company with respect thereto; (ii) that any Person has given any notice to
Holdings or any of its Subsidiaries or taken any other action with respect to
any event or condition set forth in Section 8.1(b); or (iii) of the occurrence
of any event or change that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect, a certificate of its Authorized
Officers specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, Default, default, event or
condition, and what action Holdings has taken, is taking and proposes to take
with respect thereto;
          (g) Notice of Litigation. Promptly upon any officer of Holdings or
Company obtaining knowledge of (i) the institution of, or non-frivolous threat
of, any Adverse Proceeding not previously disclosed in writing by Company to
Lenders, or (ii) any material development in any Adverse Proceeding that, in the
case of either (i) or (ii) if adversely determined, could be reasonably expected
to have a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to Holdings or Company to
enable Lenders and their counsel to evaluate such matters;
          (h) ERISA. (i) Promptly upon becoming aware of the occurrence any
ERISA Event, a written notice specifying the nature thereof, what action
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
has taken, is taking or proposes to take with respect thereto and, when known,
any action taken or threatened by the Internal Revenue Service, the Department
of Labor or the PBGC with respect thereto; and (ii) with reasonable promptness,
copies of (1) each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed by Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates with the Internal Revenue Service with respect to
each Pension Plan; (2) all notices received by Holdings, any of its Subsidiaries
or any of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event; and (3) copies of such other

76



--------------------------------------------------------------------------------



 



documents or governmental reports or filings relating to any Employee Benefit
Plan as Administrative Agent shall reasonably request;
          (i) Financial Plan. As soon as practicable and in any event no later
than ninety (90) days after the beginning of each Fiscal Year, a consolidated
plan and financial forecast for such Fiscal Year and the next three succeeding
Fiscal Years (a “Financial Plan”), including (i) a forecasted consolidated
balance sheet and forecasted consolidated statements of income and cash flows of
Holdings and its Subsidiaries for each such Fiscal Year, together with a
schedule demonstrating compliance with the financial covenants required by
Section 6.8 and an explanation of the assumptions on which such forecasts are
based and (ii) forecasted consolidated statements of income and cash flows of
Holdings and its Subsidiaries for each month of the current Fiscal Year,
together with an explanation of the assumptions on which such forecasts are
based;
          (j) Insurance Report. As soon as practicable and in any event by the
last day of each Fiscal Year, a report in form and substance satisfactory to
Administrative Agent outlining all material insurance coverage maintained as of
the date of such report by Holdings and its Subsidiaries and all material
insurance coverage planned to be maintained by Holdings and its Subsidiaries in
the immediately succeeding Fiscal Year;
          (k) Notice of Change in Board of Directors. With reasonable
promptness, written notice of any change in the board of directors (or similar
governing body) of Holdings or Company;
          (l) Notice Regarding Material Contracts. Promptly, and in any event
within ten (10) Business Days (i) after any Material Contract of Holdings or any
of its Subsidiaries is terminated or amended in a manner that is materially
adverse to Holdings or such Subsidiary, as the case may be, or (ii) any new
Material Contract is entered into, a written statement describing such event,
with copies of such material amendments or new contracts, delivered to
Administrative Agent (to the extent such delivery is permitted by the terms of
any such Material Contract; provided, no such prohibition on delivery shall be
effective if it were bargained for by Holdings or its applicable Subsidiary with
the intent of avoiding compliance with this Section 5.1(1)), and an explanation
of any actions being taken with respect thereto;
          (m) Environmental Reports and Audits. As soon as practicable following
receipt thereof, copies of all environmental audits and reports with respect to
environmental matters at any Facility or which relate to any environmental
liabilities of Holdings or its Subsidiaries which, in any such case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;
          (n) Information Regarding Collateral. The Company will furnish to the
Collateral Agent prompt written notice of any change (i) in any Credit Party’s
corporate name, (ii) in the location of any Credit Party’s chief executive
office, its principal place of business, any office in which it maintains books
or records relating to Collateral owned by it or any office or facility at which
Collateral (other than real property and improvements and fixtures thereto)
owned by it with a book value in excess of $250,000 is located (including the
establishment of any such new office or facility), (iii) in any Credit Party’s
identity or corporate structure or (iv)

77



--------------------------------------------------------------------------------



 



in any Credit Party’s Federal Taxpayer Identification Number. The Company agrees
not to effect or permit any change referred to in the preceding sentence unless
all filings have been made under the Uniform Commercial Code or otherwise that
are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral and for the Collateral at all times following such change to
have a valid, legal and perfected security interest as contemplated in the
Collateral Documents. The Company also agrees promptly to notify the Collateral
Agent if any material portion of the Collateral is damaged or destroyed;
          (o) Annual Collateral Verifications. Each year, no later than thirty
(30) days after the delivery of annual financial statements with respect to the
preceding Fiscal Year pursuant to Section 5.1, the Company shall deliver to the
Collateral Agent an Officer’s Certificate (i) either confirming that there has
been no change in such information since the date of the UCC Questionnaire
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section and/or identifying such changes and
(ii) certifying that all Uniform Commercial Code financing statements (including
fixtures filings, as applicable) or other appropriate filings, recordings or
registrations, have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified pursuant to clause
(i) above to the extent necessary to protect and perfect the security interests
under the Collateral Documents for a period of not less than 18 months after the
date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period); and
          (p) Other Information. (A) Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by Holdings to its security holders acting in
such capacity or by any Subsidiary of Holdings to its security holders other
than Holdings or another Subsidiary of Holdings, (ii) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by
Holdings or any of its Subsidiaries with any securities exchange or with the
Securities and Exchange Commission or any governmental or private regulatory
authority, (iii) all press releases and other statements made available
generally by Holdings or any of its Subsidiaries to the public concerning
material developments in the business of Holdings or any of its Subsidiaries,
and (B) such other information and data with respect to Holdings or any of its
Subsidiaries as from time to time may be reasonably requested by Administrative
Agent or any Lender.
     5.2 Existence. Except as otherwise permitted under Section 6.9, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided, no Credit Party or any
of its Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to
Lenders.
     5.3 Payment of Taxes and Claims. Each Credit Party will, and will cause
each of its Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of

78



--------------------------------------------------------------------------------



 



any of its income, businesses or franchises before any penally or fine accrues
thereon, and all claims (including claims for labor, services, materials and
supplies) for sums that have become due and payable and that by law have or may
become a Lien upon any of its properties or assets, prior to the time when any
penalty or fine shall be incurred with respect thereto; provided, no such Tax or
claim need be paid if it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as (a) an
adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefore, and (b) in the case of a
charge or claim which has or may become a Lien against any of the Collateral,
such contest proceedings conclusively operate to stay the sale of any portion of
the Collateral to satisfy such Tax or claim. No Credit Party will, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income Tax return with any Person (other than Holdings or any of
its Subsidiaries).
     5.4 Maintenance of Properties. Each Credit Party will, and will cause each
of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Holdings and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof, and each Credit Party shall defend any
Collateral against all Persons at any time claiming any interest therein other
than Permitted Liens.
     5.5 Insurance. Holdings will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Holdings will
maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, and
(b) replacement value casualty insurance on the Collateral under such policies
of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses. Each such policy of insurance shall (i) name Administrative
Agent, on behalf of Lenders as an additional insured thereunder as its interests
may appear and (ii) in the case of each casualty insurance policy, contain a
loss payable clause or endorsement, satisfactory in form and substance to
Administrative Agent, that names Administrative Agent, on behalf of Lenders as
the loss payee thereunder.
     5.6 Inspections. Each Credit Party will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by any Lender
to visit and inspect any of the properties of any Credit Party and any of its
respective Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants, all
upon

79



--------------------------------------------------------------------------------



 



reasonable notice and at such reasonable times during normal business hours and
as often as may reasonably be requested; provided, that each Lender shall
coordinate with Administrative Agent with respect to the frequency and timing of
such visits and inspections so as to reasonably minimize the burden imposed on
each Credit Party and its Subsidiaries.
     5.7 Lenders Meetings. Holdings and Company will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at
Company’s corporate offices (or at such other location as may be agreed to by
Company and Administrative Agent) at such time as may be agreed to by Company
and Administrative Agent.
     5.8 Compliance with Laws. Each Credit Party will comply, and shall cause
each of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any governmental authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
     5.9 Environmental.
          (a) Environmental Disclosure. Holdings will deliver to Administrative
Agent and Lenders:
               (i) as soon as practicable following receipt thereof, copies of
all environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, governmental authorities or any other Persons,
with respect to significant environmental matters at any Facility or with
respect to any known Environmental Claims;
               (ii) promptly upon the occurrence thereof, written notice
describing in reasonable detail (1) any Release required to be reported to any
federal, state or local governmental or regulatory agency under any applicable
Environmental Laws, (2) any remedial action taken by Holdings or any other
Person in response to (A) any Hazardous Materials Activities the existence of
which has a reasonable possibility of resulting in one or more Environmental
Claims having, individually or in the aggregate, a Material Adverse Effect, or
(B) any Environmental Claims that, individually or in the aggregate, have a
reasonable possibility of resulting in a Material Adverse Effect, and (3)
Holdings or Company’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any Facility that could cause such
Facility or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws;
               (iii) as soon as practicable following the sending or receipt
thereof by Holdings or any of its Subsidiaries, a copy of any and all material
written communications with respect to (1) any Environmental Claims that,
individually or in the aggregate, have a reasonable possibility of giving rise
to a Material Adverse Effect, (2) any Release required to be reported to any
federal, state or local governmental or regulatory agency, and (3) any request
for information from any governmental agency that suggests such agency is
investigating whether Holdings or

80



--------------------------------------------------------------------------------



 



any of its Subsidiaries may be potentially responsible for any Hazardous
Materials Activity that has a reasonable possibility of giving rise to a
Material Adverse Effect;
               (iv) prompt written notice describing in reasonable detail
(1) any proposed acquisition of stock, assets, or property by Holdings or any of
its Subsidiaries that could reasonably be expected to (A) expose Holdings or any
of its Subsidiaries to, or result in, Environmental Claims that could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or (B) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Holdings or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Holdings or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws; and
               (v) with reasonable promptness, such other documents and
information as from time to time may be reasonably requested by Administrative
Agent in relation to any matters disclosed pursuant to this Section 5.9(a).
          (b) Hazardous Materials Activities, Etc. Each Credit Party shall
promptly take, and shall cause each of its Subsidiaries promptly to take, any
and all actions necessary to (i) cure any violation of applicable Environmental
Laws by such Credit Party or its Subsidiaries that could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and
(ii) make an appropriate response to any known Environmental Claim against such
Credit Party or any of its Subsidiaries where failure to do so could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect; provided, however, that nothing in this Section 5.9(b) shall preclude
any Credit Party or any of its Subsidiaries from contesting in good faith any
such Environmental Claim.
     5.10 Subsidiaries. In the event that any Person becomes a Domestic
Subsidiary of Company, Company shall, except with respect to Permitted
Partially-Owned Subsidiaries, (a) promptly cause such Domestic Subsidiary to
become a Guarantor hereunder and a Grantor under the Pledge and Security
Agreement by executing and delivering to Administrative Agent and Collateral
Agent a Counterpart Agreement, and (b) take all such actions and execute and
deliver, or cause to be executed and delivered, all such Environmental Reports
and all such documents, instruments, agreements, and certificates as are similar
to those described in Sections 3.1(b) and 3.1(h), and to the extent reasonably
requested by Administrative Agent, such documents, instruments, agreements, and
certificates as are similar to those described in Section 3.1(k). In the event
that any Person becomes a Foreign Subsidiary of Company, and the ownership
interests of such Foreign Subsidiary are owned by Company or by any Domestic
Subsidiary thereof, Company shall, or shall cause such Domestic Subsidiary to,
deliver, all such documents, instruments, agreements, and certificates as are
similar to those described in Sections 3.1(b), and Company shall take, or shall
cause such Domestic Subsidiary to take, all of the actions referred to in
Section 3.1(h)(i) necessary to grant and to perfect a First Priority Lien in
favor of Administrative Agent, for the benefit of Secured Parties, under the
Pledge and Security Agreement in not more than 65% of such ownership interests.
With respect to each such Subsidiary, Company shall promptly send to
Administrative Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Subsidiary of Company,

81



--------------------------------------------------------------------------------



 



and (ii) all of the data required to be set forth in Schedules 4.1 and 4.2 with
respect to all Subsidiaries of Company; provided, such written notice shall be
deemed to supplement Schedules 4.1 and 4.2 for all purposes hereof.
     5.11 Additional Material Real Estate Assets. In the event that any Credit
Party acquires a Material Real Estate Asset or a Real Estate Asset owned on the
Closing Date becomes a Material Real Estate Asset and such interest has not
otherwise been made subject to the Lien of the Collateral Documents in favor of
Collateral Agent, for the benefit of Secured Parties, then such Credit Party,
contemporaneously with acquiring such, or when such Real Estate Asset becomes a,
Material Real Estate Asset, shall take all such actions and execute and deliver,
or cause to be executed and delivered, all such Environmental Reports and all
such documents, instruments, agreements, opinions and certificates similar to
those described in Section 3.1(g) with respect to each such Material Real Estate
Asset that Collateral Agent shall reasonably request to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid and, subject to
any filing and/or recording referred to herein, perfected First Priority
security interest in such Material Real Estate Assets. In addition to the
foregoing, Company shall, at the request of Requisite Lenders, deliver, from
time to time, to Collateral Agent such appraisals as are required by law or
regulation of Real Estate Assets with respect to which Collateral Agent has been
granted a Lien.
     5.12 Interest Rate Protection. No later than ninety (90) days following the
Closing Date and at all times thereafter until the third anniversary of the
Closing Date, Company shall maintain, or caused to be maintained protection
against fluctuations in interest rates pursuant to one or more Interest Rate
Agreements in form and substance reasonably satisfactory to Administrative Agent
and Syndication Agent, in order to ensure that no less than 25% of the aggregate
principal amount of the total Indebtedness of Holdings and its Subsidiaries as
of the Closing Date is either (i) subject to such Interest Rate Agreements or
(ii) fixed rate Indebtedness.
     5.13 Further Assurances. At any time or from time to time upon the request
of Administrative Agent, each Credit Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as Administrative Agent or Collateral Agent may reasonably request in
order to effect fully the purposes of the Credit Documents. In furtherance and
not in limitation of the foregoing, each Credit Party shall take such actions as
Administrative Agent or Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guarantied by the Guarantors and are
secured by substantially all of the assets of Holdings, and its Subsidiaries and
all of the outstanding Capital Stock of Company and its Subsidiaries (subject to
limitations contained in the Credit Documents with respect to Foreign
Subsidiaries).
     5.14 Post-Closing Covenant. Company shall take all such actions to deliver
and/or execute the certificates or documents set forth on Schedule 5.14 within
the time frames specified on Schedule 5.14.

82



--------------------------------------------------------------------------------



 



SECTION 6. NEGATIVE COVENANTS
     Each Credit Party covenants and agrees that, so long as any Commitment is
in effect and until payment in full of all Obligations, such Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 6.
     6.1 Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:
          (a) the Obligations;
          (b) Indebtedness of any Guarantor Subsidiary to Company or to any
other Guarantor Subsidiary, or of Company to any Guarantor Subsidiary; provided,
(i) all such Indebtedness shall be evidenced by promissory notes and all such
notes shall be subject to a First Priority Lien pursuant to the Pledge and
Security Agreement, (ii) all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the applicable promissory notes or an intercompany
subordination agreement that in any such case, is reasonably satisfactory to
Administrative Agent, and (iii) any payment by any such Guarantor Subsidiary
under any guaranty of the Obligations shall result in a pro tanto reduction of
the amount of any Indebtedness owed by such Subsidiary to Company or to any of
its Subsidiaries for whose benefit such payment is made;
          (c) (i) Indebtedness incurred by Company with respect to the Existing
Subordinated Notes and (ii) other Indebtedness incurred to refinance, in whole
or in part, Indebtedness under the Existing Subordinated Notes if the terms and
conditions thereof are not less favorable, taken as a whole, to the obligor
thereon or to the Lenders than the Indebtedness being refinanced and the average
life to maturity thereof is greater than or equal to that of the Indebtedness
being refinanced; provided, such Indebtedness permitted under the immediately
preceding clause (ii) above shall (A) not include Indebtedness of an obligor
that was not an obligor with respect to the Indebtedness being refinanced,
(B) not exceed in principal amount (or accreted value, in the case of any such
refinancing Indebtedness issued with a discount) of the Indebtedness (including
the amount of interest and principal (and premium, if any)) being refinanced
plus the amount of customary underwriting discounts, financing fees and
commissions and other reasonable costs and expenses associated with the issuance
thereof, (C) be subordinated to the Obligations on terms which are not less
favorable, taken as a whole, to the Lenders than the corresponding terms of the
Indebtedness being refinanced and (D) not be incurred, created or assumed if any
Default or Event of Default has occurred and is continuing or would result
therefrom;
          (d) [Reserved];
          (e) Indebtedness incurred by Holdings or any of its Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations, or from guaranties or letters of credit, surety
bonds or performance bonds securing the performance of the Company or any such
Subsidiary pursuant to such agreements, in connection with

83



--------------------------------------------------------------------------------



 



Permitted Acquisitions or permitted dispositions of any business, assets or
Subsidiary of Holdings or any of its Subsidiaries;
          (f) Indebtedness (i) which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
(including, for the sake of clarity, obligations of the type described in
Section 6.2(d)) incurred in the ordinary course of business or (ii) consisting
of reimbursement obligations in respect of letters of credit issued in
connection with any such obligations;
          (g) Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with deposit accounts;
          (h) guaranties in the ordinary course of business of the obligations
of suppliers, customers, franchisees and licensees of Holdings and its
Subsidiaries;
          (i) guaranties by Company of Indebtedness of a Guarantor Subsidiary or
guaranties by a Subsidiary of Company of Indebtedness of Company or a Guarantor
Subsidiary with respect, in each case, to Indebtedness otherwise permitted to be
incurred pursuant to this Section 6.1;
          (j) Indebtedness described in Schedule 6.1 or otherwise permitted
under this Section 6.1, but not any extensions, renewals or replacements of such
Indebtedness except (i) renewals and extensions expressly provided for in the
agreements evidencing any such Indebtedness as the same are in effect on the
date of this Agreement and (ii) refinancings and extensions of any such
Indebtedness if the terms and conditions thereof are not less favorable to the
obligor thereon or to the Lenders than the Indebtedness being refinanced or
extended, and the average life to maturity thereof is greater than or equal to
that of the Indebtedness being refinanced or extended; provided, such
Indebtedness permitted under the immediately preceding clause (i) or (ii) above
shall not (A) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (B) exceed in
a principal amount the Indebtedness being renewed, extended or refinanced or
(C) incurred, created or assumed if any Default or Event of Default has occurred
and is continuing or would result therefrom;
          (k) Indebtedness with respect to Capital Leases in an aggregate amount
not to exceed at any time $15,000,000;
          (l) purchase money Indebtedness in an aggregate amount not to exceed
at any time $6,000,000 (including any Indebtedness acquired in connection with a
Permitted Acquisition); provided, any such Indebtedness (i) shall be secured
only to the asset acquired in connection with the incurrence of such
Indebtedness, and (ii) shall constitute not less than 75% of the aggregate
consideration paid with respect to such asset;
          (m) Permitted Seller Notes (i) issued by Holdings as consideration in
Permitted Acquisitions; provided, that the aggregate principal amount of such
Permitted Seller Notes issued by Holdings shall not exceed $17,500,000; and
(ii) issued by Company as consideration in Permitted Acquisitions; provided,
that the aggregate amount of such Permitted Seller Notes issued by Company shall
not exceed $7,500,000;

84



--------------------------------------------------------------------------------



 



          (n) Earn-Out Obligations incurred by Holdings constituting
consideration payable in connection with Permitted Acquisitions; provided, that
the maximum aggregate exposure, as reasonably estimated by management under all
such Earn-Out Obligations shall not exceed $12,000,000 at any time outstanding;
          (o) A Subsidiary acquired pursuant to a Permitted Acquisition may
become or remain liable with respect to Indebtedness of such Subsidiary existing
at the time of the acquisition of such Subsidiary by Company or any of its
Subsidiaries and, a Subsidiary may become liable with respect to Indebtedness
secured by assets acquired pursuant to a Permitted Acquisition; provided that
(i) such Indebtedness was not incurred in connection with, or in anticipation
of, such Permitted Acquisition, and (ii) the aggregate principal amount of all
such Indebtedness at any time outstanding does not exceed $10,000,000;
          (p) Indebtedness of Company or any of its Subsidiaries to a Person to
the extent incurred in connection with a Permitted Acquisition of a portion or
all of the Capital Stock of a Permitted Partially-Owned Subsidiary and any
guaranty of such Indebtedness by Holdings, in an aggregate principal amount not
to exceed at any time outstanding $2,500,000;
          (q) Holdings and its Subsidiaries may incur the post-Closing Date
obligations to pay Transaction Costs;
          (r) Indebtedness of Holdings constituting Investments by Company
permitted under Section 6.7 hereof;
          (s) other unsecured Indebtedness of Holdings and its Subsidiaries
(other than with respect to Permitted Seller Notes), in an aggregate amount not
to exceed at any time $20,000,000;
          (t) the guaranty by Holdings of Indebtedness of Company pursuant to
the Existing Subordinated Notes; provided, that such guaranty is unsecured and
subordinated to the Obligations; and
          (u) Indebtedness of Holdings or Company comprised of Take Out
Securities.
     6.2 Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Holdings or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, except:
          (a) Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;
          (b) Liens for Taxes if obligations with respect to such Taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted;

85



--------------------------------------------------------------------------------



 



          (c) statutory Liens of landlords, banks (and rights of set-off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section 401
(a)(29) or 412(n) of the Internal Revenue Code or by ERISA), in each case
incurred in the ordinary course of business (i) for amounts not yet overdue or
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of five days) are being contested in good faith
by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;
          (d) Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;
          (e) easements, rights-of-way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Holdings or any of its Subsidiaries;
          (f) any interest or title of a lessor, sublessor, lessee or sub-lessee
under any lease of real estate permitted hereunder;
          (g) Liens solely on any cash earnest money deposits made by Holdings
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement entered into by it as permitted hereunder;
          (h) purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
          (i) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
          (j) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
          (k) licenses of patents, trademarks and other intellectual property
rights granted by Holdings or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of Company or such Subsidiary;
          (l) Liens described in Schedule 6.2 or on a title report delivered in
connection with Section 3.1(g)(iv);

86



--------------------------------------------------------------------------------



 



          (m) Liens securing Indebtedness permitted pursuant to Section 6.1(k)
and 6.1(1); provided, any such Lien shall encumber only the asset acquired with
the proceeds of such Indebtedness;
          (n) Liens on assets acquired pursuant to a Permitted Acquisition, so
long as such Liens were not created in anticipation of such Permitted
Acquisition; and
          (o) Liens in replacement of any of the foregoing to the extent that
they do not cover additional property or secure additional obligations than the
Liens which they replace.
     6.3 Equitable Lien. If any Credit Party or any of its Subsidiaries shall
create or assume any Lien upon any of its properties or assets, whether now
owned or hereafter acquired, other than Permitted Liens, it shall make or cause
to be made effective provisions whereby the Obligations will be secured by such
Lien equally and ratably with any and all other Indebtedness secured thereby as
long as any such Indebtedness shall be so secured; provided, notwithstanding the
foregoing, this covenant shall not be construed as a consent by Requisite
Lenders to the creation or assumption of any such Lien not otherwise permitted
hereby.
     6.4 No Further Negative Pledges. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Asset Sale and
(b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be) no Credit Party nor any of its Subsidiaries shall enter into
any agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired.
     6.5 Restricted Junior Payments. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, declare, order, pay, make or
set apart any sum for any Restricted Junior Payment except the following shall
be permitted:
          (a) [Reserved];
          (b) Company may make regularly scheduled payments (but not voluntary
prepayments) in respect of (i) the Existing Subordinated Notes in accordance
with the terms of, and only to the extent required by, and subject to the
subordination provisions contained in, the Existing Subordinated Note Indenture
and (ii) any repurchase or repayment of the Existing Subordinated Notes with the
proceeds of any refinancing of the Existing Subordinated Notes permitted under
Section 6.1(c);
          (c) So long as no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, Company may make regularly scheduled
payments of interest on any Take Out Securities; provided that (i) the aggregate
amount of any such interest payments shall not exceed $10,000,000 in any Fiscal
Year and (ii) at the time of such Restricted Junior Payment, and after giving
effect thereto, Company shall be in pro forma compliance with the covenants set
forth in Section 6.8 as of the last day of the most recently ended Fiscal
Quarter after giving effect to such payments;

87



--------------------------------------------------------------------------------



 



          (d) So long as no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, Company may consummate the Tender
Offer or effect the Redemption in accordance with the terms of the Existing
Subordinated Note Indenture;
          (e) Subsidiaries of Company may make Restricted Junior Payments by way
of dividends to its shareholders proportionate to their respective holdings;
          (f) Holdings may make regularly scheduled payments in respect of
(i) Permitted Seller Notes in accordance with the terms of, and only to the
extent required by, and subject to the subordination provisions contained in,
the agreement pursuant to which such Permitted Seller Notes were issued or were
otherwise subject, and (ii) Earn-Out Obligations in accordance with the terms
of, and only to the extent required by, and subject to the subordination
provisions contained in, the documents related to the relevant Permitted
Acquisition;
          (g) Company and any of its Subsidiaries may issue Indebtedness
pursuant to Section 6.1(p) and may make regularly scheduled payments in respect
of such Indebtedness and Company and its Subsidiaries may make Restricted Junior
Payments to make a Permitted Acquisition of a portion or all of the Capital
Stock of a Permitted Partially-Owned Subsidiary; provided that (i) the aggregate
amount of such Restricted Junior Payments do not exceed $750,000 in any Fiscal
Year, and (ii) the aggregate principal amount of any such Indebtedness
outstanding pursuant to Section 6.1(p) does not exceed at any time $2,500,000 in
the aggregate;
          (h) Company may make Restricted Junior Payments to Holdings to the
extent required to enable Holdings (i) to make scheduled payments of principal
and interest on the Permitted Seller Notes and (ii) to make payments on Earn-Out
Obligations in accordance with the terms of, and only to the extent required by,
the documents related to the relevant Permitted Acquisition, so long as Holdings
applies the amount of any such Restricted Junior Payment for such purpose;
provided, that at the time of such Restricted Junior Payment pursuant to this
clause (h) and immediately after giving effect thereto, no Event of Default
shall have occurred and be continuing under Section 8.1(a), Section 8.1(c) or
Section 8.1(e);
          (i) [Reserved];
          (j) Holdings may repurchase shares of Capital Stock of Holdings held
by officers and employees of Holdings and its Subsidiaries upon the termination
of the employment of such officers and employees; provided, however, that the
amount of such repurchase shall not exceed in any Fiscal Year the sum of (1)
$1,500,000 plus (2) the unutilized portion of such $1,500,000 from the
immediately preceding Fiscal Year;
          (k) Company may make Restricted Junior Payments to Holdings to the
extent required to enable Holdings to make the repurchases permitted pursuant to
Section 6.5(j), so long as Holdings applies the amount of any such Restricted
Junior Payment for such purpose;
          (l) [Reserved];
          (m) so long as no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, Company may make Restricted Junior
Payments to Holdings, to the extent necessary to permit Holdings to pay
reasonable general administrative

88



--------------------------------------------------------------------------------



 



costs and expenses and (ii) to the extent necessary to permit Holdings to
discharge the consolidated tax liabilities of Holdings and its Subsidiaries, in
each case so long as Holdings applies the amount of any such Restricted Junior
Payment for such purpose;
          (n) [Reserved];
          (o) Company or any of its Subsidiaries may purchase any additional
portion, or all, of the Capital Stock of any Permitted Partially-Owned
Subsidiary in accordance with Section 6.9(h); and
          (p) So long as no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, Holdings may repurchase shares of
Capital Stock of Holdings; provided, however, that the amount of such repurchase
shall not exceed (1) $15,000,000 at any time if the Leverage Ratio at the time
of such repurchase and after giving effect thereto is greater than or equal to
2.00:1.00 or (2) $75,000,000 at any time if the Leverage Ratio at the time of
such repurchase and after giving effect thereto is less than 2.00:1.00.
     6.6 Restrictions on Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Company to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Company or any other Subsidiary of Company,
(b) repay or prepay any Indebtedness owed by such Subsidiary to Company or any
other Subsidiary of Company, (c) make loans or advances to Company or any other
Subsidiary of Company, or (d) transfer any of its property or assets to Company
or any other Subsidiary of Company other than restrictions (i) in agreements
evidencing Indebtedness permitted by Section 6.1(k), Section 6.1(1) and
Section 6.1(o) that impose restrictions on the transfer of property so acquired
or securing such Indebtedness and (ii) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business, and (iii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement.
     6.7 Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:
          (a) [Reserved];
          (b) Cash Equivalents;
          (c) equity Investments owned as of the Closing Date in any Subsidiary
and Investments made after the Closing Date in any Subsidiary of Company;
          (d) Investments (i) in accounts receivable arising and trade credit
granted in the ordinary course of business and in any Securities received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors and (ii) deposits, prepayments and

89



--------------------------------------------------------------------------------



 



other credits to suppliers made in the ordinary course of business consistent
with the past practices of Holdings and its Subsidiaries;
          (e) intercompany loans to the extent permitted under Section 6.1(b);
          (f) Consolidated Capital Expenditures permitted by Section 6.8(e);
          (g) loans and advances to employees of Holdings and its Subsidiaries
made in the ordinary course of business, including to purchase Capital Stock of
Holdings, in an aggregate principal amount not to exceed $2,000,000 at any one
time outstanding; provided, however, that the amount allocable to loans and
advances to purchase Capital Stock of Holdings shall not exceed $1,000,000 in
the aggregate; provided, further, however, that the proceeds received by
Holdings of such purchase of Holdings’ Capital Stock, shall be used by Holdings
to acquire Capital Stock of Company or otherwise used to make a common equity
contribution to Company or to repay loans or advances made to Holdings by
Company pursuant to Section 6.7(i);
          (h) the payment of Transaction Costs;
          (i) loans and advances from Company to Holdings to permit Holdings to
make payments contemplated to be made pursuant to Section 6.5 hereof;
          (j) Investments made to purchase the Capital Stock of any Subsidiary
of Company from a Person who is not an Affiliate of Company and loans and
advances to Persons permitted pursuant to Section 6.9(g) to purchase Capital
Stock of any Subsidiary of Company in order to allow such purchases;
          (k) Investments made in connection with Permitted Acquisitions
permitted pursuant to Section 6.9;
          (l) Investments described in Schedule 6.7; and
          (m) other Investments in an aggregate amount not to exceed at any time
$20,000,000.
     6.8 Financial Covenants.
          (a) [Reserved].
          (b) Fixed Charge Coverage Ratio. Company shall not permit the Fixed
Charge Coverage Ratio as of the last day of any Fiscal Quarter, beginning with
the Fiscal Quarter ending June 30, 2005, to be less than the correlative ratio
indicated:

      Fiscal Quarter   Fixed Charge Coverage Ratio
June 30, 2005 and thereafter
  1.20:1.00

90



--------------------------------------------------------------------------------



 



          (c) Leverage Ratio. Company shall not permit the Leverage Ratio as of
the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
June 30, 2005, to exceed the correlative ratio indicated:

      Fiscal Quarter   Leverage Ratio
June 30, 2005
  3.25:1.00
September 30, 2005
  3.25:1.00
December 31, 2005
  3.25:1.00
March 31, 2006
  3.00:1.00
June 30, 2006
  3.00:1.00
September 30, 2006
  3.00:1.00
December 31, 2006
  3.00:1.00
March 31, 2007
  2.75:1.00
June 30, 2007
  2.75:1.00
September 30, 2007
  2.75:1.00
December 31, 2007
  2.75:1.00
March 31, 2008
  2.50:1.00
June 30, 2008
  2.50:1.00
September 30, 2008
  2.50:1.00
December 31, 2008
  2.50:1.00
March 31, 2009 and thereafter
  2.25:1.00

          (d) [Reserved].
          (e) Maximum Consolidated Capital Expenditures. Holdings shall not, and
shall not permit its Subsidiaries to, make or incur Consolidated Capital
Expenditures, in any Fiscal Year beginning with the Fiscal Year 2005, in an
aggregate amount for Holdings and its Subsidiaries in excess of $40,000,000 in
any Fiscal Year; provided, that 50% of any unutilized amount for any Fiscal Year
may be utilized in the next succeeding Fiscal Year, but in no event shall any
amount from any Fiscal Year prior to the immediately preceding Fiscal Year be
utilized in the calculations of the foregoing.
          (f) Certain Calculations. With respect to any period during which a
Permitted Acquisition or an Asset Sale has occurred (each, a “Subject
Transaction”), for purposes of determining compliance with the financial
covenants set forth in this Section 6.8, Consolidated Adjusted EBITDA shall be
calculated with respect to such period on a pro forma basis (including

91



--------------------------------------------------------------------------------



 



pro forma adjustments arising out of events which are directly attributable to a
specific transaction, are factually supportable and are expected to have a
continuing impact, in each case determined on a basis consistent with Article 11
of Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the Securities and Exchange Commission, which would include cost
savings resulting from head count reduction, closure of facilities and similar
restructuring charges, which pro forma adjustments shall be certified by the
chief financial officer of Company) using the historical audited financial
statements, to the extent available, of any business so acquired or to be
acquired or sold or to be sold and the consolidated financial statements of
Holdings and its Subsidiaries which shall be reformulated as if such Subject
Transaction, and any Indebtedness incurred or repaid in connection therewith,
had been consummated or incurred or repaid at the beginning of such period (and
assuming that such Indebtedness bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the weighted
average of the interest rates applicable to outstanding Loans incurred during
such period); provided, however, calculations of pro forma Consolidated Adjusted
EBITDA with respect to a Permitted Acquisition, the aggregate consideration for
which constitutes $7,500,000 or less, shall be based on reasonable estimations
made by Company of such pre-acquisition EBITDA based on actual pre-acquisition
revenues; provided, further that, such Consolidated Adjusted EBITDA shall not
exceed in such case 20% of such actual pre-acquisition revenues.
     6.9 Fundamental Changes; Disposition of Assets; Acquisitions. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub-lease
(as lessor or sublessor), transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or acquire by purchase or
otherwise (other than purchases or other acquisitions of inventory, materials
and equipment in the ordinary course of business) the business, property or
fixed assets of, or stock or other evidence of beneficial ownership of, any
Person or any division or line of business or other business unit of any Person,
except:
          (a) any Subsidiary of Holdings may be merged with or into Company or
any Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any Guarantor Subsidiary; provided, in the case of
such a merger, Company or such Guarantor Subsidiary, as applicable shall be the
continuing or surviving Person;
          (b) sales or other dispositions of assets that do not constitute Asset
Sales;
          (c) Asset Sales, the proceeds of which (valued at the principal amount
thereof in the case of non-Cash proceeds consisting of notes or other debt
Securities and valued at fair market value in the case of other non-Cash
proceeds) (i) are less than $5,000,000 with respect to any single Asset Sale or
series of related Asset Sales and (ii) when aggregated with the proceeds of all
other Asset Sales made within the same Fiscal Year, are less than $15,000,000;
provided (1) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof (determined in good faith by the
board of directors of Company (or similar

92



--------------------------------------------------------------------------------



 



governing body)), (2) no less than 80% thereof shall be paid in Cash, and
(3) the Net Asset Sale Proceeds thereof shall be applied as required by
Section 2.13(a);
          (d) leases and subleases (as lessor or sublessor) of real property to
third parties at reasonable rents, taking into consideration any services
provided by lessee or sublessee, in an aggregate amount not to exceed $1,000,000
in any Fiscal Year;
          (e) [Reserved];
          (f) disposals of obsolete, worn out, redundant or surplus property;
          (g) sales, assignments or other dispositions by Company and any of its
Subsidiaries of the Capital Stock of any of their respective Subsidiaries to be
owned, directly or indirectly, by one or more licensed veterinarians who will be
actively involved in such Subsidiary; provided that Company designates such
Subsidiary as a Permitted Partially-Owned Subsidiary;
          (h) Permitted Acquisitions, the consideration for which constitutes
(i) $110,000,000 or less in the aggregate during the period from the Closing
Date through the end of Fiscal Year 2005 or (ii) $50,000,000 or less in the
aggregate in any Fiscal Year thereafter; provided, that $10,000,000 of any
unutilized amount for any Fiscal Year may be utilized in the next immediately
succeeding Fiscal Year (but not in any Fiscal Years thereafter); provided,
further, however, that with respect to any acquisition the consideration of
which is greater than $15,000,000, Company shall not make such acquisition
without the prior consent of Administrative Agent and Syndication Agent, such
consent not to be unreasonably withheld; provided, further, however, that with
respect to any Permitted Acquisitions made in Canada, such Permitted
Acquisitions shall not exceed $35,000,000 in the aggregate. In addition, with
respect to Permitted Acquisitions of any additional portion or all of the
Capital Stock in any of the Permitted Partially-Owned Subsidiaries the
consideration shall not exceed $5,000,000 in the aggregate in any Fiscal Year;
provided, that all Permitted Acquisitions of any additional portion or all of
the Capital Stock in any of the Permitted Partially-Owned Subsidiaries shall
reduce the $50,000,000 amount set forth above on a dollar for dollar basis;
          (i) Sales and lease backs permitted pursuant to Section 6.11; and
          (j) Investments made in accordance with Section 6.7.
     6.10 Disposal of Subsidiary Interests. Except for any sale of interests in
the Capital Stock of any of its Subsidiaries in compliance with the provisions
of Section 6.9, no Credit Party shall, (a) directly or indirectly sell, assign,
pledge or otherwise encumber or dispose of any Capital Stock of any of its
Subsidiaries, except to qualify directors if required by applicable law; or
(b) permit any of its Subsidiaries directly or indirectly to sell, assign,
pledge or otherwise encumber or dispose of any Capital Stock of any of its
Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by applicable law.
     6.11 Sales and Lease-Backs. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other

93



--------------------------------------------------------------------------------



 



surety with respect to any lease of any property (whether real, personal or
mixed), whether now owned or hereafter acquired, which such Credit Party (a) has
sold or transferred or is to sell or to transfer to any other Person (other than
Holdings or any of its Subsidiaries), or (b) intends to use for substantially
the same purpose as any other property which has been or is to be sold or
transferred by such Credit Party to any Person (other than Holdings or any of
its Subsidiaries) in connection with such lease; provided, however, that Company
and its Subsidiaries may sell and lease-back assets in an aggregate amount not
to exceed $5,000,000 in any Fiscal Year.
     6.12 Transactions with Shareholders and Affiliates. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any holder of 10%
or more of any class of Capital Stock of Holdings or any of its Subsidiaries or
with any Affiliate of Holdings or of any such holder, on terms that are less
favorable to Holdings or that Subsidiary, as the case may be, than those that
might be obtained at the time from a Person who is not such a holder or
Affiliate; provided, the foregoing restriction shall not apply to (a) any
transaction between Holdings, Company and any Subsidiary; (b) reasonable and
customary fees paid to members of the board of directors (or similar governing
body) of Holdings and its Subsidiaries; (c) compensation and management equity
arrangements for officers and other employees of Holdings and its Subsidiaries
entered into in the ordinary course of business; (d) payment of Transaction
Costs to the extent such payments are made to any holder of 10% or more of any
class of Capital Stock of Holdings or any of its Subsidiaries or to any
Affiliate of Holdings or of any such holder; and (e) sales or purchases by
Company or any of its Subsidiaries of the Capital Stock of a Subsidiary of
Company; provided, that with respect to such sales, Company designates such
Subsidiary a Permitted Partially-Owned Subsidiary, and, with respect to such
purchases, such purchases are permitted pursuant to Sections 6.1(p) and 6.5(g).
     6.13 Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) the businesses engaged in by such Credit Party on the Closing
Date and businesses or lines of businesses the same as, related, complementary
or ancillary to, the business in which such Credit Party is engaged as of the
Closing Date and (ii) such other lines of business as may be consented to by
Requisite Lenders.
     6.14 Permitted Activities of Holdings. Notwithstanding anything to the
contrary contained herein, Holdings shall not (a) incur, directly or indirectly,
any Indebtedness or any other obligation or liability whatsoever other than the
Indebtedness and obligations permitted to be incurred by Holdings under
Section 6.1 (including, without limitation, Indebtedness and obligations owing
to Company, Permitted Seller Notes and Earn-Out Obligations and Indebtedness and
obligations set forth on Schedule 6.1 for which Holdings is obligor as of the
Closing Date), obligations to pay Transaction Costs, obligations for Taxes and
administrative costs and expenses as contemplated on Sections 6.5(1) and 6.5(m);
(b) create or suffer to exist any Lien upon any property or assets now owned or
hereafter acquired by it other than the Liens created under the Collateral
Documents to which it is a party or permitted pursuant to Section 6.2;
(c) engage in any business or activity or own any assets other than (i) holding
100% of the Capital Stock of Company, (ii) performing its obligations and
activities incidental thereto under the Credit Documents, (iii) performing its
obligations under Permitted Seller Notes and Earn-Out

94



--------------------------------------------------------------------------------



 



Obligations and for Taxes and administrative costs and expenses as contemplated
by Sections 6.5(1) and 6.5(m); and (iv) making Restricted Junior Payments and
Investments to the extent permitted by this Agreement; (d) consolidate with or
merge with or into, or convey, transfer or lease all or substantially all its
assets to, any Person; (e) sell or otherwise dispose of any Capital Stock of any
of its Subsidiaries except to the extent permitted by Section 6.9; (f) create or
acquire any Subsidiary or make or own any Investment in any Person other than
Company and other than as permitted under Section 6.7(g); or (g) fail to hold
itself out to the public as a legal entity separate and distinct from all other
Persons.
     6.15 [Reserved].
     6.16 Amendments or Waivers with respect to Subordinated Indebtedness. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
otherwise change the terms of any Subordinated Indebtedness, or make any payment
consistent with an amendment thereof or change thereto, if the effect of such
amendment or change is to increase the interest rate on such Subordinated
Indebtedness, change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, change any event of default or condition
to an event of default with respect thereto (other than to eliminate any such
event of default or increase any grace period related thereto), change the
redemption, prepayment or defeasance provisions thereof, change the
subordination provisions of such Subordinated Indebtedness (or of any guaranty
thereof), or if the effect of such amendment or change, together with all other
amendments or changes made, is to increase materially the obligations of the
obligor thereunder or to confer any additional rights on the holders of such
Subordinated Indebtedness (or a trustee or other representative on their behalf)
which would be adverse to any Credit Party or Lenders. Notwithstanding the
foregoing, any Credit Party may make any payment with respect to the Existing
Subordinated Notes and amend or supplement the Existing Subordinated Note
Indenture, consistent with the terms of the Offer to Purchase and Consent
Solicitation Statement.
     6.17 Designation of “Senior Indebtedness”. Company shall not designate any
Indebtedness (other than the Obligations) as “Senior Indebtedness” (as defined
in the Existing Subordinated Note Indenture) for purposes of the Existing
Subordinated Note Indenture without the prior written consent of Requisite
Lenders.
     6.18 Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, change its Fiscal Year-end from December 31.
SECTION 7. GUARANTY
     7.1 Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. 362(a)) (collectively, the “Guaranteed Obligations”).

95



--------------------------------------------------------------------------------



 



     7.2 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty that exceeds its Fair Share as of such
date, such Funding Guarantor shall be entitled to a contribution from each of
the other Contributing Guarantors in the amount of such other Contributing
Guarantor’s Fair Share Shortfall as of such date, with the result that all such
contributions will cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Shortfall” means, with respect to a Contributing Guarantor as of any date
of determination, the excess, if any, of the Fair Share of such Contributing
Guarantor over the Aggregate Payments of such Contributing Guarantor. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 7.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 7.2 shall not be construed in any
way to limit the liability of any Contributing Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 7.2.
     7.3 Payment by Guarantors. Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Company to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed

96



--------------------------------------------------------------------------------



 



Obligations (including interest which, but for Company’s becoming the subject of
a case under the Bankruptcy Code, would have accrued on such Guaranteed
Obligations, whether or not a claim is allowed against Company for such interest
in the related bankruptcy case) and all other Guaranteed Obligations then owed
to Beneficiaries as aforesaid.
     7.4 Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
          (a) this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
          (b) Administrative Agent may enforce this Guaranty upon the occurrence
of an Event of Default notwithstanding the existence of any dispute between
Company and any Beneficiary with respect to the existence of such Event of
Default;
          (c) the obligations of each Guarantor hereunder are independent of the
obligations of Company and the obligations of any other guarantor (including any
other Guarantor) of the obligations of Company, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;
          (d) payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;
          (e) any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect

97



--------------------------------------------------------------------------------



 



to the Guaranteed Obligations; (v) enforce and apply any security now or
hereafter held by or for the benefit of such Beneficiary in respect hereof or
the Guaranteed Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that such Beneficiary may have against any
such security, in each case as such Beneficiary in its discretion may determine
consistent herewith or the applicable Hedge Agreement and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Guarantor against Company or any security for the Guaranteed Obligations;
and (vi) exercise any other rights available to it under the Credit Documents or
the Hedge Agreements; and
          (f) this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or the Hedge Agreements, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents, any of
the Hedge Agreements or any agreement or instrument executed pursuant thereto,
or of any other guaranty or security for the Guaranteed Obligations, in each
case whether or not in accordance with the terms hereof or such Credit Document,
such Hedge Agreement or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Credit Documents or any of the Hedge Agreements
or from the proceeds of any security for the Guaranteed Obligations, except to
the extent such security also serves as collateral for indebtedness other than
the Guaranteed Obligations) to the payment of indebtedness other than the
Guaranteed Obligations, even though any Beneficiary might have elected to apply
such payment to any part or all of the Guaranteed Obligations; (v) any
Beneficiary’s consent to the change, reorganization or termination of the
corporate structure or existence of Holdings or any of its Subsidiaries and to
any corresponding restructuring of the Guaranteed Obligations; (vi) any failure
to perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which Company may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

98



--------------------------------------------------------------------------------



 



     7.5 Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Company, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Company, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Company or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Company or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Company or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Hedge Agreements
or any agreement or instrument related thereto, notices of any renewal,
extension or modification of the Guaranteed Obligations or any agreement related
thereto, notices of any extension of credit to Company and notices of any of the
matters referred to in Section 7.4 and any right to consent to any thereof; and
(g) any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.
     7.6 Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated each Guarantor hereby waives any
claim, right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against Company or any other Guarantor or any of its assets in
connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including without limitation (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Company with respect to the Guaranteed Obligations, (b) any right to enforce, or
to participate in, any claim, right or remedy that any Beneficiary now has or
may hereafter have against Company, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full and the Revolving Commitments shall have terminated
each Guarantor shall withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the Guaranteed Obligations, including, without limitation, any such right of
contribution as contemplated by Section 7.2. Each

99



--------------------------------------------------------------------------------



 



Guarantor further agrees that, to the extent the waiver or agreement to withhold
the exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Company or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against Company, to all right, title and interest any
Beneficiary may have in any such collateral or security, and to any right any
Beneficiary may have against such other guarantor. If any amount shall be paid
to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been paid in full, such amount shall be held in trust
for Administrative Agent on behalf of Beneficiaries and shall forthwith be paid
over to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.
     7.7 Subordination of Other Obligations. Any Indebtedness of Company or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.
     7.8 Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been finally
and indefeasibly paid in full and the Revolving Commitments shall have
terminated. Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.
     7.9 Authority of Guarantors or Company. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Company
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.
     7.10 Financial Condition of Company. Any Credit Extension may be made to
Company or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Company at the time
of any such grant or continuation or at the time such Hedge Agreement is entered
into, as the case may be. No Beneficiary shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of Company. Each Guarantor has adequate means to obtain
information from Company on a continuing basis concerning the financial
condition of Company and its ability to perform its obligations under the Credit
Documents and the Hedge Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Company and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any

100



--------------------------------------------------------------------------------



 



duty on the part of any Beneficiary to disclose any matter, fact or thing
relating to the business, operations or conditions of Company now known or
hereafter known by any Beneficiary.
     7.11 Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Company or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Company or any other
Guarantor or by any defense which Company or any other Guarantor may have by
reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.
          (b) Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are Guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Company of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.
          (c) In the event that all or any portion of the Guaranteed Obligations
are paid by Company, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
     7.12 Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital
Stock of any Guarantor or any of its successors in interest hereunder shall be
sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.
Notwithstanding anything in this Agreement or any of the other Credit Documents
to the contrary, the obligations of VCA Real Property Acquisition Corporation
(“VCA Guarantor”) pursuant to this Agreement (including, without limitation, the
provisions of Section 7 hereof), that are secured by (i) that certain Mortgage
granted by VCA Guarantor pursuant to this Agreement and to be recorded in
Montgomery County, Maryland, and (ii) that certain Mortgage

101



--------------------------------------------------------------------------------



 



granted by VCA Guarantor pursuant to this Agreement and to be recorded in
Worcester County, Maryland (individually, “Maryland Mortgage”, and collectively,
“Maryland Mortgages”), shall not be, or be deemed to be, primary obligations of
VCA Guarantor, and the enforcement of Lender’s rights under the Maryland
Mortgages or either Maryland Mortgage shall be conditioned and contingent upon
the occurrence of an Event of Default under this Agreement. In the event of a
conflict between the foregoing sentence and any provision of any other Credit
Document, the provisions of the foregoing sentence shall prevail.
SECTION 8. EVENTS OF DEFAULT
     8.1 Events of Default. If any one or more of the following conditions or
events shall occur:
          (a) Failure to Make Payments When Due. Failure by Company to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) when due any amount payable to Issuing Bank in
reimbursement of any drawing under a Letter of Credit; or (iii) any interest on
any Loan or any fee or any other amount due hereunder within five (5) days after
the date due; or
          (b) Default in Other Agreements. (i) Failure of any Credit Party or
any of their respective Subsidiaries to pay when due any principal of or
interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in Section 8.1(a)) in a
principal amount of $3,500,000 or more, beyond the grace period, if any,
provided therefore and the holder of such Indebtedness has any rights or
remedies exercisable as a result of such failure; or (ii) breach or default by
any Credit Party with respect to any other material term of (1) one or more
items of Indebtedness in the individual or aggregate principal amounts referred
to in clause (i) above or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case beyond the
grace period, if any, provided therefore, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or
          (c) Breach of Certain Covenants. Failure of any Credit Party to
perform or comply with any term or condition contained in Section 2.5,
Section 5.2 or Section 6; or
          (d) Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
          (e) Other Defaults Under Credit Documents. Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other Section of this Section 8.1, and such default shall not have been remedied
or waived within thirty (30) days after the earlier of

102



--------------------------------------------------------------------------------



 



(i) an officer of such Credit Party becoming aware of such default or
(ii) receipt by Company of notice from Administrative Agent or any Lender of
such default; or
          (f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
Holdings or any of its Subsidiaries (other than Immaterial Subsidiaries) in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against Holdings or any of its Subsidiaries (other than Immaterial Subsidiaries)
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Holdings or any of its Subsidiaries (other than Immaterial
Subsidiaries), or over all or a substantial part of its property, shall have
been entered; or there shall have occurred the involuntary appointment of an
interim receiver, trustee or other custodian of Holdings or any of its
Subsidiaries (other than Immaterial Subsidiaries) for all or a substantial part
of its property; or a warrant of attachment, execution or similar process shall
have been issued against any substantial part of the property of Holdings or any
of its Subsidiaries (other than Immaterial Subsidiaries), and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or
          (g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Holdings
or any of its Subsidiaries (other than Immaterial Subsidiaries) shall have an
order for relief entered with respect to it or shall commence a voluntary case
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or Holdings or any of its
Subsidiaries (other than Immaterial Subsidiaries) shall make any assignment for
the benefit of creditors; or (ii) Holdings or any of its Subsidiaries (other
than Immaterial Subsidiaries) shall be unable, or shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due; or
the board of directors (or similar governing body) of Holdings or any of its
Subsidiaries (other than Immaterial Subsidiaries) (or any committee thereof)
shall adopt any resolution or otherwise authorize any action to approve any of
the actions referred to herein or in Section 8.1(f); or
          (h) Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving an amount in excess of $3,500,000 (to
the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance Company has acknowledged coverage) shall be entered or
filed against Holdings or any of its Subsidiaries or any of their respective
assets and shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty (60) days (or in any event later than five days prior to the
date of any proposed sale thereunder); or

103



--------------------------------------------------------------------------------



 



          (i) Dissolution. Any order, judgment or decree shall be entered
against any Credit Party decreeing the dissolution or split up of such Credit
Party and such order shall remain undischarged or unstayed for a period in
excess of thirty (30) days; or
          (j) Employee Benefit Plans. There shall occur one or more ERISA Events
which individually or in the aggregate results in or might reasonably be
expected to result in liability of Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $3,500,000 during the term
hereof; there shall exist one or more facts or circumstances that might
reasonably be expected to result in the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan; or there shall exist an amount of therefore
benefit liabilities (as defined in Section 4001(a)(18) of ERISA), individually
or in the aggregate for all Pension Plans (excluding for purposes of such
computation any Pension Plans with respect to which assets exceed benefit
liabilities), which exceeds $3,500,000; or
          (k) Change of Control. A Change of Control shall occur; or
          (l) Guaranties, Collateral Documents and other Credit Documents. At
any time after the execution and delivery thereof, (i) any material part of the
Guaranty (taking into consideration the joint and several obligations of the
Guarantors in respect of the Guaranty) for any reason, other than the
satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or Collateral Agent
shall not have or shall cease to have a valid and perfected Lien in any
Collateral purported to be covered by the Collateral Documents with the priority
required by the relevant Collateral Document, in each case for any reason other
than the failure of Collateral Agent or any Secured Party to take any action
within its control, or (iii) any Credit Party shall contest the validity or
enforceability of any Credit Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Credit Document to which it is a party;
THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Requisite
Lenders, upon notice to Company by Administrative Agent, (A) the Revolving
Commitments, if any, of each Lender having such Revolving Commitments and the
obligation of Issuing Bank to issue any Letter of Credit shall immediately
terminate; (B) each of the following shall immediately become due and payable,
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Credit Party: (I) the
unpaid principal amount of and accrued interest on the Loans, (II) an amount
equal to the maximum amount that may at any time be drawn under all Letters of
Credit then outstanding (regardless of whether any beneficiary under any such
Letter of Credit shall have presented, or shall be entitled at such time to
present, the drafts or other documents or certificates required to draw under
such Letters of Credit), and (III) all other Obligations; provided, the
foregoing shall not affect in any way the obligations of Lenders under Section

104



--------------------------------------------------------------------------------



 



2.3(b)(iv) or Section 2.23(e); (C) Administrative Agent may cause Collateral
Agent to enforce any and all Liens and security interests created pursuant to
Collateral Documents; and (D) Administrative Agent shall direct Company to pay
(and Company hereby agrees upon receipt of such notice, or upon the occurrence
of any Event of Default specified in Sections 8.1(f) and (g) to pay) to
Administrative Agent such additional amounts of cash, to be held as security for
Company’s reimbursement Obligations in respect of Letters of Credit then
outstanding, equal to the Letter of Credit Usage at such time.
Notwithstanding any of the foregoing to the contrary set forth herein, it shall
not constitute an Event of Default hereunder if any of the circumstances
described above in Sections 8.1(f), 8.1(g), 8.1(i) and 8.1(1) shall have
occurred with respect to one or more Subsidiaries of Company which in the
aggregate do not account for more than 2.50% of Company’s total Consolidated
Adjusted EBITDA for the four-Fiscal Quarter period most recently ended.
SECTION 9. AGENTS
     9.1 Appointment of Agents. GSCP and Wells Fargo are hereby appointed Joint
Lead Arrangers, GSCP is hereby appointed Syndication Agent, and UBOC is hereby
appointed Documentation Agent hereunder, and each Lender hereby authorizes Lead
Arrangers, Syndication Agent and Documentation Agent to act as its agents in
accordance with the terms hereof and the other Credit Documents. Wells Fargo is
hereby appointed Administrative Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes Administrative Agent to act as its
agent in accordance with the terms hereof and the other Credit Documents. Each
Agent hereby agrees to act upon the express conditions contained herein and the
other Credit Documents, as applicable. The provisions of this Section 9 are
solely for the benefit of Agents and Lenders and no Credit Party shall have any
rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Holdings or
any of its Subsidiaries. Syndication Agent, without consent of or notice to any
party hereto, may assign any and all of its rights or obligations hereunder to
any of its Affiliates. As of the Closing Date, all the respective obligations of
GSCP and Wells Fargo, in their capacity as Lead Arrangers, GSCP, in its capacity
as Syndication Agent, and UBOC, in its capacity as Documentation Agent, shall
terminate.
     9.2 Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or in any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or of any of the other Credit Documents except as expressly set forth
herein or therein.

105



--------------------------------------------------------------------------------



 



     9.3 General Immunity.
          (a) No Responsibility for Certain Matters. No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or of any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to Lenders or by or on behalf of any
Credit Party, any Lender or any person providing the Settlement Service to any
Agent or any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Credit Party or any other Person liable for the payment of any Obligations, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Default. Anything contained herein to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the Letter of Credit Usage or the component
amounts thereof.
          (b) Exculpatory Provisions. No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the
Credit Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct. Each Agent shall be entitled to refrain from any act or the
taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, including any
Settlement Confirmation or other communication issues by any Settlement Service,
and shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for Holdings and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Credit Documents in accordance with the instructions of
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5).
          (c) Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers under this Agreement or under
any other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent; provided, that the appointment of one or more sub-agents
shall not relieve the Administrative Agent of any of its duties or obligations
under this Agreement or any other Credit Documents

106



--------------------------------------------------------------------------------



 



and the Administrative Agent shall exercise due care in the selection and
monitoring of any such sub-agent. Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Section 9.3 and of Section 9.6 shall apply to any the
Affiliates of Administrative Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. All of the rights,
benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 9.3 and of Section 9.6 shall apply to any such
sub-agent and to the Affiliates of any such sub-agent, and shall apply to their
respective activities as sub-agent as if such sub-agent and Affiliates were
named herein. Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by the Administrative Agent, (i) such sub-agent shall
be a third party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, and (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent. Any sub-agent shall be obligated to account for all money and other
property handled by it in connection with this Agreement or any other Credit
Document as if it were a party hereto or thereto, as applicable, as
Administrative Agent, but shall otherwise deal solely with and at the direction
of Administrative Agent.
     9.4 Agents Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of banking, trust,
financial advisory or other business with Holdings or any of its Affiliates as
if it were not performing the duties specified herein, and may accept fees and
other consideration from Company for services in connection herewith and
otherwise without having to account for the same to Lenders.
     9.5 Lenders’ Representations, Warranties and Acknowledgment.
          (a) Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Holdings and
its Subsidiaries in connection with Credit Extensions hereunder and that it has
made and shall continue to make its own appraisal of the creditworthiness of
Holdings and its Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.

107



--------------------------------------------------------------------------------



 



          (b) Each Lender, by delivering its signature page to this Agreement or
a Joinder Agreement and funding its Term Loan and/or a Revolving Loan on the
Closing Date, shall be deemed to have acknowledged receipt of, and consented to
and approved, each Credit Document and each other document required to be
approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date.
     9.6 Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out hereof or the other
Credit Documents; provided, no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct. If any indemnity furnished to any Agent for any purpose
shall, in the opinion of such Agent, be insufficient or become impaired, such
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided,
in no event shall this sentence require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided further, this sentence shall not be deemed to require any
Lender to indemnify any Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement described in the
proviso in the immediately preceding sentence.
     9.7 Successor Administrative Agent and Swing Line Lender. Administrative
Agent may resign at any time by giving thirty (30) days’ prior written notice
thereof to Lenders and Company, and Administrative Agent may be removed at any
time with or without cause by an instrument or concurrent instruments in writing
delivered to Company and Administrative Agent and signed by Requisite Lenders.
Upon any such notice of resignation or any such removal, Requisite Lenders shall
have the right, upon five Business Days’ notice to Company, to appoint a
successor Administrative Agent. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring or removed Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken

108



--------------------------------------------------------------------------------



 



by it while it was Agent hereunder. Any resignation or removal of Administrative
Agent pursuant to this Section shall also constitute the resignation or removal
of Wells Fargo or its successor as Swing Line Lender, and any successor
Administrative Agent appointed pursuant to this Section shall, upon its
acceptance of such appointment, become the successor Swing Line Lender for all
purposes hereunder. In such event (a) Company shall prepay any outstanding Swing
Line Loans made by the retiring or removed Administrative Agent in its capacity
as Swing Line Lender, (b) upon such prepayment, the retiring or removed
Administrative Agent and Swing Line Lender shall surrender any Swing Line Note
held by it to Company for cancellation, and (c) Company shall issue, if so
requested by Successor Administrative Agent and Swing Line Loan Lender, a new
Swing Line Note to the successor Administrative Agent and Swing Line Lender, in
the principal amount of the Swing Line Loan Sublimit then in effect and with
other appropriate insertions.
     9.8 Collateral Documents and Guaranty.
          (a) Agents under Collateral Documents and Guaranty. Each Lender hereby
further authorizes Administrative Agent, on behalf of and for the benefit of
Lenders, to be the agent for and representative of Lenders with respect to the
Guaranty, the Collateral and the Collateral Documents. Subject to Section 10.5,
without further written consent or authorization from Lenders, Administrative
Agent or Collateral Agent, as applicable, may execute any documents or
instruments necessary to (i) release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted hereby or
to which Requisite Lenders (or such other Lenders as may be required to give
such consent under Section 10.5) have otherwise consented or (ii) release any
Guarantor from the Guaranty pursuant to Section 7.13 or with respect to which
Requisite Lenders (or such other Lenders as may be required to give such consent
under Section 10.5) have otherwise consented.
          (b) Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Company, Administrative Agent, Collateral Agent and each Lender hereby agree
that (i) no Lender shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by Administrative
Agent, on behalf of Lenders in accordance with the terms hereof and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
Collateral Agent, and (ii) in the event of a foreclosure by Collateral Agent on
any of the Collateral pursuant to a public or private sale, Administrative Agent
or any Lender may be the purchaser of any or all of such Collateral at any such
sale and Collateral Agent, as agent for and representative of Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Collateral Agent at such sale.
SECTION 10. MISCELLANEOUS
     10.1 Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to a Credit Party,
Lead Arrangers,

109



--------------------------------------------------------------------------------



 



Syndication Agent, Collateral Agent, Administrative Agent, Swing Line Lender or
Issuing Bank, shall be sent to such Person’s address as set forth on Appendix B
or in the other relevant Credit Document, and in the case of any Lender, the
address as indicated on Appendix B or otherwise indicated to Administrative
Agent in writing. Each notice hereunder shall be in writing and may be
personally served, telexed or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
telefacsimile or telex, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed; provided, no notice to
any Agent shall be effective until received by such Agent; provided further, any
such notice or other communication shall at the request of the Administrative
Agent be provided to any sub-agent appointed pursuant to Section 9.3(c) hereto
as designated by the Administrative Agent from time to time.
     10.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Company agrees to pay promptly (a) all the actual and reasonable
costs and expenses of preparation of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the costs of
furnishing all opinions by counsel for Company and the other Credit Parties; (c)
the reasonable and documented fees, expenses and disbursements of counsel to
Agents (in each case including allocated costs of internal counsel) in
connection with the negotiation, preparation, execution and administration of
the Credit Documents and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested by Company;
(d) all the actual costs and reasonable and documented expenses of creating and
perfecting Liens in favor of Collateral Agent, for the benefit of Lenders
pursuant hereto, including filing and recording fees, expenses and taxes, stamp
or documentary taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of counsel to each Agent and of counsel providing any
opinions that any Agent or Requisite Lenders may request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents; (e) all
the actual costs and reasonable and documented fees, expenses and disbursements
of any auditors, accountants, consultants or appraisers; (f) all the actual
costs and reasonable and documented expenses (including the reasonable fees,
expenses and disbursements of any appraisers, consultants, advisors and agents
employed or retained by Collateral Agent and its counsel) in connection with the
custody or preservation of any of the Collateral; (g) all other actual and
reasonable and documented costs and expenses incurred by each Agent in
connection with the syndication of the Loans and Commitments and the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby; and (h) after the occurrence of a Default or an Event of
Default, all costs and expenses, including reasonable and documented attorneys’
fees (including allocated costs of internal counsel) and costs of settlement,
incurred by any Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from any Credit Party hereunder or under the other
Credit Documents by reason of such Default or Event of Default (including in
connection with the sale of, collection from, or other realization upon any of
the Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or pursuant to any insolvency or bankruptcy cases or
proceedings.
     10.3 Indemnity. In addition to the payment of expenses pursuant to
Section 10.2, whether or not the transactions contemplated hereby shall be
consummated, each Credit Party

110



--------------------------------------------------------------------------------



 



agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent and Lender and the officers, partners, directors,
trustees, employees, agents, sub-agents and Affiliates of each Agent and each
Lender (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities; provided, no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee. To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them. To the extent permitted by applicable law, no Credit Party shall assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Credit Document or any agreement or instrument or transaction
contemplated hereby.
     10.4 Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, and participations therein and under the
other Credit Documents, including all claims of any nature or description
arising out of or connected hereto and participations therein or with any other
Credit Document, irrespective of whether or not (a) such Lender shall have made
any demand hereunder or (b) the principal of or the interest on the Loans or any
other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured. Each Credit Party hereby further grants to
Administrative Agent and each Lender a security interest in all Deposit Accounts
maintained with Administrative Agent or such Lender as security for the
Obligations.
     10.5 Amendments and Waivers.
          (a) Requisite Lenders’ Consent. Subject to Section 10.5(b) and
10.5(c), no amendment, modification, termination or waiver of any provision of
the Credit Documents, or consent to any departure by any Credit Party therefrom,
shall in any event be effective without the written concurrence of the Requisite
Lenders.
          (b) Affected Lenders’ Consent. Without the written consent of each
Lender (other than a Defaulting Lender) that would be affected thereby, no
amendment, modification, termination, or consent shall be effective if the
effect thereof would:
               (i) extend the scheduled final maturity of any Loan or Note;

111



--------------------------------------------------------------------------------



 



               (ii) waive, reduce or postpone any scheduled repayment (but not
prepayment);
               (iii) reduce the rate of interest on any Loan (other than any
waiver of any increase in the interest rate applicable to any Loan pursuant to
Section 2.10) or any fee payable hereunder;
               (iv) extend the time for payment of any such interest or fees;
               (v) reduce the principal amount of any Loan;
               (vi) amend, modify, terminate or waive any provision of this
Section 10.5(b) or Section 10.5(c);
               (vii) amend the definition of “Requisite Lenders” or “Pro Rata
Share”; provided, with the consent of Requisite Lenders, additional extensions
of credit pursuant hereto may be included in the determination of “Requisite
Lenders” or “Pro Rata Share” on substantially the same basis as the Term Loan
Commitments, the Term Loans, the Revolving Commitments and the Revolving Loans
are included on the Closing Date;
               (viii) release or otherwise subordinate all or substantially all
of the Collateral or all or substantially all of the Guarantors from the
Guaranty except as expressly provided in the Credit Documents;
               (ix) consent to the assignment or transfer by any Credit Party of
any of its rights and obligations under any Credit Document;
               (x) extend the stated expiration date of any Letter of Credit
beyond the Revolving Commitment Termination Date; or
               (xi) reduce any reimbursement obligation in respect of any Letter
of Credit.
          (c) Other Consents. No amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall:
               (i) increase any Revolving Commitment of any Lender over the
amount thereof then in effect without the consent of such Lender; provided, no
amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default shall constitute an increase in any Revolving Commitment of
any Lender;
               (ii) amend, modify, terminate or waive any provision hereof
relating to the Swing Line Sublimit or the Swing Line Loans without the consent
of Swing Line Lender;
               (iii) amend the definition of “Requisite Class Lenders” without
the consent of Requisite Class Lenders of each Class; provided, with the consent
of the Requisite Lenders, additional extensions of credit pursuant hereto may be
included in the determination of

112



--------------------------------------------------------------------------------



 



such “Requisite Class Lenders” on substantially the same basis as the Term Loan
Commitments, the Term Loans, the Revolving Commitments and the Revolving Loans
are included on the Closing Date;
               (iv) alter the required application of any repayments or
prepayments as between Classes pursuant to Section 2.14 without the consent of
Requisite Class Lenders of each Class which is being allocated a lesser
repayment or prepayment as a result thereof; provided, Requisite Lenders may
waive, in whole or in part, any prepayment so long as the application, as
between Classes, of any portion of such prepayment which is still required to be
made is not altered;
               (v) amend, modify, terminate or waive any provision of Section 9
as the same applies to any Agent, or any other provision hereof as the same
applies to the rights or obligations of any Agent, in each case without the
consent of such Agent; or
               (vi) amend, modify, terminate or waive any obligation of Lenders
relating to the purchase of participations in Letters of Credit as provided in
Section 2.23(e) without the written consent of Administrative Agent and of
Issuing Bank.
          (d) Execution of Amendments, etc. Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
          (e) Refinancing Term Loans. Notwithstanding anything to the contrary
contained herein, this Agreement may be amended with the written consent of the
Administrative Agent, Company, the holders of not less than 50.0% of the
Revolving Exposure and the Lenders providing the relevant Replacement Term Loans
to permit the refinancing of all outstanding Term Loans (the “Refinanced Term
Loan”) with a replacement term loan tranche hereunder (the “Replacement Term
Loans”), provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loan, (b) the interest rate for such Replacement Term Loans shall not be
higher than the interest rate for such Refinanced Term Loan, (c) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term Loan at the
time of such refinancing and (d) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than those applicable to such Refinanced
Term Loan, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.
     10.6 Successors and Assigns; Participations.

113



--------------------------------------------------------------------------------



 



          (a) Generally. This Agreement shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.
          (b) Register. Company, Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Loans listed therein for all purposes hereof,
and no assignment or transfer of any such Commitment or Loan shall be effective,
in each case, unless and until recorded in the Register following receipt of
(x) a written or electronic confirmation of an assignment issued by a Settlement
Service pursuant to Section 10.6(d) (a “Settlement Confirmation”) or (y) an
Assignment Agreement effecting the assignment or transfer thereof, in each case,
as provided in Section 10.6(d). Each assignment shall be recorded in the
Register on the Business Day the Settlement Confirmation or Assignment Agreement
is received by the Administrative Agent, if received by 12:00 noon New York City
time, and on the following Business Day if received after such time. Prompt
notice thereof shall be provided to Company and a copy of such Assignment
Agreement or Settlement Confirmation shall be maintained, as applicable. The
date of such recordation of a transfer shall be referred to herein as the
“Assignment Effective Date.” Any request, authority or consent of any Person
who, at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans.
          (c) Right to Assign. Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including, without limitation, all or a portion of its
Commitment or Loans owing to it, Note or Notes held by it, or other Obligation
(provided, however, that each such assignment shall be of a uniform, and not
varying, percentage of all rights and obligations under and in respect of any
Loan and any related Commitments):
               (i) to any Person meeting the criteria of clause (i) of the
definition of the term of “Eligible Assignee” upon the giving of notice to
Company and Administrative Agent; and
               (ii) to any Person meeting the criteria of clause (ii) of the
definition of the term of “Eligible Assignee” and, in the case of assignments of
Revolving Loans or Revolving Commitments to any such Person (except in the case
of assignments made by or to GSCP), consented to by each of Company and
Administrative Agent (such consent not to be (x) unreasonably withheld or
delayed or, (y) in the case of Company, required at any time an Event of Default
shall have occurred and then be continuing); provided, further each such
assignment pursuant to this Section 10.6(c)(ii) shall be in an aggregate amount
of not less than (A) $2,500,000 (or such lesser amount as may be agreed to by
Company and Administrative Agent or as shall constitute the aggregate amount of
the Revolving Commitments and/or Revolving Loans of the assigning Lender) with
respect to the assignment of the Revolving Commitments and/or Revolving Loans
and (B) $500,000 (or such lesser amount as may be agreed to by Company and
Administrative Agent or as shall constitute the aggregate amount of

114



--------------------------------------------------------------------------------



 



the Term Loans or New Term Loans of a Series of the assigning Lender) with
respect to the assignment of the Term Loans.
          (d) Mechanics. Assignments of Term Loans by Lenders may be made via an
electronic settlement system acceptable to Administrative Agent as designated in
writing from time to time to the Lenders by Administrative Agent (the
“Settlement Service”). Each such assignment shall be effected by the assigning
Lender and proposed assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be consistent with the other
provisions of this Section 10.6. Each assignor Lender and proposed assignee
shall comply with the requirements of the Settlement Service in connection with
effecting any transfer of Loans pursuant to the Settlement Service.
Administrative Agent’s and Company’s consent shall be deemed to have been
granted pursuant to Section 10.6(c)(ii) with respect to any transfer effected
through the Settlement Service. Subject to the other requirements of this
Section 10.6, assignments and assumptions of Term Loans may also be effected by
manual execution delivery to the Administrative Agent of an Assignment Agreement
with the prior written consent of each of Company and Administrative Agent (such
consent not to be (x) unreasonably withheld or delayed or (y) in the case of
Company, required at any time an Event of Default shall have occurred and then
be continuing). Initially, assignments and assumptions of Term Loans shall be
effected by such manual execution until Administrative Agent notifies Lenders to
the contrary. Assignments and assumptions of Revolving Loans or Revolving
Commitments shall only be effected by manual execution and delivery to the
Administrative Agent of an Assignment Agreement. Assignments made pursuant to
the foregoing provision shall be effective as of the Assignment Effective Date.
In connection with all assignments there shall be delivered to Administrative
Agent such forms, certificates or other evidence, if any, with respect to United
States federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver pursuant to Section 2.19(c).
Notwithstanding anything herein or in any Assignment Agreement to the contrary
and (i) unless notice to the contrary is delivered to the Lenders from the
Administrative Agent or (ii) so long as no Default or Event of Default has
occurred and is continuing, payment to the assignor by the assignee in respect
of the settlement of an assignment of any Term Loan (but not any Revolving Loan
or Revolving Commitment) shall include such compensation to the assignor as may
be agreed upon by the assignor and the assignee with respect to all unpaid
interest which has accrued on such Term Loan to but excluding the Assignment
Effective Date. On and after the applicable Assignment Effective Date, the
applicable assignee shall be entitled to receive all interest paid or payable
with respect to the assigned Term Loan, whether such interest accrued before or
after the applicable Assignment Effective Date.
          (e) Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Closing Date or as of the Assignment Effective Date that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be; and (iii) it will make or invest in, as the case may be, its Commitments
or Loans for its own account in the ordinary course of its business and without
a view to distribution of such Commitments or Loans within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions

115



--------------------------------------------------------------------------------



 



of this Section 10.6, the disposition of such Commitments or Loans or any
interests therein shall at all times remain within its exclusive control).
          (f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date: (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) Issuing Bank shall continue to
have all rights and obligations thereof with respect to such Letters of Credit
until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder; (iii) the Commitments shall be
modified to reflect the Commitment of such assignee and any remaining Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Company shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender.
          (g) Participations. Each Lender shall have the right at any time to
sell one or more participations to any Person (other than Holdings, any of its
Subsidiaries or any of its Affiliates) in all or any part of its Commitments,
Loans or in any other Obligation. The holder of any such participation, other
than an Affiliate of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except with respect to any amendment modification or waiver that would
(i) extend the final scheduled maturity of any Loan, Note or Letter of Credit
(unless such Letter of Credit is not extended beyond the Revolving Commitment
Termination Date) in which such participant is participating, or reduce the rate
or extend the time of payment of Interest or Fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
any Credit Party of any of its rights and obligations under this Agreement or
(iii) release all or substantially all of the Collateral under the Collateral
Documents (except as expressly provided in the Credit Documents) supporting the
Loans hereunder in which such participant is participating. All amounts payable
by any Credit Party hereunder, including amounts payable to such Lender pursuant
to Section 2.17(c), 2.18 or

116



--------------------------------------------------------------------------------



 



2.19, shall be determined as if such Lender had not sold such participation.
Each Credit Party and each Lender hereby acknowledge and agree that, solely for
purposes of Sections 2.16 and 10.4, (1) any participation will give rise to a
direct obligation of each Credit Party to the participant and (2) the
participant shall be considered to be a “Lender.”
          (h) Certain Other Assignments. In addition to any other assignment
permitted pursuant to this Section 10.6, (i) any Lender may assign and pledge
all or any portion of its Loans, the other Obligations owed to such Lender, and
its Notes, if any, to any Federal Reserve Bank as collateral security pursuant
to Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve Bank, and (ii) any Lender
which is an investment fund may pledge all or any portion of its Notes, if any,
or Loans to its trustee in support of its obligations to such trustee; provided,
no Lender, as between Company and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge, and
provided further, in no event shall the applicable Federal Reserve Bank or
trustee be considered to be a “Lender” or be entitled to require the assigning
Lender to take or omit to take any action hereunder.
     10.7 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
     10.8 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.17(c), 2.18, 2.19, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.16 and 9.6
shall survive the payment of the Loans and the reimbursement of any amounts
drawn thereunder, and the termination hereof.
     10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Hedge Agreements. Any forbearance or failure to
exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.
     10.10 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes

117



--------------------------------------------------------------------------------



 



a payment or payments to Administrative Agent or Lenders (or to Administrative
Agent, on behalf of Lenders), or Administrative Agent or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefore or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.
     10.11 Severability. In case any provision in or obligation hereunder or any
Note shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
     10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.
     10.13 Entire Agreement. This Agreement (together with the schedules hereto,
the letter agreements dated the date hereof and making specific reference
hereto, exhibits hereto, annexes hereto and the other agreements, documents and
instruments delivered pursuant hereto) and the Credit Documents constitute the
entire agreement among the parties or any of them with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.
     10.14 Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.
     10.15 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.
     10.16 CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING

118



--------------------------------------------------------------------------------



 



HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT
IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND
CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY,
FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH
COURTS; (b) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (c) AGREES THAT SERVICE
OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (d) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (c) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (e) AGREES AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.
     10.17 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/COMPANY RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.17 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS

119



--------------------------------------------------------------------------------



 



MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
     10.18 Confidentiality. Each Lender shall hold all non-public information
obtained pursuant to the requirements hereof which has been identified as
confidential by Company in accordance with such Lender’s customary procedures
for handling confidential information of this nature and in accordance with
prudent lending or investing practices, it being understood and agreed by
Company that in any event a Lender may make disclosures to Affiliates of such
Lender (and to other persons authorized by a Lender or Agent to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this Section 10.18), disclosures reasonably required by
any bona fide or potential assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation by such Lender of
any Loans or any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) in Hedge Agreements
(provided, such counterparties and advisors are advised of and agree to be bound
by the provisions of this Section 10.18) or disclosures required or requested by
any governmental agency or representative thereof or by the NAIC or pursuant to
legal process; provided, unless specifically prohibited by applicable law or
court order, each Lender shall make reasonable efforts to notify Company of any
request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information.
     10.19 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Company shall pay to Administrative Agent an amount
equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect. Notwithstanding the foregoing, it is the intention of Lenders
and Company to conform strictly to any applicable usury laws. Accordingly, if
any Lender contracts for, charges, or receives any consideration which
constitutes interest in excess of the Highest Lawful Rate, then any such excess
shall be cancelled automatically and, if previously paid, shall at such Lender’s
option be applied to the outstanding amount of the Loans made hereunder or be
refunded to Company.
     10.20 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

120



--------------------------------------------------------------------------------



 



     10.21 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     10.22 USA PATRIOT Act. Each Lender hereby notifies Company that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies Company, which information
includes the name and address of Company and other information that will allow
such Lender to identify Company in accordance with the Patriot Act.
[Remainder of page intentionally left blank]

121



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

          COMPANY: VICAR OPERATING, INC.
      By:   /s/ Robert L. Antin         Name:   Robert L. Antin        Title:  
Chief Executive Officer and President              By:   /s/ Tomas W. Fuller    
    Name:   Tomas W. Fuller        Title:   Chief Financial Officer and
Assistant Secretary      HOLDINGS: VCA ANTECH, INC.
      By:   /s/ Robert L. Antin         Name:   Robert L. Antin        Title:  
Chief Executive Officer and President              By:   /s/ Tomas W. Fuller    
    Name:   Tomas W. Fuller        Title:   Chief Financial Officer and
Assistant Secretary   

S-1



--------------------------------------------------------------------------------



 



         

GUARANTORS:
AAH MERGER CORPORATION
AHC OF SOUTHERN SARATOGA COUNTY, INC.
ALBANY VETERINARY CLINIC, INC.
ANIMAL CENTER, INC.
ANIMAL CLINIC OF SANTA CRUZ, INC.
APEX VETERINARY HOSPITAL, INC.
ARROYO PETCARE CENTER, INC.
ASSOCIATES IN PET CARE, INC.
BERWYN VETERINARIAN HOSPITAL, INC.
BROWN ANIMAL HOSPITAL, INC.
CACOOSING ANIMAL HOSPITAL, LTD.
CAT CLINIC OF TULSA, INC.
CLARMAR ANIMAL HOSPITAL, INC.
CORNERSTONE VETERINARY HOSPITAL, INC.
C.V.T., INC.
DETWILER VETERINARY CLINIC, INC.
DIAGNOSTIC VETERINARY SERVICE, INC.
EAGLE PARK ANIMAL CLINIC, INC.
EAGLE RIVER VETERINARY HOSPITAL, INC.
EAST MILL PLAIN ANIMAL HOSPITAL, INC.
EDGEBROOK, INC.
FLORIDA VETERINARY LABORATORIES, INC.
FOX CHAPEL ANIMAL HOSPITAL, INC.
FREEHOLD, INC.
GLEN ANIMAL HOSPITAL, INC.
GOLDEN MERGER CORPORATION
H.B. ANIMAL CLINICS, INC.
HIGHLANDS ANIMAL HOSPITAL, INC.
INDIANA VETERINARY DIAGNOSTIC LAB, INC.
KIRKWOOD ANIMAL HOSPITAL, INC.
KIRKWOOD ANIMAL HOSPITAL BOARDING & GROOMING, INC.
LAFAYETTE VETERINARY HOSPITAL, INC.
LAKE JACKSON VETERINARY CLINIC, INC.
LAKEWOOD ANIMAL HOSPITAL, INC.
LAMMERS VETERINARY HOSPITAL, INC.
LEWELLING VETERINARY CLINIC, INC.
MAIN STREET SMALL ANIMAL HOSPITAL
MILLER ANIMAL HOSPITAL
M.S. ANIMAL HOSPITALS, INC.

S-2



--------------------------------------------------------------------------------



 



NATIONAL PETCARE CENTERS, INC.
NEWARK ANIMAL HOSPITAL, INC.
NORTH COAST VETERINARY MEDICAL GROUP
NORTH ROCKVILLE VETERINARY HOSPITAL, INC.
NORTHERN ANIMAL HOSPITAL INC.
NORTHSIDE ANIMAL HOSPITAL, INC.
NOYES ANIMAL HOSPITAL, INC.
NPC OPERATIONS, INC.
OCEAN BEACH VETERINARY HOSPITAL, INC.
OLD RIVER VETERINARY HOSPITAL, INC.
OLD TOWN VETERINARY HOSPITAL, INC.
PET CARE HOSPITAL, INC.
PETS’ RX, INC.
PETS’ RX NEVADA, INC.
PPI OF PENNSYLVANIA, INC.
PRESTON PARK ANIMAL HOSPITAL, INC.
PRINCETON ANIMAL HOSPITAL, INC.
PROFESSIONAL VETERINARY SERVICES, INC.
RALEIGH HILLS VETERINARY CLINIC, INC.
RIVIERA ANIMAL HOSPITAL, INC.
ROSSMOOR — EL DORADO ANIMAL HOSPITAL, INC.
SILVER SPUR ANIMAL HOSPITAL, INC.
SOUND TECHNOLOGIES, INC.
SOUTH COUNTY VETERINARY CLINIC, INC.
SOUTHEAST AREA VETERINARY MEDICAL CENTER, INC.
SPANISH RIVER ANIMAL HOSPITAL, INC.
SUNDOWN ANIMAL CLINIC LTD.
TAMPA ANIMAL MEDICAL CENTER, INC.
TANGLEWOOD PET HOSPITAL, INC.
TEMPE VETS, INC.
THE PET PRACTICE (FLORIDA), INC.
THE PET PRACTICE (ILLINOIS), INC.
THE PET PRACTICE (MASSACHUSETTS), INC.
THE PET PRACTICE OF MICHIGAN, INC.
TOMS RIVER VETERINARY HOSPITAL, P.A.
TOTAL CARE ANIMAL HOSPITAL, INC.
UNIVERSITY PET CLINIC INC.
VCA — ASHER, INC.
VCA ALABAMA, INC.
VCA ALBANY ANIMAL HOSPITAL, INC.
VCA ALBUQUERQUE, INC.
VCA ALL PETS ANIMAL COMPLEX, INC.
VCA ALPINE ANIMAL HOSPITAL, INC.
VCA ANDERSON ANIMAL HOSPITAL, INC.

S-3



--------------------------------------------------------------------------------



 



VCA ANDERSON OF CALIFORNIA ANIMAL HOSPITAL, INC.
VCA ANIMAL HOSPITALS, INC.
VCA APAC ANIMAL HOSPITAL, INC.
VCA CACOOSING ANIMAL HOSPITAL, INC.
VCA CASTLE SHANNON VETERINARY HOSPITAL INC.
VCA CENTERS-TEXAS, INC.
VCA CENVET, INC.
VCA CLARMAR ANIMAL HOSPITAL, INC.
VCA CLINICAL VETERINARY LABS, INC.
VCA CLINIPATH LABS, INC.
VCA CLOSTER, INC.
VCA DETWILER ANIMAL HOSPITAL, INC.
VCA DOVER ANIMAL HOSPITAL, INC.
VCA EAGLE RIVER ANIMAL HOSPITAL, INC.
VCA EAST ANCHORAGE ANIMAL HOSPITAL, INC.
VCA EMERGENCY PET CLINIC, INC.
VCA GREATER SAVANNAH ANIMAL HOSPITAL, INC.
VCA HOWELL BRANCH ANIMAL HOSPITAL, INC.
VCA KANEOHE ANIMAL HOSPITAL, INC.
VCA LAKESIDE ANIMAL HOSPITAL, INC.
VCA LAMB & STEWART ANIMAL HOSPITAL, INC.
VCA LAMMERS ANIMAL HOSPITAL, INC.
VCA LEWIS ANIMAL HOSPITAL, INC.
VCA MARINA ANIMAL HOSPITAL, INC.
VCA MILLER-ROBERTSON #152
VCA MISSION, INC.
VCA MISSOURI, INC.
VCA NORTHBORO ANIMAL HOSPITAL, INC.
VCA NORTHWEST VETERINARY DIAGNOSTICS, INC.
VCA OF NEW YORK, INC.
VCA OF SAN JOSE, INC.
VCA OF TERESITA, INC.
VCA PROFESSIONAL ANIMAL LABORATORY, INC.
VCA REAL PROPERTY ACQUISITION CORPORATION
VCA REFERRAL ASSOCIATES ANIMAL HOSPITAL, INC.
VCA ROHRIG ANIMAL HOSPITAL, INC.
VCA — ROSSMOOR, INC.
VCA SILVER SPUR ANIMAL HOSPITAL, INC.
VCA SOUTH SHORE ANIMAL HOSPITAL, INC.
VCA SQUIRE ANIMAL HOSPITAL, INC.
VCA ST. PETERSBURG ANIMAL HOSPITAL, INC.

S-4



--------------------------------------------------------------------------------



 



            VCA TEXAS MANAGEMENT, INC.
VCA WORTH ANIMAL HOSPITAL, INC.
VCA WYOMING ANIMAL HOSPITAL, INC.
VETERINARY HOSPITALS, INC.
WEST SHORE VETERINARY HOSPITAL, INC.
WEST LOS ANGELES VETERINARY MEDICAL GROUP, INC.
WILLIAM C. FOUTS, LTD.
WINGATE, INC.
WOODLAND ANIMAL MEDICAL CENTER, INC.
      By:   /s/ Tomas W. Fuller        Name:           Title:          
VETERINARY CENTERS OF AMERICA — TEXAS, L.P.
By: VCA Centers-Texas, Inc., General Partner
      By:   /s/ Robert L. Antin         Name:   Robert L. Antin        Title:  
Chief Executive Officer and President              By:   /s/ Tomas W. Fuller    
    Name:   Tomas W. Fuller        Title:   Chief Financial Officer and
Assistant Secretary   

S-5



--------------------------------------------------------------------------------



 



         

          JOINT LEAD ARRANGER,
JOINT BOOKRUNNER,
ADMINISTRATIVE AGENT,
SWING LINE LENDER, ISSUING
BANK AND A LENDER:



WELLS FARGO BANK, N.A.,
      By:   /s/ S. Michael St. Geme         Name:   S. Michael St. Geme       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

          JOINT LEAD ARRANGER, JOINT
BOOKRUNNER, SOLE SYNDICATION
AGENT AND A LENDER:

GOLDMAN SACHS CREDIT PARTNERS L.P.
      By:   /s/ W. W. Archer         Authorized Signatory           

 



--------------------------------------------------------------------------------



 



         

            NATIONAL CITY BANK

as a Lender
      By:   /s/ Kenneth M. Blackwell         Name:   Kenneth M. Blackwell       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            Name of Lender
Union Bank of California, N.A.

as a Lender
      By:  /s/ Gail I. Boyle         Name:   Gail I. Boyle        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            Name of Lender
Bank of America, N.A.

as a Lender
      By:   /s/ T. Ebrahim         Name:   T. Ebrahim        Title:   Senior
Vice President   

 



--------------------------------------------------------------------------------



 



         

            United Overseas Bank Limited,
New York Agency
as a Lender
      By:  /s/ Kwong Yew Wong           Name:   Kwong Yew Wong        Title:   
FVP & General Manager              By:  /s/ Philip Cheong         Name:   Philip
Cheong        Title : VP & Deputy General Manager   

 



--------------------------------------------------------------------------------



 



         

            Name of Lender

THE BANK OF NEW YORK

as a Lender
      By:   /s/ Robert Besser         Name:   Robert Besser        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



            Firstrust Bank

as a Lender
      By:   /s/ Richard E. Meyers         Name:   Richard E. Meyers       
Title:   Executive Vice President   

 



--------------------------------------------------------------------------------



 



         

            Name of Lender
Commerzbank AG, New York and Grand
Cayman Branches

as a Lender
      By:   /s/ Werner Sehmidbauer         Name:   Werner Sehmidbauer       
Title:   SVP              By:   /s/ Karla Wirth         Name:   Karla Wirth     
  Title:   AVP     

 



--------------------------------------------------------------------------------



 



APPENDIX A-1
TO CREDIT AND GUARANTY AGREEMENT
Term Loan Commitments

          Lender   Term Loan Commitments
Goldman Sachs Credit Partners L.P.
  $ 334,000,000  
Wells Fargo Bank, N.A.
  $ 75,000,000  
Commerzbank AG, New York and Grand Cayman Branches
  $ 28,000,000  
Union Bank of California, NA.
  $ 10,000,000  
The Bank of New York
  $ 7,000,000  
National City Bank
  $ 20,000,000  
Firstrust Bank
  $ 1,000,000  
Total
  $ 475,000,000  

APPENDIX A-2-1

 



--------------------------------------------------------------------------------



 



APPENDIX A-2
TO CREDIT AND GUARANTY AGREEMENT
Revolving Loan Commitments

          Lender   Term Loan Commitments
Wells Fargo Bank, N.A.
  $ 18,000,000  
Commerzbank AG, New York and Grand Cayman Branches
  $ 2,000,000  
Bank of America, NA.
  $ 15,000,000  
Union Bank of California, NA.
  $ 17,000,000  
The Bank of New York
  $ 10,000,000  
Firstrust Bank
  $ 3,000,000  
United Overseas Bank Limited, New York Agency
  $ 10,000,000  
Total
  $ 75,000,000  

APPENDIX A-2-1

 



--------------------------------------------------------------------------------



 



APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT
Notice Addresses
VICAR OPERATING, INC.
12401 West Olympic Boulevard
Los Angeles, California 90064-1022
Attention: Tomas Fuller
Telecopier: (310) 571-6700
VCA ANTECH, INC.
12401 West Olympic Boulevard
Los Angeles, California 90064-1022
Attention: Tomas Fuller
Telecopier: (310) 571-6700
SUBSIDIARY GUARANTORS
c/o VCA Antech, Inc.
12401 West Olympic Boulevard
Los Angeles, California 90064-1022
Attention: Tomas Fuller
Telecopier: (310) 571-6700
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Joint Lead Arranger, Joint Bookrunner, Sole Syndication Agent and a Lender
Goldman Sachs Credit Partners L.P.
85 Broad Street
New York, New York 10004
Attention: Stephen King
Telecopier: (212) 357-0932
APPENDIX B-l

 



--------------------------------------------------------------------------------



 



with a copy to:
Goldman Sachs Credit Partners L.P. (for Assignment Agreements only)
85 Broad Street
New York, New York 10004
Attention: Sandra Stulberger
Telecopier: (212) 357-4597
Goldman Sachs Credit Partners L.P. (for Loan Activity)
85 Broad Street
New York, New York 10004
Attention: Philip F. Green
Telecopier: (212) 357-4597
Goldman Sachs Credit Partners L.P. (for Financials, Amendments, Credit Documents
& Voting)
85 Broad Street
New York, New York 10004
Attention: Pedro Ramirez
Telecopier: (212) 357-4597
WELLS FARGO BANK, NA.
as Joint Lead Arranger, Joint Bookrunner,
Administrative Agent, Swing Line Lender and a Lender
Administrative Agent’s Principal Office:
333 South Grand Avenue, 9th Floor
Los Angeles, California 90071
Attention: S. Michael St. Geme
Telecopier: (213) 628-9694
Swing Line Lender’s Principal Office:
333 South Grand Avenue, 9th Floor
Los Angeles, California 90071
Attention: S. Michael St. Geme
Telecopier: (213) 628-9694
APPENDIX B-2

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
EXCLUDED LEASEHOLD MATERIAL REAL ESTATE ASSETS

                                      Type of                            
Grantor   Organization   Hospital Name   Address   City   State   Zip Code  
County   Leased/ Owned
 
                               
VCA Antech, Inc.
  Corporation   Corp Office   12401 West Olympic Blvd.   Los Angeles   CA  
90064   Los Angeles   Leased
VCA Cenvet, Inc.
  Corporation   Antech New York   1111 Marcus Blvd., Suite M28   Lake Success  
NY   11042   Nassau   Leased

Page 1 of 1



--------------------------------------------------------------------------------



 



VCA Antech Inc.
Schedule 1.2: Permitted Partially Owned Subsidiaries
As of April 1, 2005

                  AU#   Legal Name   General Partner   GP %  
 
               
159
  All Pet Complex   VCA All Pets Animal Complex, Inc.     75 %
212
  Spring Mountain Animal Hospital LLC   Pet’s RX, Inc.     80 %
140
  VCA Albany Animal Hospital   VCA Albany Veterinary Hospital, Inc     70 %
506
  VCA All Care Animal Hospital, L.P.   VCA Animal Hospitals, Inc.     55 %
345
  VCA Animal Hospitals — Texas, L.P.   VCA Centers-Texas, Inc.     1 %
 
      VCA Animal Hospitals, Inc.     74 %
591
  VCA Animal Medical Center, LP   VCA Animal Hospitals, Inc.     80 %
126
  VCA Asher Animal Hospital, LP   VCA Asher Inc.     80 %
433
  VCA Associates Animal Hospital LP   Associates in Pet Care, S.C     75 %
406
  VCA Becker Animal Hospital, L.P.   VCA Alabama, Inc.     80 %
213
  VCA Black Mountain Animal Hospital, L.P.   Pet’s RX, Inc.     75 %
586
  VCA Chancellor Animal Hospital, LP   VCA Animal Hospitals, Inc.     80 %
137
  VCA Companion Animal Hospital, L.P.   VCA Animal Hospitals, Inc.     80 %
414
  VCA Dover Animal Hospital, LP   VCA Dover Animal Hospital, Inc.     80 %
489
  VCA Durant Road Animal Hospital, L.P   VCA Animal Hospitals, Inc.     80 %
316
  VCA Edgebrook Animal Hospital, LP   Edgebrook, Inc.     80 %
452
  VCA El Mirage Animal Hospital, L.P.   VCA Animal Hospitals, Inc.     75 %
437
  VCA Heritage Animal Hospital, L.P.   VCA Animal Hospitals, Inc.     80 %
398
  VCA MacArthur Animal Hospital, L.P.   VCA Animal Hospitals, Inc.     80 %
410
  VCA New London Vet. Hospital, L.P.   VCA Animal Hospitals, Inc.     80 %
411
  VCA Oneida Animal Hospital L.P.   VCA Animal Hospitals, Inc.     86 %
454
  VCA Preston Park Animal Hospital, L.P.   VCA Centers-Texas, Inc.     1 %
 
      Preston Park Animal Hospital, Inc.     74 %
418
  VCA Rome Animal Hospital, L.P.   VCA Animal Hospitals, Inc     80 %
149
  VCA South County Animal Hospital, LLC   South County Veterinary Clinic Inc.  
  70 %
439
  VCA Toms River Veterinary Hospital, L.P.   Toms River Veterinary Hospital,
P.A.     80 %
396
  VCA Triangle Tower Animal Hospital, L.P.   VCA Animal Hospitals, Inc.     90 %

 



--------------------------------------------------------------------------------



 



Schedule 3.1(g)
Closing Date Mortgage Properties

          Street Address   City   State
1347 East 74th Avenue
  Anchorage   Alaska
 
       
2505 Hilltop Dr.
  Redding   California
 
       
4501 Shattuck Avenue
  Oakland   California
 
       
2506 Lincoln Blvd.
  Venice   California
 
       
2317 Hotel Circle South
  San Diego   California
 
       
380 Broadway
  El Cajon   California
 
       
9801 East Iliff Avenue
  Denver   Colorado
 
       
9464 E. Caley Ave
  Englewood   Colorado
 
       
1360 Marrows Rd.
  Newark   Delaware
 
       
2600 West Galena Blvd.
  Aurora   Illinois
 
       
9790 Lantern Road
  Fishers   Indiana
 
       
4030 West 86th St.
  Indianapolis   Indiana
 
       
4011 Airline Drive
  Metairie   Louisiana
 
       
595 Columbian Street
  South Weymouth   Massachusetts
 
       
10311 Old Ocean City Boulevard
  Berlin   Maryland
 
       
1390 East Gude Drive
  Rockville   Maryland
 
       
3700 Route 9 South
  Freehold   New Jersey
 
       
650 Route 33 East
  East Windsor   New Jersey
 
       
9901 Montgomery Blvd.
  Albuquerque   New Mexico
 
       
5590 W. Spring Mountain Road
  Las Vegas   Nevada
 
       
25011 Lee Highway
  Abingdon   Virginia

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.1
LIST OF GUARANTORS UNDER THE CREDIT AGREEMENT

                  TYPE OF   JURISDICTION   ORGANIZA-     ORGANI-   OF   TIONAL
ID NAME OF SUBSIDIARY/GRANTOR   ZATION   ORGANIZATION   NUMBERS
VCA Antech, Inc.
  Corporation   Delaware   2125345
Vicar Operating, Inc.
  Corporation   Delaware   3203348
AAH Merger Corporation
  Corporation   Delaware   2985443
AHC of Southern Saratoga County, Inc.
  Corporation   New York   N/A
Albany Veterinary Clinic
  Corporation   California   C0602028
Animal Center, Inc.
  Corporation   California   C1535050
Animal Clinic of Santa Cruz, Inc.
  Corporation   California   C0825081
Apex Veterinary Hospital, Inc.
  Corporation   North Carolina   0000099
Arroyo PetCare Center, Inc.
  Corporation   California   C2117430
Associates in Pet Care, Inc.
  Corporation   Wisconsin   5F09971
Berwyn Veterinarian Hospital, Inc.
  Corporation   Illinois   49729944
Brown Animal Hospital, Inc.
  Corporation   Vermont   N/A
Cacoosing Animal Hospital, Ltd.
  Corporation   Pennsylvania   52488
Cat Clinic of Tulsa, Inc.
  Corporation   Oklahoma   N/A
Clarmar Animal Hospital, Inc.
  Corporation   California   C0991566
Cornerstone Veterinary Hospital, Inc.
  Corporation   North Carolina   0587571
C.V.T., Inc.
  Corporation   California   C1311735
Detwiler Veterinary Clinic, Inc.
  Corporation   Pennsylvania   762037
Diagnostic Veterinary Service, Inc.
  Corporation   California   C1240642
Eagle Park Animal Clinic, Inc.
  Corporation   Indiana   1990110543
Eagle River Veterinary Hospital, Inc.
  Corporation   Alaska   71093 D
East Mill Plain Animal Hospital, Inc.
  Corporation   Washington   601-964-726
Edgebrook, Inc.
  Corporation   New Jersey   3613650000

 



--------------------------------------------------------------------------------



 



                  TYPE OF   JURISDICTION   ORGANIZA-     ORGANI-   OF   TIONAL
ID NAME OF SUBSIDIARY/GRANTOR   ZATION   ORGANIZATION   NUMBERS
Florida Veterinary Laboratories, Inc.
  Corporation   Florida   615613
Fox Chapel Animal Hospital, Inc.
  Corporation   Pennsylvania   349977
Freehold, Inc.
  Corporation   New Jersey   0000001118
Glen Animal Hospital Inc.
  Corporation   New York   N/A
Golden Merger Corporation
  Corporation   Delaware   2603403
H.B. Animal Clinics, Inc.
  Corporation   California   C0635305
Highlands Animal Hospital, Inc.
  Corporation   Virginia   0444921-1
Indiana Veterinary Diagnostic Lab, Inc.
  Corporation   Indiana   1992070350
Kirkwood Animal Hospital, Inc.
  Corporation   Delaware   0889659
Kirkwood Animal Hospital Boarding & Grooming, Inc.
  Corporation   Delaware   2334416
Lafayette Veterinary Hospital, Inc.
  Corporation   Indiana   1989020467
Lake Jackson Veterinary Clinic, Inc.
  Corporation   Texas   90214602
Lakewood Animal Hospital, Inc.
  Corporation   California   C1391933
Lammers Veterinary Hospital, Inc.
  Corporation   California   C0716851
Lewelling Veterinary Clinic, Inc.
  Corporation   California   C0727864
Main Street Small Animal Hospital
  Corporation   California   C0530269
Miller Animal Hospital
  Corporation   California   C0616539
M.S. Animal Hospitals, Inc.
  Corporation   California   C0535403
National PetCare Centers, Inc.
  Corporation   Delaware   2623768
Newark Animal Hospital, Inc.
  Corporation   Delaware   0783863
North Coast Veterinary Medical Group
  Corporation   California   C2003195
North Rockville Veterinary Hospital, Inc.
  Corporation   Maryland   D00701284
Northern Animal Hospital, Inc.
  Corporation   Arizona   00921781

 



--------------------------------------------------------------------------------



 



                  TYPE OF   JURISDICTION   ORGANIZA-     ORGANI-   OF   TIONAL
ID NAME OF SUBSIDIARY/GRANTOR   ZATION   ORGANIZATION   NUMBERS
Northside Animal Hospital, Inc.
  Corporation   Connecticut   0034050
Noyes Animal Hospital, Inc.
  Corporation   Illinois   48802494
NPC Operations, Inc.
  Corporation   Delaware   2933143
Ocean Beach Veterinary Hospital, Inc.
  Corporation   Washington   600-601-868
Old River Veterinary Hospital, Inc.
  Corporation   California   C1271908
Old Town Veterinary Hospital, Inc.
  Corporation   Virginia   0228019-6
Pet Care Hospital, Inc.
  Corporation   Texas   150778100
Pets’ Rx, Inc.
  Corporation   Delaware   2264199
Pets’ RX Nevada, Inc.
  Corporation   Nevada   C9765-1993
PPI of Pennsylvania, Inc.
  Corporation   Delaware   2544607
Preston Park Animal Hospital, Inc.
  Corporation   California   C2683426
Princeton Animal Hospital, Inc.
  Corporation   California   C0638026
Professional Veterinary Services, Inc.
  Corporation   Indiana   198612-203
Raleigh Hills Veterinary Clinic, Inc.
  Corporation   Oregon   087667-19
Riviera Animal Hospital, Inc.
  Corporation   Florida   615845
Rossmoor — El Dorado Animal Hospital, Inc.
  Corporation   California   C0579119
Silver Spur Animal Hospital, Inc.
  Corporation   California   C1855966
Sound Technologies, Inc.
  Corporation   Delaware   3188358
South County Veterinary Clinic, Inc.
  Corporation   California   C0632872
Southeast Area Veterinary Medical Center, Inc.
  Corporation   Colorado   19871293896
Spanish River Animal Hospital, Inc.
  Corporation   Florida   693619
Sundown Animal Clinic Ltd.
  Corporation   Arizona   01670687
Tampa Animal Medical Center, Inc.
  Corporation   Florida   567544

 



--------------------------------------------------------------------------------



 



                  TYPE OF   JURISDICTION   ORGANIZA-     ORGANI-   OF   TIONAL
ID NAME OF SUBSIDIARY/ GRANTOR   ZATION   ORGANIZATION   NUMBERS
Tanglewood Pet Hospital, Inc.
  Corporation   Texas   0800068549
Tempe Vets, Inc.
  Corporation   Arizona   09373528
The Pet Practice (Florida), Inc.
  Corporation   Delaware   2440520
The Pet Practice (Illinois), Inc.
  Corporation   Delaware   2441645
The Pet Practice (Massachusetts), Inc.
  Corporation   Massachusetts   N/A
The Pet Practice of Michigan, Inc.
  Corporation   Delaware   2188481
Toms River Veterinary Hospital, P.A.
  Corporation   New Jersey   0000003384
Total Care Animal Hospital, Inc.
  Corporation   California   C2130888
University Pet Clinic Inc.
  Corporation   Hawaii   205644
VCA — Asher, Inc.
  Corporation   California   C1699787
VCA Alabama, Inc.
  Corporation   Alabama   N/A
VCA Albany Animal Hospital, Inc.
  Corporation   California   C1708192
VCA Albuquerque, Inc.
  Corporation   California   C1708187
VCA All Pets Animal Complex, Inc.
  Corporation   California   C1941345
VCA Alpine Animal Hospital, Inc.
  Corporation   California   C1931752
VCA Anderson Animal Hospital, Inc.
  Corporation   California   C2470030
VCA Anderson of California Animal Hospital, Inc.
  Corporation   California   C1890663
VCA Animal Hospitals, Inc.
  Corporation   California   C1965050
VCA APAC Animal Hospital, Inc.
  Corporation   California   C1942924
VCA Cacoosing Animal Hospital, Inc.
  Corporation   California   C1867190
VCA Castle Shannon Veterinary Hospital, Inc.
  Corporation   California   C1942503
VCA Centers-Texas, Inc.
  Corporation   Texas   0141948300
VCA Cenvet, Inc.
  Corporation   California   C1891461

 



--------------------------------------------------------------------------------



 



                  TYPE OF   JURISDICTION   ORGANIZA     ORGANI   OF   TIONAL ID
NAME OF SUBSIDIARY/ GRANTOR   ZATION   ORGANIZATION   NUMBERS
VCA Clarmar Animal Hospital, Inc.
  Corporation   California   C1952814
VCA Clinical Veterinary Labs, Inc.
  Corporation   California   C1410282
VCA Clinipath Labs, Inc.
  Corporation   California   C1764088
VCA Closter, Inc.
  Corporation   New Jersey   0000000629
VCA Detwiler Animal Hospital, Inc.
  Corporation   California   C1877180
VCA Dover Animal Hospital, Inc.
  Corporation   Delaware   0801742
VCA Eagle River Animal Hospital, Inc.
  Corporation   California   C1940516
VCA East Anchorage Animal Hospital, Inc.
  Corporation   California   C1947693
VCA Emergency Pet Clinic, Inc.
  Corporation   California   C1452057
VCA Greater Savannah Animal Hospital, Inc.
  Corporation   California   C1947428
VCA Howell Branch Animal Hospital, Inc.
  Corporation   California   C1867293
VCA Kaneohe Animal Hospital, Inc.
  Corporation   California   C1947452
VCA Lakeside Animal Hospital, Inc.
  Corporation   California   C1890664
VCA Lamb and Stewart Animal Hospital, Inc.
  Corporation   California   C1787918
VCA Lammers Animal Hospital, Inc.
  Corporation   California   C1952450
VCA Lewis Animal Hospital, Inc.
  Corporation   California   C1874999
VCA Marina Animal Hospital, Inc.
  Corporation   California   C1940518
VCA Miller-Robertson #152
  Corporation   California   C1940475
VCA Mission, Inc.
  Corporation   California   C1704025
VCA Missouri, Inc.
  Corporation   Missouri   00544467
VCA Northboro Animal Hospital, Inc.
  Corporation   California   C1957956
VCA Northwest Veterinary Diagnostics, Inc.
  Corporation   California   C1944092

 



--------------------------------------------------------------------------------



 



                  TYPE OF   JURISDICTION   ORGANIZA     ORGANI   OF   TIONAL ID
NAME OF SUBSIDIARY/ GRANTOR   ZATION   ORGANIZATION   NUMBERS
VCA of New York, Inc.
  Corporation   Delaware   2782761
VC A of San Jose, Inc.
  Corporation   California   C1453574
VCA of Teresita, Inc.
  Corporation   California   C1699536
VCA Professional Animal Laboratory, Inc.
  Corporation   California   C1880335
VCA Real Property Acquisition Corporation
  Corporation   California   C1453424
VCA Referral Associates Animal Hospital, Inc.
  Corporation   California   C1949557
VCA Rohrig Animal Hospital, Inc.
  Corporation   California   C1798066
VCA — Rossmoor, Inc.
  Corporation   California   C1701402
VCA Silver Spur Animal Hospital, Inc.
  Corporation   California   C1926863
VCA South Shore Animal Hospital, Inc.
  Corporation   California   C1931751
VCA Squire Animal Hospital, Inc.
  Corporation   California   C1791424
VCA St. Petersburg Animal Hospital, Inc.
  Corporation   California   C1952815
VCA Texas Management, Inc.
  Corporation   California   C1992676
VCA Worth Animal Hospital, Inc.
  Corporation   Illinois   49594186
VCA Wyoming Animal Hospital, Inc.
  Corporation   California   C1715369
Veterinary Centers of America — Texas, L.P.
  Limited Partnership   Texas   9269810
Veterinary Hospitals, Inc.
  Corporation   California   C0743191
West Shore Veterinary Hospital, Inc.
  Corporation   Pennsylvania   846860
West Los Angeles Veterinary Medical Group, Inc.
  Corporation   California   C0709486
William C. Fouts, Ltd.
  Corporation   Nevada   C4316-1981
Wingate, Inc.
  Corporation   Colorado   19871486866
Woodland Animal Medical Center, Inc.
  Corporation   Oklahoma   N/A

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.2
CAPITAL STOCK AND OWNERSHIP

1.   See Attachment 1 to this Schedule 4.2 for an organizational chart
describing the ownership interest of Holdings and each of its Subsidiaries.   2.
  See Attachment 2 to this Schedule 4.2 for a list of equity interests of
Holdings and each of its Subsidiaries.   3.   See Attachment 3 to this
Schedule 4.2 for a spreadsheet describing the options to purchase common stock
of Holdings held by management and employees of Holdings and its Subsidiaries.  
4.   Holdings and/or its Subsidiaries has the right in certain circumstances to
purchase the Capital Stock held, directly or indirectly, by licensed
veterinarians in the Permitted Partially-Owned Subsidiaries identified on
Schedule 1.2.   5.   Holders of the Capital Stock in the following Permitted
Partially-Owned Subsidiaries have the contingent right in certain circumstances
to purchase additional Capital Stock of such Permitted Partially-Owned
Subsidiary:

a.   Spring Mountain Animal Hospital, LLC
b.   VCA Albany Animal Hospital, LP
c.   VCA Oneida Animal Hospital, LP

 



--------------------------------------------------------------------------------



 



Attachment 1
ORGANIZATIONAL CHART
OF
VCA ANTECH, INC.
AND ITS
WHOLLY-OWNED SUBSIDIARIES,
PERMITTED PARTIALLY-OWNED SUBSIDIARIES &
PC STRUCTURES.

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699610.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699611.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699612.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699613.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699614.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699615.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699616.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699617.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699618.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699619.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699620.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699621.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699622.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699623.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699624.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699625.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699626.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699627.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699628.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699629.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699630.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699631.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699632.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699633.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699634.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699635.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699636.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699637.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699638.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699639.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699640.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v56996v5699641.gif]

 



--------------------------------------------------------------------------------



 



ATTACHMENT 2
SCHEDULE A.1
EQUITY INTERESTS

                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
1. Vicar Operating, Inc.
      AAH Merger
Corporation     100       100     100% Common Stock     2     $ 0.001  
2. VCA Albany Animal Hospital, Inc.
      Albany
Veterinary
Clinic     100       100     100% Common Stock     2     $ 10.00  
3. VCA of New York, Inc.
      AHC of Southern Saratoga County, Inc.     100       100     100% Common
Stock     3     None
4. VCA All Pets Animal Complex, Inc.
      All Pet Complex     N/A       N/A     75% interest in
partnership     N/A       N/A  
5. VCA Animal Hospitals, Inc.
      Animal Center, Inc.     1,000       1,000     100% Common Stock     2    
None
6. VCA Animal Hospitals, Inc.
      Animal Clinic of Santa Cruz, Inc.     118       118     100% Common Stock
    2     None
7. VCA Animal Hospitals, Inc.
      Apex Veterinary Hospital, Inc.     1044       1044     100% Common Stock  
  1     $ 1.00  
8. NPC Operations, Inc.
      Arroyo PetCare Center, Inc.     1,000       1,000     100% Common Stock  
  2     $ 0.01  
9. VCA Asher, Inc.
      VCA Asher Animal
Hospital, LP     N/A       N/A     80% interest in
partnership     N/A       N/A  
10. VCA Animal Hospitals, Inc.
      Associates in Pet Care, Inc.     100       100     100% Common Stock     3
    None
11. VCA Animal Hospitals, Inc.
      Berwyn Veterinarian Hospital, Inc.     1,000 1       ,000     100% Common
Stock           $ 5.00  
 
            500       500     100% Class A Common Stock           $ 10.00  
12. VCA Animal Hospitals, Inc.
      Brown Animal Hospital, Inc.     1,000       1,000     100% Common Stock  
  1     $ 1.00  
13. VCA Cacoosing Animal Hospital, Inc.
      Cacoosing Animal Hospital, Ltd.     100       100     100% Common Stock  
  2     $ 10.00  

1



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
14. NPC Operations, Inc.
      Cat Clinic of Tulsa, Inc.     1,000       1,000     100% Common Stock    
001     $ 0.01  
15. VCA Clarmar Animal Hospital, Inc.
      Clarmar Animal Hospital, Inc.     1,000       1,000     100% Common Stock
    5     $ 1.00  
16. VCA Animal Hospitals, Inc.
      Cornerstone Veterinary Hospital, Inc.     300       300     100% Common
Stock     1     $ 1.00  
17. VCA Animal Hospitals, Inc.
      C.V.T., Inc.     10,000       10,000     100% Common Stock     4     $
1.00  
18. VCA Detwiler Animal Hospital, Inc.
      Detwiler Veterinary Clinic, Inc.     150       150     100% Common Stock  
  2     $ 1.00  
19. Vicar Operating, Inc.
      Diagnostic Veterinary Service, Inc.     528       528     100% Common
Stock     5     None
20. Golden Merger Corporation
      Eagle Park Animal Clinic, Inc.     100       100     100% Common Stock    
103     None
21. VCA Eagle River Animal Hospital, Inc.
      Eagle River Veterinary Hospital, Inc.     1,000       1,000     100%
Common Stock     2     $ 1.00  
22. NPC Operations, Inc.
      East Mill Plain Animal Hospital, Inc.     1,000       1,000     100%
Common Stock     001     $ 0.01  
23. Golden Merger Corporation
      Edgebrook, Inc.     100       100     100% Common Stock     7     None
24. VCA Professional Animal Laboratory, Inc.
      Florida Veterinary Laboratories, Inc.     100       100     100% Common
Stock     2     $ 5.00  
25. VCA Animal Hospitals, Inc.
      Fox Chapel Animal Hospital, Inc.     100       100     100% Common Stock  
  2     $ 10.00  
26. VCA Animal Hospitals, Inc.
      Freehold, Inc.     1,000       1,000     100% Common Stock     7     None
27. VCA of New York, Inc.
      Glen Animal Hospital Inc.     128       128     100% Common Stock     11  
  None

2



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
28. Vicar Operating, Inc.
      Golden Merger
Corporation     100       100     100% Common Stock     2     $ 0.001  
29. Pets’ Rx, Inc.
      H. B. Animal Clinics, Inc.     4,465       4,468     100% Common Stock    
2     $ 1.00  
30. VCA Animal Hospitals, Inc.
      Highlands Animal Hospital, Inc.     30       30     100% Common Stock    
4     None
31. VCA Professional Laboratory, Inc.
      Indiana Veterinary Diagnostic Lab, Inc.     200       200     100% Common
Stock     4     None
32. VCA Animal Hospitals, Inc.
      Kirkwood Animal Hospital, Inc.     100       100     100% Common Stock    
3     None
33. VCA Animal Hospitals, Inc.
      Kirkwood Animal Hospital Boarding & Grooming, Inc.     100       100    
100% Common Stock     3     $ 1.00  
34. VCA Animal Hospitals, Inc.
      Lafayette Veterinary Hospital, Inc.     99       99     100% Common Stock
    5     None
35. Veterinary Centers of America-Texas, L.P.
      Lake Jackson Veterinary Clinic, Inc.     217.75       217.75     100%
Common Stock     013     $ 100.00  
36. VCA Animal Hospitals, Inc.
      Lakewood Animal Hospital, Inc.     100       100     100% Common Stock    
2     None
37. VCA Lammers Animal Hospital Inc.
      Lammers Veterinary Hospital, Inc.     1,750       1,750     100% Common
Stock     15     $ 10.00  
38. VCA Animal Hospitals, Inc.
      Lewelling Veterinary Clinic, Inc.     100       100     100% Common Stock
    2     $ 10.00  
39. VCA Animal Hospitals, Inc.
      M.S. Animal Hospitals, Inc.     50       50     100% Common Stock     2  
  None
40. VCA Animal Hospitals, Inc.
      Main Street Small
Animal Hospital     34       34     100% Common Stock     9     $ 100.00  

3



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
41. VCA Miller Animal Hospital, Inc.
      Miller Animal
Hospital     700       700     100% Common Stock     5     None
42. Vicar Operating, Inc.
      National PetCare Centers, Inc.     1,000       1,000     100% Common Stock
    C-143     $ 0.001  
43. Golden Merger Corporation
      Newark Animal Hospital, Inc.     100       100     100% Common Stock     4
    $ 1.00  
44. VCA Animal Hospitals, Inc.
      North Coast
Veterinary Medical
Group     100,000       100,000     100% Common Stock     3     $ 0.01  
45. Vicar Operating, Inc.
      North Rockville Veterinary Hospital, Inc.     10,000       10,000     100%
Common Stock     7     None
46. VCA Animal Hospitals, Inc.
      Northern Animal Hospital, Inc.     100       100     100% Common Stock    
2     None
47. Vicar Operating, Inc.
      Northside Animal Hospital, Inc.     500       500     100% Common Stock  
  3     None
48. Golden Merger Corporation
      Noyes Animal Hospital, Inc.     380       380     100% Common Stock     4
    $ 10.00  
49. National PetCare Centers, Inc.
      NPC Operations, Inc.     1,000       1,000     100% Common Stock     002  
  $ 0.01  
50. VCA Animal Hospitals, Inc.
      Ocean Beach Veterinary Hospital, Inc.     50       50     100% Common
Stock     3     $ 100.00  
51. VCA Animal Hospitals, Inc.
      Old River Veterinary Hospital, Inc.     100       100     10% Common Stock
    2     None
52. VCA Animal Hospitals, Inc.
      Old Town Veterinary Hospital, Inc.     100       100     100% Common Stock
    2     $ 1.00  
53. NPC Operations, Inc.
      Pet Care Hospital, Inc.     1,000       1,000     100% Common Stock    
001     $ 0.01  
54. Pets’ Rx, Inc.
      Pets’ RX Nevada, Inc.     1,000       1,000     100% Common Stock     3  
  None
55. Vicar Operating, Inc.
      Pets’ Rx, Inc.     6,323,294       6,323,294     100% Common Stock     C80
    $ 0.01  

4



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
56. Vicar Operating, Inc.
      Pets’ Rx, Inc.     915,464       915,464     100% Preferred Stock   P 26  
  $ 0.01  
57. Golden Merger Corporation
      PPI of Pennsylvania, Inc.     1,000       1,000     100% Common Stock    
2     $ 0.01  
58. VCA Centers-Texas, Inc.
      Preston Park Animal Hospital, Inc.     100       100     100% Common Stock
    2     $ 0.001  
59. Pets’ Rx, Inc.
  Rene
Accornero1   Princeton Animal Hospital, Inc.     4,615 *      4,615     100%
Common Stock     2     $ 1.00  
60. Golden Merger Corporation
      Professional Veterinary Services, Inc.     100       100     100% Common
Stock     3     $ 1.00  
61. Arroyo PetCare Center, Inc.
      Raleigh Hills Veterinary Clinic, Inc.     52       52     100% Common
Stock     14     None
62. Golden Merger Corporation
      Riviera Animal Hospital, Inc.     500       500     100% Common Stock    
3     $ 1.00  
63. VCA Rossmoor, Inc.
      Rossmoor — El Dorado Animal Hospital, Inc.     100       100     100%
Common Stock     2     $ 10.00  
64. VCA Silver Spur Animal Hospital, Inc.
      Silver Spur Animal Hospital, Inc.     30,000       30,000     100% Common
Stock     4     $ 1.20  
65. Vicar Operating, Inc.
      Sound Technologies, Inc.     1,000       1,000     100% Common Stock    
133     $ 0.001  
66. VCA Animal Hospitals, Inc.
  Kenneth and Gab Levine2   South County Veterinary Clinic, Inc.     800 *     
800     100% Common Stock     3     $ 10.00  
67. VCA Animal Hospitals, Inc.
      Southeast Area Veterinary Medical Center, Inc.     100       100     100%
Common Stock     3     None

 

1    These shares are pledged pursuant to a note which contains early prepayment
restrictions. Therefore the balance of the note will not be paid.   2   These
shares are pledged pursuant to a note which contains early prepayment
restrictions. Therefore the balance of the note will not be paid.

5



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
68. VCA Animal Hospitals, Inc.
      Spanish River Animal Hospital, Inc.     100       100     100%
Common Stock     2     $ 1.00  
69. Pets’ Rx, Inc.
      Spring Mountain
Animal Hospital,
LLC     N/A       N/A     80% interest in
partnership     N/A       N/A  
70. VCA Animal Hospitals, Inc.
      Sundown Animal Clinic Ltd.     2,500       2,500     100% Common Stock    
2     None
71. VCA Animal Hospitals, Inc.
      Tampa Animal Medical Center, Inc.     100       100     100% Common Stock
    5     $ 1.00  
72. VCA Texas Management, Inc.
      Tanglewood Pet Hospital, Inc.     1,000       1,000     100% Common Stock
    4     None
73. VCA Animal Hospitals, Inc.
      Tempe Vets, Inc.     1,000       1,000     100% Common Stock     4    
None
74. Golden Merger Corporation
      The Pet Practice (Florida), Inc.     1,000       1,000     100% Common
Stock     2     $ 0.01  
75. Golden Merger Corporation
      The Pet Practice (Illinois), Inc.     1,000       1,000     100% Common
Stock     2     $ 0.01  
76. Golden Merger Corporation
      The Pet Practice (Massachusetts), Inc.     1,000       1,000     100%
Common Stock     2     $ 0.01  
77. Golden Merger Corporation
      The Pet Practice of Michigan, Inc.     2,850,000 25,000       2,850,000
25,000     100% 2,850,000 Class A Common Stock 25,000 Class B Common Stock    
12 4     $ 0.01 $1.00  
78. VCA Animal Hospitals, Inc.
      Toms River Veterinary Hospital, P.A.     100       100     100% Common
Stock     36     None
79. NPC Operations, Inc.
      Total Care Animal Hospital, Inc.     1,000       1,000     100% Common
Stock     001     $ 0.01  

6



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
80. VCA Animal Hospitals, Inc.
      University Pet Clinic, Inc.     100       100     100% Common Stock     2
    $ 10.00  
81. Vicar Operating, Inc.
      VCA — Asher, Inc.     100       100     100% Common Stock     2     $
0.001  
82. VCA Animal Hospitals, Inc.
      VCA Alabama, Inc.     100       100     100% Common Stock     2     $
10.00  
83. Albany Veterinary Clinic, Inc.
      VCA Albany Animal
Hospital, LP     N/A       N/A     70% interest in
partnership     N/A       N/A  
84. Vicar Operating, Inc.
      VCA Albany Animal Hospital, Inc.     100       100     100% Common Stock  
  2     $ 0.001  
85. Vicar Operating, Inc.
      VCA Albuquerque, Inc.     100       100     100% Common Stock     2     $
0.001  
86. VCA Animal Hospitals, Inc.
      VCA All Care Animal Hospital, L.P.     N/A       N/A     55% interest in
partnership     N/A       N/A  
87. Vicar Operating, Inc.
      VCA All Pets Animal Complex, Inc.     100       100     100% Common Stock
    2     $ 0.001  
88. Vicar Operating, Inc.
      VCA Alpine Animal Hospital, Inc.     100       100     100% Common Stock  
  3     $ 0.001  
89. VCA Animal Hospitals, Inc.
      VCA Anderson Animal Hospital, Inc.     100       100     100% Common Stock
    2     $ 0.001  
90. Vicar Operating, Inc.
      VCA Anderson of California Animal Hospital, Inc.     100       100    
100% Common Stock     2     $ 0.001  
91. Vicar Operating, Inc.
      VCA Animal Hospitals, Inc.     100       100     100% Common Stock     2  
  $ 0.001  
92. VCA Animal Hospitals, Inc.
      VCA Animal Hospitals -Texas, L.P.     N/A       N/A     74% interest in
partnership     N/A       N/A  
93. VCA Centers-Texas, Inc.
      VCA Animal Hospitals -Texas, L.P.     N/A       N/A     1% interest in
partnership     N/A       N/A  

7



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
94. VCA Animal Hospitals, Inc.
      VCA Animal
Medical Center, LP     N/A       N/A     80% interest in
partnership     N/A       N/A  
95. Vicar Operating, Inc.
      VCA APAC Animal Hospital, Inc.     100       100     100%
Common Stock     2     $ 0.001  
96. Associates In Pet Care, S.C.
      VCA Associates Animal hospital, L.P.     N/A       N/A     75% interest in
partnership     N/A       N/A  
97. VCA Alabama, Inc.
      VCA Becker Animal Hospital, L.P.     N/A       N/A     80% interest in
partnership     N/A       N/A  
98. Pets’ Rx, Inc.
      VCA Black Mountain Animal Hospital, L.P.     N/A       N/A     75%
interest in
partnership     N/A       N/A  
99. Vicar Operating, Inc.
      VCA Cacoosing Animal Hospital, Inc.     100       100     100%
Common Stock     2     $ 0.001  
100. VCA Animal Hospitals, Inc.
      VCA Castle Shannon Veterinary Hospital, Inc.     100       100     100%
Common Stock     2     $ 0.001  
101. Vicar Operating, Inc.
      VCA Centers- Texas, Inc.     100       100     100%
Common Stock     2     $ 0.01  
102. VCA Professional Animal Laboratory, Inc.
      VCA Cenvet, Inc.     100       100     100%
Common Stock     2     $ 0.001  
103. VCA Animal Hospitals, Inc.
      VCA
Chancellor Animal
Hospital, LP     N/A       N/A     80% interest in
partnership     N/A       N/A  
104. Vicar Operating, Inc.
      VCA Clarmar Animal Hospital, Inc.     100       100     100%
Common Stock     2     $ 1.00  
105. Vicar Operating, Inc.
      VCA Clinical Veterinary Labs, Inc.     100       100     100%
Common Stock     2     $ 0.001  
106. Vicar Operating, Inc.
      VCA Clinipath Labs, Inc.     10,000       10,000     100%
Common Stock     3     None

8



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
107. VCA Animal Hospitals, Inc.
      VCA Closter, Inc.     1,000       1,000     100% Common Stock     5    
None
108. VCA Animal Hospitals, Inc.
      VCA Companion Animal Hospital, L.P.     N/A       N/A     80% interest in
partnership     N/A       N/A  
109. Vicar Operating, Inc.
      VCA Detwiler Animal Hospital, Inc.     100       100     100% Common Stock
    2     $ 0.001  
110. VCA Animal Hospitals, Inc.
      VCA Dover Animal Hospital, Inc.     100       100     100% Common Stock  
  2     $ 1.00  
111. VCA Animal Hospitals, Inc.
      VCA Durant Road Animal Hospital, L.P.     N/A       N/A     80% interest
in
partnership     N/A       N/A  
112. Vicar Operating, Inc.
      VCA Eagle River Animal Hospital, Inc.     100       100     100% Common
Stock     2     $ 1.00  
113. VCA Animal Hospitals, Inc.
      VCA East Anchorage Animal Hospital, Inc.     100       100     100% Common
Stock     2     $ 0.001  
114. Edgebrook, Inc.
      VCA
Edgebrook Animal
Hospital, LP     N/A       N/A     80% interest in
partnership     N/A       N/A  
115. VCA Animal Hospitals, Inc.
      VCA El Mirage Animal hospital, L.P.     N/A       N/A     75% interest in
partnership     N/A       N/A  
116. VCA Animal Hospitals, Inc.
      VCA Emergency Pet Clinic, Inc.     1000       1000     100% Common Stock  
  1     None
117. VCA Animal Hospitals, Inc.
      VCA Greater Savannah Animal Hospital, Inc.     100       100     100%
Common Stock     2     $ 0.001  
118. VCA Animal Hospitals, Inc.
      VCA Heritage Animal Hospital, L.P.     N/A       N/A     80% interest in
partnership     N/A       N/A  
119. VCA Animal Hospitals, Inc.
      VCA Howell Branch Animal Hospital, Inc.     100       100     100% Common
Stock     2     $ 0.001  

9



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
120. Vicar Operating, Inc.
      VCA Kaneohe Animal Hospital, Inc.     100       100     100% Common Stock
    2     $ 0.001  
121. Vicar Operating, Inc.
      VCA Lakeside Animal Hospital, Inc.     100       100     100% Common Stock
    2     $ 0.001  
122. Vicar Operating, Inc.
      VCA Lamb and Stewart Animal Hospital, Inc.     100       100     100%
Common Stock     2     None
123. Vicar Operating, Inc.
      VCA Lammers Animal Hospital, Inc.     100       100     100% Common Stock
    2     $ 0.001  
124. Vicar Operating, Inc.
      VCA Lewis Animal Hospital, Inc.     100       100     100% Common Stock  
  2     $ 0.001  
125. VCA Animal Hospitals, Inc.
      VCA MacArthur Animal Hospital, L.P.     N/A       N/A     80% interest in
partnership     N/A       N/A  
126. Vicar Operating, Inc.
      VCA Marina Animal Hospital, Inc.     100       100     100% Common Stock  
  2     $ 0.001  
127. Vicar Operating, Inc.
      VCA
Miller-Robertson
#152     100       100     100% Common Stock     3     $ 0.001  
128. Vicar Operating, Inc.
      VCA Mission, Inc.     100       100     100% Common Stock     2     $
0.001  
129. VCA Animal Hospitals, Inc.
      VCA Missouri, Inc.     100       100     100% Common Stock     1     $
0.001  
130. VCA Animal Hospitals, Inc.
      VCA New London Animal Hospital, L.P.     N/A       N/A     80% interest in
partnership     N/A       N/A  
131. Vicar Operating, Inc.
      VCA Northboro Animal Hospital, Inc.     100       100     100% Common
Stock     2     $ 0.001  
132. Vicar Operating, Inc.
      VCA Northwest Veterinary Diagnostics, Inc.     100       100     100%
Common Stock     2     $ 0.001  

10



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
133. Vicar Operating, Inc.
      VCA of New York, Inc.     100       100     100% Common Stock     R2     $
0.01  
134. Vicar Operating, Inc.
      VCA of San Jose, Inc.     100       100     100% Common Stock     2    
None
135. Vicar Operating, Inc.
      VCA of Teresita, Inc.     100       100     100% Common Stock     2     $
0.001  
136. VCA Animal Hospitals, Inc.
      VCA Oneida Animal Hospital, L.P.     N/A       N/A     85.714% interest in
partnership     N/A       N/A  
137. Preston Park Animal Hospital, Inc.
      VCA Preston Park Animal Hospital, L.P.     N/A       N/A     74% interest
in
partnership     N/A       N/A  
138. VCA Centers-Texas, Inc.
      VCA Preston Park Animal Hospital, L.P.     N/A       N/A     1% interest
in
partnership     N/A       N/A  
139. Vicar Operating, Inc.
      VCA Professional Animal Laboratory, Inc.     100       100     100% Common
Stock     2     $ .001  
140. Vicar Operating, Inc.
      VCA Real Property
Acquisition
Corporation     100       100     100% Common Stock     2     None
141. VCA Animal Hospitals, Inc.
      VCA Referral Associates Animal Hospital, Inc.     100       100     100%
Common Stock     2     $ 0.001  
142. Vicar Operating, Inc.
      VCA Rohrig Animal Hospital, Inc.     100       100     100% Common Stock  
  2     None
143.VCA Rohrig Animal Hospital, Inc.
      VCA Rohrig Animal Hospital, L.P.     N/A       N/A     80% interest in
partnership     N/A       N/A  
144. VCA Animal Hospitals, Inc.
      VCA Rome Animal Hospital, L.P.     N/A       N/A     80% interest in
partnership     N/A       N/A  
145. Vicar Operating, Inc.
      VCA-Rossmoor, Inc.     100       100     100% Common Stock     2     $
0.001  

11



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
146. Vicar Operating, Inc.
      VCA Silver Spur Animal Hospital, Inc.     100       100     100% Common
Stock     2     $ 0.001  
147. South County Veterinary Clinic, Inc.
      VCA South County
Animal Hospital,
LLC     N/A       N/A     70% interest in
partnership     N/A       N/A  
148. Vicar Operating, Inc.
      VCA South Shore Animal Hospital, Inc.     100       100     100% Common
Stock     2     $ 0.001  
149. Vicar Operating, Inc.
      VCA Squire Animal Hospital, Inc.     100       100     100% Common Stock  
  2          
150. VCA Animal Hospitals, Inc.
      VCA St. Petersburg Animal Hospital, Inc.     100       100     100% Common
Stock     2     $ 0.001  
151. Vicar Operating, Inc.
      VCA Texas Management, Inc.     100       100     100% Common Stock     2  
  $ 0.001  
152. Toms River Veterinary Hospital, P.A.
      VCA Toms River Veterinary Hospital, L.P.     N/A       N/A     80%
interest in
partnership     N/A       N/A  
153. VCA Animal Hospitals, Inc.
      VCA Triangle Tower Animal Hospital, L.P.     N/A       N/A     90%
interest in
partnership     N/A       N/A  
154. VCA Animal Hospitals, Inc.
      VCA Worth Animal Hospital, Inc.     100       100     100% Common Stock  
  3     None
155. Vicar Operating, Inc.
      VCA Wyoming Animal Hospital, Inc.     100       100     100% Common Stock
    2     $ 0.001  
156. VCA Centers-Texas, Inc.
      Veterinary Centers of America -Texas, L.P.     N/A       N/A     1%
interest in
partnership     N/A       N/A  
157. VCA Texas Management, Inc.
      Veterinary Centers of America -Texas, L.P.     N/A       N/A     99%
interest in
partnership     N/A       N/A  
158. VCA Marina Animal Hospital, Inc.
      Veterinary Hospitals, Inc.     100       100     100% Common Stock     2  
  None

12



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
159.VCA Antech, Inc.
      Vicar Operating, Inc.     100       100     100% Common Stock     1     $
0.001  
160. VCA Animal Hospitals, Inc.
      West Los Angeles Veterinary Medical Group, Inc.     800       800     100%
Common Stock     4     $ 5.00  
161. VCA Animal Hospitals, Inc.
      West Shore Veterinary Hospital, Inc.     300       300     100% Common
Stock     6     $ 1.00  
162. Pets’Rx, Inc.
      William C. Fours, Ltd.     1,000       1,000     100% Common Stock     3  
  None
163. VCA Animal Hospitals, Inc.
      Wingate, Inc.     1,000       1,000     100% Common Stock     2     None
164. NPC Operations, Inc.
      Woodland Animal Medical Center, Inc.     1,000       1,000     100% Common
Stock     001     $ 0.01  

13



--------------------------------------------------------------------------------



 



Attachment 3

VCA Antech, Inc.
Outstanding Stock Options as of 5/28/05

                                              2002   2002   2004   2004   Others
    $0.50/sh   $7.00/sh   $16.11/sh   $19.40/sh   Various   Total     —      
3,125       6,000       —       —       9,125     —       4,000       —       —
      —       4,000     —       —       —       —       —       —     —       —
      —       —       —       —     45,690       230,000       —       175,000  
    —       450,690     —       290,000       —       425,000       —      
715,000     —       13,125       30,000       —       —       43,125     —      
21,958       20,000       —       —       41,958     624       6,666       —    
  10,000       —       17,290     —       —       —       —       30,000      
30,000     2,000       17,500       30,000       —       —       49,500     —  
    —       —       —       —       —     —       —       —       —       —    
  —     800       7,200       20,000       —       —       28,000     —      
3,000       —       —       —       3,000     166       2,824       —       —  
    —       2,990     2,010       —       —       —       —       2,010    
3,000       40,000       30,000       —       —       73,000     6       —      
—       —       —       6     10,000       40,000       30,000       —       —  
    80,000     —       —       —       —       70,000       70,000     14,000  
    30,000       14,000       —       —       58,000     4,000       —      
10,000       —       —       14,000     —       —       —       —       —      
—     —       46,667       46,000       —       —       92,667     5,000      
10,000       10,000       —       —       25,000     466       2,666       —    
  —       —       3,132     —       10,000       —       —       —       10,000
    3,266       29,334       46,000       —       —       78,600     —       —  
    —       —       —       —     —       —       10,000       —       —      
10,000     2,000       —       —       —       —       2,000     5,350      
33,334       46,000       —       —       84,684     —       —       50,000    
  —       100,000       150,000     —       5,000       —       —       —      
5,000     1,000       —       —       —       —       1,000     —       4,792  
    —       —       —       4,792     12,000       20,000       14,000       —  
    —       46,000     42,000       80,000       50,000       —       —      
172,000     —       10,000       —       —       —       10,000     —       —  
    30,000       —       —       30,000     —       2,000       —       10,000  
    —       12,000     4,000       22,958       26,000       —       —      
52,958     —       4,375       —       —       —       4,375     40,000      
170,000       —       175,000       —       385,000     —       —       10,000  
    —       —       10,000     —       4,500       —       —       —       4,500
    1,010       —       —       —       —       1,010     —       10,292      
16,000       —       —       26,292     —       41,667       60,000       —    
  —       101,667  

 



--------------------------------------------------------------------------------



 



VCA Antech, Inc.
Outstanding Stock Options as of 5/28/05

                                              2002   2002   2004   2004   Others
    $0.50/sh   $7.00/sh   $16.11/sh   $19.40/sh   Various   Total     —       —
      —       10,000       —       10,000     —       —       —       —       —
      —     —       7,500       —       —       —       7,500     —       —    
  —       —       60,000       60,000     2,010       —       —       —       —
      2,010     —       4,000       —       —       —       4,000     20,000    
  70,000       50,000       —       —       140,000     —       —       —      
—       —       —     —       1,000       —       —       —       1,000     —  
    —       —       —       —       —     4,000       8,000       4,000       —
      —       16,000     —       9,180       16,000       —       —       25,180
    —       8,000       —       —       —       8,000     20,000       34,000  
    30,000       —       —       84,000     —       16,000       20,000       —
      —       36,000     —       4,250       10,000       —       —       14,250
    1,208       14,000       14,000       —       —       29,208     3,990      
—       —       —       —       3,990     —       4,000       —       —       —
      4,000     —       6,000       —       —       —       6,000     —       —
      —       —       —       —     2,990       —       —       —       —      
2,990     —       6,458       —       —       —       6,458     —       6,458  
    —       10,000       —       16,458     —       —       —       —       —  
    —     —       5,000       —       —       —       5,000     —       —      
—       —       —       —     41,404       80,000       46,000       —       —  
    167,404     —       —       —       —       —       —     1,000       —    
  —       —       —       1,000     10,134       44,000       30,000       —    
  —       84,134     —       —       —       —       —       —     —       5,292
      —       10,000       —       15,292     44,000       88,000       60,000  
    —       —       192,000     4,600       58,066       60,000       —       —
      122,666     —       3,125       —       —       —       3,125     1,200  
    8,000       —       —       —       9,200     —       10,000       —       —
      —       10,000     6,000       —       —       —       —       6,000    
664       —       —       —       —       664     46,000       50,000      
40,000       —       —       136,000     6,934       20,624       28,000       —
      —       55,558     7,990       4,000       4,000       —       —      
15,990     —       —       —       —       —       —     5,940       10,000    
  —       —       —       15,940     —       —       —       —       —       —  
  —       15,000       24,000       —       —       39,000     —       —       —
      —       100,000       100,000     —       —       —       —       —      
—     —       —       26,000       —       —       26,000  

 



--------------------------------------------------------------------------------



 



VCA Antech, Inc.
Outstanding Stock Options as of 5/28/05

                                              2002   2002   2004   2004   Others
    $0.50/sh   $7.00/sh   $16.11/sh   $19.40/sh   Various   Total     —       —
      —       50,000       —       50,000     —       5,000       —       —    
  —       5,000     —       —       —       —       —       —     —       4,000
      —       —       —       4,000     —       6,876       14,000       —      
—       20,876     —       5,000       —       —       —       5,000     —      
6,458       —       —       —       6,458     4,990       20,000       16,000  
    —       —       40,990     3,990       —       —       —       —       3,990
    2,800       10,334       —       —       —       13,134     2,400      
52,000       46,000       —       —       100,400     6       —       —       —
      —       6     2,010       —       —       —       —       2,010     —    
  100,000       —       175,000       —       275,000     —       6,666       —
      —       —       6,666     —       —       —       —       —       —    
2,000       7,500       —       10,000       —       19,500     —       5,000  
    —       —       —       5,000     3,734       6,000       10,000       —    
  —       19,734     466       2,666       —       —       —       3,132     —  
    —       —       10,000       —       10,000     —       —       —      
10,000       —       10,000     400       3,874       20,000       —       —    
  24,274     1,200       43,600       60,000       —       —       104,800    
3,990       —       —       —       —       3,990     —       3,126       —    
  10,000       —       13,126       456,438       2,105,036       1,232,000    
  1,090,000       360,000       5,243,474    

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.10
RESTRICTED JUNIOR PAYMENTS SINCE DECEMBER 31, 2004
NONE

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.13
REAL ESTATE ASSETS

1.   See Schedule D to the UCC Certificate delivered under the Pledge & Security
Agreement, attached to this Schedule 4.13 as Attachment 1.   2.   See Attachment
2 to this Schedule 4.13 for a separate list of properties owned, rather than
leased, by Holdings and its Subsidiaries. Unless the property is identified as
“vacant” or otherwise unoccupied, the parcels of real property identified on
Attachment 2 are subject to undocumented intercompany leases.

 



--------------------------------------------------------------------------------



 



Appendix D
to UCC Diligence Certificate
REAL ESTATE RELATED UCC COLLATERAL
1. Fixtures. Set forth below are all the locations where any Grantor owns or
leases any real property:

•   Please see Schedule D.1 attached hereto, which identifies all properties
leased and owned. Also included for ease of reference is a schedule that breaks
out solely the owned properties.

2. “As Extracted” Collateral. Set forth below are all the locations where any
Grantor owns, leases or has an interest in any wellhead or minehead:

•   Not applicable.

3. Timber to be Cut. Set forth below are all locations where any Grantor owns
goods that are timber to be cut:

•   Not applicable.

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56996v5699642.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56996v5699643.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56996v5699644.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56996v5699645.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56996v5699646.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56996v5699647.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56996v5699648.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56996v5699649.gif]

 



--------------------------------------------------------------------------------



 



Schedule 5.14
Post-Closing Items
Company and each applicable Guarantor shall deliver to the Collateral Agent the
following items, each in form and substance reasonably acceptable to Collateral
Agent, within 15 days of the Closing Date:

  1.   fully executed and notarized Mortgages, in proper form for recording in
all appropriate places in all applicable jurisdictions, encumbering each Closing
Date Mortgaged Property;

  2.   opinions of counsel in (i) Alaska, (ii) California, (iii) Louisiana,
(iv) Maryland, (v) New Mexico and (vi) Nevada, in each case with respect to the
enforceability of the form(s) of Mortgages to be recorded in such state and such
other matters as Collateral Agent may reasonably request; and

  3.   fully paid Title Policies with respect to each Closing Date Mortgaged
Property.

Company and each applicable Guarantor shall deliver to the Collateral Agent the
following items, each in form and substance reasonably acceptable to Collateral
Agent, within 60 days of the Closing Date:

  1.   Stock Certificate for Vicar Operating, Inc. reflecting current name of
Holder with stock power endorsed in blank.

  2.   Stock Certificate for Glen Animal Hospital, Inc. reflecting correct name
of Holder with stock power endorsed in blank.

  3.   Stock Certificate for Miller Animal Hospital reflecting current name of
Holder with stock power endorsed in blank.

  4.   Stock Certificate for Raleigh Hills Veterinary Clinic, Inc. reflecting
correct name of Holder with stock power endorsed in blank.

  5.   Stock Certificate for Rossmoor — 1 E1 Dorado Animal Hospital, Inc.
reflecting correct name of Holder with stock power endorsed in blank.

  6.   stock powers endorsed in blank to replace stock powers attached hereto as
Annex 1.

 



--------------------------------------------------------------------------------



 



Annex 1

 



--------------------------------------------------------------------------------



 



Annex 1

 



--------------------------------------------------------------------------------



 



STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

     For value received, VCA Animal Hospitals, Inc. hereby assigns and transfers
unto Wells Fargo Bank, N.A., a                      corporation, One Hundred
(100) shares of the Common Stock of AHC of Southern Saratoga County, Inc., a New
York corporation, (the “Corporation”), standing in its name on the books of said
Corporation represented by Certificate No. 3 and does hereby irrevocably
constitute and appoint any officer of the Corporation to transfer said stock on
the books of the Corporation with full power of substitution.

            VCA Animal Hospitals, Inc.
    Dated:                        By:   /s/ Tomas W. Fuller         Tomas W.
Fuller        Its: Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

For value received, VCA Animal Hospitals, Inc. hereby assigns and transfers unto
Wells Fargo Bank, N.A., a                      corporation, One Thousand
Forty-Four (1,044) shares of the Common Stock of Apex Veterinary Hospital, Inc.,
a North Carolina corporation, (the “Corporation”), standing in its name on the
books of said Corporation represented by Certificate No. 1 and does hereby
irrevocably constitute and appoint any officer of the Corporation to transfer
said stock on the books of the Corporation with full power of substitution.

            VCA Animal Hospitals, Inc.
    Dated:                       By:   /s/ Tomas W. Fuller         Tomas W.
Fuller        Its: Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
For value received, NPC Operations, Inc. hereby assigns and transfers unto Wells
Fargo Bank, N.A., a                                          corporation, One
Thousand (1,000) shares of the Common Stock of Arroyo PetCare Center, Inc., a
California corporation (the “Corporation”), standing in its name on the books of
said Corporation represented by Certificate No.                      and does
hereby irrevocably constitute and appoint any officer of the Corporation to
transfer said stock on the books of the Corporation with full power of
substitution.

          DATED:                     



  NPC OPERATIONS, INC.
      /s/ Tomas W. Fuller       By: Tomas W. Fuller      Its:  Chief Financial
Officer     

 



--------------------------------------------------------------------------------



 



STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, VCA Animal Hospitals, Inc. hereby assigns and transfers
unto Wells Fargo Bank, N.A., a                                         
corporation, One Hundred (100) shares of the Common Stock of Associates in Pet
Care, Inc., a Wisconsin corporation, (the “Corporation”), standing in its name
on the books of said Corporation represented by Certificate No.
                     and does hereby irrevocably constitute and appoint any
officer of the Corporation to transfer said stock on the books of the
Corporation with full power of substitution.

          Dated:                     


  VCA Animal Hospitals, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer     

 



--------------------------------------------------------------------------------



 



STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, VCA Animal Hospitals, Inc. hereby assigns and transfers
unto Wells Fargo Bank, N.A., a                                         
corporation, One Thousand (1,000) shares of the Common Stock of Berwyn
Veterinarian Hospital, Inc., an Illinois corporation, (the “Corporation”),
standing in its name on the books of said Corporation represented by Certificate
No. ___ and does hereby irrevocably constitute and appoint any officer of the
Corporation to transfer said stock on the books of the Corporation with full
power of substitution.

          Dated:                     


  VCA Animal Hospitals, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer     

 



--------------------------------------------------------------------------------



 



STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, VCA Animal Hospitals, Inc. hereby assigns and transfers
unto Wells Fargo Bank, N.A., a                                         
corporation, Five Hundred (500) shares of the Class A Common Stock of Berwyn
Veterinarian Hospital, Inc., an Illinois corporation, (the “Corporation”),
standing in its name on the books of said Corporation represented by Certificate
No.                      and does hereby irrevocably constitute and appoint any
officer of the Corporation to transfer said stock on the books of the
Corporation with full power of substitution.

          Dated:                     


  VCA Animal Hospitals, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer     

 



--------------------------------------------------------------------------------



 



STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, VCA Animal Hospitals, Inc. hereby assigns and transfers
unto Wells Fargo Bank, N.A., a                                         
corporation, One Thousand (1,000) shares of the Common Stock of Brown Animal
Hospital, Inc., a Vermont corporation, (the “Corporation”), standing in its name
on the books of said Corporation represented by Certificate No. 1 and does
hereby irrevocably constitute and appoint any officer of the Corporation to
transfer said stock on the books of the Corporation with full power of
substitution.

          Dated:                     


  VCA Animal Hospitals, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer     

1



--------------------------------------------------------------------------------



 



STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, NPC Operations, Inc. hereby assigns and transfers unto
Wells Fargo Bank, N.A., a                                          corporation,
1,000 shares of the Common Stock of Cat Clinic of Tulsa, Inc., an Oklahoma
corporation, (the “Corporation”), standing in its name on the books of said
Corporation represented by Certificate No. 1 and does hereby irrevocably
constitute and appoint any officer of the Corporation to transfer said stock on
the books of the Corporation with full power of substitution.

          Dated:                     


  NPC Operations, lnc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer     





--------------------------------------------------------------------------------



 



STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, VCA Animal Hospitals, Inc. hereby assigns and transfers
unto Wells Fargo Bank, N.A., a                      corporation, Three Hundred
(300) shares of the Common Stock of Cornerstone Veterinary Hospital, Inc., a
North Carolina corporation, (the “Corporation”), standing in its name on the
books of said Corporation represented by Certificate No. 1 and does hereby
irrevocably constitute and appoint any officer of the Corporation to transfer
said stock on the books of the Corporation with full power of substitution.
Dated:                                         

            VCA Animal Hospitals, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer     

 



--------------------------------------------------------------------------------



 



STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, NPC Operations, Inc. hereby assigns and transfers unto
Wells Fargo Bank, N.A., a                      corporation, 1,000 shares of the
Common Stock of East Mill Plain Animal Hospital, Inc., a Washington corporation,
(the “Corporation”), standing in its name on the books of said Corporation
represented by Certificate No. 1 and does hereby irrevocably constitute and
appoint any officer of the Corporation to transfer said stock on the books of
the Corporation with full power of substitution.
Dated:                                         

            NPC Operations, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer     

 



--------------------------------------------------------------------------------



 



STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, Golden Merger Corporation hereby assigns and transfers
unto Wells Fargo Bank, N.A., a                      corporation, One Hundred
(100) shares of the Common Stock of Edgebrook, Inc., a New Jersey corporation
(the “Corporation”), standing in its name on the books of said Corporation
represented by Certificate No.       and does hereby irrevocably constitute and
appoint any officer of the Corporation to transfer said stock on the books of
the Corporation with full power of substitution.
DATED:                                         

            GOLDEN MERGER CORPORATION
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer     

 



--------------------------------------------------------------------------------



 



STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, VCA Animal Hospitals, Inc. hereby assigns and transfers
unto Wells Fargo Bank, N.A., a                      corporation, Two Hundred
(200) shares of the Common Stock of Indiana Veterinary Diagnostic Lab, Inc., an
Indiana corporation, (the “Corporation”), standing in its name on the books of
said Corporation represented by Certificate No. 4 and does hereby irrevocably
constitute and appoint any officer of the Corporation to transfer said stock on
the books of the Corporation with full power of substitution.
Dated:                                         

            VCA Animal Hospitals, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer     

 



--------------------------------------------------------------------------------



 



STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, VCA Animal Hospitals, Inc. hereby assigns and transfers
unto Wells Fargo Bank, N.A., a                      corporation, One Hundred
(100) shares of the Common Stock of Kirkwood Animal Hospital, Inc., a Delaware
corporation, (the “Corporation”), standing in its name on the books of said
Corporation represented by Certificate No.       and does hereby irrevocably
constitute and appoint any officer of the Corporation to transfer said stock on
the books of the Corporation with full power of substitution.
Dated:                                         

            VCA Animal Hospitals, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer     

 



--------------------------------------------------------------------------------



 



STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, VCA Animal Hospitals, Inc. hereby assigns and transfers
unto Wells Fargo Bank, N.A., a                      corporation, Ninety Nine
(99) shares of the Common Stock of Lafayette Veterinary Hospital, Inc., an
Indiana corporation, (the “Corporation”), standing in its name on the books of
said Corporation represented by Certificate No. 5 and does hereby irrevocably
constitute and appoint any officer of the Corporation to transfer said stock on
the books of the Corporation with full power of substitution.
Dated:                                         

            VCA Animal Hospitals, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer     

 



--------------------------------------------------------------------------------



 



STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
      For value received, VCA Animal Hospitals, Inc. hereby assigns and
transfers unto Wells Fargo Bank, N.A., a _______________________________
corporation, Thirty-Four (34) shares of the Common Stock of Main Street Small
Animal Hospital, a Californ ia corporation, (the “Corporation”), standing in its
name on the books of said Corporation represented by Certificate No.____ and
does hereby irrevocably constitute and appoint any officer of the Corporation to
transfer said stock on the books of the Corporation with full power of
substitution.
Dated: ____________________

            VCA Animal Hospitals, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, Vicar Operating, Inc. hereby assigns and transfers unto
Wells Fargo Bank, N.A., a
                                                             corporation, 1000
shares of the Common Stock of National PetCare Centers, Inc., a Delaware
corporation, (the “Corporation”), standing in its name on the books of said
Corporation represented by Certificate No. C-143 and does hereby irrevocably
constitute and appoint any officer of the Corporation to transfer said stock on
the books of the Corporation with full power of substitution.
Dated: __________________

            Vicar Operating, Inc.
      By:    /s/ Tomas W. Fuller           Tomas W. Fuller          Its: Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, VCA Animal Hospitals, Inc. hereby assigns and transfers
unto Wells Fargo Bank, N.A., a _________________________ corporation, One
Hundred Thousand (100,000) shares of the Common Stock of North Coast Veterinary
Medical Group, a California corporation, (the “Corporation”), standing in its
name on the books of said Corporation represented by Certificate No. 3 and does
hereby irrevocably constitute and appoint any officer of the Corporation to
transfer said stock on the books of the Corporation with full power of
substitution.
Dated: __________________

            VCA Animal Hospitals, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, Vicar Operating, Inc. hereby assigns and transfers unto
Wells Fargo Bank, N.A., a
                                                             corporation, Five
Hundred (500) shares of the Common Stock of Northside Animal Hospital, Inc. a
Connecticut corporation, (the “Corporation”), standing in its name on the books
of said Corporation represented by Certificate No. ____ and does hereby
irrevocably constitute and appoint any officer of the Corporation to transfer
said stock on the books of the Corporation with full power of substitution.
Dated: __________________

            Vicar Operating, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, National PetCare Centers, Inc. hereby assigns and
transfers unto Wells Fargo Bank, N.A., a
                                                   corporation, 1,000 shares of
the Common Stock of NPC Operations, Inc., a Delaware corporation, (the
“Corporation”), standing in its name on the books of said Corporation
represented by Certificate No. 002 and does hereby irrevocably constitute and
appoint any officer of the Corporation to transfer said stock on the books of
the Corporation with full power of substitution.
Dated: __________________

            National PetCare Centers, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, VCA Animal Hospitals, Inc. hereby assigns and transfers
unto Wells Fargo Bank, N.A., a                                                 
corporation, fifty (50) shares of the Common Stock of Ocean Beach Veterinary
Hospital, Inc., a Washington corporation, (the “Corporation”), standing in its
name on the books of said Corporation represented by Certificate No. 3 and does
hereby irrevocably constitute and appoint any officer of the Corporation to
transfer said stock on the books of the Corporation with full power of
substitution.
Dated: __________________

            VCA Animal Hospitals, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer   

1



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, VCA Animal Hospitals, Inc. hereby assigns and transfers
unto Wells Fargo Bank, N.A., a                                                  
corporation, One Hundred (100) shares of the Common Stock of Old River
Veterinary Hospital, Inc., a California corporation, (the “Corporation”),
standing in its name on the books of said Corporation represented by Certificate
No. 2 and does hereby irrevocably constitute and appoint any officer of the
Corporation to transfer said stock on the books of the Corporation with full
power of substitution.
Dated:                                                             

            VCA Animal Hospitals, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, NPC Operations, Inc. hereby assigns and transfers unto
Wells Fargo Bank, N.A., a ________________ corporation, 1,000 shares of the
Common Stock of Pet Care Hospital, Inc., a Texas corporation, (the
“Corporation”), standing in its name on the books of said Corporation
represented by Certificate No. 1 and does hereby irrevocably constitute and
appoint any officer of the Corporation to transfer said stock on the books of
the Corporation with full power of substitution.
Dated:                                                             

            NPC Operations, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, Pets’ Rx, Inc. hereby assigns and transfers unto Wells
Fargo Bank, N.A., a                                                             
corporation, One Thousand (1,000) shares of the Common Stock of Pets’ RX Nevada,
Inc., a Nevada corporation, (the “Corporation”), standing in its name on the
books of said Corporation represented by Certificate No. ____ and does hereby
irrevocably constitute and appoint any officer of the Corporation to transfer
said stock on the books of the Corporation with full power of substitution.
Dated:                                                             

            Pets’ Rx, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, VCA Centers — Texas, Inc. hereby assigns and transfers
unto Wells Fargo Bank, N.A., a                                            
corporation, One Hundred (100) shares of the Common Stock of Preston Park Animal
Hospital, Inc., a California corporation, (the “Corporation”), standing in its
name on the books of said Corporation represented by Certificate No. 1 and does
hereby irrevocably constitute and appoint any officer of the Corporation to
transfer said stock on the books of the Corporation with full power of
substitution.
Dated:                                                             

            VCA Centers — Texas, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, Arroyo PetCare center, Inc. hereby assigns and
transfers unto Wells Fargo Bank, N.A., a
                                                  corporation, Fifty-Two
(52) shares of the Common Stock of Raleigh Hills Veterinary Clinic, Inc., an
Oregon corporation, (the “Corporation”), standing in its name on the books of
said Corporation represented by Certificate No. 14 and does hereby irrevocably
constitute and appoint any officer of the Corporation to transfer said stock on
the books of the Corporation with full power of substitution.
Dated:                                                             

            Arroyo PetCare Centers, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, Vicar Operating, Inc. hereby assigns and transfers unto
Wells Fargo Bank, N.A., a
                                                             corporation, 1,000
shares of the Common Stock of Sound Technologies, Inc., a Delaware corporation,
(the “Corporation”), standing in its name on the books of said Corporation
represented by Certificate No. 133 and does hereby irrevocably constitute and
appoint any officer of the Corporation to transfer said stock on the books of
the Corporation with full power of substitution.
Dated:                                                             

            Vicar Operating, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer     

 



--------------------------------------------------------------------------------



 



STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, VCA Animal Hospitals, Inc. hereby assigns and transfers
unto Wells Fargo Bank, N.A., a                                         
corporation, One Hundred (100) shares of the Common Stock of Southeast Area
Veterinary Medical Center, Inc., a Colorado corporation, (the “Corporation”),
standing in its name on the books of said Corporation represented by Certificate
No. ___ and does hereby irrevocably constitute and appoint any officer of the
Corporation to transfer said stock on the books of the Corporation with full
power of substitution.
Dated:                                         

            VCA Animal Hospitals, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, VCA Animal Hospitals, Inc. hereby assigns and transfers
unto Wells Fargo Bank, N.A., a                                         
corporation, One Thousand (1,000) shares of the Common Stock of Tempe Vets,
Inc., an Arizona corporation, (the “Corporation”), standing in its name on the
books of said Corporation represented by Certificate No. ____ and does hereby
irrevocably constitute and appoint any officer of the Corporation to transfer
said stock on the books of the Corporation with full power of substitution.
Dated:                                         

            VCA Animal Hospitals, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, NPC Operations, Inc. hereby assigns and transfers unto
Wells Fargo Bank, N.A., a                                          corporation,
1,000 shares of the Common Stock of Total Care Animal Hospital, Inc., a
California corporation, (the “Corporation”), standing in its name on the books
of said Corporation represented by Certificate No. 1 and does hereby irrevocably
constitute and appoint any officer of the Corporation to transfer said stock on
the books of the Corporation with full power of substitution.
Dated:                                         

            NPC Operations, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, VCA Animal Hospitals, Inc. hereby assigns and transfers
unto Wells Fargo Bank, N.A., a                                         
corporation, One Hundred (100) shares of the Common Stock of University Pet
Clinic, Inc., a Hawaii corporation, (the “Corporation”), standing in its name on
the books of said Corporation represented by Certificate No. 2 and does hereby
irrevocably constitute and appoint any officer of the Corporation to transfer
said stock on the books of the Corporation with full power of substitution.
Dated:                                         

            VCA Animal Hospitals, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer   

1



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, VCA Animal Hospitals, Inc. hereby assigns and transfers
unto Wells Fargo Bank, N.A., a                                         
corporation, One Hundred (100) shares of the Common Stock of VCA Anderson Animal
Hospital, Inc., a California corporation, (the “Corporation”), standing in its
name on the books of said Corporation represented by Certificate No. 2 and does
hereby irrevocably constitute and appoint any officer of the Corporation to
transfer said stock on the books of the Corporation with full power of
substitution.
Dated:                                         

            VCA Animal Hospitals, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, VCA Animal Hospitals, Inc. hereby assigns and transfers
unto Wells Fargo Bank, N.A., a                                         
corporation, One Thousand (1,000) shares of the Common Stock of VCA Closter,
Inc., a New Jersey corporation, (the “Corporation”), standing in its name on the
books of said Corporation represented by Certificate No. _______ and does hereby
irrevocably constitute and appoint any officer of the Corporation to transfer
said stock on the books of the Corporation with full power of substitution.
Dated:                                         

            VCA Animal Hospitals, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, VCA Animal Hospitals, Inc. hereby assigns and transfer
unto Wells Fargo Bank, N.A., a                                         
corporation, one thousand (1,000) shares of the Common Stock of VCA Emergency
Pet Clinic, Inc., a California corporation, (the “Corporation”), standing in its
name on the books of said Corporation represented by Certificate No. 1 and does
hereby irrevocably constitute and appoint any officer of the Corporation to
transfer said stock on the books of the Corporation with full power of
substitution.
Dated:                                         

            VCA Animal Hospitals, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, Vicar Operating, Inc. hereby assigns and transfers unto
Wells Fargo Bank, N.A., a                                          corporation,
One Hundred (100) shares of the Common Stock of VCA Miller-Robertson #152, a
California corporation, (the “Corporation”), standing in its name on the books
of said Corporation represented by Certificate No. ____ and does hereby
irrevocably constitute and appoint any officer of the Corporation to transfer
said stock on the books of the Corporation with full power of substitution.
Dated:                                         

            Vicar Operating, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, VCA Animal Hospitals, Inc. hereby assigns and transfers
unto Wells Fargo Bank, N.A., a                                         
corporation, One Hundred (100) shares of the Common Stock of VCA Worth Animal
Hospital, Inc., an Illinois corporation, (the “Corporation”), standing in its
name on the books of said Corporation represented by Certificate No. ___ and
does hereby irrevocably constitute and appoint any officer of the Corporation to
transfer said stock on the books of the Corporation with full power of
substitution.
Dated:                                         

            VCA Animal Hospitals, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, VCA Animal Hospitals, Inc. hereby assigns and transfers
unto Wells Fargo Bank, N.A., a                                         
corporation, three hundred (300) shares of the Common Stock of West Shore
Veterinary Hospital, Inc., a Pennsylvania corporation, (the “Corporation”),
standing in its name on the books of said Corporation represented by Certificate
No. 6 and does hereby irrevocably constitute and appoint any officer of the
Corporation to transfer said stock on the books of the Corporation with full
power of substitution.
Dated:                                         

            VCA Animal Hospitals, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, Pets’ Rx, Inc. hereby assigns and transfers unto Wells
Fargo Bank, N.A., a                                          corporation, One
Thousand (1,000) shares of the Common Stock of William C. Fouts, Ltd., a Nevada
corporation, (the “Corporation”), standing in its name on the books of said
Corporation represented by Certificate No. ________ and does hereby irrevocably
constitute and appoint any officer of the Corporation to transfer said stock on
the books of the Corporation with full power of substitution.
Dated:                                         

            Pets’ Rx, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     For value received, NPC Operations, Inc. hereby assigns and transfers unto
Wells Fargo Bank, N.A., a                                          corporation,
1,000 shares of the Common Stock of Woodland Animal Medical Center, Inc., an
Oklahoma corporation, (the “Corporation”), standing in its name on the books of
said Corporation represented by Certificate No. 1 and does hereby irrevocably
constitute and appoint any officer of the Corporation to transfer said stock on
the books of the Corporation with full power of substitution.
Dated:                                         

            NPC Operations, Inc.
      By:   /s/ Tomas W. Fuller         Tomas W. Fuller        Its: Chief
Financial Officer     

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1: INDEBTEDNESS

          Payee   Amount    
Notes
       
Farber, William
  $ 230,000  
Bierstedt, Roger
    105,933  
Villalobos, Alice & Coast Pet Clinic of Hermosa Beach, Inc.
    262,913  
Twin Rivers Animal Hospital, P.C.
    19,419  
Sahara, Robert
    81,476  
Lavac Enterprises, Inc.
    641,072  
Lavac Enterprises, Inc.
    180,000  
Companion Pet Clinic P.C.
    18,179  
Burke, Henry & Ryncarz, Alex
    3,819  
Gamer, Aubrey
    308,634  
Gamer, Aubrey & Donna Jane
    548,066  
Stovall, Thomas
    4,850  
Levine, Kenneth & Gabrielle
    11,772  
Levine, Kenneth & Gabrielle
    201,736  
Renaldo, Joseph P.
    56,981  
Accomero, Rene
    209,891  
 
     
 
  $ 2,884,741  
 
     
 
       
Capital Leases
       
American Express
  $ 4,454  
DVI Strategic Partners
    8,667  
US Bank Corp
    33,683  
American Express
    4,863  
Highland
    13,021  
DVI Strategic Partner Group
    16,711  
DVI Strategic Partner Group
    2.252  
DVI Strategic Partner Group
    7,102  
DVI Strategic Partner
    1,913  
DVI Strategic Partner
    2,402  
DVI Strategic Partner Group
    4,182  
DVI Strategic Partner Group
    2,169  
DVI Strategic Partner Group
    12,134  
Banker’s Leasing
    4,228  
DVI
    2,779  
American Express
    6,311  
American Express
    5,108  
DVI Strategic Partner Group
    9,946  
USB Bank Corp
    11,094  
Araneta, Inc.
    5,196  
Minolta Copier
    1,866  
American Express
    30,362  
American Express
    6,810  
DMD Communications
    5,578  
American Express
    23,535  
DVI
    14,871  
Olympic
    2,578  
DVI Strategic Partner
    8,583  
Sound Tech
    17,837  
Toshiba
    3,860  
Enterprise Fleet Leasing
    5,637  
Stark Leasing
    6,762  
Stark Leasing
    41,848  
 
     
 
  $ 328,629  
 
     

Earn-Out Payments*

                          Payee   2005     2006     Totals  
 
  $ 90,000     $ 90,000     $ 180,000  
 
    62,500       62,500       125,000  
 
    150,000       —       150,000  
 
    —       100,000       100,000  
 
    75,000       —       75,000  
 
    500,000       —       500,000  
 
    1,500,000       2,000,000       3,600,000  
 
                 
 
  $ 2,377,600     $ 2,262,600     $ 4,630,000  
 
                 

Holdbacks

          Payee   Holdback Amount    
Williamsburg Veterinary Hospital. P.C.
    50,000  
Kenneth Rotondo D.V.M.
    100,000  
Rod Pearson D.V.M.dba Family Velerinary Clinic
    100,000  
Animal Care Clinic Ltd.
    60,000  
Animal Medical and Surgical Center
    100,000  
Critter Velerinary Care, PC
    26,000  
Skldaway Animal Hospital, PC
    25,000  
William S. Hotcomb DVM
    50,000  
Card Schubert and Tom Schubert DVM
    100,000  
Richard Werner D.V.M.
    200,000  
Saddleback Animal Care Center, Inc.
    250,000  
North Bayshore Animal Hospital, Inc.
    100,000  
Beech Road Veterinary Hospital, PC
    100,000  
Anthony Guerino DVM
    75,000  
 
     
 
    1,335,000  
 
     

 

*  
The payee information has been omitted and filed separately with the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.2
PERMITTED LIENS

                                              Original File                    
    Date and   Related Debtor   Secured Party   Collateral   State  
Jurisdiction   Number   Filings
 
                       
Apex Veterinary Hospital, P.A.
  Graybar Financial Services LLC   Leased: Intertel Axxess Telephone System and
other specific equipment   NC   Secretary of State   11/29/01
#20010551126H    
 
                       
Brown Animal Hospital, Inc.
  American Express Business
Finance Corporation   Leased: 12 watt surgical laser this specific equipment  
VT   Secretary of State   11/27/01
#01-146107    
 
                       
Indiana Veterinary Diagnostic Lab, Inc.
  Dell Financial Services, L.P.   Leased: all computer equipment and peripherals
  IN   Secretary of State   12/27/00
#2365410    
 
                       
National PetCare Centers, Inc.
  Wilson, Robert E.   Fixtures, furniture, equipment
In-Lieu: filed as
#94-012-0232 in WA on 1/12/1994   DE   Secretary of State   1/8/04
#4005515 4    
 
                       
North Coast Veterinary Medical Group
  Southwest Community Bank   All assets and fixtures subordinate to security
interest of U.S. Small Business Administration   CA   Secretary of State  
9/26/01
#0127060236    
 
                       
NPC Operations, Inc.
  US Bancorp   Leased: Just Vision Ultrasound   DE   Secretary of State  
5/12/03
#3121385 2    
 
                       
NPC Operations, Inc.
  American Express Business
Finance Corporation   Leased: Aloka Prosound 3500
Ultrasound   DE   Secretary of State   9/8/03
#3248615 0    
 
                       
NPC Operations, Inc.
  US Bancorp   Leased: Ultrasound System with accessories   DE   Secretary of
State   9/12/03
#3236948 9    

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.2
PERMITTED LIENS

                                              Original File                    
    Date and   Related Debtor   Secured Party   Collateral   State  
Jurisdiction   Number   Filings
 
                       
NPC Operations, Inc.
  American Express
Business Finance   Leased: GE LOGI-Q 200 Pro
Ultrasound with printer, C2B
Transducercust   DE   Secretary of State   9/26/03
#3250870 6    
 
                       
Raleigh Hills Veterinary Clinic, PC
Additional Debtor:
R T Franklin DVM PC
  Bank of the West   Equipment: ImagePoint Multispeciality Image System and
other specific equipment   OR   Secretary of State   7/31/00
#521500    
 
                       
Raleigh Hills Veterinary Clinic, PC
Additional Debtor:
R T Franklin DVM PC
  Bank of the West   Equipment: ImagePoint Multispeciality Image System and
other specific equipment   OR   Secretary of Stae   8/21/00
#523709    
 
                       
South County Veterinary Clinic, Inc.
Additional Debtor:
  Kenneth R. Levine & Gabriele Z. Levine   Business equipment, fixtures,
inventory accounts   CA   Secretary of State   5/2/95
#9512360342    
VCA South County Animal Hospital, LLC.
                       
 
                       
South County Veterinary Clinic, Inc.
Additional Debtor:
VCA Animal Hospitals, Inc.
  Kenneth R. Levine & Gabriele Z. Levine   Business equipment, fixtures,
inventory accounts located at: 270 North Halcyon Rd., Arroyo Grande, CA   CA  
Secretary of State   5/2/95
#9512360444    
 
                       
South County Veterinary Clinic, Inc.
Additional Debtor:
VCA Animal Hospitals, Inc.
  Kenneth R. Levine & Gabriele Z. Levine   Business equipment, fixtures,
inventory, accounts only located at:
270 North Halcyon Rd., Arroyo Grande, CA   CA   Secretary of State   5/2/95
#9512360462    

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.2
PERMITTED LIENS

                                              Original File                    
    Date and   Related Debtor   Secured Party   Collateral   State  
Jurisdiction   Number   Filings
 
                       
Toms River Veterinary Hospital, P.A.
  Secured Funding   Leased: Telemedicine system, and other specific equipment  
NJ   Secretary of State   10/18/00
#2003398    
 
                       
University Pet Clinic, Inc.
  Highland Capital Corp.   Leased: HESKA ABC Hematology system and other
specific equipment   HI   Secretary of State   3/25/02
#2002-051574    
 
                       
VCA Antech, Inc.
  General Electric Capital
Corporation   Dual Module benchmark system and other specific equipment   DE  
Secretary of State   10/2/03
#3256326 3    
 
                       
VCA Antech, Inc.
  Citicorp Vendor Finance, Inc.   Copiers   DE   Secretary of State   11/2/04
#43087568    
 
                       
VCA Cenvet, Inc.
  Nassau County Industrial
Development Agency   Fixture filing in Lake Success, NY   CA   Secretary of
State   10/2/02
#0227560776    
 
                       
VCA Professional Animal Laboratory, Inc.
Additional Debtor:
  Bankers/Softech/Mid-States a Divison of BAB Leasing Corp.   Leased: Clinitek
500 Urine analyzer   CA   Secretary of State   6/12/00
#0017160652    
Antech Diagnostics
                       
 
                       
VCA Professional Animal Laboratory, Inc.
  US Bancorp   Leased: Minolta DI620, Canon
ND6551 (cameras)   CA   Secretary of State   5/12/00
#0313460065    

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.2
PERMITTED LIENS

                                                                  Original File
                                Date and   Related Debtor   Secured Party  
Collateral   State   Jurisdiction   Number   Filings
 
                                   
Pets’ Rx, Inc
  Acomero, Rene   Assets, stock and leasehold interest of Princeton Animal
Hospital, Inc., which operates one animal hospital, “VCA Almaden Animal
Hospital,” located in California.     (1 )     (1 )     (1 )    

 

(1)   This is a precautionary lien.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.7
See Appendix A to UCC Questionnaire, “Investment Related Property,” attached
hereto in its entirety.

 



--------------------------------------------------------------------------------



 



Appendix A
to UCC Diligence Certificate
INVESTMENT RELATED PROPERTY
1. Securities. Set forth below is a list of all equity interests owned by a
Grantor together with the type of organization which issued such equity
interests (e.g. corporation, limited liability company, partnership or trust):
- Please see Schedule A.1 attached hereto, as well as the organizational chart
provided herewith. In addition, for ease of reference, a schedule of Permitted
Partially-Owned Subsidiaries is included as well.
2. Deposit Accounts. Set forth below is a list of all bank accounts (checking,
savings, money market or the like) in which any Grantor customarily maintains in
excess of $10,000:
- Please see Schedule A.2 attached hereto for a list of deposit accounts.
3. Securities Accounts. Set forth below is a list of all securities accounts in
which any Grantor customarily maintains securities or other assets having an
aggregate value in excess of $10,000:
- None.
4. Instruments. Set forth below is a list of all instruments owed to any Grantor
in the principal amount of greater than $10,000:
- Please see Schedule A.4 attached hereto.

 



--------------------------------------------------------------------------------



 



SCHEDULE A.1
EQUITY INTERESTS

                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
1. Vicar Operating, Inc.
      AAH Merger
Corporation     100       100     100% Common Stock     2     $ 0.001  
2. VCA Albany Animal Hospital, Inc.
      Albany
Veterinary
Clinic     100       100     100% Common Stock     2     $ 10.00  
3. VCA of New York, Inc.
      AHC of Southern Saratoga County, Inc.     100       100     100% Common
Stock     3     None
4. VCA All Pets Animal Complex, Inc.
      All Pet Complex     N/A       N/A     75% interest in
partnership     N/A       N/A  
5. VCA Animal Hospitals, Inc.
      Animal Center, Inc.     1,000       1,000     100% Common Stock     2    
None
6. VCA Animal Hospitals, Inc.
      Animal Clinic of Santa Cruz, Inc.     118       118     100% Common Stock
    2     None
7. VCA Animal Hospitals, Inc.
      Apex Veterinary Hospital, Inc.     1044       1044     100% Common Stock  
  1     $ 1.00  
8. NPC Operations, Inc.
      Arroyo PetCare Center, Inc.     1,000       1,000     100% Common Stock  
  2     $ 0.01  
9. VCA Asher, Inc.
      VCA Asher Animal
Hospital, LP     N/A       N/A     80% interest in
partnership     N/A       N/A  
10. VCA Animal Hospitals, Inc.
      Associates in Pet Care, Inc.     100       100     100% Common Stock     3
    None
11. VCA Animal Hospitals, Inc.
      Berwyn Veterinarian Hospital, Inc.     1,000       1,000     100% Common
Stock           $ 5.00  
 
            500       500     100% Class A Common Stock           $ 10.00  
12. VCA Animal Hospitals, Inc.
      Brown Animal Hospital, Inc.     1,000       1,000     100% Common Stock  
  1     $ 1.00  
13. VCA Cacoosing Animal Hospital, Inc.
      Cacoosing Animal Hospital, Ltd.     100       100     100% Common Stock  
  2     $ 10.00  

1



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
14. NPC Operations, Inc.
      Cat Clinic of Tulsa, Inc.     1,000       1,000     100% Common Stock    
001     $ 0.01  
15. VCA Clarmar Animal Hospital, Inc.
      Clarmar Animal Hospital, Inc.     1,000       1,000     100% Common Stock
    5     $ 1.00  
16. VCA Animal Hospitals, Inc.
      Cornerstone Veterinary Hospital, Inc.     300       300     100% Common
Stock     1     $ 1.00  
17. VCA Animal Hospitals, Inc.
      C.V.T., Inc.     10,000       10,000     100% Common Stock     4     $
1.00  
18. VCA Detwiler Animal Hospital, Inc.
      Detwiler Veterinary Clinic, Inc.     150       150     100% Common Stock  
  2     $ 1.00  
19. Vicar Operating, Inc.
      Diagnostic Veterinary Service, Inc.     528       528     100% Common
Stock     5     None
20. Golden Merger Corporation
      Eagle Park Animal Clinic, Inc.     100       100     100% Common Stock    
103     None
21. VCA Eagle River Animal Hospital, Inc.
      Eagle River Veterinary Hospital, Inc.     1,000       1,000     100%
Common Stock     2     $ 1.00  
22. NPC Operations, Inc.
      East Mill Plain Animal Hospital, Inc.     1,000       1,000     100%
Common Stock     001     $ 0.01  
23. Golden Merger Corporation
      Edgebrook, Inc.     100       100     100% Common Stock     7     None
24. VCA Professional Animal Laboratory, Inc.
      Florida Veterinary Laboratories, Inc.     100       100     100% Common
Stock     2     $ 5.00  
25. VCA Animal Hospitals, Inc.
      Fox Chapel Animal Hospital, Inc.     100       100     100% Common Stock  
  2     $ 10.00  
26. VCA Animal Hospitals, Inc.
      Freehold, Inc.     1,000       1,000     100% Common Stock     7     None
27. VCA of New York, Inc.
      Glen Animal Hospital Inc.     128       128     100% Common Stock     11  
  None

2



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
28. Vicar Operating, Inc.
      Golden Merger
Corporation     100       100     100% Common Stock     2     $ 0.001  
29. Pets’Rx, Inc.
      H. B. Animal Clinics, Inc.     4,465       4,468     100% Common Stock    
2     $ 1.00  
30. VCA Animal Hospitals, Inc.
      Highlands Animal Hospital, Inc.     30       30     100% Common Stock    
4     None
31. VCA Preofessional Laboratory, Inc.
      Indiana Veterinary Diagnsotic Lab, Inc.     200       200     100% Common
Stock     4     None
32. VCA Animal Hospitals, Inc.
      Kirkwood Animal Hospital, Inc.     100       100     100% Common Stock    
3     None
33. VCA Animal Hospitals, Inc.
      Kirkwood Animal Hospital Boarding & Grooming, Inc.     100       100    
100% Common Stock     3     $ 1.00  
34. VCA Animal Hospitals, Inc.
      Lafayette Veterinary Hospital, Inc.     99       99     100% Common Stock
    5     None
35. Veterinary Centers of America-Texas, L.P.
      Lake Jackson Veterinary Clinic, Inc.     217.75       217.75     100%
Common Stock     013     $ 100.00  
36. VCA Animal Hospitals, Inc.
      Lakewood Animal Hospital, Inc.     100       100     100% Common Stock    
2     None
37. VCA Lammers Animal Hospital Inc.
      Lammers Veterinary Hospital, Inc.     1,750       1,750     100% Common
Stock     15     $ 10.00  
38. VCA Animal Hospitals, Inc.
      Lewelling Veterinary Clinic, Inc.     100       100     100% Common Stock
    2     $ 10.00  
39. VCA Animal Hospitals, Inc.
      M.S. Animal Hospitals, Inc.     50       50     100% Common Stock     2  
  None
40. VCA Animal Hospitals, Inc.
      Main Street Small
Animal Hospital     34       34     100% Common Stock     9     $ 100.00  

3



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
41. VCA Miller Animal Hospital, Inc.
      Miller Animal
Hospital     700       700     100%Common Stock     5     None
42. Vicar Operating, Inc.
      National PetCare Centers, Inc.     1,000       1,000     100%Common Stock
  C-143     $ 0.001  
43. Golden Merger Corporation
      Newark Animal Hospital, Inc.     100       100     100%Common Stock     4
    $ 1.00  
44. VCA Animal Hospitals, Inc.
      North Coast
Veterinary Medical
Group     100,000       100,000     100% Common Stock     3     $ 0.01  
45. Vicar Operating, Inc.
      North Rockville Veterinary Hospital, Inc.     10,000       10,000     100%
Common Stock     7     None
46. VCA Animal Hospitals, Inc.
      Northern Animal Hospital, Inc.     100       100     100% Common Stock    
2     None
47. Vicar Operating, Inc.
      Northside Animal Hospital, Inc.     500       500     100% Common Stock  
  3     None
48. Golden Merger Corporation
      Noyes Animal Hospital, Inc.     380       380     100% Common Stock     4
    $ 10.00  
49. National PetCare Centers, Inc.
      NPC Operations, Inc.     1,000       1,000     100% Common Stock     002  
  $ 0.01  
50. VCA Animal Hospitals, Inc.
      Ocean Beach Veterinary Hospital, Inc.     50       50     100% Common
Stock     3     $ 100.00  
51. VCA Animal Hospitals, Inc.
      Old River Veterinary Hospital, Inc.     100       100     10% Common Stock
    2     None
52. VCA Animal Hospitals, Inc.
      Old Town Veterinary Hospital, Inc.     100       100     100% Common Stock
    2     $ 1.00  
53. NPC Operations, Inc.
      Pet Care Hospital, Inc.     1,000       1,000     100% Common Stock    
001     $ 0.01  
54. Pets’ Rx, Inc.
      Pets’ RX Nevada, Inc.     1,000       1,000     100% Common Stock     3  
  None
55. Vicar Operating, Inc.
      Pets’ Rx, Inc.     6,323,294       6,323,294     100% Common Stock     C80
    $ 0.01  

4



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
56. Vicar Operating, Inc.
      Pets’ Rx, Inc.     915,464       915,464     100% Preferred Stock   P26  
  $ 0.01  
57. Golden Merger Corporation
      PPI of Pennsylvania, Inc.     1,000       1,000     100% Common Stock    
2     $ 0.01  
58. VCA Centers-Texas, Inc.
      Preston Park Animal Hospital, Inc.     100       100     100% Common Stock
    2     $ 0.001  
59. Pets’ Rx, Inc.
  Rene
Accornero1   Princeton Animal Hospital, Inc.     4,615 *     4,615     100%
Common Stock     2     $ 1.00  
60. Golden Merger Corporation
      Professional Veterinary Services, Inc.     100       100     100% Common
Stock     3     $ 1.00  
61. Arroyo PetCare Center, Inc.
      Raleigh Hills Veterinary Clinic, Inc.     52       52     100% Common
Stock     14     None
62. Golden Merger Corporation
      Riviera Animal Hospital, Inc.     500       500     100% Common Stock    
3     $ 1.00  
63. VCA Rossmoor, Inc.
      Rossmoor — El Dorado Animal Hospital, Inc.     100       100     100%
Common Stock     2     $ 10.00  
64. VCA Silver Spur Animal Hospital, Inc.
      Silver Spur Animal Hospital, Inc.     30,000       30,000     100% Common
Stock     4     $ 1.20  
65. Vicar Operating, Inc.
      Sound Technologies, Inc.     1,000       1,000     100% Common Stock    
133     $ 0.001  
66. VCA Animal Hospitals, Inc.
  Kenneth and Gab Levine2   South County Veterinary Clinic, Inc.     800 *    
800     100% Common Stock     3     $ 10.00  
67. VCA Animal Hospitals, Inc.
      Southeast Area Veterinary Medical Center, Inc.     100       100     100%
Common Stock     3     None

 

1   These shares are pledged pursuant to a note which contains early prepayment
restrictions. Therefore the balance of the note will not be paid.   2   These
shares are pledged pursuant to a note which contains early prepayment
restrictions. Therefore the balance of the note will not be paid.

5



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
68. VCA Animal Hospitals, Inc.
      Spanish River Animal Hospital, Inc.     100       100     100% Common
Stock     2     $ 1.00  
69. Pets’ Rx, Inc.
      Spring Mountain
Animal Hospital,
LLC     N/A       N/A     80% interest in
partnership     N/A       N/A  
70. VCA Animal Hospitals, Inc.
      Sundown Animal Clinic Ltd.     2,500       2,500     100% Common Stock    
2     None
71. VCA Animal Hospitals, Inc.
      Tampa Animal Medical Center, Inc.     100       100     100% Common Stock
    5     $ 1.00  
72. VCA Texas Management, Inc.
      Tanglewood Pet Hospital, Inc.     1,000       1,000     100% Common Stock
    4     None
73. VCA Animal Hospitals, Inc.
      Tempe Vets, Inc.     1,000       1,000     100% Common Stock     4    
None
74. Golden Merger Corporation
      The Pet Practice (Florida), Inc.     1,000       1,000     100% Common
Stock     2     $ 0.01  
75. Golden Merger Corporation
      The Pet Practice (Illinois), Inc.     1,000       1,000     100% Common
Stock     2     $ 0.01  
76. Golden Merger Corporation
      The Pet Practice (Massachusetts), Inc.     1,000       1,000     100%
Common Stock     2     $ 0.01  
77. Golden Merger Corporation
      The Pet Practice of Michigan, Inc.     2,850,000       2,850,000     100%
                    25,000       25,000     2,850,000 Class A Common Stock    
12     $0.01                       25,000 Class B Common Stock     4     $1.00  
78. VCA Animal Hospitals, Inc.
      Toms River Veterinary Hospital, P.A.     100       100     100% Common
Stock     36     None
79. NPC Operations, Inc.
      Total Care Animal Hospital, Inc.     1,000       1,000     100% Common
Stock     001     $ 0.01  

6



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
80. VCA Animal Hospitals, Inc.
      University Pet Clinic, Inc.     100       100     100% Common Stock     2
    $ 10.00  
81. Vicar Operating, Inc.
      VCA — Asher, Inc.     100       100     100% Common Stock     2     $
0.001  
82. VCA Animal Hospitals, Inc.
      VCA Alabama, Inc.     100       100     100% Common Stock     2     $
10.00  
83. Albany Veterinary Clinic, Inc.
      VCA Albany Animal
Hospital, LP     N/A       N/A     70% interest in
partnership     N/A       N/A  
84. Vicar Operating, Inc.
      VCA Albany Animal Hospital, Inc.     100       100     100% Common Stock  
  2     $ 0.001  
85. Vicar Operating, Inc.
      VCA Albuquerque, Inc.     100       100     100% Common Stock     2     $
0.001  
86. VCA Animal Hospitals, Inc.
      VCA All Care Animal Hospital, L.P.     N/A       N/A     55% interest in
partnership     N/A       N/A  
87. Vicar Operating, Inc.
      VCA All Pets Animal Complex, Inc.     100       100     100% Common Stock
    2     $ 0.001  
88. Vicar Operating, Inc.
      VCA Alpine Animal Hospital, Inc.     100       100     100% Common Stock  
  3     $ 0.001  
89. VCA Animal Hospitals, Inc.
      VCA Anderson Animal Hospital, Inc.     100       100     100% Common Stock
    2     $ 0.001  
90. Vicar Operating, Inc.
      VCA Anderson of California Animal Hospital, Inc.     100       100    
100% Common Stock     2     $ 0.001  
91. Vicar Operating, Inc.
      VCA Animal Hospitals, Inc.     100       100     100% Common Stock     2  
  $ 0.001  
92. VCA Animal Hospitals, Inc.
      VCA Animal Hospitals — Texas, L.P.     N/A       N/A     74% interest in
partnership     N/A       N/A  
93. VCA Centers-Texas, Inc.
      VCA Animal Hospitals — Texas, L.P.     N/A       N/A     1% interest in
partnership     N/A       N/A  

7



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
94. VCA Animal Hospitals, Inc.
      VCA Animal
Medical Center, LP     N/A       N/A     80% interest in
partnership     N/A       N/A  
95. Vicar Operating, Inc.
      VCA APAC Animal Hospital, Inc.     100       100     100%
Common Stock     2     $ 0.001  
96. Associates In Pet Care, S.C.
      VCA Associates Animal hospital, L.P.     N/A       N/A     75% interest in
partnership     N/A       N/A  
97. VCA Alabama, Inc.
      VCA Becker Animal Hospital, L.P.     N/A       N/A     80% interest in
partnership     N/A       N/A  
98. Pets’ Rx, Inc.
      VCA Black Mountain Animal Hospital, L.P.     N/A       N/A     75%
interest in
partnership     N/A       N/A  
99. Vicar Operating, Inc.
      VCA Cacoosing Animal Hospital, Inc.     100       100     100%
Common Stock     2     $ 0.001  
100. VCA Animal Hospitals, Inc.
      VCA Castle Shannon Veterinary Hospital, Inc.     100       100     100%
Common Stock     2     $ 0.001  
101. Vicar Operating, Inc.
      VCA Centers- Texas, Inc.     100       100     100%
Common Stock     2     $ 0.01  
102. VCA Professional Animal Laboratory, Inc.
      VCA Cenvet, Inc.     100       100     100%
Common Stock     2     $ 0.001  
103. VCA Animal Hospitals, Inc.
      VCA
Chancellor Animal
Hospital, LP     N/A       N/A     80% interest in
partnership     N/A       N/A  
104. Vicar Operating, Inc.
      VCA Clarmar Animal Hospital, Inc.     100       100     100%
Common Stock     2     $ 1.00  
105. Vicar Operating, Inc.
      VCA Clinical Veterinary Labs, Inc.     100       100     100%
Common Stock     2     $ 0.001  
106. Vicar Operating, Inc.
      VCA Clinipath Labs, Inc.     10,000       10,000     100%
Common Stock     3     None  

8



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
107. VCA Animal Hospitals, Inc.
      VCA Closter, Inc.     1,000       1,000     100% Common Stock     5    
None
108. VCA Animal Hospitals, Inc.
      VCA Companion Animal Hospital, L.P.     N/A       N/A     80% interest in
partnership     N/A       N/A  
109. Vicar Operating, Inc.
      VCA Detwiler Animal Hospital, Inc.     100       100     100% Common Stock
    2     $ 0.001  
110. VCA Animal Hospitals, Inc.
      VCA Dover Animal Hospital, Inc.     100       100     100% Common Stock  
  2     $ 1.00  
111. VCA Animal Hospitals, Inc.
      VCA Durant Road Animal Hospital, L.P.     N/A       N/A     80% interest
in
partnership     N/A       N/A  
112. Vicar Operating, Inc.
      VCA Eagle River Animal Hospital, Inc.     100       100     100% Common
Stock     2     $ 1.00  
113. VCA Animal Hospitals, Inc.
      VCA East Anchorage Animal Hospital, Inc.     100       100     100% Common
Stock     2     $ 0.001  
114. Edgebrook, Inc.
      VCA
Edgebrook Animal
Hospital, LP     N/A       N/A     80% interest in
partnership     N/A       N/A  
115. VCA Animal Hospitals, Inc.
      VCA E1 Mirage Animal hospital, L.P.     N/A       N/A     75% interest in
partnership     N/A       N/A  
116. VCA Animal Hospitals, Inc.
      VCA Emergency Pet Clinic, Inc.     1000       1000     100% Common Stock  
  1     None
117. VCA Animal Hospitals, Inc.
      VCA Greater Savannah Animal Hospital, Inc.     100       100     100%
Common Stock     2     $ 0.001  
118. VCA Animal Hospitals, Inc.
      VCA Heritage Animal Hospital, L.P.     N/A       N/A     80% interest in
partnership     N/A       N/A  
119. VCA Animal Hospitals, Inc.
      VCA Howell Branch Animal Hospital, Inc.     100       100     100% Common
Stock     2     $ 0.001  

9



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
120. Vicar Operating, Inc.
      VCA Kaneohe Animal Hospital, Inc.     100       100     100% Common Stock
    2     $ 0.001  
121. Vicar Operating, Inc.
      VCA Lakeside Animal Hospital, Inc.     100       100     100% Common Stock
    2     $ 0.001  
122. Vicar Operating, Inc.
      VCA Lamb and Stewart Animal Hospital, Inc.     100       100     100%
Common Stock     2     None
123. Vicar Operating, Inc.
      VCA Lammers Animal Hospital, Inc.     100       100     100% Common Stock
    2     $ 0.001  
124. Vicar Operating, Inc.
      VCA Lewis Animal Hospital, Inc.     100       100     100% Common Stock  
  2     $ 0.001  
125. VCA Animal Hospitals, Inc.
      VCA MacArthur Animal Hospital, L.P.     N/A       N/A     80% interest in
partnership     N/A       N/A  
126. Vicar Operating, Inc.
      VCA Marina Animal Hospital, Inc.     100       100     100% Common Stock  
  2     $ 0.001  
127. Vicar Operating, Inc.
      VCA
Miller-Robertson
#152     100       100     100% Common Stock     3     $ 0.001  
128. Vicar Operating, Inc.
      VCA Mission, Inc.     100       100     100% Common Stock     2     $
0.001  
129. VCA Animal Hospitals, Inc.
      VCA Missouri, Inc.     100       100     100% Common Stock     1     $
0.001  
130. VCA Animal Hospitals, Inc.
      VCA New London Animal Hospital, L.P.     N/A       N/A     80% interest in
partnership     N/A       N/A  
131. Vicar Operating, Inc.
      VCA Northboro Animal Hospital, Inc.     100       100     100% Common
Stock     2     $ 0.001  
132. Vicar Operating, Inc.
      VCA Northwest Veterinary Diagnostics, Inc.     100       100     100%
Common Stock     2     $ 0.001  

10



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
133. Vicar Operating, Inc.
      VCA of New York, Inc.     100       100     100% Common Stock     R2     $
0.01  
134. Vicar Operating, Inc.
      VCA of San Jose, Inc.     100       100     100% Common Stock     2    
None
135. Vicar Operating, Inc.
      VCA of Teresita, Inc.     100       100     100% Common Stock     2     $
0.001  
136. VCA Animal Hospitals, Inc.
      VCA Oneida Animal Hospital, L.P.     N/A       N/A     85.714% interest in
partnership     N/A       N/A  
137. Preston Park Animal Hospital, Inc.
      VCA Preston Park Animal Hospital, L.P.     N/A       N/A     74% interest
in
partnership     N/A       N/A  
138. VCA Centers-Texas, Inc.
      VCA Preston Park Animal Hospital, L.P.     N/A       N/A     1% interest
in
partnership     N/A       N/A  
139. Vicar Operating, Inc.
      VCA Professional Animal Laboratory, Inc.     100       100     100% Common
Stock     2     $ .001  
140. Vicar Operating, Inc.
      VCA Real Property
Acquisition
Corporation     100       100     100% Common Stock     2     None
141. VCA Animal Hospitals, Inc.
      VCA Referral Associates Animal Hospital, Inc.     100       100     100%
Common Stock     2     $ 0.001  
142. Vicar Operating, Inc.
      VCA Rohrig Animal Hospital, Inc.     100       100     100% Common Stock  
  2     None
143.VCA Rohrig Animal Hospital, Inc.
      VCA Rohrig Animal Hospital, L.P.     N/A       N/A     80% interest in
partnership     N/A       N/A  
144. VCA Animal Hospitals, Inc.
      VCA Rome Animal Hospital, L.P.     N/A       N/A     80% interest in
partnership     N/A       N/A  
145. Vicar Operating, Inc.
      VCA — Rossmoor, Inc.     100       100     100% Common Stock     2     $
0.001  

11



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
146. Vicar Operating, Inc.
      VCA Silver Spur Animal Hospital, Inc.     100       100     100% Common
Stock     2     $ 0.001  
147. South County Veterinary Clinic, Inc.
      VCA South County
Animal Hospital,
LLC     N/A       N/A     70% interest in
partnership     N/A       N/A  
148. Vicar Operating, Inc.
      VCA South Shore Animal Hospital, Inc.     100       100     100% Common
Stock     2     $ 0.001  
149. Vicar Operating, Inc.
      VCA Squire Animal Hospital, Inc.     100       100     100% Common Stock  
  2          
150. VCA Animal Hospitals, Inc.
      VCA St. Petersburg Animal Hospital, Inc.     100       100     100% Common
Stock     2     $ 0.001  
151. Vicar Operating, Inc.
      VCA Texas Management, Inc.     100       100     100% Common Stock     2  
  $ 0.001  
152. Toms River Veterinary Hospital, P.A.
      VCA Toms River Veterinary Hospital, L.P.     N/A       N/A     80%
interest in
partnership     N/A       N/A  
153. VCA Animal Hospitals, Inc.
      VCA Triangle Tower Animal Hospital, L.P.     N/A       N/A     90%
interest in
partnership     N/A       N/A  
154. VCA Animal Hospitals, Inc.
      VCA Worth Animal Hospital, Inc.     100       100     100% Common Stock  
  3     None
155. Vicar Operating, Inc.
      VCA Wyoming Animal Hospital, Inc.     100       100     100% Common Stock
    2     $ 0.001  
156. VCA Centers-Texas, Inc.
      Veterinary Centers of America — Texas, L.P.     N/A       N/A     1%
interest in
partnership     N/A       N/A  
157. VCA Texas Management, Inc.
      Veterinary Centers of America — Texas, L.P.     N/A       N/A     99%
interest in
partnership     N/A       N/A  
158. VCA Marina Animal Hospital, Inc.
      Veterinary Hospitals, Inc.     100       100     100% Common Stock     2  
  None

12



--------------------------------------------------------------------------------



 



                                                  Party to                      
      whom   Company   No. of   Total       Stock         Stock   whose Stock is
  Shares   Issued   % and Type of   Certificate     Grantor/Pledgor   Pledged  
Pledged   Pledged   Shares   Interest Pledged   No.   Par Value
159.VCA Antech, Inc.
      Vicar Operating, Inc.     100       100     100% Common Stock     1     $
0.001  
160. VCA Animal Hospitals, Inc.
      West Los Angeles Veterinary Medical Group, Inc.     800       800     100%
Common Stock     4     $ 5.00  
161. VCA Animal Hospitals, Inc.
      West Shore Veterinary Hospital, Inc.     300       300     100% Common
Stock     6     $ 1.00  
162. Pets’ Rx, Inc.
      William C. Fouts, Ltd.     1,000       1,000     100% Common Stock     3  
  None
163. VCA Animal Hospitals, Inc.
      Wingate, Inc.     1,000       1,000     100% Common Stock     2     None
164. NPC Operations, Inc.
      Woodland Animal Medical Center, Inc.     1,000       1,000     100% Common
Stock     001     $ 0.01  

13



--------------------------------------------------------------------------------



 



SCHEDULE A2: Part I
BANK ACCOUNTS: Animal Hospitals

                                                                               
              LEGAL   ACCOUNT BANK NAME   ACCOUNT NAME   ADDRESS   CITY   STATE
  ZIP   PHONE NUMBER   TAX ID #   ENTITY   NUMBER*  
Harris Bank
  The Pet Practice c/o Veterinary Centers of America   201 S. Grove Avenue  
Barrington   IL     60010       888-340-2265       36-2654605     Neyes Animal
Hospital, Inc.    
Bank of America NA
  Pet Practice Inc-DBA Bowle Animal Hospital   P.O. Box 27025   Richmond   VA  
  23261-7025       800-241-5788       38-3136205     Golden Merger Corporation  
 
Calvin B. Taylor Banking Co.
  Delmarva Vet Hospital   P.O. Box 5   Berlin   MD     21811-0005      
410-641-1700       38-3136205     Golden Merger Corporation    
PNC Bank
  The Pet Practice-Newark   P.O. Box 609   Pittsburgh   FA     15230-9738      
800-287-2265       38-3136205     Newark Animal Hospital, Inc.    
Farmers State Bank
  VCA Aroma Park   3308 Waldron Road   Aroma Park   Illinois     60910      
815-939-9458       95-4097995     The Pet Practice (Illinois), Inc.    
Key Bank
  VCAAH, Inc. dba VCA Brown Animal Hospital   P.O. Box 22114   Albany   NY    
12201-2114       888-539-4249       95-4097995     VCA Animal Hospitals, Inc.  
 
Citizens Bank
  VCA Berwyn Animal Hospital   3322 S. Oak Park Avenue   Berwyn   IL     60402  
    800-806-1692       95-4398490     Berywn Veterinarian Hospilal, Inc.    
M & T Bank
  VCA Cacoosing Animal Hospital   499 Mitchell Street Dept#501-460   Millsboro  
DE     19966       800-220-6004       95-4445011     VCA Cacoosing Animal
Hospilal, Inc.    
Union Bank
  VCA Lakeside Animal Hospital, Inc-Veterinary Centers of America   P.O. Box
85413   San Diego   CA     92186       800-238-4486       95-4482685     VCA
Lakeside Animal Hospital, Inc.    
Commwealth Savings
  VCA Animal Hospital of Sinking Spring   P.O. Box 2100   Valley Forge   PA    
19482-2100       800-327-9885       95-4525461     VCA Animal Hospitals, Inc.  
 
Nat’L City Bank of PA
  VCA Fox Chapel Shadyside Animal Hospital   116 Alleghency Center Mail  
Pittsburgh   PA     15212-5356       800-352-0186       95-4544549     Fox
Chapel Animal Hospital, Inc.    
Cecil Federal Savings Bank
  VCA Elkiton Animal Hospital-Veterinary Centers of America Inc.   127 North
Street   Elkton   MD     21921       410-398-1650       95-4552462     VCA
Animal Hospitals, Inc.    
Wachovia Bank
  VCA Glasgow Animal Hospital   Dept VA7300, P.O. Box 40031   Roanoke   VA    
24022-0031       (800) 566-3862       95-4552462     VCA Animal Hospitals, Inc.
   
Polomac Valley Bank
  VCA Vet Referral Associates Animal-Hospital Inc.   702 Russell Avenue  
Gaithersburg   MD     20877-2606       888-345-1500       95-4552468     VCA
Referral Associates Animals Hospital, Inc.    
Bank of Hanover
  VCA Conewago Animal Hospltal-Inc   25 Carlisle Street   Hanover   PA     17331
      717-637-2201       95-4553984     VCA Animal Hospitals, Inc.    
Bank of America NA
  VCA All Creatures Animal Hospital   P.O. Box 27025   Richmond   VA    
23261-7025       800-232-5252       95-4574532     VCA Animal Hospitals, Inc.  
 
Citizens Bank
  VCA New London Animal Hospital   1 Citizens Drive   Riverside   RI    
02915-3000       800-862-6200       95-4574532     VCA Animal Hospitals, Inc.  
 
Coastal Federal Savings
  VCA Palmetto Animal Hospital   112 Waccamaw Medical Park Drive   Conway   SC  
  29526       843-4444-0216       95-4574532     VCA Animal Hospitals, Inc.    
Salin Bank & Trust
  VCA Animal Hospitals, Inc.-VCA Lafayette   400 Main Street   Lafayette   IN  
  47901     765-742-5901 ext 2129     95-4374532     VCA Animal Hospitals, Inc.
   
Savings Bank of Manchester
  VCA Valley Animal Hospital   923 Main Street   Manchester   CT     06045-0231
      800-455-3115       95-4574332     VCA Animal Hospitals, Inc.    
TIB Bank of the Keys
  VCA Upper Keys Vet Clinic   91980 Overseas Highway   Tavernier   PL     33070
      305-451-5907       95-4574532     VCA Animal Hospitals, Inc.    
Wachovia Bank
  VCA Animal Hospitals, Inc. dba VCA MacArthur Animal Hospilal   5201 MacArthur
Blvd. NW   Washington   DC     20007       202-637-2515       95-4554532     VCA
Animal Hospitals, Inc.    
Wachovia Bank
  VICAR Inc dba Veterinary Centers of America   333 S. Grand Avenue, 12th Floor
  Los Angeles   CA     90071       213-253-7550       95-4574532     VCA Animal
Hospitals, Inc.    
Sun Trust Bank
  Veterinary Center of America Squire-Veterinary Clinic   P.O. Box 85024  
Richmond   VA     23285-5024       800-752-2515       95-4599032     VCA Squire
Animal Hospitals, Inc.    
Associated Bank
  VICAR Inc dba Veterinary Centers of America   333 S. Grand Avenue, 12th Floor
  Los Angeles   CA     90071       213253-7550       95-4817565     Vicar
Operating, Inc.    
Bank of Oklahoma
  VICAR Inc dba Veterinary Centers of America   One Williams Center, 8th Floor  
Tulsa   OK     74172       918-595-3116       95-4817565     Vicar Operating,
Inc.    
Fleet Bank
  VICAR Inc dba Veterinary Centers of America   333 S. Grand Avenue, 12th Floor
  Los Angeles   CA     90071       213-253-7350       95-4817365     Vicar
Operating, Inc.    
Harris Bank
  The Pet Practice-DBA Animal Clinic of Wilmington   2901 N. Mannheim Road  
Franklin Park   IL     60131-2280       847-678-6900       95-4817565     Vicar
Operating, Inc.    
National City Bank of MI/IL
  VICAR Inc dba Veterinary Centers of America   333 S. Grand Avenue, 12th Floor
  Los Angeles   CA     90071       213-253-7550       95-4817565     Vicar
Operating, Inc.    
US Bank
  VTCAR Inc dba Veterinary Centers of America-Bankcards   333 S. Grand Avenue,
12th Floor   Los Angeles   CA     90071       213-253-7550       95-4817565    
Vicar Operating, Inc.    
US Bank
  VCA Lakeshore Animal Hospital, Inc.   135 South LaSalle Street   Chicago   IL
    60603       312-904-7272       95-4817565     VCA Animal Hospitals, Inc.    
Wachovia Bank
  VICAR Inc dba VCA Lewis Animal Hospital   P.O. Box 2870   Jacksonville   FL  
  32231       800-222-3862       95-4817565     Vicar Operating. Inc.    
Wachovia Bank
  VICAR Inc dba Veterinary Centers of America   333 S. Grand Avenue, 12th Floor
  Los Angeles   CA     90071       213-253-7550       95-4817565     Vicar
Operating, Inc.    
Wachovia Bank
  VICAR Inc dba Veterinary Centers of America   333 S. Grand Avenue, 12th Floor
  Los Angeles   CA     90071       213-253-7550       95-4817565     Vicar
Operating, Inc.    
Wachovia Bank
  VICAR Inc dba Veterinary Centers of America-Bankcards   333 S. Grand Avenue,
12th Floor   Los Angeles   CA     90071       213-253-7550       95-4817565    
Vicar Operating, Inc.    
Wachovia Bank
  VICAR Inc dba Veterinary Centers of America-Bankcards   333 S. Grand Avenue,
12th Floor   Los Angeles   CA     90071       213-253-7550       95-4817565    
Vicar Operating, Inc.    
Wachovia Bank
  VICAR Inc dba Veterinary Centers of America   333 S. Grand Avenue, 12th Floor
  Los Angeles   CA     90071       213-253-7550       95-4817565     Vicar
Operating. Inc.    
Wells Fargo Bank
  VICAR Inc dba Veterinary Centers of America   333 S. Grand Avenue, 12th Floor
  Los Angeles   CA     90071       213-253-7550       95-4817555     Vicar
Operating, Inc.    
Wells Fargo Bank
  VICAR Inc dba Veterinary Centers of America-Bankcards   333 S. Grand Avenue,
12th Floor   Los Angeles   CA     90071       213-253-7550       95-4817565    
Vicar Operating, Inc.    

 

*  
The account number associated with each account has been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE A.2: Part II
LABORATORY BANK ACCOUNTS

                  Legal Name     Account #*   Type   Financial Institution  
 
             
 
              Wells Fargo Bank, N.A.
VGA Professional Animal Laboratory, Inc.
              P.O. Box 63020
DBA Antech Diagnostics-Depository
          Depository   San Francisco, CA 94163
 
               
 
              Wells Fargo Bank, N.A.
 
          Disbursement-   P.O. Box 63020
Vicar Operating, Inc. Antech DIA
          Operating   San Francisco, CA 94163
 
               
 
              JP Morgan Chase Bank
 
              P.O. Box 5206
VCA Cenvet, Inc.
          Depository   New Hyde Park, NY 11042
 
               

VCA Operating, Inc.

DBA        
Disbursement-   Wells Fargo Bank, N.A.
P.O. Box 63020
VCA Antech Inc., -Manual Payroll
          Manual Payroll   San Francisco, CA 94163
 
               
 
              Wells Fargo Bank, N.A.
VCA Operating, Inc.
DBA         Disbursement-   P.O. Box 63020
VCA Antech Inc.-Payroll
          Payroll   San Francisco, CA 94163

 

*  
The account number associated with each account has been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE A.2: Part III
CORPORATE BANK ACCOUNTS

                              Bank Name   Legal Entity   Address   Type of
Account   Account #*   Contract   Phone #   Account purpose  
 
                           
Wells Fargo Bank, N.A.
  Vicar Operating Inc.   333 S. Grand Ave 9th Floor LA., Calif 90071   Wholesale
Checking       Mike St. Geme   213-253-7304   Operations account
Wells Fargo Bank, N.A.
  Vicar Operating Inc.   333 S. Grand Ave 9th Floor LA., Calif 90071   Wholesale
Checking       Mike St. Geme   213-253-7550   VCA Health Insurance
Wells Fargo Bank, N.A.
  Vicar Operating Inc.   333 S. Grand Ave 9th Floor LA., Calif 90071   Wholesale
Checking       Mike St. Geme   213-253-7550   NPC Health Insurance
Wells Fargo Bank, N.A.
  Vicar Operating Inc.   333 S. Grand Ave 9th Floor LA., Calif 90071   Wholesale
Checking       Mike St. Geme   213-253-7550   VCA Holding account
Wells Fargo Bank, N.A.
  Vicar Operating Inc.   707 Wilshire Blvd. 17th Floor LA., Calif 90017   Money
Market Investment       Doug Morello   213-614-2244   Investment

 

*  
The account number associated with each account has been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Schedule A2: Part IV
Medical Equipment Segment Bank Accounts
City National Bank
5650 E1 Camino Real, Suite 130
Carlsbad, CA 92008
Business Checking*           
Signature Authority: Kevin Wilson, Steve Eyl, Debra Gillespie, Nicole Allen
City National Bank
5650 El Camino Real, Suite 130
Carlsbad, CA 92008
Money Market*          
Signature Authority: Kevin Wilson, Steve Eyl, Debra Gillespie
City National Bank
5650 El Camino Real, Suite 130
Carlsbad, CA 92008
Money Market*          
Signature Authority: Kevin Wilson, Steve Eyl, Debra Gillespie
Bank of America
Fallbrook Branch
P.O. Box 37176
San Francisco, CA 94137-0001
Business Checking*          
Signature Authority: Kevin Wilson, Steve Eyl, Debra Gillespie
Merrill Lynch
7825 Fay Avenue, Suite 300
La Jolla, CA 92037
Working Capital Management Account*          
Signature Authority: Kevin Wilson, Steve Eyl, Debra Gillespie
 

*  
The account number associated with this account has been omitted and filed
separately with the Securities and Exchange Commission.

44



--------------------------------------------------------------------------------



 



    Schedule A.4, Part I: Instruments
Notes Receivable > $10,000

                                                      Current                  
  Original Principal     Principal Amount         Grantor Issuer of Instrument*
    of Instrument     of Instrument     Maturity Date  
Edgebrook, Inc.
                     309,509       292,141     August-14  
VCA of New York, Inc.
            111,000       85,747     May-12  
VCA Dover Animal Hospital, Inc.
            229,887       229,887     April-15  
Preston Park Animal Hospital, Inc.
            522,319       522,319     August-09  
VCA Alabama, Inc.
            180,000       180,000     February-10  
VCA Animal Hospitals, Inc.
            350,000       330,457     July-14  
South County Veterinary Clinic, Inc.
            180,000       148,416     October-15  
Pet’s Rx, Inc.
            340,000       243,683     April-10  
VCA Animal Hospital, Inc.
            292,500       193,936     June-09  
VCA Antech, Inc.
            240,000       219,281     December-08  
VCA Antech, Inc.
            25,000       20,641     January-09  
The Pet Practice (Illinois), Inc.
            294,179       63,466     October-06  
National PetCare Centers, Inc.
            428,023       373,591     February-11 a
Arroyo PetCare Center, Inc.
            130,000       130,000     April-10  

 

Notes:   A)   A reciprocal note was acquired at the same time as this note, in
connection with the NPC transaction. The reciprocal note will offset this note.
  The original amount of the reciprocal note was $241,815, the current principal
amount is $221,025 and the maturity date is December-08.

 

*  
The identity of each issuer has been omitted and filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE A.4, Part II: Instruments
Swap Agreements

1.   Terms of the Interest Rate Swap:
Notional: $20,000,000 bullet
Trade Date: May 7, 2003
Effective Date: May 30, 2003
Term Date: May 31, 2005
Vicar pays fixed ate 1.72% monthly, Actual/360
Vicar receives 1-Month LIBOR monthly, Actual/360
      Parties:
Fixed Rate Payer: Vicar Operating, Inc.
Floating Rate Payer: Wells Fargo Bank, N.A.   2.   Terms of the Interest Rate
Swap:
Notional: $20,000,000 bullet
Trade Date: May 20, 2003
Effective Date: May 30, 2003
Term Date: May 31, 2005
Vicar pays fixed ate 1.505% monthly, Actual/360
Vicar receives 1-Month LIBOR monthly, Actual/360       Parties:
Fixed Rate Payer: Vicar Operating, Inc.
Floating Rate Payer: Goldman Sachs Capital Markets, L.P.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1 TO
CREDIT AND GUARANTY AGREEMENT
FUNDING NOTICE
     Reference is made to the Credit and Guaranty Agreement, dated as of May 16,
2005 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among VICAR OPERATING, INC. (“Company”),
VCA ANTECH, INC., (“Holdings”) and certain Subsidiaries of Company, as
Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS CREDIT
PARTNERS L.P., as Joint Lead Arranger, Joint Bookrunner and sole Syndication
Agent and WELLS FARGO BANK, N.A., as Joint Lead Arranger, Joint Bookrunner and
Administrative Agent.
     Pursuant to the applicable Section of the Credit Agreement (2.2 for
Revolving Loans; 2.3 for Swing Line Loans; 2.1(c) for Delayed Draw Term Loans),
Company desires that Lenders make the following Loans to Company in accordance
with the applicable terms and conditions of the Credit Agreement on [mm/dd/yy]
(the “Credit Date”):

                   1.   Revolving Loans    
 
           
 
  o   Base Rate Loans:   $[___,___,___]
 
           
 
  o   Eurodollar Rate Loans, with an Initial Interest Period of __________
Month(s):   $[___,___,___]
 
                 2.   Swing Line Loans:   $[___,___,___]
 
           
 
  o   Base Rate Loans:   $[___,___,___]
 
                 3.   Delayed Draw Term Loans:   $[___,___,___]
 
           
 
  o   Base Rate Loans:   $[___,___,___]
 
           
 
  o   Eurodollar Rate Loans, with an Initial Interest Period of __________
Month(s):   $[___,___,___]

     Company hereby certifies that:
     (i) with respect to any Revolving Loan, after making any such Loan

A1-1



--------------------------------------------------------------------------------



 



requested on such Credit Date, the Total Utilization of Revolving Commitments
shall not exceed the Revolving Commitments then in effect;
     (ii) as of the Credit Date, the representations and warranties contained in
each of the Credit Documents are true, correct and complete in all material
respects on and as of such Credit Date to the same extent as though made on and
as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties are true, correct and complete in all material respects on and as of
such earlier date;
     (iii) as of such Credit Date, no event has occurred and is continuing or
would result from the consummation of the borrowing contemplated hereby that
would constitute an Event of Default or a Default.

          Date: [mm/dd/yy] VICAR OPERATING, INC.
      By:           Name:           Title:      

A1-2



--------------------------------------------------------------------------------



 



EXHIBIT A-2 TO
CREDIT AND GUARANTY AGREEMENT
CONVERSION/CONTINUATION NOTICE
     Reference is made to the Credit and Guaranty Agreement, dated as of May 16,
2005 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among VICAR OPERATING, INC. (“Company”),
VCA ANTECH, INC., (“Holdings”) and certain Subsidiaries of Company, as
Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS CREDIT
PARTNERS L.P., as Joint Lead Arranger, Joint Bookrunner and sole Syndication
Agent and WELLS FARGO BANK, N.A., as Joint Lead Arranger, Joint Bookrunner and
Administrative Agent.
     Pursuant to Section 2.8 of the Credit Agreement, Company desires to convert
or to continue the following Loans, each such conversion and/or continuation to
be effective as of [mm/dd/yy]:
     1. Term Loans:

                 
$[___,___,___]
  Eurodollar Rate Loans to be continued   Initial Interest Period of __________
month(s) 
 
               
$[___,___,___]
  Base Rate Loans to be converted to Eurodollar Rate Loans   Initial Interest
Period of __________ month(s) 
 
               
$[___,___,___]
  Eurodollar Rate Loans to be converted to Base Rate Loans        

     2. Revolving Loans:

                 
$[___,___,___]
  Eurodollar Rate Loans to be continued   Initial Interest Period of __________
month(s) 
 
               
$[___,___,___]
  Base Rate Loans to be converted to Eurodollar Rate Loans   Initial Interest
Period of __________ month(s) 

EXHIBIT A-2-1



--------------------------------------------------------------------------------



 



                 
$[___,___,___]
  Eurodollar Rate Loans to be converted to Base Rate Loans        

     Company hereby certifies that as of the date hereof, no event has occurred
and is continuing or would result from the consummation of the conversion and/or
continuation contemplated hereby that would constitute an Event of Default or a
Default.

          Date: [mm/dd/yy] VICAR OPERATING, INC.
      By:           Name:           Title:        

EXHIBIT B-1-2



--------------------------------------------------------------------------------



 



EXHIBIT A-3 TO
CREDIT AND GUARANTY AGREEMENT
ISSUANCE NOTICE
     Reference is made to the Credit and Guaranty Agreement, dated as of May 16,
2005 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among VICAR OPERATING, INC. (“Company”),
VCA ANTECH, INC., (“Holdings”) and certain Subsidiaries of Company, as
Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS CREDIT
PARTNERS L.P., as Joint Lead Arranger, Joint Bookrunner and sole Syndication
Agent and WELLS FARGO BANK, N.A., as Joint Lead Arranger, Joint Bookrunner and
Administrative Agent.
     Pursuant to Section 2.23 of the Credit Agreement, Company desires a Letter
of Credit to be issued in accordance with the terms and conditions of the Credit
Agreement on [mm/dd/yy] (the “Credit Date”) in an aggregate face amount of
$[     ,     ,     ].

    Attached hereto for each such Letter of Credit are the following:

               (a) the stated amount of such Letter of Credit;
               (b) the name and address of the beneficiary;
               (c) the expiration date; and
               (d) either (i) the verbatim text of such proposed Letter of
Credit, or (ii) a description of the proposed terms and conditions of such
Letter of Credit, including a precise description of any documents to be
presented by the beneficiary which, if presented by the beneficiary prior to the
expiration date of such Letter of Credit, would require the Issuing Lender to
make payment under such Letter of Credit.
Company hereby certifies that:
     (i) after issuing such Letter of Credit requested on the Credit Date, the
Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;
     (ii) as of the Credit Date, the representations and warranties contained in
each of the Credit Documents are true, correct and complete in all material
respects on and as of such Credit Date to the same extent as though made on and
as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties are true, correct and complete in all material respects on and as of
such earlier date;
EXHIBIT B-1-3

 



--------------------------------------------------------------------------------



 



     (iii) as of such Credit Date, no event has occurred and is continuing or
would result from the consummation of the issuance contemplated hereby that
would constitute an Event of Default or a Default.

          Date: [mm/dd/yy] VICAR OPERATING, INC.       By:           Name:      
  Title:        

EXHIBIT B-1-4

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1 TO
CREDIT AND GUARANTY AGREEMENT
TERM LOAN NOTE

      $[1][     ,     ,         [2][mm/dd/yy]

     FOR VALUE RECEIVED, VICAR OPERATING, INC., a Delaware corporation
(“Company”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the principal amount of [1][DOLLARS] ($[     ,     ,     ][1]) in the
installments referred to below.
     Company also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Credit and Guaranty Agreement, dated as of May 16, 2005 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among VICAR OPERATING, INC. (“Company”), VCA ANTECH, INC., (“Holdings”)
and certain Subsidiaries of Company, as Guarantors, the Lenders party thereto
from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P., as Joint Lead Arranger,
Joint Bookrunner and sole Syndication Agent and WELLS FARGO BANK, N.A., as Joint
Lead Arranger, Joint Bookrunner and Administrative Agent (the “Administrative
Agent”).
     Company shall make principal payments on this Note as set forth in
Section 2.11 of the Credit Agreement.
     This Note is one of the “Term Notes” in respect of [Closing Date Term Loans
and Delayed Draw Term Loans the aggregate principal amount of $425,000,000] [New
Term Loans in the aggregate principal amount of $                       for the
Series of which the New Term Loan evidenced by this Note is a part] and is
issued pursuant to and entitled to the benefits of the Credit Agreement, to
which reference is hereby made for a more complete statement of the terms and
conditions under which the [New] Term Loan evidenced hereby was made and is to
be repaid.
     All payments of principal and interest in respect of this Note shall be
made in lawful money of the United States of America in same day funds at the
Principal Office of Administrative Agent or at such other place as shall be
designated in writing for such purpose in accordance with the terms of the
Credit Agreement. Unless and until an Assignment Agreement effecting the
assignment or transfer of this Note shall have been accepted by Administrative
Agent and recorded in the Register, Company, each Agent and Lenders shall be
entitled to deem
 

[1]   Lender’s Term Loan Commitment   [2]   Date of Issuance

EXHIBIT B-1-1

 



--------------------------------------------------------------------------------



 



and treat Payee as the owner and holder of this Note and the Loan evidenced
hereby. Payee hereby agrees, by its acceptance hereof, that before disposing of
this Note or any part hereof it will make a notation hereon of all principal
payments previously made hereunder and of the date to which interest hereon has
been paid; provided, the failure to make a notation of any payment made on this
Note shall not limit or otherwise affect the obligations of Company hereunder
with respect to payments of principal of or interest on this Note.
     This Note is subject to mandatory prepayment and to prepayment at the
option of Company, each as provided in the Credit Agreement.
     THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF.
     Upon the occurrence of an Event of Default, the unpaid balance of the
principal amount of this Note, together with all accrued and unpaid interest
thereon, may become, or may be declared to be, due and payable in the manner,
upon the conditions and with the effect provided in the Credit Agreement.
     The terms of this Note are subject to amendment only in the manner provided
in the Credit Agreement.
     This Note is subject to restrictions on transfer or assignment as provided
in the Credit Agreement.
     No reference herein to the Credit Agreement and no provision of this Note
or the Credit Agreement shall alter or impair the obligations of Company, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.
     Company promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Credit Agreement, incurred in the
collection and enforcement of this Note. Company and any endorsers of this Note
hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.
EXHIBIT B-1-2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

            VICAR OPERATING, INC.
      By:           Name:       Title:        

EXHIBIT B-1-3

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2 TO
CREDIT AND GUARANTY AGREEMENT
REVOLVING LOAN NOTE

      $[1][___,___,___]   [2][mm/dd/yy]

     FOR VALUE RECEIVED, VICAR OPERATING, INC., a Delaware corporation
(“Company”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns, on or before [mm/dd/yy], the lesser of (a) [1] [DOLLARS] ($[1][     
,      ,      ]) and (b) the unpaid principal amount of all advances made by
Payee to Company as Revolving Loans under the Credit Agreement referred to
below.
     Company also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Credit and Guaranty Agreement, dated as of May 16, 2005 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among VICAR OPERATING, INC. (“Company”), VCA ANTECH, INC., (“Holdings”)
and certain Subsidiaries of Company, as Guarantors, the Lenders party thereto
from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P., as Joint Lead Arranger,
Joint Bookrunner and sole Syndication Agent and WELLS FARGO BANK, N.A., as Joint
Lead Arranger, Joint Bookrunner and Administrative Agent.
     This Note is one of the “Revolving Loan Notes” in the aggregate principal
amount of $75,000,000 and is issued pursuant to and entitled to the benefits of
the Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Loans evidenced hereby
were made and are to be repaid.
     All payments of principal and interest in respect of this Note shall be
made in lawful money of the United States of America in same day funds at the
Principal Office of Administrative Agent or at such other place as shall be
designated in writing for such purpose in accordance with the terms of the
Credit Agreement. Unless and until an Assignment Agreement effecting the
assignment or transfer of this Note shall have been accepted by Administrative
Agent and recorded in the Register, Company, each Agent and Lenders shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
Loans evidenced hereby. Payee hereby agrees, by its acceptance hereof, that
before disposing of this Note or any part hereof it will make a notation hereon
of all principal payments previously made hereunder and of the date to which
interest hereon has been paid; provided, the failure to make a notation of any
payment
 

[1]   Lender’s Revolving Credit Commitment   [2]   Date of Issuance

EXHIBIT B-2-1

 



--------------------------------------------------------------------------------



 



made on this Note shall not limit or otherwise affect the obligations of Company
hereunder with respect to payments of principal of or interest on this Note.
     This Note is subject to mandatory prepayment and to prepayment at the
option of Company, each as provided in the Credit Agreement.
     THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES THEREOF.
     Upon the occurrence of an Event of Default, the unpaid balance of the
principal amount of this Note, together with all accrued and unpaid interest
thereon, may become, or may be declared to be, due and payable in the manner,
upon the conditions and with the effect provided in the Credit Agreement.
     The terms of this Note are subject to amendment only in the manner provided
in the Credit Agreement.
     This Note is subject to restrictions on transfer or assignment as provided
in the Credit Agreement.
     No reference herein to the Credit Agreement and no provision of this Note
or the Credit Agreement shall alter or impair the obligations of Company, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.
     Company promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Credit Agreement, incurred in the
collection and enforcement of this Note. Company and any endorsers of this Note
hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.
EXHIBIT B-2-2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

            VICAR OPERATING, INC.
      By:           Name:           Title:        

EXHIBIT B-2-3

 



--------------------------------------------------------------------------------



 



TRANSACTIONS
ON
REVOLVING LOAN NOTE

                                      Outstanding         Type of   Amount of  
Amount of   Principal         Loan Made   Loan Made   Principal Paid   Balance  
Notation Date   This Date   This Date   This Date   This Date   Made By        
             

EXHIBIT B-2-4

 



--------------------------------------------------------------------------------



 



EXHIBIT B-3 TO
CREDIT AND GUARANTY AGREEMENT
SWING LINE NOTE

      $[1][     ,      ,      ]   [2][mm/dd/yy]

     FOR VALUE RECEIVED, VICAR OPERATING, INC., a Delaware corporation
(“Company”), promises to pay to WELLS FARGO BANK, N.A., as Swing Line Lender
(“Payee”), on or before [mm/dd/yy], the lesser of (a) [1] [DOLLARS] ($[___, ___,
___]) and (b) the unpaid principal amount of all advances made by Payee to
Company as Swing Line Loans under the Credit Agreement referred to below.
     Company also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Credit and Guaranty Agreement, dated as of May 16, 2005 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among VICAR OPERATING, INC. (“Company”), VCA ANTECH, INC., (“Holdings”)
and certain Subsidiaries of Company, as Guarantors, the Lenders party thereto
from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P., as Joint Lead Arranger,
Joint Bookrunner and sole Syndication Agent and WELLS FARGO BANK, N.A., as Joint
Lead Arranger, Joint Bookrunner and Administrative Agent.
     This Note is the “Swing Line Note” and is issued pursuant to and entitled
to the benefits of the Credit Agreement, to which reference is hereby made for a
more complete statement of the terms and conditions under which the Swing Line
Loans evidenced hereby were made and are to be repaid.
     All payments of principal and interest in respect of this Note shall be
made in lawful money of the United States of America in same day funds at the
Principal Office of Swing Line Lender or at such other place as shall be
designated in writing for such purpose in accordance with the terms of the
Credit Agreement.

    This Note is subject to mandatory prepayment and to prepayment at the option
of Company, each as provided in the Credit Agreement.

      THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE
 

[1]   Swing Line Sublimit   [2]   Date of Issuance

EXHIBIT B-3-1



--------------------------------------------------------------------------------



 



HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.
     Upon the occurrence of an Event of Default, the unpaid balance of the
principal amount of this Note, together with all accrued and unpaid interest
thereon, may become, or may be declared to be, due and payable in the manner,
upon the conditions and with the effect provided in the Credit Agreement.

    The terms of this Note are subject to amendment only in the manner provided
in the Credit Agreement.

     This Note is subject to restrictions on transfer or assignment as provided
in the Credit Agreement.
     No reference herein to the Credit Agreement and no provision of this Note
or the Credit Agreement shall alter or impair the obligations of Company, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.
     Company promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Credit Agreement, incurred in the
collection and enforcement of this Note. Company and any endorsers of this Note
hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

EXHIBIT B-3-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

            VICAR OPERATING, INC.
      By:           Name:           Title:      

EXHIBIT B-3-3



--------------------------------------------------------------------------------



 



         

TRANSACTIONS
ON
SWING LINE NOTE

                                                      Outstanding         Amount
of   Amount of   Principal         Loan Made   Principal Paid   Balance  
Notation Date   This Date   This Date   This Date   Made By
 
                               





--------------------------------------------------------------------------------



 



EXHIBIT C TO
CREDIT AND GUARANTY AGREEMENT
COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

     1. I am the Chief Financial Officer of VCA ANTECH, INC. (“Holdings”) and
VICAR OPERATING, INC. (“Company”).
     2. I have reviewed the terms of that certain Credit and Guaranty Agreement,
dated as of May 16, 2005 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among VICAR
OPERATING, INC. (“Company”), VCA ANTECH, INC., (“Holdings”) and certain
Subsidiaries of Company, as Guarantors, the Lenders party thereto from time to
time, GOLDMAN SACHS CREDIT PARTNERS L.P., as Joint Lead Arranger, Joint
Bookrunner and sole Syndication Agent and WELLS FARGO BANK, N.A., as Joint Lead
Arranger, Joint Bookrunner and Administrative Agent, and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of Company and its Subsidiaries during the accounting
period covered by the attached financial statements.
     3. The examination described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in a separate attachment, if any, to this
Certificate, describing in detail, the nature of the condition or event, the
period during which it has existed and the action which Company has taken, is
taking, or proposes to take with respect to each such condition or event.
     The foregoing certifications, together with the computations set forth in
the Annex A hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered [mm/dd/yy] pursuant to Section 5.1(d)
of the Credit Agreement.

            VCA ANTECH, INC.

VICAR OPERATING, INC.
      By:           Name:          Title:  Chief Financial Officer   

EXHIBIT C-5



--------------------------------------------------------------------------------



 



         

ANNEX A TO
COMPLIANCE CERTIFICATE
FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy].

                  1. Consolidated Adjusted EBITDA: (i) – (ii) =   $
[   ,   ,    ]          
 
        (i)  
(a)   Consolidated Net Income:
  $ [   ,   ,    ]          
 
               
(b)   Consolidated Interest Expense:
  $ [   ,   ,    ]          
 
               
(c)   provisions for taxes based on income:
  $ [   ,   ,    ]          
 
               
(d)   total depreciation expense:
  $ [   ,   ,    ]          
 
               
(e)   total amortization expense:
  $ [   ,   ,    ]          
 
               
(f)   other non-cash items reducing Consolidated Net Income[*]:
  $ [   ,   ,    ]          
 
               
(g)   to the extent deducted in calculating Consolidated Net Income, Transaction
Costs:
  $ [   ,   ,    ]          
 
        (ii)  
other non-cash items increasing Consolidated Net Income[**]:
  $ [   ,   ,    ]          
 
        2. Consolidated Capital Expenditures: ((i) – (ii)) + (iii) =   $
[   ,   ,    ]          
 
        (i)  
the aggregate of the expenditures of Company and its Subsidiaries during such
period determined on a consolidated basis that, in accordance with GAAP, are or
should be included in “purchase of property and equipment” or similar items
reflected in the consolidated statement of cash flows of Company and its
Subsidiaries:
  $ [   ,   ,    ]          
 
        (ii)  
(a)   any acquisition of assets that constitutes
       

 

[*]     Excluding any such non-Cash item to the extent that it represents an
accrual or reserve for potential Cash items in any future period or amortization
of a prepaid Cash item that was paid in a prior period but, notwithstanding
anything to the contrary herein, including without limitation, reserves for
lease expense and other charges and expenses related to the closure of hospitals
to the extent not paid in cash.   [**]    Excluding any such non-Cash item to
the extent that it represents the reversal of an accrual or reserve for
potential Cash items in any prior period.

EXHIBIT C-6



--------------------------------------------------------------------------------



 



                         
a Permitted Acquisition:
  $ [   ,   ,   ]          
 
               
(b)   expenditures made by Company pursuant to Sections 2.13(a) and 2.13(b) of
the Credit Agreement:
  $ [   ,   ,   ]          
 
        (iii)  
to extent not otherwise included, expenditures of Company and its Subsidiaries
with respect to assets constituting fee interest in real property acquired by
Company or its Subsidiaries in connection with a Permitted Acquisition
  $ [   ,   ,   ]          
 
        3. Consolidated Cash Interest Expense:   $ [   ,   ,   ]          
 
        4. Consolidated Current Assets:   $ [   ,   ,   ]          
 
        5. Consolidated Current Liabilities:   $ [   ,   ,   ]          
 
        6. Consolidated Excess Cash Flow: (i) – (ii) – (or +) (iii) =   $
[   ,   ,   ]          
 
        (i)
(a)   Consolidated Adjusted EBITDA:
  $ [   ,   ,   ]            
 
               
(b)   Consolidated Working Capital Adjustment
  $ [   ,   ,   ]          
 
        (ii)  
(a)   voluntary and scheduled repayments of Consolidated Total Debt[***]
  $ [   ,   ,   ]          
 
               
(b)   Consolidated Capital Expenditures[****]:
  $ [   ,   ,   ]          
 
               
(c)   Consolidated Cash Interest Expense
  $ [   ,   ,   ]          
 
               
(d)   the provision for current taxes based on income of Holdings and its
Subsidiaries and payable in cash:
  $ [   ,   ,   ]          
 
               
(e)    to the extent not otherwise deducted in determining Consolidated Excess
Cash Flow, cash payments made in connection with Permitted Acquisitions [*****];
  $ [   ,   ,   ]  

 

[***]   Excluding repayments of Revolving Loans or Swing Line Loans except to
the extent the Revolving Credit Commitments are permanently reduced in
connection with such repayments.   [****]   Net of any proceeds of any related
financings with respect to such expenditures.   [*****]   Net of any proceeds of
related financing.

EXHIBIT C-7



--------------------------------------------------------------------------------



 



                         
(f)    all amounts that were made as Investments in Persons, other than
Holdings, Company or a Guarantor Subsidiary:
  $ [  ,  ,  ]          
 
               
(g)    Transaction Costs to the extent paid in cash:
  $ [  ,  ,  ]          
(h)    all amounts that were distributed pro rata to the holders of Capital
Stock of Subsidiaries of Company (other than Company and Subsidiaries of
Company) or that were paid in cash to repurchase the Capital Stock of Holdings
or any Subsidiary of Company from a Person who is not an Affiliate of Company:
  $ [  ,  ,  ]          
 
        (iii)  
the amount by which outstanding loans permitted pursuant to Section 6.7(g) of
the Credit Agreement increased or decreased during such period when compared to
such amount as of the end of the immediately preceding Fiscal Year:
  $ [  ,  ,  ]          
 
        7. Consolidated Fixed Charges: (i) + (ii) + (iii) + (iv) =   $
[  ,  ,  ]          
 
        (i)  
Consolidated Cash Interest Expense:
  $ [  ,  ,  ]          
 
        (ii)  
scheduled payments of principal on Consolidated Total Debt:
  $ [  ,  ,  ]          
 
        (iii)  
Consolidated Capital Expenditures:
  $ [  ,  ,  ]          
 
        (iv)  
provisions for current cash taxes based on income:
  $ [  ,  ,  ]          
 
        8. Consolidated Interest Expense:   $ [  ,  ,  ]          
 
        9. Consolidated Net Income: (i) – (ii) =   $ [  ,  ,  ]          
 
          (i)    
the net income (or loss) of Company and its Subsidiaries on a consolidated basis
for such period taken as a single accounting period determined in conformity
with GAAP:
  $ [  ,  ,  ]          
 
        (ii)  
(a)    the income of any Person (other than a Subsidiary of Company) in which
any other Person (other than Company or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Company or any of its Subsidiaries by such Person:
  $ [  ,  ,  ]          
 
               
(b)   the income (or loss) of any Person accrued
       

EXHIBIT C-8



--------------------------------------------------------------------------------



 



                         
prior to the date it becomes a Subsidiary of Company or is merged into or
consolidated with Company or any of its Subsidiaries or that Person’s assets are
acquired by Company or any of its Subsidiaries:
  $ [  ,  ,  ]          
 
               
(c)    the income of any Subsidiary of Company to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary:
  $ [  ,  ,  ]          
 
               
(d)    any after-tax gains or losses attributable to Asset Sales or returned
surplus assets of any Pension Plan:
  $ [  ,  ,  ]          
 
               
(e)   to the extent not included in clauses (ii)(a) through (d) above, any net
extraordinary gains or net extraordinary losses:
  $ [  ,  ,  ]          
 
        10. Consolidated Total Debt:   $ [  ,  ,  ]          
 
        11. Consolidated Working Capital: (i) – (ii) =   $ [  ,  ,  ]          
 
        (i)  
Consolidated Current Assets:
  $ [  ,  ,  ]          
 
        (ii)  
Consolidated Current Liabilities:
  $ [  ,  ,  ]          
 
        12. Consolidated Working Capital Adjustment: (i) – (ii) =   $ [  ,  ,  ]
         
 
        (i)  
Consolidated Working Capital as of the beginning of such period:
  $ [  ,  ,  ]          
 
        (ii)  
Consolidated Working Capital as of the end of such period:
  $ [  ,  ,  ]          
 
        13. Fixed Charge Coverage Ratio: (i)/(ii) =                
 
        (i)  
Consolidated Adjusted EBITDA for the four-Fiscal Quarter period then ended:
  $ [  ,  ,  ]          
 
        (ii)  
Consolidated Fixed Charges for such four-Fiscal Quarter period:
  $ [  ,  ,  ]  

EXHIBIT C-9



--------------------------------------------------------------------------------



 



                                 
 
  Actual:     _.__:1.00          
 
  Required:     1.20:1.00   14. Leverage Ratio: (i)/(ii) =                      
 
 
                (i)  
Consolidated Total Debt
          $ [  ,  ,  ]          
 
                (ii)  
Consolidated Adjusted EBITDA for the four-Fiscal Quarter period then ended:
          $ [  ,  ,  ]          
 
                       
 
  Actual:     _.__:1.00          
 
  Required:     _.__:1.00   15. Maximum Consolidated Capital Expenditures      
                 
 
               
50% of the unutilized amount for the prior Fiscal Year, excluding any amount
from any Fiscal Year prior to the immediately preceding Fiscal Year (Carryover
Amount):
          $ [  ,  ,  ]          
 
                For Fiscal Year 20   Actual:   $ [  ,  ,  ]          
 
  Required:**   $ [  ,  ,  ]  

 

**   Sum of $40,000,000 and Carryover Amount from prior Fiscal Year.

EXHIBIT C-10



--------------------------------------------------------------------------------



 



EXHIBIT D TO
CREDIT AND GUARANTY AGREEMENT
OPINIONS OF COUNSEL
See Execution Versions

EXHIBIT D-1



--------------------------------------------------------------------------------



 



EXHIBIT E TO
CREDIT AND GUARANTY AGREEMENT
ASSIGNMENT AGREEMENT
     This ASSIGNMENT AGREEMENT (this “Agreement”), dated as of the Effective
Date as set forth on Schedule I annexed hereto (the “Effective Date”), by and
between the parties signatory hereto and designated as Assignor (“Assignor”) and
Assignee (“Assignee”).
RECITALS:
     WHEREAS, Assignor is party to that certain Credit and Guaranty Agreement,
dated as of May 16, 2005 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among VICAR
OPERATING, INC. (“Company”), VCA ANTECH, INC., (“Holdings”) and certain
Subsidiaries of Company, as Guarantors, the Lenders party thereto from time to
time, GOLDMAN SACHS CREDIT PARTNERS L.P., as Joint Lead Arranger, Joint
Bookrunner and sole Syndication Agent and WELLS FARGO BANK, N.A., as Joint Lead
Arranger, Joint Bookrunner and Administrative Agent; and
     WHEREAS, Assignor desires to sell and assign to Assignee, and Assignee
desires to purchase and assume from Assignor, certain rights and obligations of
Assignor under the Credit Agreement.
     NOW, THEREFORE, in consideration of the agreements and covenants herein
contained and for such other valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
     Section 1. Assignment and Assumption. (a) Subject to the terms and
conditions hereof, as of the Effective Date, Assignor sells and assigns to
Assignee, without recourse, representation or warranty (except as expressly set
forth herein), and Assignee purchases and assumes from Assignor, the percentage
interest specified on Schedule I, which is determined as a percentage of the
aggregate amount of all Term Loan Commitments, New Term Loan Commitments,
Revolving Commitments and outstanding Loans, in all of the rights and
obligations with respect to the Term Loan Commitments, New Term Loan
Commitments, Revolving Commitments and outstanding Loans arising under the
Credit Agreement and the other Credit Documents (the “Assigned Share”).
          (b) Upon the occurrence of the Effective Date: the Assignee shall have
the rights and obligations of a “Lender” to the extent of the Assigned Share and
shall thereafter be a party to the Credit Agreement and a “Lender” for all
purposes of the Credit Documents; Assignor shall, to the extent of the Assigned
Share, relinquish its rights (other than any rights which survive the
termination of the Credit Agreement under Section 10.8 thereof) and be released
from its obligations under the Credit Agreement; and the Commitments shall be

EXHIBIT E-1



--------------------------------------------------------------------------------



 



modified to reflect the Commitments of Assignee and the remaining Commitments of
Assignor, if any.
          (c) From and after the Effective Date, Administrative Agent shall make
all payments under the Credit Agreement in respect of the Assigned Share (i) in
the case of any interest and fees that shall have accrued prior to the
Settlement Date, to Assignor, and (ii) in all other cases, to Assignee;
provided, Assignor and Assignee shall make payments directly to each other to
the extent necessary to effect any appropriate adjustments in any amounts
distributed to Assignor and/or Assignee by Administrative Agent under the Credit
Documents in respect of the Assigned Share in the event that, for any reason
whatsoever, the payment of the applicable consideration for this Assignment (the
“Purchase Price”) occurs on a date other than the Settlement Date as set forth
on Schedule I annexed hereto (the “Settlement Date”).
     Section 2. Effective Date. Notwithstanding anything herein to the contrary,
the Effective Date shall not be deemed to have occurred until each of the
following conditions are satisfied, as determined in the reasonable judgment of
each of Assignor, Assignee and Administrative Agent: the execution of a
counterpart hereof by each of Assignor and Assignee; the payment of the Purchase
Price on the Settlement Date; if applicable, the receipt by Administrative Agent
of the processing and recordation fee referred to in Section 10.6 of the Credit
Agreement; in the event Assignee is a Non-US Lender, the delivery by Assignee to
Administrative Agent of such forms, certificates or other evidence with respect
to United States federal income tax withholding matters as Assignee may be
required to deliver to Administrative Agent pursuant to Section 2.19(c) of the
Credit Agreement; the receipt by Administrative Agent of originals or
telefacsimiles of executed counterparts hereof (including any consents thereto
required pursuant to Section 10.6(c)(ii) of the Credit Agreement); and the
recordation by Administrative Agent in the Register of the pertinent information
regarding this Assignment pursuant to Section 10.6 of the Credit Agreement.
     Section 3. Certain Representations, Warranties and Agreements. Assignor
represents and warrants to Assignee that Assignor is the legal and beneficial
owner of the Assigned Share, free and clear of any adverse claim.
          (a) Assignee represents and warrants to Assignor that (i) Assignee is
an Eligible Assignee and that it has experience and expertise in the making or
purchasing of loans such as the Loans; (ii) it has acquired the Assigned Share
for its own account in the ordinary course of its business and without a view to
distribution of the Loans within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of Section 10.6 of the Credit Agreement, the disposition of
the Assigned Share or any interests therein shall at all times remain within its
exclusive control); (iii) it has received, reviewed and approved a copy of the
Credit Agreement (including all Appendices, Schedules and Exhibits thereto); and
(iv) it has received from Assignor such financial information regarding Company
and its Subsidiaries as is available to Assignor and as Assignee has requested,
that it has made its own independent investigation of the financial condition
and affairs of Company and its Subsidiaries in connection with the assignment
evidenced by this Agreement, and that it has made and shall continue to make its
own appraisal of the

EXHIBIT E-2



--------------------------------------------------------------------------------



 



creditworthiness of Company and its Subsidiaries. Assignor shall have no duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Assignee or to provide Assignee
with any other credit or other information with respect thereto, whether coming
into its possession before the making of the initial Loans or at any time or
times thereafter, and Assignor shall not have any responsibility with respect to
the accuracy of or the completeness of any information provided to Assignee.
          (b) Each party to this Agreement represents and warrants to the other
party hereto that it has full power and authority to enter into this Agreement
and to perform its obligations hereunder in accordance with the provisions
hereof, that this Agreement has been duly authorized, executed and delivered by
such party and that this Agreement constitutes a legal, valid and binding
obligation of such party, enforceable against such party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general principles of equity.
          (c) Assignor shall not be responsible to Assignee for the execution,
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of any of the Credit Documents or for any representations,
warranties, recitals or statements made therein or made in any written or oral
statements or in any financial or other statements, instruments, reports or
certificates or any other documents furnished or made by Assignor to Assignee or
by or on behalf of Company or any of its Subsidiaries to Assignor or Assignee in
connection with the Credit Documents and the transactions contemplated thereby
or for the financial condition or business affairs of Company or any other
Person liable for the payment of any Obligations, nor shall Assignor be required
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Credit
Documents or as to the use of the proceeds of the Loans or as to the existence
or possible existence of any Event of Default or Default.
     Section 4. Miscellaneous. Assignor and Assignee each agrees from time to
time, upon request of such other party, to take such additional actions and to
execute and deliver such additional documents and instruments as such other
party may reasonably request to effect the transactions contemplated by, and to
carry out the intent of, this Agreement. Neither this Agreement nor any term
hereof may be changed, waived, discharged or terminated, except by an instrument
in writing signed by the party (including, if applicable, any party required to
evidence its consent to or acceptance of this Agreement) against whom
enforcement of such change, waiver, discharge or termination is sought. Any
notice or other communication herein required or permitted to be given shall be
given pursuant to Section 10.1 of the Credit Agreement, and all for purposes
thereof, the notice address of Assignor and Assignee shall be the addresses as
set forth on Schedule I hereof. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. This Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
successors and assigns. This Agreement may be executed in one or more
counterparts and by different parties hereto in

EXHIBIT E-3



--------------------------------------------------------------------------------



 



separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.
     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1404 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.
[Remainder of page intentionally left blank]

EXHIBIT E-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their respective
officers thereunto duly authorized to execute and deliver this Agreement as of
the Effective Date.

                              [NAME OF ASSIGNOR],
Assignor       [NAME OF ASSIGNEE],
Assignee    
 
                           
By:
              By:                                  
 
  Name:               Name:        
 
  Title:               Title:        
 
                            [*Consented to as of the Effective Date:      
[*Consented to as of the Effective Date:    
 
                            VICAR OPERATING, INC., as Company       WELLS FARGO
BANK, N.A., as Administrative Agent    
 
                           
By:
              By:                                  
 
  Name:               Name:        
 
  Title:               Title:        
 
                            *Only if required pursuant to Section 10.6(c)(ii) of
the Credit Agreement.]       *Only if required pursuant to Section 10.6(c)(ii)
of the Credit Agreement.]    

EXHIBIT E-5



--------------------------------------------------------------------------------



 



SCHEDULE I TO
ASSIGNMENT AGREEMENT
1. Effective Date: [mm/dd/yy]
1. Settlement Date: [mm/dd/yy]
1. Assigned Share:

                      Percentage     Principal Amount  
Term Loan Commitments:
    ___.____%     $    
 
             
Term Loans (other than New Term Loans):
    ___.____%     $    
 
             
New Term Loan Commitment (Series):
    ___.____%     $    
 
             
New Term Loan (Series):
    ___.____%     $    
 
             
Revolving Commitments:
    ___.____%     $    
 
             

EXHIBIT E-6



--------------------------------------------------------------------------------



 



1. Notice and Wire Instructions:

                      [NAME OF ASSIGNOR]       [NAME OF ASSIGNEE]    
 
                   
Notices:
          Notices:        
 
                   
 
                   
 
                   
 
                   
 
  Attention:           Attention:    
 
  Telecopier:           Telecopier:    
 
                    with a copy to:       with a copy to:    
 
                   
 
                   
 
                   
 
  Attention:           Attention:    
 
  Telecopier:           Telecopier:    
 
                    Wire Instructions:       Wire Instructions:    

EXHIBIT E-7



--------------------------------------------------------------------------------



 



EXHIBIT F TO
CREDIT AND GUARANTY AGREEMENT
CERTIFICATE RE NON-BANK STATUS
     Reference is made to the Credit and Guaranty Agreement, dated as of May 16,
2005 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among VICAR OPERATING, INC. (“Company”),
VCA ANTECH, INC., (“Holdings”) and certain Subsidiaries of Company, as
Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS CREDIT
PARTNERS L.P., as Joint Lead Arranger, Joint Bookrunner and sole Syndication
Agent and WELLS FARGO BANK, N.A., as Joint Lead Arranger, Joint Bookrunner and
Administrative Agent. Pursuant to Section 2.19(c) of the Credit Agreement, the
undersigned hereby certifies that it is not a “bank” or other Person described
in Section 881(c)(3) of the Internal Revenue Code of 1986, as amended.

            [NAME OF LENDER]
      By:           Title:             

EXHIBIT F-1



--------------------------------------------------------------------------------



 



EXHIBIT G TO
CREDIT AND GUARANTY AGREEMENT
CLOSING DATE CERTIFICATE
     THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:
     1. We are, respectively, the chief executive officer and the chief
financial officer of VCA ANTECH, INC., a Delaware corporation (“Holdings”) VICAR
OPERATING, INC., a Delaware corporation (“Company”).
     1. Pursuant to Sections 2.1 and 2.2 of the Credit and Guaranty Agreement,
dated as of May 16, 2005 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among VICAR
OPERATING, INC. (“Company”), VCA ANTECH, INC., (“Holdings”) and certain
Subsidiaries of Company, as Guarantors, the Lenders party thereto from time to
time, GOLDMAN SACHS CREDIT PARTNERS L.P., as Joint Lead Arranger, Joint
Bookrunner and sole Syndication Agent and WELLS FARGO BANK, N.A., as Joint Lead
Arranger, Joint Bookrunner and Administrative Agent, Company requests that
Lenders make the following Loans to Company on the Closing Date in accordance
with Section 2.4 of the Credit Agreement:

     
 
   
(a)      Term Loans:
  $[       ,       ,       ]
 
   
(b)      Revolving Loans:
  $[       ,       ,       ]

     1. We have reviewed the terms of Sections 3 and 4 of the Credit Agreement
and the definitions and provisions contained in such Credit Agreement relating
thereto, and in our opinion we have made, or have caused to be made under our
supervision, such examination or investigation as is necessary to enable us to
express an informed opinion as to the matters referred to herein.
     2. Based upon our review and examination described in paragraph (3) above,
we certify, on behalf of Company, that as of the date hereof:
          (a) with respect to any Revolving Loan, after making any such Loan
requested on the Closing Date, the Total Utilization of Revolving Commitments
shall not exceed the Revolving Commitments then in effect;
          (b) as of the Closing Date, the representations and warranties
contained in each of the Credit Documents are true, correct and complete in all
respects on and as of the Closing Date to the same extent as though made on and
as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties are true, correct and complete in all respects on and as of such
earlier date;

EXHIBIT G-1



--------------------------------------------------------------------------------



 



          (c) as of the Closing Date, no injunction or other restraining order
shall have been issued and no hearing to cause an injunction or other
restraining order to be issued shall be pending or noticed with respect to any
action, suit or proceeding seeking to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
borrowing contemplated hereby; and
          (d) as of the Closing Date, no event has occurred and is continuing or
would result from the consummation of the borrowing contemplated hereby that
would constitute an Event of Default or a Default.
     3. Each Credit Party has requested Akin Gump Strauss Hauer Feld LLP to
deliver to Agents and Lenders on the Closing Date favorable written opinions
setting forth substantially the matters in the opinions designated in Exhibit D
annexed to the Credit Agreement, and as to such other matters as Syndication
Agent and Administrative Agent may reasonably request.
     4. Company has previously delivered to Syndication Agent and Administrative
Agent, true, complete and correct copies of the Historical Financial Statements,
(b) pro forma consolidated balance sheets of Holdings and its Subsidiaries for
the Fiscal Year ended December 31, 2004 and with respect to the most recently
ended Fiscal Quarter and month, and reflecting the consummation of acquisitions
and divestitures occurring during such periods and any other recent or pending
acquisitions or divestitures as of the beginning of such periods, the related
financings and the other transactions contemplated by the Credit Documents to
occur on or prior to the Closing Date, and (c) the Projections.
[Remainder of page intentionally left blank]

EXHIBIT G-2



--------------------------------------------------------------------------------



 



     The foregoing certifications are made and delivered as of May 16, 2005.

                        Title: Chief Executive Officer    

                  Title: Chief Financial Officer         

EXHIBIT G-3



--------------------------------------------------------------------------------



 



EXHIBIT H TO
CREDIT AND GUARANTY AGREEMENT
COUNTERPART AGREEMENT
     This COUNTERPART AGREEMENT, dated [mm/dd/yy] (this “Counterpart Agreement”)
is delivered pursuant to that certain Credit and Guaranty Agreement, dated as of
May 16, 2005 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among VICAR OPERATING, INC.
(“Company”), VETERINARY VCA ANTECH, INC., (“Holdings”) and certain Subsidiaries
of Company, as Guarantors, the Lenders party thereto from time to time, GOLDMAN
SACHS CREDIT PARTNERS L.P., as Joint Lead Arranger, Joint Bookrunner and sole
Syndication Agent and WELLS FARGO BANK, N.A., as Joint Lead Arranger, Joint
Bookrunner and Administrative Agent.

    Section 1. Pursuant to Section 5.10 of the Credit Agreement, the undersigned
hereby:

          (a) agrees that this Counterpart Agreement may be attached to the
Credit Agreement and that by the execution and delivery hereof, the undersigned
becomes a Guarantor under the Credit Agreement and agrees to be bound by all of
the terms thereof;
          (b) represents and warrants that each of the representations and
warranties set forth in the Credit Agreement and each other Credit Document and
applicable to the undersigned is true and correct both before and after giving
effect to this Counterpart Agreement, except to the extent that any such
representation and warranty relates solely to any earlier date, in which case
such representation and warranty is true and correct as of such earlier date;
          (c) agrees, subject to the provisions of Section 7.2 of the Credit
Agreement, to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with Section 7 of the Credit Agreement; and
          (d) (i) agrees that this counterpart may be attached to the Pledge and
Security Agreement, dated as of May 16, 2005 (as it may be amended, supplemented
or otherwise modified from time to time, the “Pledge and Security Agreement”)
among Company, each of the other Guarantors party thereto and the Collateral
Agent (as such term is defined in the Credit Agreement), (ii) agrees that the
undersigned will comply with all the terms and conditions of the Pledge and
Security Agreement as if it were an original signatory thereto, (iii) in
accordance with the Pledge and Security Agreement, grants to Collateral Agent a
security interest in all of the undersigned’s right, title and interest in and
to all “Collateral” (as such term is defined in the Pledge and Security
Agreement) of the undersigned, in each case whether now or hereafter existing or
in which the undersigned now has or hereafter acquires an interest and wherever
the same may be located and (iv) delivers to Collateral Agent supplements with
respect to

EXHIBIT H-1



--------------------------------------------------------------------------------



 



information relating to the undersigned to all schedules attached to the Pledge
and Security Agreement. All such Collateral shall be deemed to be part of the
“Collateral” and hereafter subject to each of the terms and conditions of the
Pledge and Security Agreement.
     Section 2. The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may request to
effect the transactions contemplated by, and to carry out the intent of, this
Agreement. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except by an instrument in writing signed by the party
(including, if applicable, any party required to evidence its consent to or
acceptance of this Agreement) against whom enforcement of such change, waiver,
discharge or termination is sought. Any notice or other communication herein
required or permitted to be given shall be given in pursuant to Section 10.1 of
the Credit Agreement, and all for purposes thereof, the notice address of the
undersigned shall be the address as set forth on the signature page hereof. In
case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
     THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1404 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

EXHIBIT H-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement
to be duly executed and delivered by its duly authorized officer as of the date
above first written.

            [NAME OF SUBSIDIARY]
      By:           Name:           Title:        

Address for Notices:
                                                            
                                                            
                                                            
Attention:
Telecopier
with a copy to:
                                                            
                                                            
                                                            
Attention:
Telecopier
ACKNOWLEDGED AND ACCEPTED,
as of the date above first written:

          WELLS FARGO BANK, N.A.,
as Administrative Agent
      By:          Name:         Title:      

EXHIBIT H-3



--------------------------------------------------------------------------------



 



         

EXHIBIT I TO
CREDIT AND GUARANTY AGREEMENT
PLEDGE AND SECURITY AGREEMENT
See Execution Version

EXHIBIT I-1



--------------------------------------------------------------------------------



 



EXECUTION
PLEDGE AND SECURITY AGREEMENT
dated as of May 16, 2005
between
EACH OF THE GRANTORS PARTY HERETO
and
WELLS FARGO BANK, N.A.,
as the Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
 
       
SECTION 1. DEFINITIONS; GRANT OF SECURITY
    1  
1.1. General Definitions
    1  
1.2. Definitions; Interpretation
    8  
1.3. Grant of Security
    8  
1.4. Certain Limited Exclusions
    10  
 
       
SECTION 2. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE
    10  
2.1. Security for Obligations
    10  
2.2. Grantors Remain Liable
    10  
 
       
SECTION 3. REPRESENTATIONS AND WARRANTIES AND COVENANTS
    11  
3.1. Generally
    11  
3.2. Equipment and Inventory
    14  
3.3. Receivables
    16  
3.4. Investment Related Property
    18  
3.5. Material Contracts
    24  
3.6. Letter of Credit Rights
    26  
3.7. Intellectual Property
    26  
 
       
SECTION 4. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS
    30  
4.1. Access; Right of Inspection
    30  
4.2. Further Assurances
    31  
4.3. Additional Grantors
    32  
 
       
SECTION 5. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT
    33  
5.1. Power of Attorney.
    33  
5.2. No Duty on the Part of Collateral Agent or Secured Parties
    34  
 
       
SECTION 6. REMEDIES
    34  
6.1. Generally
    34  
6.2. Investment Related Property
    36  
6.3. Intellectual Property
    36  
6.4. Cash Proceeds
    38  
6.5. Application of Proceeds
    39  
 
       
SECTION 7. COLLATERAL AGENT
    39  
 
       
SECTION 8. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS
    40  
 
       
SECTION 9. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM
    41  

i



--------------------------------------------------------------------------------



 



              PAGE  
 
       
SECTION 10. INDEMNITY AND EXPENSES
    41  
 
       
SECTION 11. MISCELLANEOUS
    42  

ii



--------------------------------------------------------------------------------



 



         
SCHEDULE 3.1
  —   (A) FULL LEGAL NAME/ CHIEF EXECUTIVE OFFICE
 
      (B) JURISDICTION OF ORGANIZATION
 
      (C) OTHER NAMES
 
      (D) FINANCING STATEMENTS
SCHEDULE 3.2
  —   LOCATION OF EQUIPMENT AND INVENTORY
SCHEDULE 3.4
  —   INVESTMENT RELATED PROPERTY
SCHEDULE 3.5
  —   DESCRIPTION OF MATERIAL CONTRACT
SCHEDULE 3.6
  —   DESCRIPTION OF LETTERS OF CREDIT
SCHEDULE 3.7
  —   INTELLECTUAL PROPERTY
SCHEDULE 3.8
  —   COMMERCIAL TORT CLAIMS

EXHIBIT A — PLEDGE SUPPLEMENT
EXHIBIT B — UNCERTIFICATED SECURITIES CONTROL AGREEMENT
EXHIBIT C — SECURITIES ACCOUNT CONTROL AGREEMENT
EXHIBIT D — DEPOSIT ACCOUNT CONTROL AGREEMENT
EXHIBIT E — UCC QUESTIONNAIRE

iii



--------------------------------------------------------------------------------



 



     This PLEDGE AND SECURITY AGREEMENT, dated as of May 16, 2005 (this
“Agreement”), between EACH OF THE UNDERSIGNED, whether as an original signatory
hereto or as an Additional Grantor (as herein defined) (each, a “Grantor”), and
Wells Fargo Bank, N.A., as collateral agent for the Secured Parties (as herein
defined) (in such capacity as collateral agent, the “Collateral Agent”).
RECITALS:
     WHEREAS, reference is made to that certain Credit and Guaranty Agreement,
dated as of the date hereof (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”), by and among VICAR OPERATING, INC.
(“Company”), VCA ANTECH, INC. (“Holdings”) and certain Subsidiaries of Company,
as Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS CREDIT
PARTNERS L.P., as Joint Lead Arranger, Joint Bookrunner and Sole Syndication
Agent, and WELLS FARGO BANK, N.A., as Joint Lead Arranger, Joint Bookrunner,
Administrative Agent and Collateral Agent.
     WHEREAS, subject to the terms and conditions of the Credit Agreement,
certain Grantors may enter into one or more Hedge Agreements with one or more
Lender Counterparties;
     WHEREAS, in consideration of the extensions of credit and other
accommodations of Lenders and Lender Counterparties as set forth in the Credit
Agreement and the Hedge Agreements, respectively, each Grantor has agreed,
subject to the terms and conditions hereof, each other Credit Document and each
of the Hedge Agreements, to secure such Grantor’s obligations under the Credit
Documents and the Hedge Agreements as set forth herein; and
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, each Grantor and the Collateral Agent
agree as follows:
SECTION 1. DEFINITIONS; GRANT OF SECURITY.
          1.1. General Definitions. In this Agreement, the following terms shall
have the following meanings:
          “Account Debtor” shall mean each Person who is obligated on a
Receivable or any Supporting Obligation related thereto.
          “Accounts” shall mean (i) all “accounts” as defined in Article 9 of
the UCC and (ii) all Health-Care-Insurance Receivables.
          “Additional Grantors” shall have the meaning assigned in Section 4.3.
          “Agreement” shall have the meaning set forth in the preamble.

 



--------------------------------------------------------------------------------



 



          “Assigned Agreements” shall mean all agreements and contracts to which
such Grantor is a party as of the date hereof, including, without limitation,
each Material Contract, or to which such Grantor becomes a party after the date
hereof, as each such agreement may be amended, supplemented or otherwise
modified from time to time.
          “Cash Proceeds” shall have the meaning assigned in Section 6.4.
          “Chattel Paper” shall mean all “chattel paper” as defined in Article 9
of the UCC.
          “Collateral” shall have the meaning assigned in Section 1.3.
          “Collateral Agent” shall have the meaning set forth in the preamble.
          “Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.
          “Collateral Support” shall mean all property (real or personal)
assigned, hypothecated or otherwise securing any Collateral and shall include
any security agreement or other agreement granting a lien or security interest
in such real or personal property.
          “Commercial Tort Claims” shall mean all “commercial tort claims” as
defined in Revised Article 9 of the UCC, including, without limitation, all
commercial tort claims listed on Schedule 3.8 (as such schedule may be amended
or supplemented from time to time).
          “Commodities Accounts” (i) shall mean all “commodity accounts” as
defined in Article 9 of the UCC and (ii) shall include, without limitation, all
of the accounts listed on Schedule 3.4 under the heading “Commodities Accounts”
(as such schedule may be amended or supplemented from time to time).
          “Controlled Foreign Corporation” shall mean “controlled foreign
corporation” as defined in the United States Internal Revenue Code of 1986, as
amended from time to time.
          “Copyright Licenses” shall mean any and all agreements providing for
the granting of any right in or to Copyrights (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 3.7(B) (as such schedule may be amended or supplemented from time
to time).
          “Copyrights” shall mean all United States, state and foreign
copyrights, all mask works fixed in semi-conductor chip products (as defined
under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
unregistered, now or hereafter in force throughout the

2



--------------------------------------------------------------------------------



 



world, all registrations and applications therefor including, without
limitation, the registrations and applications referred to in Schedule 3.7(A)
(as such schedule may be amended or supplemented from time to time), all rights
corresponding thereto throughout the world, all extensions and renewals of any
thereof, the right to sue for past, present and future infringements of any of
the foregoing, and all proceeds of the foregoing, including, without limitation,
licenses, royalties, income, payments, claims, damages, and proceeds of suit.
          “Credit Agreement” shall have the meaning set forth in the preamble.
          “Deposit Accounts” (i) shall mean all “deposit accounts” as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 3.4 under the heading “Deposit Accounts” (as such
schedule may be amended or supplemented from time to time).
          “Documents” shall mean all “documents” as defined in Article 9 of the
UCC.
          “Equipment” shall mean: (i) all “equipment” as defined in Article 9
the UCC, (ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and (iii) all accessions or additions thereto, all parts thereof, whether
or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing, including any fixtures.
          “General Intangibles” (i) shall mean all “general intangibles” as
defined in Article 9 of the UCC and (ii) shall include, without limitation, all
interest rate or currency protection or hedging arrangements, all tax refunds,
all licenses, permits, concessions and authorizations, all Assigned Agreements,
all Intellectual Property and all Payment Intangibles (in each case, regardless
of whether characterized as general intangibles under the UCC).
          “Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC
and (ii) shall include, without limitation, all Inventory and Equipment and any
computer program embedded in the goods and any supporting information provided
in connection with such program if (x) the program is associated with the goods
in such a manner that is customarily considered part of the goods or (y) by
becoming the owner of the goods, a Person acquires a right to use the program in
connection with the goods (in each case, regardless of whether characterized as
goods under the UCC).
          “Health-Care-Insurance Receivable” shall mean all
“health-care-insurance-receivable” as defined in Article 9 of the UCC.
          “Indemnitee” shall mean the Collateral Agent, and its officers,
partners, directors, trustees, employees, agents and Affiliates.

3



--------------------------------------------------------------------------------



 



          “Instruments” shall mean all “instruments” as defined in Article 9 of
the UCC.
          “Insurance” shall mean: (i) all insurance policies covering any or all
of the Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.
          “Intellectual Property” shall mean, collectively, the Copyrights, the
Copyright Licenses, the Patents, the Patent Licenses, the Trademarks, the
Trademark Licenses, the Trade Secrets, and the Trade Secret Licenses.
          “Inventory” shall mean: (i) all “inventory” as defined in the UCC and
(ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor’s business; all goods in which any
Grantor has an interest in mass or a joint or other interest or right of any
kind; and all goods which are returned to or repossessed by any Grantor, all
computer programs embedded in any goods and all accessions thereto and products
thereof (in each case, regardless of whether characterized as inventory under
the UCC).
          “Investment Related Property” shall mean: (i) all “investment
property” (as such term is defined in Article 9 of the UCC) and (ii) all of the
following (regardless of whether classified as investment property under the
UCC); all Pledged Equity Interests, Pledged Debt, Securities Accounts,
Commodities Accounts, Deposit Accounts and certificates of deposit.
          “Letter of Credit Right” shall mean “letter-of-credit-right” as
defined in Article 9 of the UCC.
          “Money” shall mean “money” as defined in the UCC.
          “Non-Assignable Contract” shall have the meaning assigned in
Section 3.5.
          “Patent Licenses” shall mean all agreements providing for the granting
of any right in or to Patents (whether such Grantor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in
Schedule 3.7(D) (as such schedule may be amended or supplemented from time to
time).
          “Patents” shall mean all United States, state and foreign patents and
applications for letters patent throughout the world, including, but not limited
to each patent and patent application referred to in Schedule 3.7(C) (as such
schedule may be amended or supplemented from time to time), all reissues,
divisions, continuations, continuations-in-part, extensions, renewals, and
reexaminations of any of the foregoing, all rights corresponding thereto
throughout the world, and all proceeds of the foregoing including, without
limitation, licenses, royalties, in-

4



--------------------------------------------------------------------------------



 



come, payments, claims, damages, and proceeds of suit and the right to sue for
past, present and future infringements of any of the foregoing.
          “Payment Intangible” shall mean all “payment intangibles” as defined
in Article 9 of the UCC.
          “Permitted Sale” shall mean those sales, transfers or assignments
permitted by Section 6 of the Credit Agreement.
          “Pledged Debt” shall mean all Indebtedness for money owed to such
Grantor, including, without limitation, all Indebtedness described on
Schedule 3.4 under the heading “Pledged Debt” (as such schedule may be amended
or supplemented from time to time), issued by the obligors named therein, the
instruments evidencing such Indebtedness, and all interest, cash, instruments
and other property or proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
Indebtedness.
          “Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests and Pledged Trust Interests.
          “Pledged LLC Interests” shall mean all interests owned by such Grantor
in any limited liability company including, without limitation, all limited
liability company interests listed on Schedule 3.4 under the heading “Pledged
LLC Interests” (as such schedule may be amended or supplemented from time to
time) and the certificates, if any, representing such limited liability company
interests and any interest of such Grantor in the entries on the books and
records of such limited liability company or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests.
          “Pledged Partnership Interests” shall mean all interests owned by such
Grantor in any general partnership, limited partnership, limited liability
partnership or other partnership including, without limitation, all partnership
interests listed on Schedule 3.4 under the heading “Pledged Partnership
Interests” (as such schedule may be amended or supplemented from time to time)
and the certificates, if any, representing such partnership interests and any
interest of such Grantor in the entries on the books and records of such
partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests.
          “Pledged Stock” shall mean all shares of capital stock owned by such
Grantor, including, without limitation, all shares of capital stock described on
Schedule 3.4 under the heading “Pledged Stock” (as such schedule may be amended
or supplemented from time to

5



--------------------------------------------------------------------------------



 



time), and the certificates, if any, representing such shares and any interest
of such Grantor in the entries on the books of the issuer of such shares or on
the books of any securities intermediary pertaining to such shares, and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares.
          “Pledge Supplement” shall mean any supplement to this agreement in
substantially the form of Exhibit A.
          “Pledged Trust Interests” shall mean all interests owned by such
Grantor in a Delaware business trust or other trust including, without
limitation, all trust interests listed on Schedule 3.4 under the heading
“Pledged Trust Interests” (as such schedule may be amended or supplemented from
time to time) and the certificates, if any, representing such trust interests
and any interest of such Grantor in the entries on the books and records of such
trust or on the books and records of any securities intermediary pertaining to
such interest and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such trust interests.
          “Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of
the UCC, (ii) payments or distributions made with respect to any Investment
Related Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.
          “Receivables” shall mean all rights to payment, whether or not earned
by performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.
          “Receivables Records” shall mean (i) all original copies of all
documents, instruments or other writings or electronic records or other Records
evidencing the Receivables, (ii) all books, correspondence, credit or other
files, Records, ledger sheets or cards, invoices, and other papers relating to
Receivables, including, without limitation, all tapes, cards, computer tapes,
computer discs, computer runs, record keeping systems and other papers and
documents relating to the Receivables, whether in the possession or under the
control of Grantor or any computer bureau or agent from time to time acting for
Grantor or otherwise, (iii) all evidences of the filing of financing statements
and the registration of other instruments in connection therewith, and
amendments, supplements or other modifications thereto, notices to other
creditors or secured parties, and certificates, acknowledgments, or other
writings, including, without limitation, lien search reports, from filing or
other registration officers, (iv) all credit

6



--------------------------------------------------------------------------------



 



information, reports and memoranda relating thereto and (v) all other written or
non-written forms of information related in any way to the foregoing or any
Receivable.
          “Record” shall have the meaning specified in Article 9 of the UCC.
          “Requisite Obligees” shall have the meaning assigned in Section 7.
          “Secured Obligations” shall have the meaning assigned in Section 2.1.
          “Secured Parties” means the Agents, the Lenders and the Lender
Counterparties and shall include, without limitation, all former Agents, Lenders
and Lender Counterparties to the extent that any Obligations owing to such
Persons were incurred while such Persons were Agents, Lenders or Lender
Counterparties and such Obligations have not been paid or satisfied in full.
          “Securities Accounts” (i) shall mean all “securities accounts” as
defined in Article 8 of the UCC and (ii) shall include, without limitation, all
of the accounts listed on Schedule 3.4 under the heading “Securities Accounts”
(as such schedule may be amended or supplemented from time to time).
          “Supporting Obligation” shall mean all “supporting obligations” as
defined in Article 9 of the UCC.
          “Trademark Licenses” shall mean any and all agreements providing for
the granting of any right in or to Trademarks (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 3.7(F) (as such schedule may be amended or supplemented from time
to time).
          “Trademarks” shall mean all United States, state and foreign
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
certification marks, collective marks, logos, other source or business
identifiers, designs and general intangibles of a like nature, all registrations
and applications for any of the foregoing including, but not limited to the
registrations and applications referred to in Schedule 3.7(E) (as such schedule
may be amended or supplemented from time to time), all extensions or renewals of
any of the foregoing, all of the goodwill of the business connected with the use
of and symbolized by the foregoing, the right to sue for past, present and
future infringement or dilution of any of the foregoing or for any injury to
goodwill, and all proceeds of the foregoing, including, without limitation,
licenses, royalties, income, payments, claims, damages, and proceeds of suit.
          “Trade Secret Licenses” shall mean any and all agreements providing
for the granting of any right in or to Trade Secrets (whether such Grantor is
licensee or licensor thereunder) including, without limitation, each agreement
referred to in Schedule 3.7(G) (as such schedule may be amended or supplemented
from time to time).

7



--------------------------------------------------------------------------------



 



          “Trade Secrets” shall mean all trade secrets and all other
confidential or proprietary information and know-how now or hereafter owned or
used in, or contemplated at any time for use in, the business of such Grantor,
whether or not such Trade Secret has been reduced to a writing or other tangible
form, including all documents and things embodying, incorporating, or referring
in any way to such Trade Secret, the right to sue for past, present and future
infringement of any Trade Secret, and all Proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims, damages, and
proceeds of suit.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the State of New York or, when the context implies, the Uniform
Commercial Code as in effect from time to time in any other applicable
jurisdiction.
          “UCC Questionnaire” shall mean the UCC Questionnaire dated the date
hereof and delivered by the Grantors to the Collateral Agent, a copy of which is
attached hereto as Exhibit E.
     1.2. Definitions; Interpretation. All other capitalized terms used herein
(including the preamble and recitals hereto) and not otherwise defined herein
shall have the meanings ascribed thereto in the Credit Agreement or, if not
defined therein, in the UCC. References to “Sections”, “Exhibits” and
“Schedules” shall be to Sections, Exhibits and Schedules, as the case may be, of
this Agreement unless otherwise specifically provided. Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect. The rules of construction set forth in Section 1.3 of the
Credit Agreement shall be applicable to this Agreement mutatis mutandis. If any
conflict or inconsistency exists between this Agreement and the Credit
Agreement, the Credit Agreement shall govern. All references herein to
provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.
     1.3. Grant of Security. Each Grantor hereby grants to the Collateral Agent
a security interest and continuing lien on all of such Grantor’s right, title
and interest in, to and under the following, in each case whether now owned or
existing or hereafter acquired or arising and wherever located (all of which
being hereinafter collectively referred to as the “Collateral”):
          (a) Accounts;
          (b) Chattel Paper;
          (c) Documents;
          (d) General Intangibles;

8



--------------------------------------------------------------------------------



 



          (e) Goods;
          (f) Instruments;
          (g) Insurance;
          (h) Intellectual Property;
          (i) Investment Related Property;
          (j) Letter of Credit Rights;
          (k) Money;
          (1) Receivables and Receivable Records;
          (m) Commercial Tort Claims;
          (n) Deposit Accounts and Securities Accounts;
          (o) to the extent not otherwise included above, all Collateral
Records, Collateral Support and Supporting Obligations relating to any of the
foregoing; and
          (p) to the extent not otherwise included above, all Proceeds,
products, accessions, rents and profits of or in respect of any of the
foregoing.
1.4. Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Collateral include or the security interest
granted under Section 2.1 hereof attach to (a) any lease, license, contract,
property rights or agreement to which any Grantor is a party or any of its
rights or interests thereunder if and for so long as the grant of such security
interest shall constitute or result in (i) the abandonment, invalidation or
unenforceability of any right, title or interest of any Grantor therein or
(ii) in a breach or termination pursuant to the terms of, or a default under,
any such lease, license, contract, property rights or agreement (other than to
the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity), provided however that the
Collateral shall include and such security interest shall attach immediately at
such time as the condition causing such abandonment, invalidation or
unenforceability shall be remedied and to the extent severable, shall attach
immediately to any portion of such lease, license, contract, property rights or
agreement that does not result in any of the consequences specified in (i) or
(ii) above; or (b) in any of the outstanding capital stock of a Controlled
Foreign Corporation in excess of 65% of the voting power of all classes of
capital stock of such Controlled Foreign Corporation entitled to vote; provided
that immediately upon the amendment of the United States Internal Revenue Code
of 1986, as amended from time to time, to allow the

9



--------------------------------------------------------------------------------



 



pledge of a greater percentage of the voting power of capital stock in a
Controlled Foreign Corporation without adverse tax consequences, the Collateral
shall include, and the security interest granted by each Grantor shall attach
to, such greater percentage of capital stock of each Controlled Foreign
Corporation.
SECTION 2. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.
     2.1. Security for Obligations. This Agreement secures, and the Collateral
is collateral security for, the prompt and complete payment and performance in
full when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) and any successor provision thereof), of
all Obligations with respect to any Grantor (the “Secured Obligations”).
     2.2. Grantors Remain Liable. (a) Anything contained herein to the contrary
notwithstanding:
     (i) each Grantor shall remain liable under any partnership agreement or
limited liability company agreement relating to any Pledged Partnership Interest
or Pledged LLC Interest, any Assigned Agreement and/or any other contracts and
agreements included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed;
     (ii) the exercise by the Collateral Agent of any of its rights hereunder
shall not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral; and
     (iii) neither the Collateral Agent nor any Lender nor Lender Counterparty
shall have any obligation or liability under any partnership agreement or
limited liability company agreement relating to any Pledged Partnership
Interests or Pledged LLC Interests, any Assigned Agreement or any other
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall the Collateral Agent, any Lender or any Lender Counterparty be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.
          (b) Neither the Collateral Agent, any Lender, any Lender Counterparty
nor any purchaser at a foreclosure sale under this Agreement shall be obligated
to assume any obligation or liability under any partnership agreement or limited
liability company agreement relating to any Pledged Partnership Interests or
Pledged LLC Interests, any Assigned Agreement or any other contracts and
agreements included in the Collateral unless the Collateral Agent, any

10



--------------------------------------------------------------------------------



 



Lender, any Lender Counterparty or any such purchaser otherwise expressly agrees
in writing to assume any or all of said obligations.
SECTION 3. REPRESENTATIONS AND WARRANTIES AND COVENANTS.
     3.1. Generally.
          (a) Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that:
               (i) it owns the Collateral purported to be owned by it and
otherwise has the rights it purports to have in each item of Collateral and, as
to all Collateral whether now existing or hereafter acquired, will continue to
own or have such rights in each item of the Collateral, in each case free and
clear of any and all Liens, rights or claims of all other Persons other than
Permitted Liens;
               (ii) upon the filing of all UCC financing statements and other
filings delivered by each Grantor, the security interests granted to the
Collateral Agent hereunder constitute valid and perfected First Priority Liens
(subject only to Permitted Liens and to the rights of the United States
government (including any agency or department thereof) with respect to United
States government Receivables) on all of the Collateral;
               (iii) it has indicated on Schedule 3.1(A)(as such schedule may be
amended or supplemented from time to time): (w) the type of organization of such
Grantor, (x) the jurisdiction of organization of such Grantor, (y) its
organizational identification number and (z) the jurisdiction where the chief
executive office or its sole place of business is (or the principal residence if
such Grantor is a natural person), and for the one-year period preceding the
date hereof has been, located;
               (iv) the full legal name of such Grantor is as set forth on
Schedule 3.1(A) and it has not in the last five (5) years and does not do
business under any other name (including any trade-name or fictitious business
name) except for those names set forth on Schedule 3.1(C) (as such schedule may
be amended or supplemented from time to time);
               (v) such Grantor has not within the last five (5) years become
bound (whether as a result of merger or otherwise) as debtor under a security
agreement entered into by another Person, which has not heretofore been
terminated;
               (vi) except for the filing of all UCC financing statements naming
each Grantor as “debtor” and the Collateral Agent as “secured party” and
describing the Collateral in the filing offices set forth opposite such
Grantor’s name on Schedule 3.1(D)

11



--------------------------------------------------------------------------------



 



hereof (as such schedule may be amended or supplemented from time to time) and
all other filings delivered by each Grantor, all actions and consents, including
all filings, notices, registrations and recordings necessary or desirable to
create, perfect or ensure the First Priority (subject only to Permitted Liens)
of the security interests granted to the Collateral Agent hereunder or for the
exercise by the Collateral Agent of the voting or other rights provided for in
this Agreement or the exercise of remedies in respect of the Collateral have
been made or obtained;
               (vii) it has delivered to the Collateral Agent evidence and
copies of all actions and consents, including all filings, notices,
registrations and recordings (including the filings referred to in the
immediately preceding clause (vi) above);
               (viii) other than the financing statements filed in favor of the
Collateral Agent, no effective UCC financing statement, fixture filing or other
instrument similar in effect under any applicable law covering all or any part
of the Collateral is on file in any filing or recording office except for
(x) financing statements for which proper termination statements have been
delivered to the Collateral Agent for filing and (y) financing statements filed
in connection with Permitted Liens;
               (ix) no authorization, approval or other action by, and no notice
to or filing with, any Governmental Authority or regulatory body is required for
either (i) the pledge or grant by any Grantor of the Liens purported to be
created in favor of the Collateral Agent hereunder or (ii) the exercise by the
Collateral Agent of any rights or remedies in respect of any Collateral (whether
specifically granted or created hereunder or created or provided for by
applicable law), except (A) for the filings contemplated by the immediately
preceding clause (vi) above and (B) as may be required, in connection with the
disposition of any Investment Related Property, by laws generally affecting the
offering and sale of Securities;
               (x) all information supplied by any Grantor with respect to any
of the Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects; and
               (xi) such Grantor has been duly organized as an entity of the
type as set forth opposite such Grantor’s name on Schedule 3.1(A) solely under
the laws of the jurisdiction as set forth opposite such Grantor’s name on
Schedule 3.1(A) and remains duly existing as such. Such Grantor has not filed
any certificates of domestication, transfer or continuance in any other
jurisdiction.
     (b) Covenants and Agreements. Each Grantor hereby covenants and agrees
that:

12



--------------------------------------------------------------------------------



 



               (i) it shall not produce, use or permit any Collateral to be used
unlawfully or in violation of any provision of this Agreement or any applicable
statute, regulation or ordinance or any policy of insurance covering the
Collateral;
               (ii) it shall not change such Grantor’s name, identity, corporate
structure, sole place of business, chief executive office, type of organization
or jurisdiction of organization or establish any trade names unless it shall
have (a) notified the Collateral Agent in writing, by executing and delivering
to the Collateral Agent a completed Pledge Supplement, substantially in the form
of Exhibit A attached hereto, together with all Supplements to Schedules
thereto, at least thirty (30) days prior to any such change or establishment,
identifying such new proposed name, identity, corporate structure, sole place of
business, chief executive office, type of organization or jurisdiction of
organization or trade name and providing such other information in connection
therewith as the Collateral Agent may reasonably request and (b) taken all
actions necessary or advisable to maintain the continuous validity, perfection
and the same or better priority of the Collateral Agent’s security interest in
the Collateral intended to be granted and agreed to hereby;
               (iii) if the Collateral Agent or any Secured Party gives value to
enable Grantor to acquire rights in or the use of any Collateral, it shall use
such value for such purposes and such Grantor further agrees that repayment of
any Obligation shall apply on a “first-in, first-out” basis so that the portion
of the value used to acquire rights in any Collateral shall be paid in the
chronological order such Grantor acquired rights therein;
               (iv) it shall pay promptly when due all property and other taxes,
assessments and governmental charges or levies imposed upon, and all claims
(including claims for labor, materials and supplies) against, the Collateral,
except to the extent the validity thereof is being contested in good faith;
provided, such Grantor shall in any event pay such taxes, assessments, charges,
levies or claims not later than five (5) days prior to the date of any proposed
sale under any judgment, writ or warrant of attachment entered or filed against
such Grantor or any of the Collateral as a result of the failure to make such
payment;
               (v) upon such Grantor or any officer of such Grantor obtaining
knowledge thereof, it shall promptly notify the Collateral Agent in writing of
any event that would reasonably be expected to materially and adversely affect
the value of the Collateral or any material portion thereof, the ability of any
Grantor or the Collateral Agent to dispose of the Collateral or any material
portion thereof, or the rights and remedies of the Collateral Agent in relation
thereto, including, without limitation, the levy of any legal process against
the Collateral or any material portion thereof;
               (vi) it shall not take or permit any action which would
reasonably be expected to materially impair the Collateral Agent’s rights in the
Collateral; and

13



--------------------------------------------------------------------------------



 



               (vii) it shall not sell, transfer or assign (by operation of law
or otherwise) any Collateral except as Permitted Sales; provided, that so long
as (1) no Event of Default shall have occurred and is then continuing or would
occur after giving effect to a Permitted Sale and (2) to the extent required by
Section 2.13(a) of the Credit Agreement, the Net Asset Sale Proceeds with
respect to such Permitted Sale are used as set forth in such Section 2.13(a)
contemporaneously with such Permitted Sale, the Collateral Agent shall release
the Lien hereof encumbering the Collateral that is the subject of such Permitted
Sale. The Collateral Agent shall execute each and every appropriate financing
statement and/or recording document reasonably requested by any Grantor in
connection with the foregoing. Any expense or cost incurred by the Collateral
Agent in connection with any such release shall be for the account of the
applicable Grantor.
3.2. Equipment and Inventory.
     (a) Representations and Warranties. Each Grantor represents and warrants,
on            the Closing Date and on each Credit Date, that:
               (i) all of the Equipment and Inventory included in the Collateral
is kept only at the locations specified in Schedule 3.2 (as such schedule may be
amended or supplemented from time to time);
               (ii) any Goods now or hereafter produced by any Grantor included
in the Collateral have been and will be produced in compliance with the
requirements of the Fair Labor Standards Act, as amended; and
               (iii) none of the Inventory or Equipment is in the possession of
an issuer of a negotiable document (as defined in Section 7-104 of the UCC)
therefor or otherwise in the possession of a bailee.
     (b) Covenants and Agreements. Each Grantor covenants and agrees that:
               (i) it shall keep the Equipment, Inventory and any Documents
evidencing any Equipment and Inventory in the locations specified on
Schedule 3.2 (as such schedule may be amended or supplemented from time to time)
unless it shall have (a) notified the Collateral Agent in writing, by executing
and delivering to the Collateral Agent a completed Pledge Supplement,
substantially in the form of Exhibit A attached hereto, together with all
Supplements to Schedules thereto, at least thirty (30) days prior to any change
in locations, identifying such new locations and providing such other
information in connection therewith as the Collateral Agent may reasonably
request and (b) taken all actions necessary or advisable to maintain the
continuous validity, perfection and the same or better priority of the
Collateral Agent’s security interest in the Collateral intended to be granted
and agreed to hereby, or to enable the Collateral Agent to exercise

14



--------------------------------------------------------------------------------



 



and enforce its rights and remedies hereunder, with respect to such Equipment
and Inventory;
               (ii) it shall not deliver any Document evidencing any Equipment
and Inventory to any Person other than the issuer of such Document to claim the
Goods evidenced therefor or the Collateral Agent;
               (iii) if any third party is in possession or control of any
Equipment or Inventory, each Grantor shall join with the Collateral Agent in
notifying the third party of the Collateral Agent’s security interest and
obtaining an acknowledgment from the third party that it is holding the
Equipment and Inventory for the benefit of the Collateral Agent; and
               (iv) with respect to any item of Equipment which is covered by a
certificate of title under a statute of any jurisdiction under the law of which
indication of a security interest on such certificate is required as a condition
of perfection thereof, upon the reasonable request of the Collateral Agent,
provide information with respect to any such Equipment in excess of $100,000
individually or $1,000,000 in the aggregate.
3.3. Receivables.
     (a) Representations and Warranties. Each Grantor represents and warrants,
on            the Closing Date and on each Credit Date, that:
               (i) each Receivable (a) is and will be the legal, valid and
binding obligation of the Account Debtor in respect thereof (subject to any
limitations under applicable insolvency law), representing an unsatisfied
obligation of such Account Debtor, (b) is and will be enforceable in accordance
with its terms (subject to any limitations under applicable insolvency law),
(c) is not and will not be subject to any material setoffs, defenses, taxes,
counterclaims (except with respect to refunds, returns and allowances in the
ordinary course of business and any sales, income or other taxes arising in
respect thereof) and (d) is and will be in compliance with all applicable laws,
whether federal, state, local or foreign;
               (ii) none of the Account Debtors in respect of any Receivable in
excess of $100,000 individually or $1,000,000 in the aggregate is the government
of the United States, any agency or instrumentality thereof, any state or
municipality or any foreign sovereign. No Receivable in excess of $100,000
individually or $1,000,000 in the aggregate requires the consent of the Account
Debtor in respect thereof in connection with the pledge hereunder, except any
consent which has been obtained; and
               (iii) no Receivable is evidenced by, or constitutes, an
Instrument or Chattel Paper which has not been delivered to, or otherwise
subjected to the control of, the Collateral Agent to the extent required by, and
in accordance with Section 3.3(c).

15



--------------------------------------------------------------------------------



 



     (b) Covenants and Agreements: Each Grantor hereby covenants and agrees
that:
               (i) it shall keep and maintain at its own cost and expense
satisfactory and complete records of the Receivables, including, but not limited
to, the originals of all documentation with respect to all Receivables and
records of all payments received and all credits granted on the Receivables, all
merchandise returned and all other dealings therewith;
               (ii) it shall mark conspicuously, in form and manner reasonably
satisfactory to the Collateral Agent, all Chattel Paper and Instruments (other
than any delivered to the Collateral Agent as provided herein) with an
appropriate reference to the fact that the Collateral Agent has a security
interest therein;
               (iii) it shall perform in all material respects all of its
obligations with respect to the Receivables;
               (iv) it shall not amend, modify, terminate or waive any provision
of any Receivable in any manner which could reasonably be expected to have a
Material Adverse Effect. Other than in the ordinary course of business as
generally conducted by it on and prior to the date hereof, and except as
otherwise provided in subsection (v) below, following an Event of Default, such
Grantor shall not (w) grant any extension or renewal of the time of payment of
any Receivable, (x) compromise or settle any dispute, claim or legal proceeding
with respect to any Receivable for less than the total unpaid balance thereof,
(y) release, wholly or partially, any Person liable for the payment thereof, or
(z) allow any credit or discount thereon;
               (v) except as otherwise provided in this subsection, each Grantor
shall continue to collect all amounts due or to become due to such Grantor under
the Receivables and any Supporting Obligation and in the exercise of its
business judgment exercise each material right it may have under any Receivable,
any Supporting Obligation or Collateral Support, in each case, at its own
expense, and in connection with such collections and exercise, such Grantor
shall following an Event of Default and during the continuance thereof take such
action as such Grantor or the Collateral Agent may deem necessary or advisable.
Notwithstanding the foregoing, at any time following the occurrence and during
the continuation of an Event of Default, the Collateral Agent may: (1) have the
right at any time to notify, or require any Grantor to notify, any Account
Debtor of the Collateral Agent’s security interest in the Receivables and any
Supporting Obligation, (2) direct the Account Debtors under any Receivables to
make payment of all amounts due or to become due to such Grantor thereunder
directly to the Collateral Agent; (3) notify, or require any Grantor to notify,
each Person maintaining a lockbox or similar arrangement to which Account
Debtors under any Receivables have been directed to make payment to remit all
amounts representing collections on checks

16



--------------------------------------------------------------------------------



 



and other payment items from time to time sent to or deposited in such lockbox
or other arrangement directly to the Collateral Agent; and (4) enforce, at the
expense of such Grantor, collection of any such Receivables and to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as such Grantor might have done. If the Collateral Agent
notifies any Grantor that it has elected to collect the Receivables in
accordance with the preceding sentence, any payments of Receivables received by
such Grantor shall be forthwith (and in any event within two (2) Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Collateral Agent if required, in an account maintained under the
sole dominion and control of the Collateral Agent, and until so turned over, all
amounts and proceeds (including checks and other instruments) received by such
Grantor in respect of the Receivables, any Supporting Obligation or Collateral
Support shall be received in trust for the benefit of the Collateral Agent
hereunder and shall be segregated from other funds of such Grantor and such
Grantor shall not adjust, settle or compromise the amount or payment of any
Receivable, or release wholly or partly any Account Debtor or obligor thereof,
or allow any credit or discount thereon; and
               (vi) it shall use its commercially reasonable efforts to keep in
full force and effect any Supporting Obligation or Collateral Support relating
to any Receivable.
          (c) Delivery and Control of Receivables. With respect to any
Receivables in excess of $100,000 individually or $1,000,000 in the aggregate
that is evidenced by, or constitutes, Chattel Paper or Instruments, each Grantor
shall cause each originally executed copy thereof to be delivered to the
Collateral Agent (or its agent or designee) appropriately indorsed to the
Collateral Agent or indorsed in blank: (i) with respect to any such Receivables
in existence on the date hereof, on or prior to the date hereof and (ii) with
respect to any such Receivables hereafter arising, within ten (10) days of such
Grantor acquiring rights therein. With respect to any Receivables in excess of
$100,000 individually or $1,000,000 in the aggregate which would constitute
“electronic chattel paper” under Article 9 of the UCC, each Grantor shall take
all steps necessary to give the Collateral Agent control over such Receivables
(within the meaning of Section 9-105 of Article 9 of the UCC): (i) with respect
to any such Receivables in existence on the date hereof, on or prior to the date
hereof and (ii) with respect to any such Receivable hereafter arising, within
ten (10) days of such Grantor acquiring rights therein.
3.4. Investment Related Property.
          (a) Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that:
               (i) Schedule 3.4 (as such schedule may be amended or supplemented
from time to time) sets forth under the headings “Pledged Stock, “Pledged LLC
Interests,” “Pledged Partnership Interests” and “Pledged Trust Interests,”
respectively, all of the Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests and Pledged Trust Interests owned by any Grantor and such
Pledged Equity Interests constitute the

17



--------------------------------------------------------------------------------



 



percentage of issued and outstanding shares of stock, percentage of membership
interests, percentage of partnership interests or percentage of beneficial
interest of the respective issuers thereof indicated on such Schedule;
               (ii) it is the record and beneficial owner of the Pledged Equity
Interests identified on Schedule 3.4 (as such schedule may be amended or
supplemented from time to time) free of all Liens, rights or claims of other
Persons (other than Permitted Liens) and, except as set forth on Schedule 3.4
(as such schedule may be amended or supplemented from time to time), there are
no outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests;
               (iii) without limiting the generality of Section 3.1(a)(v),
except as set forth on Schedule 3.4 (as such schedule may be amended or
supplemented from time to time), no consent of any Person including any other
general or limited partner, any other member of a limited liability company, any
other shareholder or any other trust beneficiary is necessary or desirable in
connection with the creation, perfection or first priority status of the
security interest of the Collateral Agent in any Pledged Equity Interests or the
exercise by the Collateral Agent of the voting or other rights provided for in
this Agreement or the exercise of remedies in respect thereof;
               (iv) none of the Pledged LLC Interests nor Pledged Partnership
Interests are or represent interests in issuers that: (a) are registered as
investment companies, (b) are dealt in or traded on securities exchanges or
markets or (c) have opted to be treated as securities under the uniform
commercial code of any jurisdiction;
               (v) Schedule 3.4 (as such schedule may be amended or supplemented
from time to time) sets forth under the heading “Pledged Debt” all of the
Pledged Debt owned by any Grantor and all of such Pledged Debt has been duly
authorized, authenticated or issued, and delivered and is the legal, valid and
binding obligation of the issuers thereof and is not in default and constitutes
all of the issued and outstanding intercompany Indebtedness evidenced by an
instrument or certificated security of the respective issuers thereof owing to
such Grantor;
               (vi) Schedule 3.4 (as such schedule may be amended or
supplemented from time to time) sets forth under the headings “Securities
Accounts” and “Commodities Accounts,” respectively, all of the Securities
Accounts and Commodities Accounts in which each Grantor has an interest. Such
Grantor is the sole entitlement holder of each such Securities Account and
Commodities Account, and such Grantor has not consented to, and is not otherwise
aware of, any Person (other than the Collateral Agent pursuant hereto) having
“control” (within the meanings of Section 8-106 and 9-106 of the UCC) over, or
any other interest in, any such Securities Account or Commodity Account or any
securities or other property credited thereto;

18



--------------------------------------------------------------------------------



 



          (vii) Schedule 3.4 (as such schedule may be amended or supplemented
from time to time) sets forth under the heading “Deposit Accounts” all of the
Deposit Accounts in which each Grantor has an interest. Such Grantor is the sole
account holder of each such Deposit Account and such Grantor has not consented
to, and is not otherwise aware of, any Person (other than the Collateral Agent
pursuant hereto) having either sole dominion and control or “control” (within
the meaning of Section 9-104 of Revised Article 9) over, or any other interest
in, any such Deposit Account or any money or other property deposited therein;
and
          (viii) each Grantor has taken all actions necessary or desirable,
including those specified in Section 3.4(c), to: (a) establish the Collateral
Agent’s “control” (within the meanings of Sections 8-106 and 9-106 of the UCC)
over any portion of the Investment Related Property identified on Schedule 3.4
(as amended and supplemented from time to time) constituting Certificated
Securities, Uncertificated Securities, Securities Accounts or Securities
Entitlements; (b) establish the Collateral Agent’s sole dominion and control
over all Deposit Accounts identified on Schedule 3.4 (as amended and
supplemented from time to time); and (c) establish the Collateral Agent’s
“control” (within the meaning of Section 9-104 of Article 9 of the UCC) over all
Deposit Accounts identified on Schedule 3.4 (as amended and supplemented from
time to time).
          (b) Covenants and Agreements. Each Grantor hereby covenants and agrees
that:
          (i) without the prior written consent of the Collateral Agent, it
shall not vote to enable or take any other action to: (a) amend or terminate any
partnership agreement, limited liability company agreement, certificate of
incorporation, by-laws or other organizational documents in any way that
materially changes the rights of such Grantor with respect to any Investment
Related Property or adversely affects the validity, perfection or priority of
the Collateral Agent’s security interest, (b) other than as permitted under the
Credit Agreement, permit any issuer of any Pledged Equity Interest to issue any
additional stock, partnership interests, limited liability company interests or
other equity interests of any nature or to issue securities convertible into or
granting the right of purchase or exchange for any stock or other equity
interest of any nature of such issuer, (c) other than as permitted under the
Credit Agreement, permit any issuer of any Pledged Equity Interest to dispose of
all or a material portion of their assets, (d) waive any material default under
or material breach of any terms of any organizational document of the issuer of
any Pledged Equity Interest or the terms of any Pledged Debt, or (e) cause any
issuer of any Pledged Partnership Interests or Pledged LLC Interests which are
not securities (for purposes of the UCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Partnership Interests or Pledged
LLC Interests to be treated as securities for purposes of the Uniform Commercial
Code of any jurisdiction; provided, however, notwithstanding the foregoing, if
any issuer of any Pledged Partnership Interests or Pledged LLC Interests takes
any such action in violation

19



--------------------------------------------------------------------------------



 



of the foregoing in this clause (e), such Grantor shall promptly notify the
Collateral Agent in writing of any such election or action and, in such event,
shall take all steps necessary or advisable to establish the Collateral Agent’s
“control” thereof;
          (ii) in the event it acquires rights in any Investment Related
Property after the date hereof, it shall deliver to the Collateral Agent a
completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto, reflecting such new
Investment Related Property and all other Investment Related Property.
Notwithstanding the foregoing, it is understood and agreed that the security
interest of the Collateral Agent shall attach to all Investment Related Property
immediately upon any Grantor’s acquisition of rights therein and shall not be
affected by the failure of any Grantor to deliver a supplement to Schedule 3.4
as required hereby;
          (iii) without limiting the generality of Section 3.4(b)(ii), in the
event that any Grantor acquires rights in any Deposit Accounts maintained at
Wells Fargo Bank, NA. (each, the “Wells Fargo Deposit Account”) after the date
hereof, such Grantor shall deliver to the Collateral Agent a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all Supplements to Schedules thereto, reflecting such new Wells Fargo
Deposit Accounts. Notwithstanding the foregoing, it is understood and agreed
that the security interest of the Collateral Agent shall attach to all Wells
Fargo Deposit Accounts immediately upon any Grantor’s acquisition of rights
therein and shall not be affected by the failure of any Grantor to deliver a
supplement to Schedule 3.4 as required hereby;
          (iv) except as provided in the next sentence, in the event such
Grantor receives any dividends, interest or distributions on any Investment
Related Property, or any securities or other property upon the merger,
consolidation, liquidation or dissolution of any issuer of any Investment
Related Property, then (a) such dividends, interest or distributions and
securities or other property shall be included in the definition of Collateral
without further action and (b) such Grantor shall immediately take all steps, if
any, necessary or advisable to ensure the validity, perfection, priority and, if
applicable, control of the Collateral Agent over such Investment Related
Property (including, without limitation, delivery thereof to the Collateral
Agent) and pending any such action such Grantor shall be deemed to hold such
dividends, interest, distributions, securities or other property in trust for
the benefit of the Collateral Agent and shall be segregated from all other
property of such Grantor. Notwithstanding the foregoing, so long as no Event of
Default shall have occurred and be continuing, the Collateral Agent authorizes
each Grantor to retain all ordinary cash dividends and distributions paid in the
normal course of the business of the issuer and consistent with the past
practice of the issuer and all scheduled payments of interest;
          (v) it shall comply with all of its material obligations under any
partnership agreement or limited liability company agreement relating to Pledged

20



--------------------------------------------------------------------------------



 



Partnership Interests or Pledged LLC Interests and, except as otherwise in the
ordinary course of business as generally conducted by it on and prior to the
date hereof, shall enforce all of its material rights with respect to any
Investment Related Property;
          (vi) it shall notify the Collateral Agent of any default under any
Pledged Debt that has caused, either in any case or in the aggregate, a Material
Adverse Effect.
          (vii) other than as permitted under the Credit Agreement, without the
prior written consent of the Collateral Agent, it shall not permit any issuer of
any Pledged Equity Interest to merge or consolidate unless all the outstanding
capital stock or other equity interests of the surviving or resulting
corporation, limited liability company, partnership or other entity is, upon
such merger or consolidation, pledged hereunder and no cash, securities or other
property is distributed in respect of the outstanding equity interests of any
other constituent company; provided that if the surviving or resulting company
upon any such merger or consolidation involving an issuer which is a Controlled
Foreign Corporation, then such Grantor shall only be required to pledge equity
interests having 65% of the voting power of all classes of capital stock of such
issuer entitled to vote; and
          (viii) each Grantor consents to the grant by each other Grantor of a
security interest in all Investment Related Property to the Collateral Agent
and, without limiting the foregoing, consents to the transfer of any Pledged
Partnership Interest and any Pledged LLC Interest to the Collateral Agent or its
nominee following an Event of Default and during the continuance thereof and to
the substitution of the Collateral Agent or its nominee as a partner in any
partnership or as a member in any limited liability company with all the rights
and powers related thereto.
          (c) Delivery and Control. Each Grantor agrees that with respect to any
Investment Related Property in which it currently has rights it shall comply
with the provisions of this Section 3.4(c) on or before the Closing Date and
with respect to any Investment Related Property hereafter acquired by such
Grantor it shall comply with the provisions of this Section 3.4(c) promptly upon
acquiring rights therein, in each case in form and substance satisfactory to the
Collateral Agent. With respect to any Investment Related Property that is
represented by a certificate or that is an “instrument” (other than any
Investment Related Property credited to a Securities Account and other than any
“uncertificated securities” of any Subsidiary of the Borrower) it shall cause
such certificate or instrument to be delivered to the Collateral Agent, indorsed
in blank by an “effective indorsement” (as defined in Section 8-107 of the UCC),
regardless of whether such certificate constitutes a “certificated security” for
purposes of the UCC. With respect to any Investment Related Property that is an
“uncertificated security” for purposes of the UCC (other than any
“uncertificated securities” credited to a Securities Account), it shall cause
the issuer of such uncertificated security to either (i) register the Collateral
Agent as the registered owner thereof on the books and records of the issuer or
(ii) execute an agreement substantially in the form of Exhibit B hereto,
pursuant to which such issuer

21



--------------------------------------------------------------------------------



 



agrees to comply with the Collateral Agent’s instructions with respect to such
uncertificated security without further consent by such Grantor. The Collateral
Agent agrees that it shall have the right to deliver such instructions if and
only if an Event of Default has occurred and is continuing. With respect to any
Investment Related Property consisting of Securities Accounts or Securities
Entitlements, it shall cause the securities intermediary maintaining such
Securities Account or Securities Entitlement to enter into an agreement
substantially in the form of Exhibit C hereto pursuant to which it shall agree
to comply with the Collateral Agent’s “entitlement orders” without further
consent by such Grantor. The Collateral Agent agrees that it shall have the
right to deliver such entitlement orders or any notice of sole control if and
only if an Event of Default has occurred and is continuing. With respect to any
Investment Related Property that is a “Deposit Account” identified on
Schedule 3.4 (as such schedule may be amended or supplemented from time to
time), it shall cause the depositary institution maintaining such account to
enter into an agreement substantially in the form of Exhibit D hereto, pursuant
to which the Collateral Agent shall have both sole dominion and control over
such Deposit Account (within the meaning of the common law) and “control” (as
defined in Section 9-104 of Article 9 of the UCC) over such Deposit Account. The
Collateral Agent agrees that it shall have the right to exercise such dominion
and control if and only if an Event of Default has occurred and is continuing.
In addition to the foregoing, if any issuer of any Investment Related Property
is located in a jurisdiction outside of the United States, each Grantor shall
take such additional actions, including, without limitation, causing the issuer
to register the pledge on its books and records or making such filings or
recordings, in each cas e as may be necessary or advisable, under the laws of
such issuer’s jurisdiction to insure the validity, perfection and priority of
the security interest of the Collateral Agent. Upon the occurrence and during
the continuance of an Event of Default, the Collateral Agent shall have the
right, without notice to any Grantor, to transfer all or any portion of the
Investment Related Property to its name or the name of its nominee or agent. In
addition, the Collateral Agent shall have the right upon the occurrence and
during the continuance of an Event of Default, without notice to any Grantor, to
exchange any certificates or instruments representing any Investment Related
Property for certificates or instruments of smaller or larger denominations.
          (d) Voting and Distributions.
          (i) So long as no Event of Default shall have occurred and be
continuing:

  (A)   except as otherwise provided in Section 3.4(b)(i) of this Agreement or
elsewhere herein or in the Credit Agreement, each Grantor shall be entitled to
exercise or refrain from exercising any and all voting and other consensual
rights pertaining to the Investment Related Property or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the Credit
Agreement; provided, no Grantor shall exercise or refrain from exercising any
such right if the Collateral Agent shall have notified such Grantor that, in the
Collateral Agent’s reasonable judgment, such action would have a Material
Adverse Effect; and provided further, such

22



--------------------------------------------------------------------------------



 



      Grantor shall give the Collateral Agent at least five (5) Business Days
prior written notice of the manner in which it intends to exercise, or the
reasons for refraining from exercising, any such right; it being understood,
however, that neither the voting by such Grantor of any Pledged Stock for, or
such Grantor’s consent to, the election of directors (or similar governing body)
at a regularly scheduled annual or other meeting of stockholders or with respect
to incidental matters at any such meeting, nor such Grantor’s consent to or
approval of any action otherwise permitted under this Agreement and the Credit
Agreement, shall be deemed inconsistent with the terms of this Agreement or the
Credit Agreement within the meaning of this Section 3.4(d)(i)(A), and no notice
of any such voting or consent need be given to the Collateral Agent; and     (B)
  the Collateral Agent shall promptly execute and deliver (or cause to be
executed and delivered) to each Grantor all proxies, and other instruments as
such Grantor may from time to time reasonably request for the purpose of
enabling such Grantor to exercise the voting and other consensual rights when
and to the extent which it is entitled to exercise pursuant to clause (A) above;

          (ii) Upon the occurrence and during the continuation of an Event of
Default:

  (A)   all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in the Collateral Agent who shall thereupon have the sole right to
exercise such voting and other consensual rights; and     (B)   in order to
permit the Collateral Agent to exercise the voting and other consensual rights
which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder:
(1) each Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to the Collateral Agent all proxies, dividend payment orders and
other instruments as the Collateral Agent may from time to time reasonably
request and (2) each Grantor acknowledges that the Collateral Agent may utilize
the power of attorney set forth in Section 5.

     3.5. Material Contracts.
          (a) Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that:

23



--------------------------------------------------------------------------------



 



          (i) Schedule 3.5 (as such schedule may be amended or supplemented from
time to time) sets forth all of the Material Contracts under which such Grantor
has rights;
          (ii) the Material Contracts, true and complete copies (including any
amendments or supplements thereof) of which have been furnished to the
Collateral Agent, have been duly authorized, executed and delivered by all
parties thereto, are in full force and effect and are binding upon and
enforceable against all parties thereto in accordance with their respective
terms. There exists no default under any Material Contract by any party thereto
and neither such Grantor, nor to its best knowledge, any other Person party
thereto is likely to become in default thereunder and no Person party thereto
has any defenses, counterclaims or right of set-off with respect to any Material
Contract; and
          (iii) no Material Contract prohibits assignment or requires consent of
or notice to any Person in connection with the assignment to the Collateral
Agent hereunder, except such as has been given or made or is currently sought
pursuant to Section 3.5(b)(vii) hereof.
          (b) Covenants and Agreements. Each Grantor hereby covenants and agrees
that:
          (i) in addition to any rights under Section 3.3, the Collateral Agent
may at any time after the occurrence and during the continuance of an Event of
Default, notify, or require any Grantor to so notify, the counterparty on any
Material Contract of the security interest of the Collateral Agent therein. In
addition, after the occurrence and during the continuance of an Event of
Default, the Collateral Agent may upon written notice to the applicable Grantor,
notify, or require any Grantor to notify, the counterparty to make all payments
under the Material Contracts directly to the Collateral Agent;
          (ii) each Grantor shall deliver promptly to the Collateral Agent a
copy of each material demand, notice or document received by it relating in any
way to any Material Contract;
          (iii) each Grantor shall deliver promptly to the Collateral Agent, and
in any event within ten (10) Business Days, after (1) any Material Contract of
such Grantor is terminated or amended in a manner that is materially adverse to
the Credit Parties, taken as a whole, or (2) any new Material Contract is
entered into by such Grantor, a written statement describing such event, with
copies of such material amendments or new contracts, delivered to the Collateral
Agent (to the extent such delivery is permitted by the terms of any such
Material Contract, provided, no prohibition on delivery shall be effective if it
were bargained for by such Grantor with the intent of avoiding compliance with
this Section 3.5(b)(iii)), and an explanation of any actions being taken with
respect thereto;

24



--------------------------------------------------------------------------------



 



          (iv) it shall perform in all material respects all of its obligations
with respect to the Material Contracts;
          (v) except as otherwise in the ordinary course of business as
generally conducted by it on and prior to the date hereof, it shall promptly and
diligently exercise each material right (except any right of termination that
would reasonably be expected to result in a Material Adverse Effect) it may have
under any Material Contract, any Supporting Obligation or Collateral Support, in
each case, at its own expense, and in connection with such collections and
exercise, such Grantor shall take such action as such Grantor or the Collateral
Agent may deem necessary or advisable;
          (vi) it shall use its commercially reasonable efforts to keep in full
force and effect any Supporting Obligation or Collateral Support relating to any
Material Contract; and
          (vii) with respect to any Material Contract that prevents the granting
of a security interest therein (either by its terms or by any federal or state
statutory prohibition or otherwise) (any such agreement, contract or license, a
“Non-Assignable Contract”), each Grantor shall, within thirty (30) days of the
date hereof with respect to any Non-Assignable Contract in effect on the date
hereof and within thirty (30) days after entering into any Non-Assignable
Contract after the Closing Date, request in writing the consent of the
counterparty or counterparties to the Non-Assignable Contract pursuant to the
terms of such Non-Assignable Contract or applicable law and use its commercially
reasonable efforts to obtain such consent as soon as practicable thereafter.
     3.6. Letter of Credit Rights.
          (a) Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that:
          (i) each material letter of credit to which such Grantor has rights is
listed on Schedule 3.6 (as such schedule may be amended or supplemented from
time to time) hereto; and
          (ii) each Grantor has obtained the consent of each issuer of any
material letter of credit with respect to which such Guarantor is a beneficiary
to the assignment of the proceeds of the letter of credit to the Collateral
Agent.
          (b) Covenants and Agreements. Each Grantor hereby covenants and agrees
that with respect to any material letter of credit hereafter arising it shall
obtain the consent of the issuer thereof to the assignment of the proceeds of
the letter of credit to the Collateral Agent and shall deliver to the Collateral
Agent a completed Pledge Supplement, substantially in the form of Exhibit A
attached hereto, together with all Supplements to Schedules thereto.

25



--------------------------------------------------------------------------------



 



     3.7. Intellectual Property.
          (a) Representations and Warranties. Except as disclosed in
Schedule 3.7(H) (as such schedule may be amended or supplemented from time to
time), each Grantor hereby represents and warrants, on the Closing Date and on
each Credit Date, that:
          (i) Schedule 3.7 (as such schedule may be amended or supplemented from
time to time) sets forth a true and complete list of (i) all United States,
state and foreign registrations of and applications for Patents, Trademarks, and
Copyrights owned by each Grantor and (ii) all Patent Licenses, Trademark
Licenses and Copyright Licenses material to the business of such Grantor;
          (ii) it is the sole and exclusive owner of the entire right, title,
and interest in and to all Intellectual Property on Schedule 3.7 (as such
schedule may be amended or supplemented from time to time), and owns or has the
valid right to use all other Intellectual Property used in or necessary to
conduct its business, free and clear of all Liens, claims, encumbrances and
licenses, except for Permitted Liens and the licenses set forth on
Schedule 3.7(B), (D), (F) and (G) (as each may be amended or supplemented from
time to time);
          (iii) all Intellectual Property is subsisting and has not been
adjudged invalid or unenforceable, in whole or in part, and each Grantor has
performed all acts and has paid all renewal, maintenance, and other fees and
taxes required to maintain each and every registration and application of
Intellectual Property in full force and effect;
          (iv) all Intellectual Property is valid and enforceable; no holding,
decision, or judgment has been rendered in any action or proceeding before any
court or administrative authority challenging the validity of, such Grantor’s
right to register, or such Grantor’s rights to own or use, any Intellectual
Property and no such action or proceeding is pending or, to the best of such
Grantor’s knowledge, threatened;
          (v) all registrations and applications for Copyrights, Patents and
Trademarks are standing in the name of each Grantor, and none of the Trademarks,
Patents, Copyrights or Trade Secrets has been licensed by any Grantor to any
affiliate or third party, except as disclosed in Schedule 3.7(B), (D), (F), or
(G)(as each may be amended or supplemented from time to time);
          (vi) each Grantor has been using appropriate statutory notice of
registration in connection with its use of registered Trademarks, proper marking
practices in connection with the use of Patents, and appropriate notice of
copyright in connection with the publication of Copyrights material to the
business of such Grantor;
          (vii) each Grantor uses adequate standards of quality in the

26



--------------------------------------------------------------------------------



 



manufacture, distribution, and sale of all products sold and in the provision of
all services rendered under or in connection with all Trademark Collateral and
has taken all action necessary to insure that all licensees of the Trademark
Collateral owned by such Grantor use such adequate standards of quality;
          (viii) the conduct of such Grantor’s business does not infringe upon
any trademark, patent, copyright, trade secret or similar intellectual property
right owned or controlled by a third party; no claim has been made that the use
of any Intellectual Property owned or used by Grantor (or any of its respective
licensees) violates the asserted rights of any third party;
          (ix) to the best of each Grantor’s knowledge, no third party is
infringing upon any Intellectual Property owned or used by such Grantor, or any
of its respective licensees;
          (x) no settlement or consents, covenants not to sue, non-assertion
assurances, or releases have been entered into by Grantor or to which Grantor is
bound that adversely effect Grantor’s rights to own or use any Intellectual
Property; and
          (xi) each Grantor has not made a previous assignment, sale, transfer,
or agreement constituting a present or future assignment sale, transfer, of any
Intellectual Property that has not been terminated or released. There is no
effective financing statement or other document or instrument now executed, or
on file or recorded in any public office, granting a security interest in or
otherwise encumbering any part of the Intellectual Property, other than in favor
of the Collateral Agent.
          (b) Covenants and Agreements. Each Grantor hereby covenants and agrees
as follows:
          (i) it shall not do any act or omit to do any act whereby any of the
Intellectual Property which is material to the business of the Credit Parties,
taken as a whole, may lapse, or become abandoned, dedicated to the public, or
unenforceable, or which would adversely affect the validity, grant, or
enforceability of the security interest granted therein;
          (ii) it shall not, with respect to any Trademarks which are material
to the business of the Credit Parties, taken as a whole, cease the use of any of
such Trademarks or fail to maintain the level of the quality of products sold
and services rendered under any of such Trademark at a level at least
substantially consistent with the quality of such products and services as of
the date hereof, and each Grantor shall take all steps necessary to insure that
licensees of such Trademarks use such consistent standards of quality;
          (iii) it shall, within thirty (30) days of the creation or acquisition
of any

27



--------------------------------------------------------------------------------



 



copyrightable work which is material to the business of the Credit Parties,
taken as a whole, apply to register the copyright in the United States Copyright
Office;
          (iv) it shall promptly notify the Collateral Agent if it knows that
any item of the Intellectual Property that is material to the business of the
Credit Parties, taken as a whole, may become (a) abandoned or dedicated to the
public or placed in the public domain, (b) invalid or unenforceable, or
(c) subject to any adverse determination or development (including the
institution of proceedings) in any action or proceeding in the United States
Patent and Trademark Office, the United States Copyright Office, and state
registry, any foreign counterpart of the foregoing, or any court;
          (v) it shall take all reasonable steps in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry or any
foreign counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Grantor and
material to the Credit Parties, taken as a whole, which is now or shall become
included in the Intellectual Property (except for such works with respect to
which such Grantor has determined in the exercise of its commercially reasonable
judgment that it shall not seek registration) including, but not limited to,
those items on Schedule 3.7(A), (C) and (E) (as each may be amended or
supplemented from time to time);
          (vi) in the event that any Intellectual Property owned by or
exclusively licensed to any Grantor is infringed, misappropriated, or diluted by
a third party, such Grantor shall promptly take all reasonable actions to stop
such infringement, misappropriation, or dilution and protect its exclusive
rights in such Intellectual Property including, but not limited to, the
initiation of a suit for injunctive relief and to recover damages;
          (vii) it shall promptly (but in no event more than thirty (30) days
after any Grantor obtains knowledge thereof) report to the Collateral Agent
(i) the filing of any application to register any Intellectual Property with the
United States Patent and Trademark Office, the United States Copyright Office,
or any state registry or foreign counterpart of the foregoing (whether such
application is filed by such Grantor or through any agent, employee, licensee,
or designee thereof) and (ii) the registration of any Intellectual Property by
any such office, in each case by executing and delivering to the Collateral
Agent a completed Pledge Supplement, substantially in the form of Exhibit A
attached hereto, together with all Supplements to Schedules thereto;
          (viii) it shall, promptly upon the reasonable request of the
Collateral Agent, execute and deliver to the Collateral Agent any document
required to acknowledge, confirm, register, record, or perfect the Collateral
Agent’s interest in any part of the Intellectual Property, whether now owned or
hereafter acquired;

28



--------------------------------------------------------------------------------



 



          (ix) except with the prior consent of the Collateral Agent or as
permitted under the Credit Agreement, each Grantor shall not execute, and there
will not be on file in any public office, any financing statement or other
document or instruments, except financing statements or other documents or
instruments filed or to be filed in favor of the Collateral Agent and each
Grantor shall not sell, assign, transfer, license, grant any option, or create
or suffer to exist any Lien upon or with respect to the Intellectual Property,
except for the Lien created by and under this Security Agreement and the other
Loan Documents;
          (x) it shall hereafter use commercially reasonable efforts so as not
to permit the inclusion in any contract to which it hereafter becomes a party of
any provision that could or might in any way materially impair or prevent the
creation of a security interest in, or the assignment of, such Grantor’s rights
and interests in any property included within the definitions of any
Intellectual Property acquired under such contracts;
          (xi) it shall take all steps reasonably necessary to protect the
secrecy of all trade secrets relating to the products and services sold or
delivered under or in connection with the Intellectual Property, including,
without limitation, entering into confidentiality agreements with employees and
labeling and restricting access to secret information and documents;
          (xii) it shall use proper statutory notice in connection with its use
of any of the Intellectual Property; and
          (xiii) except as otherwise in the ordinary course of business as
generally conducted by it on and prior to the date hereof, it shall continue to
collect, at its own expense, all amounts due or to become due to such Grantor in
respect of the Intellectual Property or any portion thereof. In connection with
such collections, each Grantor may take (and, at the Collateral Agent’s
reasonable direction, shall take) such action as such Grantor or the Collateral
Agent, upon the occurrence of an Event of Default and during the continuation
thereof, may deem reasonably necessary or advisable to enforce collection of
such amounts.
     3.8. Commercial Tort Claims
          (a) Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that Schedule 3.8 (as
such schedule may be amended or supplemented from time to time) sets forth all
Commercial Tort Claims of each Grantor in excess of $100,000 individually or
$1,000,000 in the aggregate; and
          (b) Covenants and Agreements. Each Grantor hereby covenants and agrees
that with respect to any Commercial Tort Claim in excess of $100,000
individually or $1,000,000 in the aggregate hereafter arising it shall deliver
to the Collateral Agent a completed

29



--------------------------------------------------------------------------------



 



Pledge Supplement, substantially in the form of Exhibit A attached hereto,
together with all Supplements to Schedules thereto, reflecting such new
Commercial Tort Claims.
SECTION 4. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS.
     4.1. Access; Right of Inspection. The Collateral Agent shall at all times
have full and free access, upon reasonable advance notice, during normal
business hours to the books of account and non-privileged correspondence and
records of each Grantor, and the Collateral Agent and its representatives may
examine the same, take extracts therefrom and make photocopies thereof, and each
Grantor agrees to render to the Collateral Agent, at such Grantor’s cost and
expense, such clerical and other assistance as may be reasonably requested with
regard thereto; provided, that the Collateral Agent shall coordinate with such
Grantor with respect to the frequency and timing of such visits and inspections
so as to reasonably minimize the burden imposed on such Grantor. The Collateral
Agent and its representatives shall at all times also have the right upon
reasonable advance notice, during normal business to enter any premises of each
Grantor and inspect any property of each Grantor where any of the Intellectual
Property, Inventory or Equipment of such Grantor granted pursuant to this
Agreement is located for the purpose of inspecting the same, observing its use
or otherwise protecting its interests therein.
     4.2. Further Assurances.
          (a) Each Grantor agrees that from time to time, at the expense of such
Grantor, it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Collateral Agent may reasonably request, in order to create and/or
maintain the validity, perfection or priority of and protect any security
interest granted or purported to be granted hereby or to enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, each Grantor
shall:
          (i) file such financing or continuation statements, or amendments
thereto, and execute and deliver such other agreements, instruments,
endorsements, powers of attorney or notices, as may be necessary or desirable,
or as the Collateral Agent may reasonably request, in order to perfect and
preserve the security interests granted or purported to be granted hereby;
          (ii) take all actions necessary to ensure the recordation of
appropriate evidence of the liens and security interest granted hereunder in the
Intellectual Property with any intellectual property registry in which said
Intellectual Property is registered or in which an application for registration
is pending including, without limitation, the United States Patent and Trademark
Office, the United States Copyright Office, the various Secretaries of State,
and the foreign counterparts on any of the foregoing;

30



--------------------------------------------------------------------------------



 



          (iii) subject to the limitations set forth in Section 4.1 above, at
any reasonable time, upon request by the Collateral Agent, exhibit the
Collateral to and allow inspection of the Collateral by the Collateral Agent, or
persons designated by the Collateral Agent; and
          (iv) at the Collateral Agent’s request, appear in and defend any
action or proceeding that may affect such Grantor’s title to or the Collateral
Agent’s security interest in all or any part of the Collateral.
          (b) Each Grantor hereby authorizes the Collateral Agent to file a
Record or Records, including, without limitation, financing statements, in all
jurisdictions and with all filing offices as the Collateral Agent may determine,
in its sole discretion, are necessary or advisable to perfect the security
interest granted to the Collateral Agent herein. Such financing statements may
describe the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Collateral Agent may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Collateral Agent herein, including,
without limitation, describing such property as “all assets,” or “all personal
property” or words of similar effect; provided, that if a Grantor gives the
Collateral Agent written notice that the description of the Collateral in such
financing statement needs to describe the Collateral with specificity to avoid
creating a breach or default under documentation related to a Permitted Lien on
the property of such Grantor, then Collateral Agent shall use reasonable efforts
to describe the Collateral in such a way that it does not result in such breach
or default. Each Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail.
          (c) Each Grantor hereby authorizes the Collateral Agent to modify this
Agreement after obtaining such Grantor’s approval of or signature to such
modification by amending Schedule 3.7 (as such schedule may be amended or
supplemented from time to time) to include reference to any right, title or
interest in any existing Intellectual Property or any Intellectual Property
acquired or developed by any Grantor after the execution hereof or to delete any
reference to any right, title or interest in any Intellectual Property in which
any Grantor no longer has or claims any right, title or interest.
          (d) Each Grantor shall, through the compliance of the covenants
contained herein and through any other actions that may be necessary or
desirable, continuously maintain from the date made the truthfulness and
accuracy of every representation, warranty and certification made herein on the
Closing Date and each Credit Date until the termination of this Agreement by its
terms.
     4.3. Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by

31



--------------------------------------------------------------------------------



 



executing a Counterpart Agreement. Upon delivery of any such Counterpart
Agreement to the Collateral Agent, notice of which is hereby waived by Grantors,
each Additional Grantor shall be a Grantor and shall be as fully a party hereto
as if Additional Grantor were an original signatory hereto. Each Grantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of Collateral Agent not to cause any Subsidiary of Company to become an
Additional Grantor hereunder. This Agreement shall be fully effective as to any
Grantor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Grantor hereunder.
SECTION 5. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.
     5.1. Power of Attorney. Each Grantor hereby irrevocably appoints the
Collateral Agent (such appointment being coupled with an interest) as such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, the Collateral Agent or otherwise, from
time to time in the Collateral Agent’s discretion to take any action and to
execute any instrument that the Collateral Agent may deem reasonably necessary
or advisable to accomplish the purposes of this Agreement, including, without
limitation, the following:
          (a) upon the occurrence and during the continuance of any Event of
Default, to obtain and adjust insurance required to be maintained by such
Grantor or paid to the Collateral Agent pursuant to the Credit Agreement;
          (b) upon the occurrence and during the continuance of any Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
          (c) upon the occurrence and during the continuance of any Event of
Default, to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (b) above;
          (d) upon the occurrence and during the continuance of any Event of
Default, to file any claims or take any action or institute any proceedings that
the Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral;
          (e) to prepare and file any UCC financing statements in the name of
such Grantor as debtor;
          (f) to prepare, sign, and file for recordation in any intellectual
property registry, appropriate evidence of the lien and security interest
granted herein in the Intellectual Property in the name of Grantor as assignor;

32



--------------------------------------------------------------------------------



 



          (g) to take or cause to be taken all actions necessary to perform or
comply or cause performance or compliance with the terms of this Agreement,
including, without limitation, access to pay or discharge taxes or Liens (other
than Liens permitted under this Agreement or the Credit Agreement) levied or
placed upon or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by the
Collateral Agent in its sole discretion, any such payments made by the
Collateral Agent to become obligations of such Grantor to the Collateral Agent,
due and payable immediately without demand; and
          (h) upon the occurrence and during the continuance of any Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and to
do, at the Collateral Agent’s option and such Grantor’s expense, at any time or
from time to time, all acts and things that the Collateral Agent deems
reasonably necessary to protect, preserve or realize upon the Collateral and the
Collateral Agent’s security interest therein in order to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.
     5.2. No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon the
Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.
SECTION 6. REMEDIES.
     6.1. Generally.
     If any Event of Default shall have occurred and be continuing,
          (a) the Collateral Agent may exercise in respect of the Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it at law or in equity, all the rights and remedies of the
Collateral Agent on default under the UCC (whether or not the UCC applies to the
affected Collateral), and also may pursue any of the following separately,
successively or simultaneously:
          (i) require any Grantor to, and each Grantor hereby agrees that it
shall at its expense and promptly upon request of the Collateral Agent
forthwith, assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the

33



--------------------------------------------------------------------------------



 



Collateral Agent at a place to be designated by the Collateral Agent that is
reasonably convenient to both parties;
          (ii) enter onto the property where any Collateral is located and take
possession thereof with or without judicial process;
          (iii) prior to the disposition of the Collateral, store, process,
repair or recondition the Collateral or otherwise prepare the Collateral for
disposition in any manner to the extent the Collateral Agent deems appropriate;
          (iv) without notice except as specified below, sell, assign, lease,
license (on an exclusive or non-exclusive basis) or otherwise dispose of the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Collateral Agent’s offices or elsewhere, for cash, on credit or
for future delivery, at such time or times and at such price or prices and upon
such other terms as the Collateral Agent may deem commercially reasonable; and
          (v) exercise dominion and control over, and refuse to permit further
withdrawals (whether of money, securities, instruments or other property) from
any Deposit Account maintained with the Collateral Agent constituting part of
the Collateral.
          (b) the Collateral Agent or any Secured Party may be the purchaser of
any or all of the Collateral at any public or private (to the extent to the
portion of the Collateral being privately sold is of a kind that is customarily
sold on a recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. Each Grantor hereby waives any
claims against the Collateral Agent arising

34



--------------------------------------------------------------------------------



 



by reason of the fact that the price at which any Collateral may have been sold
at such a private sale was less than the price which might have been obtained at
a public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Collateral to more than one offeree. If the proceeds of any
sale or other disposition of the Collateral are insufficient to pay all the
Secured Obligations, Grantors shall be liable for the deficiency and the fees of
any attorneys employed by the Collateral Agent to collect such deficiency. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Collateral Agent, that the
Collateral Agent has no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Secured Obligations becoming due and payable prior to their stated
maturities. Nothing in this Section shall in any way alter the rights of the
Collateral Agent hereunder.
          (c) The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral. The Collateral Agent may specifically disclaim
or modify any warranties of title or the like. This procedure will not be
considered to adversely effect the commercial reasonableness of any sale of the
Collateral.
          (d) If the Collateral Agent sells any of the Collateral on credit, the
Secured Obligations will be credited only with payments actually made by the
purchaser and received by the Collateral Agent and applied to the indebtedness
of the purchaser. In the event the purchaser fails to pay for the Collateral,
the Collateral Agent may resell the Collateral.
          (e) The Collateral Agent shall have no obligation to marshall any of
the Collateral.

35



--------------------------------------------------------------------------------



 



     6.2. Investment Related Property. Each Grantor recognizes that, by reason
of certain prohibitions contained in the Securities Act and applicable state
securities laws, the Collateral Agent may be compelled, with respect to any sale
of all or any part of the Investment Related Property conducted without prior
registration or qualification of such Investment Related Property under the
Securities Act and/or such state securities laws, to limit purchasers to those
who will agree, among other things, to acquire the Investment Related Property
for their own account, for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, each Grantor agrees that any such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Collateral Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Investment Related Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it. If the Collateral
Agent determines to exercise its right to sell any or all of the Investment
Related Property, upon written request, each Grantor shall and shall cause each
issuer of any Pledged Stock to be sold hereunder, and each partnership and each
limited liability company whose equity interests constitute Investment Related
Property from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may request in order to determine the number
and nature of interest, shares or other instruments included in the Investment
Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.
     6.3. Intellectual Property.
          (a) Anything contained herein to the contrary notwithstanding, upon
the occurrence and during the continuation of an Event of Default:
          (i) the Collateral Agent shall have the right (but not the obligation)
to bring suit or otherwise commence any action or proceeding in the name of any
Grantor, the Collateral Agent or otherwise, in the Collateral Agent’s sole
discretion, to enforce any Intellectual Property, in which event such Grantor
shall, at the request of the Collateral Agent, do any and all lawful acts and
execute any and all documents required by the Collateral Agent in aid of such
enforcement and such Grantor shall promptly, upon demand, reimburse and
indemnify the Collateral Agent as provided in Section 10 hereof in connection
with the exercise of its rights under this Section, and, to the extent that the
Collateral Agent shall elect not to bring suit to enforce any Intellectual
Property as provided in this Section, each Grantor agrees to use all reasonable
measures, whether by action, suit, proceeding or otherwise, to prevent the
infringement or other violation of any of such Grantor’s rights in the
Intellectual Property by others and for that purpose agrees to diligently
maintain any action, suit or proceeding against any Person so infringing as
shall be necessary to prevent such infringement or violation;

36



--------------------------------------------------------------------------------



 



          (ii) upon written demand from the Collateral Agent, each Grantor shall
grant, assign, convey or otherwise transfer to the Collateral Agent or such
Collateral Agent’s designee all of such Grantor’s right, title and interest in
and to the Intellectual Property and shall execute and deliver to the Collateral
Agent such documents as are necessary or appropriate to carry out the intent and
purposes of this Agreement;
          (iii) each Grantor agrees that such an assignment and/or recording
shall be applied to reduce the Secured Obligations outstanding only to the
extent that the Collateral Agent (or any Secured Party) receives cash proceeds
in respect of the sale of, or other realization upon, the Intellectual Property;
          (iv) within five (5) Business Days after written notice from the
Collateral Agent, each Grantor shall make available to the Collateral Agent, to
the extent within such Grantor’s power and authority, such personnel in such
Grantor’s employ on the date of such Event of Default as the Collateral Agent
may reasonably designate, by name, title or job responsibility, to permit such
Grantor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold or delivered by such Grantor under or in connection
with the Trademarks, Trademark Licenses, such persons to be available to perform
their prior functions on the Collateral Agent’s behalf and to be compensated by
the Collateral Agent at such Grantor’s expense on a per diem, pro-rata basis
consistent with the salary and benefit structure applicable to each as of the
date of such Event of Default; and
          (v) the Collateral Agent shall have the right to notify, or require
each Grantor to notify, any obligors with respect to amounts due or to become
due to such Grantor in respect of the Intellectual Properly, of the existence of
the security interest created herein, to direct such obligors to make payment of
all such amounts directly to the Collateral Agent, and, upon such notification
and at the expense of such Grantor, to enforce collection of any such amounts
and to adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as such Grantor might have done;
          (1) all amounts and proceeds (including checks and other instruments)
received by Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
the Collateral Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 6.5; and
          (2) Grantor shall not adjust, settle or compromise the amount or
payment of any such amount or release wholly or partly any obligor with respect
thereto or allow any credit or discount thereon.

37



--------------------------------------------------------------------------------



 



          (b) If (i) an Event of Default shall have occurred and, by reason of
cure, waiver, modification, amendment or otherwise, no longer be continuing,
(ii) no other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to the Intellectual Property shall have been previously made
and shall have become and then remain absolute and effective, and (iv) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, the Collateral Agent shall promptly execute and
deliver to such Grantor, at such Grantor’s sole cost and expense, such
assignments or other transfer as may be necessary to reassign to such Grantor
any such rights, title and interests as may have been assigned to the Collateral
Agent as aforesaid, subject to any disposition thereof that may have been made
by the Collateral Agent; provided, after giving effect to such reassignment, the
Collateral Agent’s security interest granted pursuant hereto, as well as all
other rights and remedies of the Collateral Agent granted hereunder, shall
continue to be in full force and effect; and provided further, the rights, title
and interests so reassigned shall be free and clear of all Liens other than
Liens (if any) encumbering such rights, title and interest at the time of their
assignment to the Collateral Agent and Permitted Liens.
          (c) Solely for the purpose of enabling the Collateral Agent to
exercise rights and remedies under this Section 6 and at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Collateral Agent, to the extent it
has the right to do so, an irrevocable, non-exclusive license (exercisable
without payment of royalty or other compensation to such Grantor), subject, in
the case of Trademarks, to sufficient rights to quality control and inspection
in favor of such Grantor to avoid the risk of invalidation of said Trademarks,
to use, operate under, license, or sublicense any Intellectual Property now
owned or hereafter acquired by such Grantor, and wherever the same may be
located.
     6.4. Cash Proceeds. In addition to the rights of the Collateral Agent
specified in Section 3.3 with respect to payments of Receivables, all proceeds
of any Collateral received by the Collateral Agent (whether from a Grantor or
otherwise) consisting of cash, checks and other near-cash items (collectively,
“Cash Proceeds”): (i) if no Event of Default shall have occurred and be
continuing, after application of the same to any Secured Obligations then due
and payable, shall be promptly remitted to the Company and (ii) if an Event of
Default shall have occurred and be continuing, may, in the sole discretion of
the Collateral Agent, (A) be held by the Collateral Agent for the ratable
benefit of the Secured Parties, as collateral security for the Secured
Obligations (whether matured or unmatured) and/or (B) then or at any time
thereafter may be applied by the Collateral Agent against the Secured
Obligations then due and owing.
     6.5. Application of Proceeds. Except as expressly provided elsewhere in
this Agreement, after the occurrence and during the continuance of an Event of
Default, all proceeds received by the Collateral Agent in respect of any sale,
any collection from, or other realization upon all or any part of the Collateral
shall be applied in full or in part by the Collateral Agent against, the Secured
Obligations in the following order of priority: first, to the payment of all

38



--------------------------------------------------------------------------------



 



costs and expenses of such sale, collection or other realization, including
reasonable compensation to the Collateral Agent and its agents and counsel, and
all other expenses, liabilities and advances made or incurred by the Collateral
Agent in connection therewith, and all amounts for which the Collateral Agent is
entitled to indemnification hereunder (in its capacity as the Collateral Agent
and not as a Lender) and all advances made by the Collateral Agent hereunder for
the account of the applicable Grantor, and to the payment of all costs and
expenses paid or incurred by the Collateral Agent in connection with the
exercise of any right or remedy hereunder or under the Credit Agreement, all in
accordance with the terms hereof or thereof; second, to the extent of any
excess, subject to Section 2.14 of the Credit Agreement, to the payment of all
other Secured Obligations for the ratable benefit of the Lenders and the Lender
Counterparties; and third, to the extent of any excess such proceeds, to the
payment to or upon the order of such Grantor or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.
SECTION 7. COLLATERAL AGENT.

39



--------------------------------------------------------------------------------



 



     The Collateral Agent has been appointed to act as Collateral Agent
hereunder by Lenders and, by their acceptance of the benefits hereof, the other
Secured Parties. The Collateral Agent shall be obligated, and shall have the
right hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided, the
Collateral Agent shall, after payment in full of all Obligations under the
Credit Agreement and the other Credit Documents, exercise, or refrain from
exercising, any remedies provided for herein in accordance with the instructions
of the holders of a majority of the aggregate notional amount (or, with respect
to any Hedge Agreement that has been terminated in accordance with its terms,
the amount then due and payable (exclusive of expenses and similar payments but
including any early termination payments then due) under such Hedge Agreement)
under all Hedge Agreements (Requisite Lenders or, if applicable, such holders
being referred to herein as “Requisite Obligees”). In furtherance of the
foregoing provisions of this Section, each Secured Party, by its acceptance of
the benefits hereof, agrees that it shall have no right individually to realize
upon any of the Collateral hereunder, it being understood and agreed by such
Secured Party that all rights and remedies hereunder may be exercised solely by
the Collateral Agent for the benefit of Secured Parties in accordance with the
terms of this Section. The Collateral Agent shall at all times be the same
Person that is Administrative Agent under the Credit Agreement. Written notice
of resignation by Administrative Agent pursuant to terms of the Credit Agreement
shall also constitute notice of resignation as the Collateral Agent under this
Agreement; removal of Administrative Agent pursuant to the terms of the Credit
Agreement shall also constitute removal as the Collateral Agent under this
Agreement; and appointment of a successor Administrative Agent pursuant to the
terms of the Credit Agreement shall also constitute appointment of a successor
Collateral Agent under this Agreement. Upon the acceptance of any appointment as
Administrative Agent under the terms of the Credit Agreement by a successor
Administrative Agent, that successor Administrative Agent shall thereby also be
deemed the successor Collateral Agent and such successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Collateral Agent under this Agreement, and
the retiring or removed Collateral Agent under this Agreement shall promptly
(i) transfer to such successor Collateral Agent all sums, Securities and other
items of Collateral held hereunder, together with all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Collateral Agent under this Agreement, and (ii) execute
and deliver to such successor Collateral Agent or otherwise authorize the filing
of such amendments to financing statements, and take such other actions, as may
be necessary or appropriate in connection with the assignment to such successor
Collateral Agent of the security interests created hereunder, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring or removed Collateral
Agent’s resignation or removal hereunder as the Collateral Agent, the provisions
of this Agreement shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Agreement while it was the Collateral Agent
hereunder.
SECTION 8. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

40



--------------------------------------------------------------------------------



 



     This Agreement shall create a continuing security interest in the
Collateral and shall remain in full force and effect until the payment in full
of all Secured Obligations, the cancellation or termination of the Commitments
and the cancellation or expiration of all outstanding Letters of Credit, be
binding upon each Grantor, its successors and assigns, and inure, together with
the rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and its successors, transferees and assigns. Without limiting
the generality of the foregoing, but subject to the terms of the Credit
Agreement, any Lender may assign or otherwise transfer any Loans held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Lenders herein or otherwise. Upon the
payment in full of all Secured Obligations, the cancellation or termination of
the Commitments and the cancellation or expiration of all outstanding Letters of
Credit, the security interest granted hereby shall terminate hereunder and of
record and all rights to the Collateral shall revert to Grantors. Upon any such
termination the Collateral Agent shall, at Grantors’ expense, execute and
deliver to Grantors such documents as Grantors shall reasonably request to
evidence such termination.
SECTION 9. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.
     The powers conferred on the Collateral Agent hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the exercise of reasonable care in the
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Collateral Agent shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral. The
Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of Collateral in its possession if such Collateral is
accorded treatment substantially equal to that which the Collateral Agent
accords its own property. Neither the Collateral Agent nor any of its directors,
officers, employees or agents shall be liable for failure to demand, collect or
realize upon all or any part of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or otherwise. If any Grantor fails to perform
any agreement contained herein, the Collateral Agent may itself perform, or
cause performance of, such agreement, and the expenses of the Collateral Agent
incurred in connection therewith shall be payable by each Grantor under
Section 10.2 of the Credit Agreement.
SECTION 10. INDEMNITY AND EXPENSES.
          (a) Each Grantor agrees:
          (i) to defend, indemnify, pay and hold harmless each Indemnitee, from
and against any and all claims, losses and liabilities in any way relating to,
growing out of or resulting from this Agreement and the transactions
contemplated hereby

41



--------------------------------------------------------------------------------



 



(including without limitation enforcement of this Agreement), except to the
extent such claims, losses or liabilities result from such Indemnitee’s gross
negligence or willful misconduct; and
          (ii) to pay to the Collateral Agent promptly following written demand
the amount of any and all reasonable and documented costs and reasonable
expenses, including the reasonable and documented fees and expenses of its
counsel and of any experts and agents in accordance with the terms and
conditions of the Credit Agreement.
          (b) The obligations of each Grantor in this Section 10 shall survive
the termination of this Agreement and the discharge of such Grantor’s other
obligations under this Agreement, the Hedge Agreements, the Credit Agreement and
any other Credit Documents.
SECTION 11. MISCELLANEOUS.
     Any notice required or permitted to be given under this Agreement shall be
given in accordance with Section 10.1 of the Credit Agreement. No failure or
delay on the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Credit Documents are cumulative to, and not exclusive of, any rights
or remedies otherwise available. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and Grantors and their respective
successors and assigns. No Grantor shall, without the prior written consent of
the Collateral Agent, assign any right, duty or obligation hereunder. This
Agreement and the other Credit Documents embody the entire agreement and
understanding between Grantors and the Collateral Agent and supersede all prior
agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the Credit Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties. This
Agreement may be executed in one or more counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument; signature pages may be detached from multiple
separate counterparts

42



--------------------------------------------------------------------------------



 



and attached to a single counterpart so that all signature pages are physically
attached to the same document.
     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank]

43



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

          COMPANY:   VICAR OPERATING, INC.
      By:           Name:   Robert L. Antin        Title:   Chief Executive
Officer and President              By:           Name:   Tomas W. Fuller       
Title:   Chief Financial Officer and Assistant Secretary      HOLDINGS:   VCA
ANTECH, INC.
      By:           Name:   Robert L. Antin        Title:   Chief Executive
Officer and President              By:           Name:   Tomas W. Fuller       
Title:   Chief Financial Officer and Assistant Secretary     

Pledge and Security Agreement

S-1



--------------------------------------------------------------------------------



 



AAH MERGER CORPORATION
AHC OF SOUTHERN SARATOGA COUNTY, INC.
ALBANY VETERINARY CLINIC
ANIMAL CENTER, INC.
ANIMAL CLINIC OF SANTA CRUZ, INC.
APEX VETERINARY HOSPITAL, INC.
ARROYO PETCARE CENTER, INC.
ASSOCIATES IN PET CARE, INC.
BERWYN VETERINARIAN HOSPITAL, INC.
BROWN ANIMAL HOSPITAL, INC.
CACOOSING ANIMAL HOSPITAL, LTD.
CAT CLINIC OF TULSA, INC.
CLARMAR ANIMAL HOSPITAL, INC.
CORNERSTONE VETERINARY HOSPITAL, INC.
C.V.T., INC.
DETWILER VETERINARY CLINIC, INC.
DIAGNOSTIC VETERINARY SERVICE, INC.
EAGLE PARK ANIMAL CLINIC, INC.
EAGLE RIVER VETERINARY HOSPITAL, INC.
EAST MILL PLAIN ANIMAL HOSPITAL, INC.
EDGEBROOK, INC.
FLORIDA VETERINARY LABORATORIES, INC.
FOX CHAPEL ANIMAL HOSPITAL, INC.
FREEHOLD, INC.
GLEN ANIMAL HOSPITAL INC.
GOLDEN MERGER CORPORATION
H.B. ANIMAL CLINICS, INC.
HIGHLANDS ANIMAL HOSPITAL, INC.
INDIANA VETERINARY DIAGNOSTIC LAB, INC.
KIRKWOOD ANIMAL HOSPITAL, INC.
KIRKWOOD ANIMAL HOSPITAL BOARDING &
GROOMING, INC.
LAFAYETTE VETERINARY HOSPITAL, INC.
LAKE JACKSON VETERINARY CLINIC, INC.
LAKEWOOD ANIMAL HOSPITAL, INC.
LAMMERS VETERINARY HOSPITAL, INC.
LEWELLING VETERINARY CLINIC, INC.
MAIN STREET SMALL ANIMAL HOSPITAL
MILLER ANIMAL HOSPITAL
M.S. ANIMAL HOSPITALS, INC.
Pledge and Security Agreement

S-2



--------------------------------------------------------------------------------



 



NATIONAL PETCARE CENTERS, INC
NEWARK ANIMAL HOSPITAL, INC.
NORTH COAST VETERINARY MEDICAL GROUP
NORTH ROCKVILLE VETERINARY HOSPITAL, INC.
NORTHERN ANIMAL HOSPITAL, INC.
NORTHSIDE ANIMAL HOSPITAL, INC.
NOYES ANIMAL HOSPITAL, INC.
NPC OPERATIONS, INC.
OCEAN BEACH VETERINARY HOSPITAL, INC.
OLD RIVER VETERINARY HOSPITAL, INC.
OLD TOWN VETERINARY HOSPITAL, INC.
PET CARE HOSPITAL, INC.
PETS’ RX, INC.
PETS’ RX NEVADA, INC.
PPI OF PENNSYLVANIA, INC.
PRESTON PARK ANIMAL HOSPITAL, INC.
PRINCETON ANIMAL HOSPITAL, INC.
PROFESSIONAL VETERINARY SERVICES, INC.
RALEIGH HILLS VETERINARY CLINIC, INC.
RIVIERA ANIMAL HOSPITAL, INC.
ROSSMOOR — EL DORADO ANIMAL HOSPITAL, INC.
SILVER SPUR ANIMAL HOSPITAL, INC.
SOUND TECHNOLOGIES, INC.
SOUTH COUNTY VETERINARY CLINIC, INC.
SOUTHEAST AREA VETERINARY MEDICAL CENTER, INC.
SPANISH RIVER ANIMAL HOSPITAL, INC.
SUNDOWN ANIMAL CLINIC LTD.
TAMPA ANIMAL MEDICAL CENTER, INC.
TANGLEWOOD PET HOSPITAL, INC.
TEMPE VETS, INC.
THE PET PRACTICE (FLORTOA), INC.
THE PET PRACTICE (ILLINOIS), INC.
THE PET PRACTICE (MASSACHUSETTS), INC.
THE PET PRACTICE OF MICHIGAN, INC.
TOMS RIVER VETERINARY HOSPITAL, P.A.
TOTAL CARE ANIMAL HOSPITAL, INC.
UNIVERSITY PET CLINIC INC.
VCA — ASHER,INC.
VCA ALABAMA, INC.
VCA ALBANY ANIMAL HOSPITAL, INC.
VCA ALBUQUERQUE, INC.
VCA ALL PETS ANIMAL COMPLEX, INC.
VCA ALPINE ANIMAL HOSPITAL, INC.
VCA ANDERSON ANIMAL HOSPITAL, INC.
Pledge and Security Agreement

S-3



--------------------------------------------------------------------------------



 



VCA ANDERSON OF CALIFORNIA ANIMAL HOSPITAL, INC.
VCA ANIMAL HOSPITALS, INC.
VCA APAC ANIMAL HOSPITAL, INC.
VCA CACOOSING ANIMAL HOSPITAL, INC.
VCA CASTLE SHANNON VETERINARY HOSPITAL, INC.
VCA CENTERS-TEXAS, INC.
VCACEN VET, INC.
VCA CLARMAR ANIMAL HOSPITAL, INC.
VCA CLINICAL VETERINARY LABS, INC.
VCA CLINIPATH LABS, INC.
VCA CLOSTER,INC.
VCA DETWILER ANIMAL HOSPITAL, INC.
VCA DOVER ANIMAL HOSPITAL, INC.
VCA EAGLE RIVER ANIMAL HOSPITAL, INC.
VCA EAST ANCHORAGE ANIMAL HOSPITAL, INC.
VCA EMERGENCY PET CLINIC, INC.
VCA GREATER SAVANNAH ANIMAL HOSPITAL, INC.
VCA HOWELL BRANCH ANIMAL HOSPITAL, INC.
VCA KANEOHE ANIMAL HOSPITAL, INC.
VCA LAKESIDE ANIMAL HOSPITAL, INC.
VCA LAMB AND STEWART ANIMAL HOSPITAL, INC.
VCA LAMMERS ANIMAL HOSPITAL, INC.
VCA LEWIS ANIMAL HOSPITAL, INC.
VCA MARINA ANIMAL HOSPITAL, INC.
VCA MILLER-ROBERTSON #152
VCA MISSION, INC.
VCA MISSOURI, INC.
VCA NORTHBORO ANIMAL HOSPITAL, INC.
VCA NORTHWEST VETERINARY DIAGNOSTICS, INC.
VCA OF NEW YORK, INC.
VCA OF SAN JOSE, INC.
VCA OF TERESITA, INC.
VCA PROFESSIONAL ANIMAL LABORATORY, INC.
VCA REAL PROPERTY ACQUISITION CORPORATION
VCA REFERRAL ASSOCIATES ANIMAL HOSPITAL, INC.
VCA ROHRIG ANIMAL HOSPITAL, INC.
VCA — ROSSMOOR, INC.
VCA SILVER SPUR ANIMAL HOSPITAL, INC.
VCA SOUTH SHORE ANIMAL HOSPITAL, INC.
VCA SQUIRE ANIMAL HOSPITAL, INC.
VCA ST. PETERSBURG ANIMAL HOSPITAL, INC.
Pledge and Security Agreement

S-4



--------------------------------------------------------------------------------



 



VCA TEXAS MANAGEMENT, INC.
VCA WORTH ANIMAL HOSPITAL, INC.
VCA WYOMING ANIMAL HOSPITAL, INC.
VETERINARY HOSPITALS, INC.
WEST SHORE VETERINARY HOSPITAL, INC.
WEST LOS ANGELES VETERINARY MEDICAL GROUP, INC.
WILLIAM C. FOUTS, LTD.
WINGATE, INC.
WOODLAD ANIMAI MEDICAL CENTER, INC.

                  By:           Name:   Tomas W. Fuller       Title:   Chief
Financial Officer and Assistant Secretary       VETERINARY CENTERS OF AMERICA —
TEXAS, L.P.      By:   VCA Centers-Texas, Inc., General Partner              
By:           Name:   Robert L. Antin       Title:   Chief Executive Officer and
President              By:           Name:   Tomas W. Fuller        Title:  
Chief Financial Officer and Assistant Secretary     

Pledge and Security Agreement

S-5



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.,
as the Collateral Agent
      By:           Name:   S. Michael St. Geme       Title:   Vice President   
 

Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT J TO
CREDIT AND GUARANTY AGREEMENT
MORTGAGE

See Execution Version
EXHIBIT J-1

 



--------------------------------------------------------------------------------



 



EXHIBIT K TO
CREDIT AND GUARANTY AGREEMENT
FORM OF PERMITTED SELLER NOTE
MANDATORY PROVISIONS
          “Senior Agent” shall mean the Administrative Agent for the Lenders
under the Senior Credit Agreement, and its successors in such capacity, or if
there is then no acting Administrative Agent under the Senior Credit Agreement,
persons holding a majority in principal amount of the Senior Debt outstanding
thereunder.
          “Senior Credit Agreement” shall mean the Credit and Guaranty
Agreement, dated as of May 16, 2005, by and among VCA ANTECH, INC., (the
“Company”), Vicar Operating, Inc., certain Subsidiaries of Company, as
Guarantors, the Lenders party thereto from time to time Goldman Sachs Credit
Partners L.P., as Joint Lead Arranger, Joint Bookrunner and sole Syndication
Agent and Wells Fargo Bank, N.A., as Joint Lead Arranger, Joint Bookrunner and
Administrative Agent, as amended, supplemented or otherwise modified from time
to time hereafter, together with any credit agreement or similar document from
time to time executed by the Company to evidence any Refinancing (as defined in
the definition of Senior Indebtedness) or successive Refinancings.
          “Senior Indebtedness” shall mean (i) all Obligations (as defined in
the Senior Credit Agreement) now or hereafter incurred pursuant to and in
accordance with the terms of the Senior Debt Documents, (ii) any other
Indebtedness which is not, by its terms, expressly subordinated in right of
payment to this Note including, in the case of the amounts described in clause
(i) and (ii) any principal, prepayment charges, interest (including, without
limitation, interest accruing after the filing of a petition initiating any
proceeding under the Bankruptcy Code, whether or not allowed as a claim in such
proceeding) indemnities or reimbursement of fees, expenses or other amounts, and
(iii) any indebtedness incurred for the purpose of refinancing, restructuring,
extending or renewing (collectively, “Refinancing”) the obligations of the
Company under the Senior Credit Agreement as set forth in clauses (i) and
(ii) above.
          “Senior Debt Documents” shall mean the Senior Credit Agreement and all
other documents and instruments delivered or filed in connection with the
creation or incurrence of any Senior Indebtedness (including, without
limitation, the guaranty agreements executed and delivered by the subsidiaries
of the Company in respect of the Obligations under the Senior Credit Agreement
or obligations under any other Senior Indebtedness).
          “Senior Lenders” shall mean the financial institutions party to the
Senior Credit Agreement as “Lenders” from time to time.
EXHIBIT K-1

 



--------------------------------------------------------------------------------



 



Section [    ]

    Subordination.

     1.1. Agreement to Subordinate. The Company and, by its acceptance hereof,
each Holder agrees that the indebtedness of the Company evidenced by this Note,
whether for principal, interest or any other amount payable under or in respect
hereof and all rights or claims arising out of or associated with such
Indebtedness (the “Subordinated Obligations”), shall be junior and subordinate
in right of payment to the prior payment in full in cash of all Senior
Indebtedness, in accordance with the provisions of this Section [    ]. Each
holder of Senior Indebtedness shall be deemed to have acquired Senior
Indebtedness in reliance upon the agreements of the Company and the holder of
this Note contained in this Section [    ]. The provisions of this Section
[    ] shall be reinstated if at any time any payment of any of the Senior
Indebtedness is rescinded or must otherwise be returned by any holder of Senior
Indebtedness or any representative of such holder upon the insolvency,
bankruptcy or reorganization of the Company. Any provision of this Note to the
contrary notwithstanding (other than the provision contained in Section [    ]),
the Company shall not make, and no Holder shall accept, any payment or
prepayment of principal, or prepayment of other amounts due thereunder, of any
kind whatsoever (including without limitation by distribution of assets, set
off, exchange or any other manner) with respect to the Subordinated Obligations
at any time when any of the Senior Indebtedness remains outstanding unless
permitted by the terms of the Senior Credit Agreement. Holder may receive
regularly scheduled payments of principal and interest in respect of the
Subordinated Obligations in accordance with the terms of this Note except to the
extent and at the times prohibited or restricted by the provisions of this
Section [    ]. In no event shall the Holder commence any action or proceeding
to contest the provisions of this Section [    ] or the priority of the Liens
(as defined in the Senior Credit Agreement) granted to the holders of the Senior
Indebtedness by the Company. No Holder shall take, accept or receive any
collateral security from the Company for the payment of the Subordinated
Obligations.
          1.1. Liquidation, Dissolution, Bankruptcy. In the event of any
insolvency, bankruptcy, dissolution, winding up, liquidation, arrangement,
reorganization, marshalling of assets or liabilities, composition, assignment
for the benefit of creditors or other similar proceedings relating to the
Company, its debts, its property or its operations, whether voluntary or
involuntary, including, without limitation the filing of any petition or the
taking of any action to commence any of the foregoing (which, in the case of
action by a third party, is not dismissed within 60 days) (a “Bankruptcy
Event”), all Senior Indebtedness shall first be paid in full in cash or other
immediately available funds before Holder shall be entitled to receive or retain
any payment or distribution of assets of the Company with respect to any
Subordinated Obligations. In the event of any such Bankruptcy Event, any payment
or distribution of assets to which Holder would be entitled if the Subordinated
Obligations were not subordinated to the Senior Indebtedness in accordance with
this Section [    ], whether in cash, property, securities or otherwise, shall
be paid or delivered by the debtor, custodian, trustee or agent or other Person
making such payment or distribution, or by the Holder if received by it,
directly to the Senior
EXHIBIT K-2

 



--------------------------------------------------------------------------------



 



Agent on behalf of the holders of the Senior Indebtedness for application to the
payment of the Senior Indebtedness remaining unpaid, to the extent necessary to
make payment in full in cash or other immediately available funds of all Senior
Indebtedness remaining unpaid, after giving effect to any concurrent payment or
distribution to or for the holders of the Senior Indebtedness.
     1.1. No Payments with Respect to Subordinated Obligations in Certain
Circumstances.
          1.a.1. In circumstances in which Section [     ](b) is not applicable,
no payment of any nature (including, without limitation, any distribution of
assets) in respect of the Subordinated Obligations (including, without
limitation, pursuant to any judgment with respect thereto or on account of the
purchase or redemption or other acquisition of Subordinated Obligations, by set
off, prepayment exchange or other manner) shall be made by or on behalf of the
Company if, at the time of such payment:
               (i) a default in the payment when due (whether at the maturity
thereof, or upon acceleration of maturity or otherwise and without giving effect
to any applicable grace periods) of all or any portion of the Senior
Indebtedness (whether of principal, interest or any other amount with respect
thereto) shall have occurred, and such default shall not have been cured or
waived in accordance with the terms of the Senior Debt Documents; or
               (i) subject to the last sentence of this Section [     ](c),
(x) the Company shall have received notice from the Senior Agent of the
occurrence of one or more Events of Default (as defined in the Senior Credit
Agreement) in respect of the Senior Indebtedness (other than payment defaults
described in Section [     ](c)(i)(A) above), (y) any such Event of Default
shall not have been cured or waived in accordance with the terms of the Senior
Debt Documents, and (z) 360 days shall not have elapsed since the date such
notice was received.
          The Company may resume payments (and may make any payments missed due
to the application of Section [     ](c)(i)) in respect of the Subordinated
Obligations or any judgment with respect thereto:
          (A) in the case of a default referred to in clause (A) of this Section
[     ](c)(i), upon a cure or waiver thereof in accordance with the terms of the
Senior Debt Documents; or
          (B) in the case of an Event of Default or Events of Default referred
to in clause (B) of this Section [     ](c)(i), upon the earlier to occur of
(1) the cure or waiver of all such Events of Default in accordance with the
terms of the Senior Debt Documents, or (2) the expiration of such period of
360 days.
          1.a.1. Following any acceleration of the maturity of any Senior
Indebtedness and as long as such acceleration shall continue unrescinded and
unannulled, such Senior Indebtedness shall first be paid in full in cash before
any payment is made on account of or
EXHIBIT K-3

 



--------------------------------------------------------------------------------



 



applied on the Subordinated Obligations.
          1.a.1. The Company shall give prompt written notice to the Holder of
(i) any default in respect of Senior Obligations referred to in Section
[     ](c)(i)(A) and (ii) any notice of the type described in Section
[     ](c)(i)(B) from the Senior Agent.
     l.1. When Distribution Must Be Paid Over. In the event that Holder shall
receive any payment or distribution of assets that Holder is not entitled to
receive or retain under the provisions of this Note, Holder shall hold any
amount so received in trust for the holders of Senior Indebtedness, shall
segregate such assets from other assets held by Holder and shall forthwith turn
over such payment or distribution (without liability for interest thereon) to
the Senior Agent on behalf of the holders of Senior Indebtedness in the form
received (with any necessary endorsement) to be applied to Senior Indebtedness.
      1.1. Exercise of Remedies. So long as any Senior Indebtedness is
outstanding (including any loans, any letters of credit, any commitments to lend
or any lender guarantees), Holder (solely in its capacity as a holder of this
Note) shall not exercise any rights or remedies with respect to an Event of
Default under this Note, including, without limitation, any action (1) to demand
or sue for collection of amounts payable hereunder, (2) to accelerate the
principal of this Note, or (3) to commence or join with any other creditor
(other than the holder of a majority in principal amount of the Senior
Indebtedness) in commencing any proceeding in connection with or premised on the
occurrence of a Bankruptcy Event prior to the earlier of:
               (i) the payment in full in cash or other immediately available
funds of all Senior Indebtedness;
               (i) the initiation of a proceeding (other than a proceeding
prohibited by clause (3) of this Section [     ](e)) in connection with or
premised upon the occurrence of a Bankruptcy Event;
               (i) the expiration of 360 days immediately following the receipt
by the Senior Agent of notice of the occurrence of such Event of Default from
the Holder; and
               (i) the acceleration of the maturity of the Senior Indebtedness
in excess of [$                    ];
provided, however, that if, with respect to (B) and (D) above, such proceeding
or acceleration, respectively, is rescinded, or with respect to (C) above,
during such 180-day period such Event of Default has been cured or waived, the
prohibition against taking the actions described in this section [     ](e)
shall automatically be reinstated as of the date of the rescission, cure or
waiver, as applicable. In all events, unless an event described in clause (A),
(B) or (D) above has occurred and not been rescinded, the Holder shall give
thirty (30) days prior written notice to the Senior Agent before taking any
action described in this Section [     ](e), which notice shall describe with
EXHIBIT K-4

 



--------------------------------------------------------------------------------



 



specificity the action that the Holder in good faith intends to take.
     1.1. Acceleration of Payment of Note. If this Note is declared due and
payable prior to its maturity date, no direct or indirect payment that is due
solely by reason of such declaration shall be made, nor shall application be
made of any distribution of assets of the Company (whether by set off or in any
other manner, including, without limitation, from or by way of collateral) to
the payment, purchase or other acquisition or retirement of this Note, unless,
in either case, (i) all amounts due or to become due on or in respect of the
Senior Indebtedness shall have been previously paid in full in cash, (ii) all
commitments to lend under Senior Indebtedness shall have been terminated,
(iii) all letters of credit issued pursuant to the Senior Debt Documents shall
have been cancelled or otherwise terminated, (iv) all guarantees constituting
Senior Indebtedness shall have been terminated and (v) all lender guarantees
constituting Senior Indebtedness shall have been permanently reduced to zero.
     1.1. Proceedings Against Company. So long as any Senior Indebtedness is
outstanding (including any loans, any commitments to lend, any letters of credit
or any lender guarantees), Holder (solely in its capacity as a holder of this
Note) shall not commence any bankruptcy, insolvency, reorganization or other
similar proceeding against Company.
     1.1. Amending Senior Indebtedness. Any holder of Senior Indebtedness may,
at any time and from time to time, without the consent of or notice to Holder
(i) modify or amend the terms of the Senior Indebtedness, (ii) sell, exchange,
release, fail to perfect a lien on or a security interest in or otherwise in any
manner deal with or apply any property pledged or mortgaged to secure, or
otherwise securing, Senior Indebtedness, (iii) release any guarantor or any
other person liable in any manner for the Senior Indebtedness, (iv) exercise or
refrain from exercising any rights against Company or any other person,
(v) apply any sums by whomever paid or however realized to Senior Indebtedness
or (vi) take any other action that might be deemed to impair in any way the
rights of the holder of this Note. Any and all of such actions may be taken by
the holders of Senior Indebtedness without incurring responsibility to Holder
and without impairing or releasing the obligations of Holder to the holders of
Senior Indebtedness.
     1.1. Certain Rights in Bankruptcy. Holder hereby irrevocably authorizes and
empowers each holder of Senior Indebtedness (and its representative or
representatives) to demand, sue for, collect and receive all payments and
distributions under the terms of this Note, to file and prove all claims
(including claims in bankruptcy) relating to this Note, to exercise any right to
vote arising with respect to this Note and any claims hereunder in any
bankruptcy, insolvency or similar proceeding and take any and all other actions
in the name of Holder (solely in its capacity as a holder of this Note), as such
holder of Senior Indebtedness determines to be necessary or appropriate.
     1.1. Subrogation. No payment or distribution to any holder of Senior
Indebtedness pursuant to the provisions of this Note shall entitle Holder to
exercise any right of subrogation in respect thereof until (i)(1) all Senior
Indebtedness shall have been paid in full in cash, (2) all
EXHIBIT K-5

 



--------------------------------------------------------------------------------



 



commitments to lend under Senior Indebtedness shall have been terminated,
(3) all letters of credit issued pursuant to the Senior Debt Documents shall
have been cancelled or otherwise terminated, (4) all guarantees constituting
Senior Indebtedness shall have been terminated and (5) all lender guarantees
constituting Senior Indebtedness shall have been permanently reduced to zero or
(ii) all holders of Senior Indebtedness have consented in writing to the taking
of such action.
     1.1. Relative Rights. The provisions of this Section [     ] are for the
benefit of the holders of Senior Indebtedness (and their successors and assigns)
and shall be enforceable by them directly against Holder. Holder acknowledges
and agrees that any breach of the provisions of this Section [     ] will cause
irreparable harm for which the payment of monetary damages may be inadequate.
For this reason, Holder agrees that, in addition to any remedies at law or
equity to which a holder of the Senior Indebtedness may be entitled, a holder of
the Senior Indebtedness will be entitled to an injunction or other equitable
relief to prevent breaches of the provisions of this Section [     ] and/or to
compel specific performance of such provisions. The provisions of this Section
[     ] shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of Senior Indebtedness is rescinded or must otherwise be
returned by any holder of Senior Indebtedness upon the occurrence of a
Bankruptcy Event or otherwise, all as though such payment had not been made. The
provisions of this Section [     ] are not intended to impair and shall not
impair as between Company and Holder, the obligation of Company, which is
absolute and unconditional, to pay Holder all amounts owing under this Note.
     1.1. Reliance on Orders and Decrees. Subject to the provisions of Section
[     ](d) hereof, upon any payment or distribution of assets of Company,
whether in cash, property, securities or otherwise, Holder shall be entitled to
rely upon any order or decree entered by any court of competent jurisdiction in
which any insolvency, bankruptcy, receivership, liquidation, reorganization,
dissolution, winding up or similar case or proceeding is pending, or a
certificate of the trustee in bankruptcy, receiver, liquidating trustee,
custodian, assignee for the benefit of creditors, agent or other Person making
such payment or distribution, delivered to Holder for the purpose of
ascertaining the Persons entitled to participate in such payment or
distribution, the holders of Senior Indebtedness, the amount thereof or payable
thereon, the amount or amounts paid or distributed thereon and all other facts
pertinent thereto or to this Section [     ].
Section [     ]
          Right of Set-Off. Anything in this Note to the contrary
notwithstanding, nothing in this Note shall preclude the Company from timely
exercising such Company’s right pursuant to Section                      of the
Purchase Agreement to set-off indemnification claims against this Note and/or
interest payments under this Note.]
EXHIBIT K-6

 



--------------------------------------------------------------------------------



 



Section [     ]
          Amendment. So long as any Senior Indebtedness (including any letter of
credit or lender guarantee) is outstanding or there is a commitment to lend any
Senior Indebtedness (including any commitment under the Senior Debt Documents)
the terms of this Note may be amended only with the consent of the Senior Agent.
Subject to the foregoing, without the consent of the Senior Agent hereof, this
Note may be amended by the Company and the Holder to cure any ambiguity, defect
or inconsistency that does not affect the subordination provisions hereof or the
rights of the Senior Lenders.
* * *
Events of Default.
          Permitted Seller Notes shall not cross-default to the Senior Credit
Agreement or any of the other Senior Debt Documents or the Senior Indebtedness.
Prepayment.
          Permitted Seller Notes shall not permit any voluntary or mandatory
prepayment.
[Remainder of page intentionally left blank]
EXHIBIT K-7

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has executed and delivered this Note
on the date first written above.

            VCA ANTECH, INC.
     
By:           Name:           Title:        

          Agreed:

[NAME OF SELLER]
     
By:           Name:           Title:          

EXHIBIT K-8

 



--------------------------------------------------------------------------------



 



EXHIBIT L TO
CREDIT AND GUARANTY AGREEMENT
JOINDER AGREEMENT
          THIS JOINDER AGREEMENT, dated as of [__________ , 200_] (this
“Agreement”), by and among [NEW LENDERS] (each a “Lender” and collectively the
“Lenders”), VICAR OPERATING, INC., a Delaware corporation, as a Borrower
(“Company”), VCA ANTECH, INC., as a Guarantor (“Holdings”), and CERTAIN
SUBSIDIARIES OF THE Company, as Guarantors (“Subsidiaries”), GOLDMAN SACHS
CREDIT PARTNERS L.P., as Joint Lead Arranger, Joint Bookrunner and sole
Syndication Agent and WELLS FARGO BANK, N.A., as Joint Lead Arranger, Joint
Bookrunner and Administrative Agent.
RECITALS:
          WHEREAS, reference is hereby made to the CREDIT AND GUARANTY
AGREEMENT, dated as of May 16, 2005 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among the
Company, Holdings and certain Subsidiaries of Company, as Guarantors, the
Lenders party thereto from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P., as
Joint Lead Arranger, Joint Bookrunner and sole Syndication Agent and WELLS FARGO
BANK, N.A., as Joint Lead Arranger, Joint Bookrunner and Administrative Agent;
and
          WHEREAS, subject to the terms and conditions of the Credit Agreement,
Company may provide New Term Loan Commitments by entering into one or more
Joinder Agreements with the New Term Loan Lenders.
          NOW, THEREFORE, in consideration of the premises and agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
          Each Lender party hereto hereby agrees to commit to provide its
respective Commitment as set forth on Schedule A annexed hereto, on the terms
and subject to the conditions set forth below:
          Each Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Credit Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Joinder Agreement (this “Agreement”); (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time,

EXHIBIT K-1



--------------------------------------------------------------------------------



 



          continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iii) appoints and authorizes Administrative
Agent and Syndication Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Credit Documents
as are delegated to Administrative Agent and Syndication Agent, as the case may
be, by the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.
          Each Lender hereby agrees to make its Commitment on the following
terms and conditions [***************]:

1.   Applicable Margin. The Applicable Margin for each Series [___] New Term
Loan shall mean, as of any date of determination, a percentage per annum as set
forth below corresponding to the Total Leverage Ratio as of the last day of the
fiscal quarter for which financial statements have been delivered pursuant to
Section [    ] plus the pricing premium, if any, less the pricing reduction, if
any, in each case as set forth below:

          Series[___] New Term Loans Total Leverage Ratio   Eurodollar Rate
Loans   Base Rate Loans ___:___   %   %

2.   Principal Payments. Subject to Section 3 of this Agreement, Company shall
make principal payments on the Series [___] New Term Loans in installments on
the dates and in the amounts set forth below:   3.   Voluntary and Mandatory
Prepayments. Scheduled installments of principal of the [Series [___]] New Term
Loans set forth above shall be reduced in connection with any voluntary or
mandatory prepayments of the [Series [    ]] New Term Loans in accordance with
Sections 2.11, 2.12 and 2.13 of the Credit Agreement respectively.   4.  
Prepayment Fees. Borrower agrees to pay to each Lender the following prepayment
fees, if any: [    ].

          [Insert other additional prepayment provisions with respect to New
Term Loans]
 

[***************]   Insert completed items 1-7 as applicable, with respect to
New Term Loans with such modifications as may be agreed to by the parties hereto
to the extent consistent with Section 2.24 of the Credit Agreement.

EXHIBIT K-2



--------------------------------------------------------------------------------



 



5.   Other Fees. Borrower agrees to pay each Lender its Pro Rata Share of an
aggregate fee equal to [______,___] on [______,___].   6.   Proposed Borrowing.
This Agreement represents Borrower’s request to borrow [Series [    ] New Term
Loans] from the Lenders as follows (the “Proposed Borrowing”):

  a.   Business Day of Proposed Borrowing: ______,___     b.   Amount of
Proposed Borrowing: $_________

             
c.
      Interest rate option:
Loan(s)
o   b. Eurodollar Rate Loans
          with an initial Interest
          Period of ___ month(s)   o      a. Base Rate

7.   New Lenders. Each Lender that is not already a Lender under the Credit
Agreement acknowledges and agrees that upon its execution of this Agreement and
the making of Series __, New Term Loans that such Lender shall become a “Lender”
under, and for all purposes of, the Credit Agreement and the other Credit
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a “Lender”
thereunder.][***************]   8.   Credit Agreement Governs. Except as set
forth in this Agreement, [Series [__] New Term Loans] shall otherwise be subject
to the provisions of the Credit Agreement and the other Credit Documents.   9.  
Company’s Certifications. By its execution of this Agreement, the undersigned
officer, to the best of his or her knowledge, and Company hereby certify that:

  i.   The representations and warranties contained in the Credit Agreement and
the other Credit Documents are true and correct in all material respects on and
as of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date;

 

[***************]     Insert bracketed language if the lending institution is
not already a Lender.

EXHIBIT K-3



--------------------------------------------------------------------------------



 



  ii.   No event has occurred and is continuing or would result from the
consummation of the Proposed Borrowing contemplated hereby that would constitute
a Default or an Event of Default; and     iii.   Company has performed in all
material respects all agreements and satisfied all conditions which the Credit
Agreement provides shall be performed or satisfied by it on or before the date
hereof.

10.   Company Covenants. By its execution of this Agreement, Company hereby
covenants that:

  i.   Company shall deliver or cause to be delivered the following legal
opinions and documents: [_____], together with all other legal opinions and
other documents reasonably requested by Administrative Agent in connection with
this Agreement; and     ii.   Set forth on the attached Officers’ Certificate
are the calculations (in reasonable detail) demonstrating compliance with the
financial tests described in Section 6.8 of the Credit Agreement on a pro-forma
basis, giving effect to the Series [    ] New Term Loans.

11.   Eligible Assignee. By its execution of this Agreement, each Lender
represents and warrants that it is an Eligible Assignee.   12.   Notice. For
purposes of the Credit Agreement, the initial notice address of each Lender
shall be as set forth below its signature below.   13.   Non-US Lenders. For
each Lender that is a Non-US Lender, delivered herewith to Administrative Agent
are such forms, certificates or other evidence with respect to United States
federal income tax withholding matters as such Lender may be required to deliver
to Administrative Agent pursuant to subsection 2.19(c) of the Credit Agreement.
  14.   Recordation of the New Loans. Upon execution and delivery hereof,
Administrative Agent will record the Series [    ] New Term Loans made by the
Lenders in the Register.   15.   Amendment, Modification and Waiver. This
Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.   16.   Entire Agreement. This Agreement, the Credit Agreement and the
other Credit Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject

EXHIBIT K-4



--------------------------------------------------------------------------------



 



    matter hereof.

17.   GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-14-4 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

18.   Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

19.   Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which shall constitute one
and the same agreement.

EXHIBIT K-5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused its duly
authorized officer to execute and deliver this Joinder Agreement as of
[_________,_______].

            [NAME OF LENDER]
      By:           Name:           Title:           Notice Address:

Attention:
Telephone:
Facsimile:
            VICAR OPERATING, INC.
      By:           Name:           Title:           VCA ANTECH, INC.
      By:           Name:           Title:           [NAME OF SUBSIDIARY]
      By:           Name:           Title:      

EXHIBIT K-6



--------------------------------------------------------------------------------



 



         

Consented to by:

          GOLDMAN SACHS CREDIT PARTNERS, L.P.,
as Syndication Agent
      By:           Name:           Title:           WELLS FARGO BANK, N.A.
as Administrative Agent
      By:           Name:           Title:        

EXHIBIT K-7



--------------------------------------------------------------------------------



 



         

SCHEDULE A
TO JOINDER AGREEMENT

              Name of Lender   Type of Commitment   Amount
[_______________]
  New Term Loan Commitment             $_____________    
 
           
 
      Total: $_____________

EXHIBIT K-8